

STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
Depositor
 
WELLS FARGO BANK, N.A.,
 
Master Servicer and Securities Administrator
 
 
EMC MORTGAGE CORPORATION,
 
Interim Servicer
 
 
CARRINGTON MORTGAGE SERVICES, LLC,
 
Servicer
 
 
and
 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
 
Trustee
 


POOLING AND SERVICING AGREEMENT
Dated as of June 1, 2007
 
Carrington Mortgage Loan Trust, Series 2007-HE1
Asset-Backed Pass-Through Certificates
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
ARTICLE I
DEFINITIONS; USAGE
3
SECTION 1.01
Defined Terms
3
SECTION 1.02
Allocation of Certain Interest Shortfalls
55
SECTION 1.03
Rules of Usage
55
ARTICLE II
CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES
56
SECTION 2.01
Conveyance of the Mortgage Loans
56
SECTION 2.02
Acceptance of REMIC I by Trustee
59
SECTION 2.03
Repurchase or Substitution of Mortgage Loans by the Responsible Party and the
Seller
61
SECTION 2.04
Representations and Warranties of the Master Servicer
64
SECTION 2.05
Representations, Warranties and Covenants of the Interim Servicer, the Master
Servicer and the Servicer
65
SECTION 2.06
Issuance of the REMIC I Regular Interests and the Class R-I Interest
69
SECTION 2.07
Conveyance of the REMIC I Regular Interests; Acceptance of REMIC II by the
Trustee
70
SECTION 2.08
Issuance of Class R Certificates
70
ARTICLE III
ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS
70
SECTION 3.01
Applicable Servicer to Act as Servicer
70
SECTION 3.02
Sub-Servicing Agreements Between Applicable Servicer and Sub-Servicers
72
SECTION 3.03
Successor Sub-Servicers
73
SECTION 3.04
Liability of Applicable Servicer
74
SECTION 3.05
No Contractual Relationship Between Sub-Servicers, the Trustee or the
Certificateholders
74
SECTION 3.06
Assumption or Termination of Sub-Servicing Agreements by the Master Servicer or
successor Applicable Servicer
74
SECTION 3.07
Collection of Certain Mortgage Loan Payments
75
SECTION 3.08
Sub-Servicing Accounts
76
SECTION 3.09
Collection of Taxes, Assessments and Similar Items; Servicing Accounts
77
SECTION 3.10
Custodial Account and Certificate Account
77

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


Page
SECTION 3.11
Withdrawals from the Custodial Account and Certificate Account
80
SECTION 3.12
Investment of Funds in the Custodial Account and the Certificate Account
81
SECTION 3.13
[Reserved]
83
SECTION 3.14
Maintenance of Hazard Insurance and Errors and Omissions and Fidelity Coverage
83
SECTION 3.15
Enforcement of Due-On-Sale Clauses; Assumption Agreements
84
SECTION 3.16
Realization Upon Defaulted Mortgage Loans
85
SECTION 3.17
Trustee and Custodian to Cooperate; Release of Mortgage Files
88
SECTION 3.18
Servicing Compensation
89
SECTION 3.19
Reports to the Trustee and Others; Custodial Account Statements
89
SECTION 3.20
[Reserved]
89
SECTION 3.21
[Reserved]
90
SECTION 3.22
Access to Certain Documentation
90
SECTION 3.23
Title, Management and Disposition of REO Property
90
SECTION 3.24
Obligations of the Applicable Servicer in Respect of Prepayment Interest
Shortfalls
93
SECTION 3.25
Obligations of the Applicable Servicer in Respect of Mortgage Rates and Monthly
Payments
93
SECTION 3.26
Advance Facility
94
SECTION 3.27
Successor to Applicable Servicer
95
ARTICLE IV
ADMINISTRATION AND MASTER SERVICING OF THE MORTGAGE LOANS BY THE MASTER SERVICER
96
SECTION 4.01
Master Servicer
96
SECTION 4.02
[Reserved]
97
SECTION 4.03
Monitoring of the Applicable Servicer
97
SECTION 4.04
Fidelity Bond
98
SECTION 4.05
Power to Act; Procedures
98
SECTION 4.06
Due-on-Sale Clauses; Assumption Agreements
99

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


Page
SECTION 4.07
Documents, Records and Funds in Possession of Master Servicer To Be Held for
Trustee
99
SECTION 4.08
Standard Hazard Insurance and Flood Insurance Policies
100
SECTION 4.09
Presentment of Claims and Collection of Proceeds
100
SECTION 4.10
Maintenance of Primary Mortgage Insurance Policies
100
SECTION 4.11
Trustee to Retain Possession of Certain Insurance Policies and Documents
100
SECTION 4.12
Realization Upon Defaulted Mortgage Loans
101
SECTION 4.13
Compensation for the Master Servicer
101
SECTION 4.14
REO Property
101
SECTION 4.15
Obligation of the Master Servicer in Respect of Prepayment Interest Shortfalls
102
ARTICLE V
PAYMENTS TO CERTIFICATEHOLDERS
102
SECTION 5.01
Distributions
102
SECTION 5.02
Statements to Certificateholders
108
SECTION 5.03
Remittance Reports; Advances
112
SECTION 5.04
Allocation of Realized Losses
114
SECTION 5.05
Compliance with Withholding Requirements
116
SECTION 5.06
Exchange Commission; Additional Information
116
SECTION 5.07
The Swap Agreement
121
SECTION 5.08
Tax Treatment of Swap Payments and Swap Termination Payments
124
ARTICLE VI
THE CERTIFICATES
124
SECTION 6.01
The Certificates
124
SECTION 6.02
Registration of Transfer and Exchange of Certificates
126
SECTION 6.03
Mutilated, Destroyed, Lost or Stolen Certificates
133
SECTION 6.04
Persons Deemed Owners
133
SECTION 6.05
Certain Available Information
133
ARTICLE VII
THE DEPOSITOR, THE APPLICABLE SERVICER AND THE MASTER SERVICER
134
SECTION 7.01
Respective Liabilities of the Depositor, the Applicable Servicer and the Master
Servicer
134

 
-iii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


Page
SECTION 7.02
Merger or Consolidation of the Depositor, the Master Servicer or the Applicable
Servicer
134
SECTION 7.03
Limitation on Liability of the Depositor, the Master Servicer, the Applicable
Servicer and Others
135
SECTION 7.04
Limitation on Resignation of the Applicable Servicer
136
SECTION 7.05
Limitation on Resignation of the Master Servicer
136
SECTION 7.06
Assignment of Master Servicing
137
SECTION 7.07
Rights of the Depositor in Respect of the Applicable Servicer and the Master
Servicer
137
ARTICLE VIII
DEFAULT
138
SECTION 8.01
Servicer Events of Default; Master Servicer Events of Default
138
SECTION 8.02
Master Servicer to Act; Appointment of Successor
142
SECTION 8.03
Notification to Certificateholders
144
SECTION 8.04
Waiver of Events of Default
144
ARTICLE IX
CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR
144
SECTION 9.01
Duties of Trustee and Securities Administrator
144
SECTION 9.02
Certain Matters Affecting the Trustee and Securities Administrator
146
SECTION 9.03
Trustee and Securities Administrator not Liable for Certificates or Mortgage
Loans
148
SECTION 9.04
Trustee and Securities Administrator May Own Certificates
148
SECTION 9.05
Expenses of the Trustee and Securities Administrator
148
SECTION 9.06
Eligibility Requirements for Trustee and Securities Administrator
149
SECTION 9.07
Resignation and Removal of the Trustee and Securities Administrator
149
SECTION 9.08
Successor Trustee or Securities Administrator
150
SECTION 9.09
Merger or Consolidation of Trustee or Securities Administrator
151
SECTION 9.10
Appointment of Co-Trustee or Separate Trustee
151

 
-iv-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


Page
SECTION 9.11
Trustee to Execute Custodial Agreement and Securities Administrator to Execute
Swap Agreement
152
SECTION 9.12
Appointment of Office or Agency
153
SECTION 9.13
Representations and Warranties of the Trustee and the Securities Administrator
153
SECTION 9.14
Interim Servicer and Servicer Indemnification
153
SECTION 9.15
Valid, Legal and Binding Obligation
153
SECTION 9.16
Appointment of the Custodian
153
ARTICLE X
TERMINATION
154
SECTION 10.01
Termination Upon Repurchase or Liquidation of All Mortgage Loans
154
SECTION 10.02
Additional Termination Requirements
156
ARTICLE XI
REMIC PROVISIONS
157
SECTION 11.01
REMIC Administration
157
SECTION 11.02
Prohibited Transactions and Activities
159
SECTION 11.03
Interim Servicer, Servicer, Master Servicer and Trustee Indemnification
160
ARTICLE XII
TRUSTEE AND SECURITIES ADMINISTRATOR COMPLIANCE WITH REGULATION AB
160
SECTION 12.01
Intent of the Parties; Reasonableness
160
SECTION 12.02
Additional Representations and Warranties of the Trustee and the Securities
Administrator
161
SECTION 12.03
Information to Be Provided by the Securities Administrator
162
SECTION 12.04
Report on Assessment of Compliance and Attestation
162
SECTION 12.05
Indemnification; Remedies
163
ARTICLE XIII
SERVICER COMPLIANCE WITH REGULATION AB
163
SECTION 13.01
[Reserved]
163
SECTION 13.02
[Reserved]
164
SECTION 13.03
Information to Be Provided by the Applicable Servicer
164
SECTION 13.04
Servicer Compliance Statement
164
SECTION 13.05
Report on Assessment of Compliance and Attestation
165
SECTION 13.06
Use of Sub-Servicers and Subcontractors
166

 
-v-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


Page
SECTION 13.07
Indemnification; Remedies
167
ARTICLE XIV
MASTER SERVICER COMPLIANCE WITH REGULATION AB
169
SECTION 14.01
[Reserved]
169
SECTION 14.02
[Reserved]
169
SECTION 14.03
Information to Be Provided by the Master Servicer
169
SECTION 14.04
Master Servicer Compliance Statement
170
SECTION 14.05
Report on Assessment of Compliance and Attestation
170
SECTION 14.06
Use of Subcontractors
171
SECTION 14.07
Indemnification; Remedies
172
ARTICLE XV
MISCELLANEOUS PROVISIONS
174
SECTION 15.01
Amendment
174
SECTION 15.02
Recordation of Agreement; Counterparts
175
SECTION 15.03
Limitation on Rights of Certificateholders
176
SECTION 15.04
Governing Law
176
SECTION 15.05
Notices
177
SECTION 15.06
Severability of Provisions
177
SECTION 15.07
Notice to Rating Agencies
177
SECTION 15.08
Article and Section References
178
SECTION 15.09
Grant of Security Interest
178
SECTION 15.10
Intention of Parties
179
SECTION 15.11
Assignment
180
SECTION 15.12
Inspection and Audit Rights
180
SECTION 15.13
Certificates Nonassessable and Fully Paid
180
SECTION 15.14
Third-Party Beneficiaries
180
SECTION 15.15
Perfection Representations
181
SECTION 15.16
Notice to Holder of Class CE-1 Certificate
181




-vi-

--------------------------------------------------------------------------------



Exhibits
 
Exhibit A-1
Form of Class A-1 Certificates
Exhibit A-2
Form of Class A-2 Certificates
Exhibit A-3
Form of Class A-3 Certificates
Exhibit A-4
Form of Class A-4 Certificates
Exhibit A-5
Form of Class M-1 Certificates
Exhibit A-6
Form of Class M-2 Certificates
Exhibit A-7
Form of Class M-3 Certificates
Exhibit A-8
Form of Class M-4 Certificates
Exhibit A-9
Form of Class M-5 Certificates
Exhibit A-10
Form of Class M-6 Certificates
Exhibit A-11
Form of Class M-7 Certificates
Exhibit A-12
Form of Class M-8 Certificates
Exhibit A-13
Form of Class M-9 Certificates
Exhibit A-14
[Reserved]
Exhibit A-15
Form of Class CE-1 Certificate
Exhibit A-16
Form of Class CE-2 Certificate
Exhibit A-17
Form of Class P Certificate
Exhibit A-18
Form of Class R-I Certificate
Exhibit A-19
Form of Class R-II Certificate
Exhibit B
[Reserved]
Exhibit C-1
Form of Trustee’s Initial Certification
Exhibit C-2
Form of Trustee’s Final Certification
Exhibit D
Form of Mortgage Loan Purchase Agreement
Exhibit E
Request for Release
Exhibit F-1
Form of Transferor Representation Letter and Form of Transferee Representation
Letter in Connection with Transfer of the Private Certificates Pursuant to Rule
144A Under the 1933 Act
Exhibit F-2
Form of Transfer Affidavit and Agreement and Form of Transferor Affidavit in
Connection with Transfer of Residual Certificates
Exhibit G
Form of Certification with respect to ERISA and the Code
Exhibit H
Form of Lost Note Affidavit
Exhibit I-1
Form of Servicer’s 10-K Certification
Exhibit I-2
Form of Certification to be Provided to Servicer by the Securities Administrator
Exhibit J
Form Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit K-1
Form of Swap Agreement
Exhibit K-2
Schedule of Swap Agreement Notional Balances
Exhibit L
[Reserved]
Exhibit M
Standard File Levels - Delinquency Reporting
Exhibit N
Standard Loan Level File Layout - Master Servicing
Exhibit O
Calculation of Realized Gains/Losses
Schedule 1
Mortgage Loan Schedule
Schedule 2
Prepayment Charge Schedule
Schedule 3
Perfection Representations, Warranties and Covenants
Schedule 4
Standard File Layout Data Elements

 
-vii-

--------------------------------------------------------------------------------




This Pooling and Servicing Agreement, is dated and effective as of June 1, 2007,
among STANWICH ASSET ACCEPTANCE COMPANY, L.L.C. as Depositor, WELLS FARGO BANK,
N.A., as Master Servicer and as Securities Administrator, EMC MORTGAGE
CORPORATION as Interim Servicer, CARRINGTON MORTGAGE SERVICES LLC, as Servicer
and HSBC Bank USA, National Association, as Trustee.
 
PRELIMINARY STATEMENT:
 
The Depositor intends to sell pass-through certificates to be issued hereunder
in multiple classes, which in the aggregate will evidence the entire beneficial
ownership interest in the Trust Fund (as defined herein) created hereunder.
 
REMIC I
 
As provided herein, the Trustee will elect to treat the segregated pool of
assets consisting of the Mortgage Loans and certain other related assets (other
than any Servicer Prepayment Charge Payment Amounts, the Swap Account and the
Swap Agreement) subject to this Agreement as a REMIC for federal income tax
purposes, and such segregated pool of assets will be designated as “REMIC I.”
The Class R-I Interest will be the sole class of “residual interests” in REMIC I
for purposes of the REMIC Provisions (as defined herein). The following table
irrevocably sets forth the designation, the REMIC I Remittance Rate, the initial
Uncertificated Balance and, for purposes of satisfying U.S. Treasury Regulation
Section 1.860G-1(a)(4)(iii) and the “latest possible maturity date” for each of
the REMIC I Regular Interests (as defined herein). None of the REMIC I Regular
Interests will be certificated.
 
Designation
 
REMIC I
Remittance Rate
 
Initial
Uncertificated Balance
 
Latest Possible
Maturity Date(1)
I-LTAA
 
Variable (2)
 
$376,748,632.51
 
July 25, 2037
I-LTA1
 
Variable (2)
 
$1,460,590
 
July 25, 2037
I-LTA2
 
Variable (2)
 
$644,930
 
July 25, 2037
I-LTA3
 
Variable (2)
 
$428,200
 
July 25, 2037
I-LTA4
 
Variable (2)
 
$199,630
 
July 25, 2037
I-LTM1
 
Variable (2)
 
$269,110
 
July 25, 2037
I-LTM2
 
Variable (2)
 
$172,990
 
July 25, 2037
I-LTM3
 
Variable (2)
 
$78,810
 
July 25, 2037
I-LTM4
 
Variable (2)
 
$71,120
 
July 25, 2037
I-LTM5
 
Variable (2)
 
$65,360
 
July 25, 2037
I-LTM6
 
Variable (2)
 
$63,430
 
July 25, 2037
I-LTM7
 
Variable (2)
 
$59,590
 
July 25, 2037
I-LTM8
 
Variable (2)
 
$57,660
 
July 25, 2037
I-LTM9
 
Variable (2)
 
$51,900
 
July 25, 2037
I-LTZZ
 
Variable (2)
 
$4,065,427.61
 
July 25, 2037
I-LTP
 
Variable (2)
 
$100
 
July 25, 2037
I-CE-2
 
Variable (2)
 
N/A(3)
 
July 25, 2037

_______________
(1)
For purposes of Section 1.860G-1(a)(4)(iii) of the U.S. Treasury Regulations,
the Distribution Date immediately following the maturity date for the Mortgage
Loan with the latest maturity date has been designated as the “latest possible
maturity date” for each REMIC I Regular Interest.

(2)
Calculated in accordance with the definition of “REMIC I Remittance Rate”
herein.

(3)
REMIC I Regular Interest I-CE-2 will not have an Uncertificated Balance, but
will accrue interest on its related Notional Amount described in accordance with
the definition of the Notional Amount herein.


--------------------------------------------------------------------------------



REMIC II
 
As provided herein, the Trustee will elect to treat the segregated pool of
assets consisting of the REMIC I Regular Interests as a REMIC for federal income
tax purposes, and such segregated pool of assets will be designated as “REMIC
II.” The Class R-II Interest will evidence the sole class of “residual
interests” in REMIC II for purposes of the REMIC Provisions under federal income
tax law. The following table irrevocably sets forth the designation, the
Pass-Through Rate, the initial aggregate Certificate Principal Balance and, for
purposes of satisfying U.S. Treasury Regulation Section 1.860G-1(a)(4)(iii), the
“latest possible maturity date” for the indicated Classes of Certificates.


Designation
 
Pass-Through Rate
 
Initial Aggregate Certificate Principal Balance
 
Latest Possible Maturity Date(1)
Class A-1(2)
 
Variable(2)
 
$146,059,000.00
 
February 25, 2032
Class A-2(2)
 
Variable(2)
 
$64,493,000.00
 
July 25, 2036
Class A-3(2)
 
Variable(2)
 
$42,820,000.00
 
May 25, 2037
Class A-4(2)
 
Variable(2
 
$19,963,000.00
 
May 25, 2037
Class M-1(2)
 
Variable(2)
 
$26,911,000.00
 
July 25, 2037
Class M-2(2)
 
Variable(2)
 
$17,299,000.00
 
July 25, 2037
Class M-3(2)
 
Variable(2)
 
$7,881,000.00
 
July 25, 2037
Class M-4(2)
 
Variable(2)
 
$7,112,000.00
 
July 25, 2037
Class M-5(2)
 
Variable(2)
 
$6,536,000.00
 
July 25, 2037
Class M-6(2)
 
Variable(2)
 
$6,343,000.00
 
July 25, 2037
Class M-7(2)
 
Variable(2)
 
$5,959,000.00
 
July 25, 2037
Class M-8(2)
 
Variable(2)
 
$5,766,000.00
 
July 25, 2037
Class M-9(2)
 
Variable(2)
 
$5,190,000.00
 
July 25, 2037
Class CE-1(3)
 
Variable(4)
 
$22,105,380.12
 
N/A
Class CE-2
 
Variable(5)
 
N/A(5)
 
N/A
Class P
 
N/A(6)
 
$100
 
N/A

_______________
(1)
For purposes of Section 1.860G-1(a)(4)(iii) of the U.S. Treasury Regulations,
the Distribution Date immediately following the maturity date for the Mortgage
Loans with the latest maturity date has been designated as the “latest possible
maturity date” for each Class of Certificates.

(2)
Calculated in accordance with the definition of “Pass-Through Rate” herein. The
Class A and Class M Certificates represent ownership of REMIC II Regular
Interests, together with certain rights to payments to be made from amounts
received under the Swap Agreement which payments are treated for federal income
tax purposes as being made outside of REMIC II by the holder of the Class CE-1
Certificates, as the owner of the Swap Agreement.

(3)
The Class CE-1 Certificates will be comprised of two uncertificated REMIC II
Regular Interests, a principal only regular interest designated REMIC II Regular
Interest CE-1-PO and an interest only regular interest designated REMIC II
Regular Interest CE-1-IO, each of which will be entitled to distributions as set
forth herein.

(4)
The Class CE-1 Certificates will accrue interest at its variable Pass-Through
Rate on the Notional Amount of REMIC II Regular Interest CE-1-IO outstanding
from time to time which notional amount shall equal the aggregate Uncertificated
Balance of the REMIC I Regular Interests (other than REMIC I Regular Interest
I-LTP). The Class CE-1 Certificates will not accrue interest on its Certificate
Principal Balance. The rights of the Holder of the Class CE-1 Certificates to
payments from the Swap Agreement shall be outside and apart from its rights
under the REMIC II Regular Interests CE-IO and CE-PO.

(5)
The Class CE-2 Certificates will be comprised of an uncertificated REMIC II
Regular Interest designated as REMIC II Regular Interest CE-2-IO and will not
have a Certificate Principal Balance. The Class CE-2 Certificates will accrue
interest at its variable Pass-Through Rate on its Notional Amount (as defined
herein). The Pass-Through Rate with respect to the Class CE-2 Certificates and
any Distribution Date is (i) so long as Carrington Mortgage Services, LLC is the
Applicable Servicer, 0.200% per annum and (ii) at any time Carrington Mortgage
Services, LLC is not the Applicable Servicer, 0.000% per annum. For federal
income tax purposes, uncertificated REMIC II Regular Interest CE-2-IO will not
have an Uncertificated Balance, but will have a Notional Amount equal to the
uncertificated Notional Amount of REMIC I Regular Interest I-CE-2, and will be
entitled to receive interest equal to 100% of the amounts distributed on REMIC I
Regular Interest I-CE-2.


2

--------------------------------------------------------------------------------



(6)
The Class P Certificates will not accrue interest.

 
As of the Cut-off Date, the Mortgage Loans had an aggregate Stated Principal
Balance equal to $384,437,480.12.
 
In consideration of the mutual agreements herein contained, the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator and the Trustee agree as follows:
 
ARTICLE I
 
DEFINITIONS; USAGE
 
SECTION 1.01 Defined Terms. Whenever used in this Agreement, including, without
limitation, in the Preliminary Statement hereto, the following words and
phrases, unless the context otherwise requires, shall have the meanings
specified in this Article. Unless otherwise specified, all calculations
described herein shall be made on the basis of a 360-day year consisting of
twelve 30-day months.
 
“Accepted Servicing Practices”: The servicing standards set forth in Section
3.01.
 
“Accepted Master Servicing Practices”: With respect to any Mortgage Loan, as
applicable, either (x) those customary mortgage master servicing practices of
prudent mortgage servicing institutions that master service mortgage loans of
the same type and quality as such Mortgage Loan in the jurisdiction where the
related Mortgaged Property is located, to the extent applicable to the Master
Servicer, or (y) as provided in Section 4.01 hereof, but in no event below the
standard set forth in clause (x) above.
 
“Accrued Certificate Interest”: With respect to any Class A Certificate,
Mezzanine Certificate, Class CE-1 Certificate, Class CE-2 Certificate and each
Distribution Date, interest accrued during the related Interest Accrual Period
at the Pass-Through Rate for such Certificate for such Distribution Date on the
Certificate Principal Balance, in the case of the Class A Certificates and the
Mezzanine Certificates, or on the Notional Amount, in the case of the Class CE-1
Certificates and Class CE-2 Certificates, of such Certificate immediately prior
to such Distribution Date. The Class P Certificates are not entitled to
distributions in respect of interest and, accordingly, will not accrue interest.
All distributions of interest on the Class A Certificates and the Mezzanine
Certificates will be calculated on the basis of a 360-day year and the actual
number of days in the applicable Interest Accrual Period. All distributions of
interest on the Class CE-1 Certificates and Class CE-2 Certificates will be
based on a 360-day year consisting of twelve 30-day months. Accrued Certificate
Interest with respect to each Distribution Date, as to any Class A Certificate,
Mezzanine Certificate or Class CE-1 Certificate, shall be reduced by an amount
equal to the portion allocable to such Certificate pursuant to Section 1.02
hereof of the sum of (a) the aggregate Prepayment Interest Shortfall, if any,
for such Distribution Date to the extent not covered by payments pursuant to
Section 3.24 and (b) the aggregate amount of any Relief Act Interest Shortfall,
if any, for such Distribution Date. In addition, Accrued Certificate Interest
with respect to each Distribution Date, as to the Class CE-1 Certificates, shall
be reduced by an amount equal to the portion allocable to the Class CE-1
Certificates of Realized Losses, if any, pursuant to Section 5.04 hereof.
 

3

--------------------------------------------------------------------------------



“Additional Form 10-D Disclosure”: has the meaning set forth in Section 5.06(a).
 
“Additional Form 10-K Disclosure”: has the meaning set forth in Section 5.06(b).
 
“Additional Servicer”: means (i) each affiliated servicer meeting the
requirements of Item 1108(a)(2)(ii) of Regulation AB that services any of the
Mortgage Loans, and (ii) each unaffiliated servicer meeting the requirements of
Item 1108(a)(2)(iii) of Regulation AB (other than the Trustee), who services 10%
or more of the Mortgage Loans.
 
“Adjustable-Rate Mortgage Loan”: Each of the Mortgage Loans identified on the
Mortgage Loan Schedule as having a Mortgage Rate that is subject to adjustment.
 
“Adjustment Date”: With respect to each Adjustable-Rate Mortgage Loan, the first
day of the month in which the Mortgage Rate of such Mortgage Loan changes
pursuant to the related Mortgage Note. The first Adjustment Date following the
Cut-off Date as to each Adjustable-Rate Mortgage Loan is set forth in the
Mortgage Loan Schedule.
 
“Advance”: As to any Mortgage Loan or REO Property, any advance made by the
Applicable Servicer in respect of any Distribution Date pursuant to Section
5.03.
 
“Advance Facility”: As defined in Section 3.26(a).
 
“Advance Facility Trustee”: As defined in Section 3.26(b).
 
“Advancing Person”: As defined in Section 3.26(a) hereof.
 
“Affected Party”: As defined in the Swap Agreement.
 
“Affiliate”: With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Agreement”: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.
 
“Allocated Realized Loss Amount”: With respect to any Distribution Date and any
Class of Class A Certificates or Mezzanine Certificates, an amount equal to (x)
the sum of (i) any Realized Losses allocated to such Class of Certificates on
such Distribution Date and (ii) the amount of any Allocated Realized Loss Amount
for such Class of Certificates remaining unpaid from previous Distribution Dates
minus (y) the amount of the increase in the related Certificate Principal
Balance due to the receipt of Subsequent Recoveries as provided in Section 5.01.
 

4

--------------------------------------------------------------------------------



“Applicable Servicer”: (i) From the Closing Date to, but not including, the
Interim Servicing Transfer Date, the Interim Servicer, in its capacity as the
servicer hereunder and (ii) on and after the Interim Servicing Transfer Date,
(a) the Servicer, in its capacity as the servicer hereunder, if the Servicer
Qualification Date has occurred on or before February 1, 2008 or (b) Wells Fargo
Bank, N.A., in its capacity as the servicer, if the Servicer Qualification Date
has not occurred on or before February 1, 2008. In each case, Applicable
Servicer shall also mean any successor servicer appointed as herein provided, in
its capacity as the Applicable Servicer hereunder.
 
“Assignment”: An assignment of Mortgage, notice of transfer or equivalent
instrument, in recordable form (excepting therefrom, if applicable, the mortgage
recordation information which has not been required pursuant to Section 2.01
hereof or returned by the applicable recorder’s office), which is sufficient
under the laws of the jurisdiction wherein the related Mortgaged Property is
located to reflect of record the sale of the Mortgage, which assignment, notice
of transfer or equivalent instrument may be in the form of one or more blanket
assignments covering Mortgages secured by Mortgaged Properties located in the
same county, if permitted by law.
 
“Available Distribution Amount”: With respect to any Distribution Date, an
amount equal to (1) the sum of (a) the aggregate of the amounts on deposit in
the Custodial Account and Certificate Account as of the close of business on the
related Determination Date, (b) the aggregate of any amounts received in respect
of an REO Property withdrawn from any REO Account and deposited in the
Certificate Account for such Distribution Date pursuant to Section 3.23, (c) the
aggregate of any amounts deposited in the Certificate Account by the Applicable
Servicer or the Master Servicer in respect of Prepayment Interest Shortfalls for
such Distribution Date pursuant to Section 3.24 or Section 4.15, as applicable,
(d) the aggregate of any Advances made by the Applicable Servicer for such
Distribution Date pursuant to Section 5.03 and (e) the aggregate of any Advances
made by a successor Applicable Servicer for such Distribution Date pursuant to
Section 8.02, reduced (to not less than zero), by (2) the portion of the amount
described in clause (1)(a) above that represents (i) Monthly Payments on the
Mortgage Loans received from a Mortgagor on or prior to the Determination Date
but due during any Due Period subsequent to the related Due Period, (ii)
Principal Prepayments on the Mortgage Loans received after the related
Prepayment Period (together with any interest payments received with such
Principal Prepayments to the extent they represent the payment of interest
accrued on the Mortgage Loans during a period subsequent to the related
Prepayment Period) (other than Prepayment Charges), (iii) Liquidation Proceeds
and Insurance Proceeds received in respect of the Mortgage Loans after the
related Prepayment Period, (iv) amounts reimbursable or payable to the Master
Servicer, the Securities Administrator, the Applicable Servicer, the Trustee and
the Custodian pursuant to Section 3.11, Section 3.12, Section 9.05 or otherwise
payable in respect of Extraordinary Trust Fund Expenses, (v) amounts deposited
in the Custodial Account or the Certificate Account in error, (vi) the amount of
any Prepayment Charges collected by the Applicable Servicer in connection with
the Principal Prepayment of any of the Mortgage Loans or any Servicer Prepayment
Charge Payment Amount, (vii) any Net Swap Payment owed to the Swap Counterparty
and Swap Termination Payments owed to the Swap Counterparty not due to a Swap
Counterparty Trigger Event for such Distribution Date and (viii) the Excess
Servicing Fee.
 

5

--------------------------------------------------------------------------------



“Balloon Amount”: The full outstanding principal balance of a Balloon Loan due
and payable on the maturity date.
 
“Balloon Loans”: Mortgage Loans with level monthly payments of principal and
interest based on an amortization schedule, not to exceed 50 years, and having
original and modified terms to maturity shorter than the term of the related
amortization schedule.
 
“Bankruptcy Code”: The Bankruptcy Reform Act of 1978 (Title 11 of the United
States Code), as amended.
 
“Bankruptcy Loss”: With respect to any Mortgage Loan, a Realized Loss resulting
from a Deficient Valuation or Debt Service Reduction.
 
“Bloomberg”: As defined in Section 5.02.
 
“Book-Entry Certificate”: The Class A Certificates and the Mezzanine
Certificates for so long as the Certificates of such Class shall be registered
in the name of the Depository or its nominee.
 
“Book-Entry Custodian”: The custodian appointed pursuant to Section 6.01.
 
“Business Day”: Any day other than a Saturday, a Sunday or a day on which
banking or savings and loan institutions in the State of California, the State
of New York or in any city in which the Corporate Trust Office of the Trustee,
the Applicable Servicer or the Securities Administrator is located, are
authorized or obligated by law or executive order to be closed.
 
“Carrington Interim Servicing Transfer Costs”: All reasonable costs and expenses
incurred by the Servicer in connection with the transfer of servicing from the
Interim Servicer on the Interim Servicing Transfer Date, if the Servicing
Qualification Date has occurred on or before February 1, 2008, including,
without limitation, any reasonable costs or expenses associated with the
complete transfer of all servicing data and the completion, correction or
manipulation of such servicing data as may be required by the Servicer to
correct any errors or insufficiencies in the servicing data or otherwise to
enable the Servicer to service the Mortgage Loans properly and effectively.
 
“Cash-Out Refinancing”: A Refinanced Mortgage Loan the proceeds of which are
more than a nominal amount in excess of the principal balance of any existing
first mortgage or subordinate mortgage on the related Mortgaged Property and any
closing costs related to such Refinance Mortgage Loan.
 

6

--------------------------------------------------------------------------------



“Certificate”: Any one of the Carrington Mortgage Loan Trust, Series 2007-HE1
Asset-Backed Pass-Through Certificates, Class A-1, Class A-2, Class A-3, Class
A-4, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class
M-7, Class M-8, Class M-9, Class CE-1, Class CE-2, Class P and Class R issued
under this Agreement.
 
“Certificate Account”: The trust account or accounts created and maintained by
the Securities Administrator pursuant to Section 3.10(b), which shall be
entitled “HSBC Bank USA, National Association, as Trustee, in trust for the
registered holders of Carrington Mortgage Loan Trust, Series 2007-HE1
Asset-Backed Pass-Through Certificates.” The Certificate Account must be an
Eligible Account.
 
“Certificate Factor”: With respect to any Class of Regular Certificates as of
any Distribution Date, a fraction, expressed as a decimal carried to six places,
the numerator of which is the aggregate Certificate Principal Balance (or the
related Notional Amount, in the case of the Class CE-1 Certificates) of such
Class of Certificates on such Distribution Date (after giving effect to any
distributions of principal and in the case of the Class A Certificates, the
Mezzanine Certificates and the Class CE-1 Certificates, the allocations of
Realized Losses in reduction of the Certificate Principal Balance (or the
related Notional Amount, in the case of the Class CE-1 Certificates) of such
Class of Certificates to be made on such Distribution Date), and the denominator
of which is the initial aggregate Certificate Principal Balance (or the related
Notional Amount, in the case of the Class CE-1 Certificates) of such Class of
Certificates as of the Closing Date.
 
“Certificateholder” or “Holder”: The Person in whose name a Certificate is
registered in the Certificate Register, except that a Disqualified Organization
or a Non-United States Person shall not be a Holder of a Residual Certificate
for any purpose hereof and, solely for the purpose of giving any consent
pursuant to this Agreement, any Certificate registered in the name of the
Depositor or the Applicable Servicer or any Affiliate thereof shall be deemed
not to be outstanding and the Voting Rights to which it is entitled shall not be
taken into account in determining whether the requisite percentage of Voting
Rights necessary to effect any such consent has been obtained, except as
otherwise provided in Section 14.01. The Securities Administrator may
conclusively rely upon a certificate of the Depositor or the Applicable Servicer
in determining whether a Certificate is held by an Affiliate thereof. All
references herein to “Holders” or “Certificateholders” shall reflect the rights
of Certificate Owners as they may indirectly exercise such rights through the
Depository and participating members thereof, except as otherwise specified
herein; provided, however, that the Securities Administrator shall be required
to recognize as a “Holder” or “Certificateholder” only the Person in whose name
a Certificate is registered in the Certificate Register.
 
“Certificate Owner”: With respect to a Book-Entry Certificate, the Person who is
the beneficial owner of such Certificate as reflected on the books of the
Depository or on the books of a Depository Participant or on the books of an
indirect participating brokerage firm for which a Depository Participant acts as
agent.
 
“Certificate Principal Balance”: With respect to each Class A Certificate,
Mezzanine Certificate or Class P Certificate as of any date of determination,
the Certificate Principal Balance of such Certificate on the Distribution Date
immediately prior to such date of determination plus any Subsequent Recoveries
added to the Certificate Principal Balance of such Certificate pursuant to
Section 5.01, minus all distributions allocable to principal made thereon and,
in the case of the Class A Certificates and the Mezzanine Certificates, Realized
Losses allocated thereto on such immediately prior Distribution Date (or, in the
case of any date of determination up to and including the first Distribution
Date, the initial Certificate Principal Balance of such Certificate, as stated
on the face thereof). With respect to the Class CE-1 Certificates as of any date
of determination, an amount equal to the Percentage Interest evidenced by such
Certificate times the excess, if any, of (A) the then aggregate Uncertificated
Balance of the REMIC I Regular Interests over (B) the then aggregate Certificate
Principal Balance of the Class A Certificates, the Mezzanine Certificates and
the Class P Certificates then outstanding. The Class CE-2 Certificates do not
have a Certificate Principal Balance.
 

7

--------------------------------------------------------------------------------



“Certificate Register”: The register maintained pursuant to Section 6.02.
 
“Class”: Collectively, all of the Certificates bearing the same class
designation.
 
“Class A-1 Certificates”: Any one of the Class A-1 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-1 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class A-2 Certificates”: Any one of the Class A-2 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-2 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class A-3 Certificates”: Any one of the Class A-3 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-3 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class A-4 Certificates”: Any one of the Class A-4 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-4 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class A Certificates”: Collectively, the Class A-1 Certificates, the Class A-2
Certificates, the Class A-3 Certificates and the Class A-4 Certificates.
 
“Class A Principal Distribution Amount”: With respect to any Distribution Date,
the excess of (x) the aggregate Certificate Principal Balance of the Class A
Certificates immediately prior to such Distribution Date over (y) the lesser of
(A) the product of (i) the applicable Subordination Percentage and (ii) the
aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period and (B) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans as of the last day of the related Due
Period over the Overcollateralization Floor Amount.
 

8

--------------------------------------------------------------------------------



“Class CE-1 Certificate”: Any one of the Class CE-1 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-15 and evidencing two Regular Interests in
REMIC II for purposes of the REMIC Provisions together with certain rights to
payments under the Swap Agreement.
 
“Class CE-2 Certificate”: Any one of the Class CE-2 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-16 and evidencing a Regular Interest in
REMIC II for purposes of the REMIC provisions.
 
“Class M-1 Certificate”: Any one of the Class M-1 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-5 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class M-1 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date) and (ii)
the Certificate Principal Balance of the Class M-1 Certificates immediately
prior to such Distribution Date over (y) the lesser of (A) the product of (i)
the applicable Subordination Percentage and (ii) the aggregate Stated Principal
Balance of the Mortgage Loans as of the last day of the related Due Period and
(B) the excess, if any, of the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 
“Class M-2 Certificate”: Any one of the Class M-2 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-6 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class M-2 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date) and (iii) the Certificate Principal Balance of the Class
M-2 Certificates immediately prior to such Distribution Date over (y) the lesser
of (A) the product of (i) the applicable Subordination Percentage and (ii) the
aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period and (B) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans as of the last day of the related Due
Period over the Overcollateralization Floor Amount.
 

9

--------------------------------------------------------------------------------



“Class M-3 Certificate”: Any one of the Class M-3 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-7 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class M-3 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date) and (iv) the
Certificate Principal Balance of the Class M-3 Certificates immediately prior to
such Distribution Date over (y) the lesser of (A) the product of (i) the
applicable Subordination Percentage and (ii) the aggregate Stated Principal
Balance of the Mortgage Loans as of the last day of the related Due Period and
(B) the excess, if any, of the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 
“Class M-4 Certificate”: Any one of the Class M-4 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-8 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class M-4 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date) and (v) the Certificate Principal Balance of the Class M-4 Certificates
immediately prior to such Distribution Date over (y) the lesser of (A) the
product of (i) the applicable Subordination Percentage and (ii) the aggregate
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period and (B) the excess, if any, of the aggregate Stated Principal Balance
of the Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 

10

--------------------------------------------------------------------------------



“Class M-5 Certificate”: Any one of the Class M-5 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-9 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class M-5 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date) and (vi) the Certificate
Principal Balance of the Class M-5 Certificates immediately prior to such
Distribution Date over (y) the lesser of (A) the product of (i) the applicable
Subordination Percentage and (ii) the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period and (B) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans as of
the last day of the related Due Period over the Overcollateralization Floor
Amount.
 
“Class M-6 Certificate”: Any one of the Class M-6 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-10 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class M-6 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (vi) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date) and (vii) the Certificate Principal Balance of the Class M-6 Certificates
immediately prior to such Distribution Date over (y) the lesser of (A) the
product of (i) the applicable Subordination Percentage and (ii) the aggregate
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period and (B) the excess, if any, of the aggregate Stated Principal Balance
of the Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 

11

--------------------------------------------------------------------------------



“Class M-7 Certificate”: Any one of the Class M-7 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-11 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class M-7 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (vi) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (vii) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date) and (viii) the Certificate
Principal Balance of the Class M-7 Certificates immediately prior to such
Distribution Date over (y) the lesser of (A) the product of (i) the applicable
Subordination Percentage and (ii) the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period and (B) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans as of
the last day of the related Due Period over the Overcollateralization Floor
Amount.
 
“Class M-8 Certificate”: Any one of the Class M-8 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-12 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class M-8 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (vi) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (vii) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date), (viii) the Certificate Principal
Balance of the Class M-7 Certificates (after taking into account the
distribution of the Class M-7 Principal Distribution Amount on such Distribution
Date) and (ix) the Certificate Principal Balance of the Class M-8 Certificates
immediately prior to such Distribution Date over (y) the lesser of (A) the
product of (i) the applicable Subordination Percentage and (ii) the aggregate
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period and (B) the excess, if any, of the aggregate Stated Principal Balance
of the Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 

12

--------------------------------------------------------------------------------



“Class M-9 Certificate”: Any one of the Class M-9 Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-13 and evidencing (i) a Regular Interest in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments from the Swap Account to the extent described herein.
 
“Class M-9 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (vi) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (vii) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date), (viii) the Certificate Principal
Balance of the Class M-7 Certificates (after taking into account the
distribution of the Class M-7 Principal Distribution Amount on such Distribution
Date), (ix) the Certificate Principal Balance of the Class M-8 Certificates
(after taking into account the distribution of the Class M-8 Principal
Distribution Amount on such Distribution Date) and (x) the Certificate Principal
Balance of the Class M-9 Certificates immediately prior to such Distribution
Date over (y) the lesser of (A) the product of (i) the applicable Subordination
Percentage and (ii) the aggregate Stated Principal Balance of the Mortgage Loans
as of the last day of the related Due Period and (B) the excess, if any, of the
aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period over the Overcollateralization Floor Amount.
 

13

--------------------------------------------------------------------------------



“Class M Principal Distribution Amount”: The Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5
Principal Distribution Amount, the Class M-6 Principal Distribution Amount, the
Class M-7 Principal Distribution Amount, the Class M-8 Principal Distribution
Amount or the Class M-9 Principal Distribution Amount, as applicable.
 
“Class P Certificate”: Any one of the Class P Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-17 and evidencing a Regular Interest in
REMIC II for purposes of the REMIC Provisions.
 
“Class R Certificate”: Any one of the Class R Certificates executed,
authenticated and delivered by the Securities Administrator, substantially in
the form annexed hereto as Exhibit A-18 and Exhibit A-19 evidencing the
ownership of the Class R-I Interest and the Class R-II Interest, respectively.
 
“Class R-I Interest”: The uncertificated Residual Interest in REMIC I.
 
“Class R-II Interest”: The uncertificated Residual Interest in REMIC II.
 
“Closing Date”: July 12, 2007.
 
“Code”: The Internal Revenue Code of 1986, as amended.
 
“Commission”: The Securities and Exchange Commission.
 
“Controlling Person” means, with respect to any Person, any other Person who
“controls” such Person within the meaning of the Securities Act.
 
“Corporate Trust Office”: The principal corporate trust office of (i) the
Trustee which office at the date of execution of this Agreement is located at
452 Fifth Avenue, New York, New York 10018, Attention: Corporate Trust & Loan
Agency, Carrington Mortgage Loan Trust, Series 2007-HE1, or at such other
address as the Trustee may designate from time to time by notice to the
Certificateholders, the Depositor, the Master Servicer, the Securities
Administrator and the Applicable Servicer or (ii) the Securities Administrator,
which for purposes of Certificate transfers and surrender is located at Wells
Fargo Bank, N.A., Wells Fargo Center, Sixth Street and Marquette Avenue,
Minneapolis, Minnesota 55479, Attention: Corporate Trust Services-Carrington
2007-HE1 and for all other purposes is located at 9062 Old Annapolis Road,
Columbia, Maryland 21045, Attention: Client Manager-Carrington 2007-HE1.
 
“Corresponding Certificate”: With respect to each REMIC I Regular Interest set
forth below, the Regular Certificate set forth in the table below:
 
14

--------------------------------------------------------------------------------


 
REMIC I Regular Interest
 
Certificate
I-LTA1
 
Class A-1
I-LTA2
 
Class A-2
I-LTA3
 
Class A-3
I-LTA4
 
Class A-4
I-LTM1
 
Class M-1
I-LTM2
 
Class M-2
I-LTM3
 
Class M-3
I-LTM4
 
Class M-4
I-LTM5
 
Class M-5
I-LTM6
 
Class M-6
I-LTM7
 
Class M-7
I-LTM8
 
Class M-8
I-LTM9
 
Class M-9
I-LTP
 
Class P
I-CE-2
 
Class CE-2

 
“Credit Enhancement Percentage”: For any Distribution Date and for any Class of
Certificates, the percentage equivalent of a fraction, the numerator of which is
the sum of the aggregate Certificate Principal Balance of the Classes of
Certificates with a lower distribution priority than such Class (including the
Class CE-1 Certificates), calculated after taking into account payments of
principal on the Mortgage Loans and distribution of the Principal Distribution
Amount to the Holders of the Certificates then entitled to distributions of
principal on such Distribution Date, and the denominator of which is the
aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period (after giving effect to scheduled payments of principal
due during the related Due Period, to the extent received or advanced, and
Principal Prepayments received during the related Prepayment Period and any
other unscheduled collections of principal received during the immediately
preceding calendar month).
 
“Credit Support Depletion Date”: The first Distribution Date on which the
Certificate Principal Balances of the Mezzanine Certificates and the Class CE-1
Certificates have been reduced to zero.
 
“Custodial Agreement”: The custodial agreement dated as of the Closing Date,
among the Master Servicer, the Interim Servicer, the Servicer, the Trustee and
the Custodian providing for the safekeeping of the Mortgage Files on behalf of
the Trustee in accordance with this Agreement.
 
“Custodial Account”: The account or accounts created and maintained, or caused
to be created and maintained, by the Applicable Servicer pursuant to Section
3.10(a), which shall be entitled “[Name of Applicable Servicer], as Applicable
Servicer for HSBC Bank USA, National Association, in trust for the registered
holders of Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed
Pass-Through Certificates.” The Custodial Account must be an Eligible Account.
 
“Custodian”: The custodian under the Custodial Agreement, which shall initially
be LaSalle Bank National Association.
 

15

--------------------------------------------------------------------------------



“Cut-off Date”: With respect to each Original Mortgage Loan, June 1, 2007. With
respect to all Qualified Substitute Mortgage Loans, their respective dates of
substitution. References herein to the “Cut-off Date,” when used with respect to
more than one Mortgage Loan, shall be to the respective Cut-off Dates for each
such Mortgage Loan.
 
“DBRS”: Dominion Bond Rating Service, Inc.
 
“Debt Service Reduction”: With respect to any Mortgage Loan, a reduction in the
scheduled Monthly Payment for such Mortgage Loan by a court of competent
jurisdiction in a proceeding under the Bankruptcy Code, except such a reduction
resulting from a Deficient Valuation.
 
“Defaulting Party”: As defined in the Swap Agreement.
 
“Deficient Valuation”: With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding Stated Principal Balance of the Mortgage Loan,
which valuation results from a proceeding initiated under the Bankruptcy Code.
 
“Definitive Certificates”: As defined in Section 6.01(b).
 
“Deleted Mortgage Loan”: A Mortgage Loan replaced or to be replaced by a
Qualified Substitute Mortgage Loan.
 
“Delinquency Percentage”: As of the last day of the related Due Period, the
percentage equivalent of a fraction, the numerator of which is the aggregate
unpaid principal balance of the Rolling Three-Month Delinquency Average of the
Mortgage Loans and the denominator of which is the aggregate unpaid principal
balance of the Mortgage Loans and REO Properties as of the last day of the
previous calendar month; provided, however, that any Mortgage Loan purchased by
the Applicable Servicer pursuant to Section 3.16(c) shall not be included in
either the numerator or the denominator for purposes of calculating the
Delinquency Percentage.
 
“Depositor”: Stanwich Asset Acceptance Company, L.L.C., a Delaware limited
liability company, or its successor in interest.
 
“Depository”: The Depository Trust Company, or any successor Depository
hereafter named. The nominee of the initial Depository, for purposes of
registering those Certificates that are to be Book-Entry Certificates, is Cede &
Co. The Depository shall at all times be a “clearing corporation” as defined in
Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York and
a “clearing agency” registered pursuant to the provisions of Section 17A of the
Exchange Act.
 
“Depository Institution”: Any depository institution or trust company, including
the Trustee and the Securities Administrator, that (a) is incorporated under the
laws of the United States of America or any State thereof, (b) is subject to
supervision and examination by federal or state banking authorities and (c) has
outstanding unsecured commercial paper or other short-term unsecured debt
obligations (or, in the case of a depository institution that is the principal
subsidiary of a holding company, such holding company has unsecured commercial
paper or other short-term unsecured debt obligations) that are rated at least
P-1 by Moody’s, F-1 by Fitch (if rated by Fitch) and A-1+ by S&P.
 

16

--------------------------------------------------------------------------------



“Depository Participant”: A broker, dealer, bank or other financial institution
or other Person for whom from time to time a Depository effects book-entry
transfers and pledges of securities deposited with the Depository.
 
“Determination Date”: With respect to each Distribution Date, the 15th day of
the calendar month in which such Distribution Date occurs or, if such 15th day
is not a Business Day, the Business Day immediately preceding such 15th day.
 
“Directly Operate”: With respect to any REO Property, the furnishing or
rendering of services to the tenants thereof, the management or operation of
such REO Property, the holding of such REO Property primarily for sale to
customers, the performance of any construction work thereon or any use of such
REO Property in a trade or business conducted by REMIC I other than through an
Independent Contractor; provided, however, that the Trustee or the Master
Servicer (or the Applicable Servicer on behalf of the Trustee or the Master
Servicer) shall not be considered to Directly Operate an REO Property solely
because the Trustee or the Master Servicer (or the Applicable Servicer on behalf
of the Trustee or the Master Servicer) establishes rental terms, chooses
tenants, enters into or renews leases, makes payment on or otherwise discharges
tax or insurance obligations, or makes decisions as to repairs or capital
expenditures with respect to such REO Property.
 
“Disqualified Organization”: Any organization defined as a “disqualified
organization” under Section 860E(e)(5) of the Code, including, if not otherwise
included, any of the following: (i) the United States, any State or political
subdivision thereof, any possession of the United States, or any agency or
instrumentality of any of the foregoing (other than an instrumentality which is
a corporation if all of its activities are subject to tax and, except for
Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) any foreign government, any international organization,
or any agency or instrumentality of any of the foregoing, (iii) any organization
(other than certain farmers’ cooperatives described in Section 521 of the Code)
which is exempt from the tax imposed by Chapter 1 of the Code (including the tax
imposed by Section 511 of the Code on unrelated business taxable income), (iv)
rural electric and telephone cooperatives described in Section 1381(a)(2)(C) of
the Code, (v) an “electing large partnership” and (vi) any other Person as set
forth in an Opinion of Counsel delivered to the Trustee, the Securities
Administrator and the Depositor to the effect that the holding of an Ownership
Interest in a Residual Certificate by such Person may cause any Trust REMIC or
any Person having an Ownership Interest in any Class of Certificates (other than
such Person) to incur a liability for any federal tax imposed under the Code
that would not otherwise be imposed but for the Transfer of an Ownership
Interest in a Residual Certificate to such Person. The terms “United States,”
“State” and “international organization” shall have the meanings set forth in
Section 7701 of the Code or successor provisions.
 
“Distribution Date”: The 25th day of any month, or if such 25th day is not a
Business Day, the Business Day immediately following such 25th day, commencing
in July 2007.
 

17

--------------------------------------------------------------------------------



“Due Date”: With respect to each Mortgage Loan and any Distribution Date, the
first day of the calendar month in which such Distribution Date occurs on which
the Monthly Payment for such Mortgage Loan was due (or, in the case of any
Mortgage Loan under terms of which the Monthly Payment for such Mortgage Loan
was due on a day other than the first day of the calendar month in which such
Distribution Date occurs, the day during the related Due Period on which such
Monthly Payment was due), in each case exclusive of any days of grace.
 
“Due Period”: With respect to any Distribution Date, the period commencing on
the second day of the month immediately preceding the month in which such
Distribution Date occurs and ending on the first day of the month of such
Distribution Date.
 
“EDGAR”: As defined in Section 5.06.
 
“Eligible Account”: Any of (i) an account or accounts maintained with a
Depository Institution or (ii) a segregated non-interest bearing trust account
or accounts maintained with the corporate trust department of a federal
depository institution or state-chartered depository institution subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b), which, in either case, has corporate
trust powers, acting in its fiduciary capacity.
 
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
 
“Escrow Payments”: As defined in Section 3.09.
 
“Excess Overcollateralized Amount”: With respect to the Class A Certificates and
the Mezzanine Certificates and any Distribution Date, the excess, if any, of (i)
the Overcollateralization Amount for such Distribution Date (calculated for this
purpose only after assuming that 100% of the Principal Remittance Amount on such
Distribution Date has been distributed) over (ii) the Overcollateralization
Target Amount for such Distribution Date.
 
“Excess Servicing Fee”: With respect to each Mortgage Loan and each calendar
month, an amount equal to one-twelfth of the product of (i) the Excess Servicing
Fee Rate multiplied by (ii) the same principal balance on which interest on such
Mortgage Loan accrues for such calendar month.
 
“Excess Servicing Fee Rate”: So long as Carrington Mortgage Services, LLC is the
Applicable Servicer and with respect to each Mortgage Loan, 0.200% per annum. At
anytime Carrington Mortgage Services, LLC is not the Applicable Servicer and
with respect to each Mortgage Loan, 0.000% per annum.
 
“Exchange Act”: As defined in Section 5.06.
 
“Expense Adjusted Mortgage Rate”: With respect to any Mortgage Loan (or the
related REO Property), as of any date of determination, a per annum rate of
interest equal to the then applicable Mortgage Rate thereon as of the first day
of the related Due Period minus the sum of (i) the Servicing Fee Rate, (ii) the
Excess Servicing Fee Rate and (iii) the Master Servicing Fee Rate.
 

18

--------------------------------------------------------------------------------



“Extraordinary Trust Fund Expense”: Any amounts reimbursable to the Trustee, the
Master Servicer, the Securities Administrator, the Custodian or any director,
officer, employee or agent of any such Person from the Trust Fund pursuant to
the terms of this Agreement and any amounts payable from the Certificate Account
in respect of taxes pursuant to Section 11.01(g)(iii) and any costs of the
Trustee for the recording of the Assignments pursuant to Section 2.01 (to the
extent the Seller is unable to pay such costs).
 
“Fannie Mae”: Fannie Mae, a federally chartered and privately owned corporation
organized and existing under the Federal National Mortgage Association Charter
Act, or any successor thereto.
 
“FDIC”: Federal Deposit Insurance Corporation or any successor thereto.
 
“Final Recovery Determination”: With respect to any defaulted Mortgage Loan or
any REO Property (other than a Mortgage Loan or REO Property purchased by the
Responsible Party, the Seller, the Applicable Servicer or the Terminator
pursuant to or as contemplated by Section 2.03, Section 3.16(c) or Section
10.01), a determination made by the Applicable Servicer that all Insurance
Proceeds, Liquidation Proceeds and other payments or recoveries which the
Applicable Servicer, in its reasonable good faith judgment, expects to be
finally recoverable in respect thereof have been so recovered. The Applicable
Servicer shall maintain records, prepared by a Servicing Officer, of each Final
Recovery Determination made thereby.
 
“Fitch”: Fitch Ratings, or its successor in interest.
 
“Fixed Swap Payment”: With respect to the Business Day prior to any Distribution
Date on or prior to the Distribution Date in May 2011, an amount equal to the
product of (x) a fixed rate equal to 5.46% per annum, (y) the Swap Agreement
Notional Balance for that Distribution Date and (z)(i) with respect to the
Business Day prior to the initial Distribution Date, a fraction, the numerator
of which is the number of days from and including the Closing Date to and
including the day preceding the initial Distribution Date and the denominator of
which is 360 (determined on a 30/360 basis) and (ii) with respect to the
Business Day prior to each Distribution Date thereafter, a fraction, the
numerator of which is 30 and the denominator of which is 360.
 
“Floating Swap Payment”: With respect to the Business Day prior to any
Distribution Date on or prior to the Distribution Date in May 2011, an amount
equal to the product of (x) Swap LIBOR (y) the Swap Agreement Notional Balance
for that Distribution Date and (z) a fraction, the numerator of which is equal
to the actual number of days in the related calculation period as provided in
the Swap Agreement and the denominator of which is 360.
 
“Fixed-Rate Mortgage Loan”: Each of the Mortgage Loans identified on the
Mortgage Loan Schedule as having a fixed Mortgage Rate.
 
“Formula Rate”: For any Distribution Date and the Class A Certificates and the
Mezzanine Certificates, One-Month LIBOR plus the related Margin.
 

19

--------------------------------------------------------------------------------



“Freddie Mac”: Freddie Mac, a corporate instrumentality of the United States
created and existing under Title III of the Emergency Home Finance Act of 1970,
as amended, or any successor thereto.
 
“Gross Margin”: With respect to each Adjustable-Rate Mortgage Loan, the fixed
percentage set forth in the related Mortgage Note that is added to the Index on
each Adjustment Date in accordance with the terms of the related Mortgage Note
used to determine the Mortgage Rate for such Adjustable-Rate Mortgage Loan.
 
“Highest Priority”: As of any date of determination, the Class of Mezzanine
Certificates then outstanding with a Certificate Principal Balance greater than
zero, with the highest priority for payments pursuant to Section 5.01, in the
following order: Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class
M-6, Class M-7, Class M-8 and Class M-9 Certificates.
 
“Indenture”: An indenture relating to the issuance of notes secured by the Class
CE-1 Certificates, the Class P Certificates and/or the Class R Certificates (or
any portion thereof).
 
“Independent”: When used with respect to any specified Person, any such Person
who (i) is in fact independent of the Depositor, the Master Servicer, the
Securities Administrator, the Applicable Servicer, the Seller, the Responsible
Party and their respective Affiliates, (ii) does not have any direct financial
interest in or any material indirect financial interest in the Depositor, the
Master Servicer, the Securities Administrator, the Applicable Servicer, the
Seller, the Responsible Party or any Affiliate thereof, and (iii) is not
connected with the Depositor, the Master Servicer, the Securities Administrator,
the Applicable Servicer, the Seller, the Responsible Party or any Affiliate
thereof as an officer, employee, promoter, underwriter, trustee, partner,
director or Person performing similar functions; provided, however, that a
Person shall not fail to be Independent of the Depositor, the Master Servicer,
the Securities Administrator, the Applicable Servicer, the Seller, the
Responsible Party or any Affiliate thereof merely because such Person is the
beneficial owner of 1% or less of any class of securities issued by the
Depositor, the Master Servicer, the Securities Administrator, the Applicable
Servicer, the Seller, the originators or any Affiliate thereof, as the case may
be.
 
“Independent Contractor”: Either (i) any Person (other than the Applicable
Servicer) that would be an “independent contractor” with respect to REMIC I
within the meaning of Section 856(d)(3) of the Code if REMIC I were a real
estate investment trust (except that the ownership tests set forth in that
section shall be considered to be met by any Person that owns, directly or
indirectly, 35% or more of any Class of Certificates), so long as REMIC I does
not receive or derive any income from such Person and provided that the
relationship between such Person and REMIC I is at arm’s length, all within the
meaning of U.S. Treasury Regulation Section 1.856-4(b)(5), or (ii) any other
Person (including the Applicable Servicer) if the Trustee and Securities
Administrator have received an Opinion of Counsel to the effect that the taking
of any action in respect of any REO Property by such Person, subject to any
conditions therein specified, that is otherwise herein contemplated to be taken
by an Independent Contractor will not cause such REO Property to cease to
qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code (determined without regard to the exception applicable for purposes of
Section 860D(a) of the Code), or cause any income realized in respect of such
REO Property to fail to qualify as Rents from Real Property.
 

20

--------------------------------------------------------------------------------



“Index”: With respect to each Adjustable-Rate Mortgage Loan and each related
Adjustment Date, the index specified in the related Mortgage Note.
 
“Insurance Proceeds”: Proceeds of any title policy, hazard policy or other
insurance policy covering a Mortgage Loan, to the extent such proceeds are not
to be applied to the restoration of the related Mortgaged Property or released
to the Mortgagor in accordance with the procedures that the Applicable Servicer
would follow in servicing mortgage loans held for its own account, other than
proceeds that represent reimbursement of the Applicable Servicer’s costs and
expenses incurred in connection with presenting claims under the related
insurance policies and exclusive of Subsequent Recoveries, subject to the terms
and conditions of the related Mortgage Note and Mortgage.
 
“Insurer”: The insurer or guarantor under any mortgage insurance or guaranty
policy, including any private mortgage insurer.
 
“Interest Accrual Period”: With respect to any Distribution Date and the Class A
Certificates and the Mezzanine Certificates, the period commencing on the
Distribution Date of the month immediately preceding the month in which such
Distribution Date occurs (or, in the case of the first Distribution Date,
commencing on the Closing Date) and ending on the day preceding such
Distribution Date. With respect to any Distribution Date and the Class CE-1 and
Class CE-2 Certificates and the REMIC I Regular Interests, the one-month period
ending on the last day of the calendar month preceding the month in which such
Distribution Date occurs.
 
“Interest Carry Forward Amount”: With respect to any Distribution Date and the
Class A Certificates or the Mezzanine Certificates, the sum of (i) the amount,
if any, by which (a) the Interest Distribution Amount for such Class of
Certificates as of the immediately preceding Distribution Date exceeded (b) the
actual amount distributed on such Class of Certificates in respect of interest
on such immediately preceding Distribution Date, (ii) the amount of any Interest
Carry Forward Amount for such Class of Certificates remaining unpaid from
previous Distribution Dates and (iii) accrued interest on the sum of (i) and
(ii) above calculated at the related Pass-Through Rate for the most recently
ended Interest Accrual Period.
 
“Interest Determination Date”: With respect to the Class A Certificates, the
Mezzanine Certificates, REMIC I Regular Interest I-LTA1, REMIC I Regular
Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular Interest
I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest I-LTM2, REMIC
I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC I Regular
Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular Interest
I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular Interest I-LTM9, REMIC
I Regular Interest I-LTZZ, REMIC I Regular Interest I-CE-2 and any Interest
Accrual Period therefor, the second London Business Day preceding the
commencement of such Interest Accrual Period.
 

21

--------------------------------------------------------------------------------



“Interest Distribution Amount”: With respect to any Distribution Date and the
Class A Certificates, the Mezzanine Certificates, the Class CE-1 Certificates
and the Class CE-2 Certificates, the aggregate Accrued Certificate Interest on
the Certificates of such Class for such Distribution Date.
 
“Interest Remittance Amount”: For any Distribution Date, the excess, if any, of
(i) that portion of the Available Distribution Amount (without giving effect to
any Net Swap Payment owed to the Swap Counterparty or any Swap Termination
Payment owed to the Swap Counterparty not due to a Swap Counterparty Trigger
Event) for that Distribution Date that represents interest received or advanced
on the Mortgage Loans over (ii) any Net Swap Payment owed to the Swap
Counterparty or Swap Termination Payment not due to a Swap Counterparty Trigger
Event owed to the Swap Counterparty.
 
“Interim Servicer”: EMC Mortgage Corporation, a Delaware corporation, in its
capacity as Applicable Servicer hereunder.
 
“Interim Servicing Transfer Date”: The later to occur of (i) November 1, 2007
and (ii) the Servicer Qualification Date; provided, however that if the Servicer
Qualification Date has not occurred on or before February 1, 2008, then the
Interim Servicing Transfer Date shall be February 1, 2008.
 
“Investment Account”: As defined in Section 3.12.
 
“Late Collections”: With respect to any Mortgage Loan and any Due Period, all
amounts received subsequent to the Determination Date immediately following such
Due Period, whether as late payments of Monthly Payments or as Insurance
Proceeds, Liquidation Proceeds or otherwise, which represent late payments or
collections of principal and/or interest due (without regard to any acceleration
of payments under the related Mortgage and Mortgage Note) but delinquent for
such Due Period and not previously recovered.
 
“Liquidation Event”: With respect to any Mortgage Loan, any of the following
events: (i) such Mortgage Loan is paid in full; (ii) a Final Recovery
Determination is made as to such Mortgage Loan; or (iii) such Mortgage Loan is
removed from REMIC I, by reason of its being purchased, sold or replaced
pursuant to or as contemplated by Section 2.03, Section 3.16(c) or Section
10.01. With respect to any REO Property, either of the following events: (i) a
Final Recovery Determination is made as to such REO Property; or (ii) such REO
Property is removed from REMIC I by reason of its being purchased pursuant to
Section 10.01.
 
“Liquidation Proceeds”: The amount (other than Insurance Proceeds or amounts
received in respect of the rental of any REO Property prior to REO Disposition)
received by the Applicable Servicer in connection with (i) the taking of all or
a part of a Mortgaged Property by exercise of the power of eminent domain or
condemnation, (ii) the liquidation of a defaulted Mortgage Loan through a
trustee’s sale, foreclosure sale or otherwise, or (iii) the repurchase,
substitution or sale of a Mortgage Loan or an REO Property pursuant to or as
contemplated by Section 2.03, Section 3.16(c), Section 3.23 or Section 10.01.
 

22

--------------------------------------------------------------------------------



“Loan-to-Value Ratio”: As of any date of determination, the fraction, expressed
as a percentage, the numerator of which is the principal balance of the related
Mortgage Loan at such date and the denominator of which is the Value of the
related Mortgaged Property.
 
“London Business Day”: Any day on which banks in the cities of London and New
York are open and conducting transactions in United States dollars.
 
“Margin”: With respect to each class of the Class A Certificates and Mezzanine
Certificates and, for purposes of the Marker Rate and the Maximum I-LTZZ
Uncertificated Interest Deferral Amount, the specified REMIC I Regular Interest,
as follows:
 
Class
 
REMIC I Regular Interest
 
Margin
       
(1) (%)
 
(2) (%)
A-1
 
I-LTA1
 
0.100%
 
0.200%
A-2
 
I-LTA2
 
0.150%
 
0.300%
A-3
 
I-LTA3
 
0.190%
 
0.380%
A-4
 
I-LTA4
 
0.290%
 
0.580%
M-1
 
I-LTM1
 
0.290%
 
0.435%
M-2
 
I-LTM2
 
0.300%
 
0.450%
M-3
 
I-LTM3
 
0.330%
 
0.495%
M-4
 
I-LTM4
 
0.750%
 
1.125%
M-5
 
I-LTM5
 
0.950%
 
1.425%
M-6
 
I-LTM6
 
1.400%
 
2.100%
M-7
 
I-LTM7
 
2.500%
 
3.750%
M-8
 
I-LTM8
 
2.500%
 
3.750%
M-9
 
I-LTM9
 
2.500%
 
3.750%

__________
(1) For each Interest Accrual Period for each Distribution Date on or prior to
the Optional Termination Date.
(2) For each Interest Accrual Period thereafter.
 
“Marker Rate”: With respect to the Class CE-1 Certificates or the REMIC II
Regular Interest CE-IO and any Distribution Date, a per annum rate equal to two
(2) multiplied by the weighted average of the REMIC I Remittance Rates for the
REMIC I Regular Interests (other than REMIC I Regular Interest I-LTP, REMIC I
Regular Interest I-LTAA and REMIC I Regular Interest I-CE-2), with the rate on
each such REMIC I Regular Interest (other than REMIC I Regular Interest I-LTZZ)
subject to a cap equal to the Pass-Through Rate for the related Corresponding
Certificate and with the rate on REMIC I Regular Interest I-LTZZ subject to a
cap of zero, in each case for purposes of this calculation; provided, however,
each cap shall be multiplied by a fraction, the numerator of which is the actual
number of days elapsed in the related Interest Accrual Period and the
denominator of which is 30.
 
“Master Servicer”: As of the Closing Date, Wells Fargo, and thereafter, any
successor in interest who meets the qualifications of this Agreement and any
successor appointed hereunder.
 
“Master Servicer Disclosure Information”: As defined in Section 14.05.
 
“Master Servicer Fee”: The amount payable to the Master Servicer on each
Distribution Date pursuant to Section 4.13 as compensation for all services
rendered by it in execution of the trust hereby created and in the exercise and
performance of any powers and duties of the Master Servicer hereunder, which
amount shall equal the Master Servicer Fee Rate accrued for one month on the
aggregate Stated Principal Balance of the Mortgage Loans and any REO Properties
as of the first day of the related Due Period (or, in the case of the initial
Distribution Date, as of the Cut-off Date), calculated on the basis of a 360 day
year consisting of twelve 30 day months.
 

23

--------------------------------------------------------------------------------



“Master Servicer Fee Rate”: 0.0185% per annum
 
“Master Servicing Officer”: Any officer of the Master Servicer involved in, or
responsible for, the administration and master servicing of Mortgage Loans.
 
“Maximum I-LTZZ Uncertificated Interest Deferral Amount”: With respect to any
Distribution Date, the excess of (i) accrued interest at the REMIC I Remittance
Rate applicable to REMIC I Regular Interest I-LTZZ for such Distribution Date on
a balance equal to the Uncertificated Balance of REMIC I Regular Interest I-LTZZ
minus the REMIC I Overcollateralized Amount, in each case for such Distribution
Date, over (ii) Uncertificated Interest on REMIC I Regular Interest I-LTA1,
REMIC I Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I
Regular Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular
Interest I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest
I-LTM4, REMIC I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC
I Regular Interest I-LTM7, REMIC I Regular Interest I-LTM8 and REMIC I Regular
Interest I-LTM9 for such Distribution Date, with the rate on each such REMIC I
Regular Interest subject to a cap equal to the lesser of (i) One-Month LIBOR
plus the related Margin for the related Corresponding Certificate and (ii) the
Net WAC Pass-Through Rate for the related Corresponding Certificate; provided,
however, each cap shall be multiplied by a fraction, the numerator of which is
the actual number of days elapsed in the related Interest Accrual Period and the
denominator of which is 30.
 
“Maximum Mortgage Rate”: With respect to each Adjustable-Rate Mortgage Loan, the
percentage set forth in the related Mortgage Note as the maximum Mortgage Rate
thereunder.
 
“MERS”: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.
 
“MERS Loan”: Any Mortgage Loan registered with MERS on the MERS System.
 
“MERS System”: The system of recording transfers of mortgages electronically
maintained by MERS.
 
“Mezzanine Certificates”: Collectively, the Class M-1 Certificates, the Class
M-2 Certificates, the Class M-3 Certificates, the Class M-4 Certificates, the
Class M-5 Certificates, the Class M-6 Certificates, the Class M-7 Certificates,
the Class M-8 Certificates and the Class M-9 Certificates.
 
“MIN”: The Mortgage Identification Number for any MERS Loan.
 
“Minimum Mortgage Rate”: With respect to each Adjustable-Rate Mortgage Loan, the
percentage set forth in the related Mortgage Note as the minimum Mortgage Rate
thereunder.
 

24

--------------------------------------------------------------------------------



“MOM Loan”: Any Mortgage Loan as to which MERS is acting as mortgagee, solely as
nominee for the originator of such Mortgage Loan and its successors and assigns.
 
“Monthly Payment”: With respect to any Mortgage Loan, the scheduled monthly
payment of principal and interest on such Mortgage Loan which is payable by the
related Mortgagor from time to time under the related Mortgage Note, determined:
(a) after giving effect to (i) any Deficient Valuation and/or Debt Service
Reduction with respect to such Mortgage Loan and (ii) any reduction in the
amount of interest collectible from the related Mortgagor pursuant to the Relief
Act and (b) on the assumption that all other amounts, if any, due under such
Mortgage Loan are paid when due.
 
“Moody’s”: Moody’s Investors Service, Inc., or its successor in interest.
 
“Mortgage”: With respect to each Mortgage Note, the mortgage, deed of trust or
other instrument creating a first lien or second lien on, or first or second
priority security interest in, a Mortgaged Property securing a Mortgage Note.
 
“Mortgage File”: The mortgage documents listed in Section 2.01 pertaining to a
particular Mortgage Loan and any additional documents required to be added to
the Mortgage File pursuant to this Agreement.
 
“Mortgage Loan”: Each mortgage loan transferred and assigned to the Trustee and
delivered to the Custodian on behalf of the Trustee pursuant to Section 2.01 or
Section 2.03(b) of this Agreement, as held from time to time as a part of the
Trust Fund, the Mortgage Loans so held being identified in the Mortgage Loan
Schedule.
 
“Mortgage Loan Purchase Agreement”: The agreement among the Seller, the
Responsible Party and the Depositor, regarding the sale of the Mortgage Loans by
the Seller to the Depositor, substantially in the form of Exhibit D annexed
hereto.
 
“Mortgage Loan Schedule”: As of any date, the list of Mortgage Loans included in
REMIC I on such date, attached hereto as Schedule 1. The Mortgage Loan Schedule
shall set forth the following information with respect to each Mortgage Loan:
 
(i) the Mortgage Loan identifying number;
 
(ii) the state and zip code of the Mortgaged Property;
 
(iii) a code indicating whether the Mortgaged Property is owner-occupied;
 
(iv) the type of Residential Dwelling constituting the Mortgaged Property;
 
(v) the original months to maturity;
 
(vi) the original date of the Mortgage Loan and the remaining months to maturity
from the Cut-off Date, based on the original amortization schedule;
 

25

--------------------------------------------------------------------------------



(vii) with respect to each Mortgage Loan secured by a first lien, the
Loan-to-Value Ratio at origination;
 
(viii) with respect to each Mortgage Loan secured by a second lien, the combined
Loan-to-Value Ratio at origination;
 
(ix) the Mortgage Rate in effect immediately following the Cut-off Date;
 
(x) the date on which the first Monthly Payment was due on the Mortgage Loan;
 
(xi) the stated maturity date;
 
(xii) the amount of the Monthly Payment at origination;
 
(xiii) the amount of the Monthly Payment due on the first Due Date after the
Cut-off Date;
 
(xiv) the last Due Date on which a Monthly Payment was actually applied to the
unpaid Stated Principal Balance;
 
(xv) the original principal amount of the Mortgage Loan;
 
(xvi) the Stated Principal Balance of the Mortgage Loan as of the close of
business on the Cut-off Date;
 
(xvii) with respect to each Adjustable-Rate Mortgage Loan, the Adjustment Dates,
the Gross Margin, the Maximum Mortgage Rate, the Minimum Mortgage Rate, the
Periodic Rate Cap, the maximum first Adjustment Date Mortgage Rate adjustment,
the first Adjustment Date immediately following the origination date and the
rounding code (i.e., nearest 0.125%, next highest 0.125%);
 
(xviii) a code indicating the purpose of the Mortgage Loan (i.e., purchase
financing, Rate/Term Refinancing, Cash-Out Refinancing);
 
(xix) the Mortgage Rate at origination;
 
(xx) the date on which the first Monthly Payment was due on the Mortgage Loan
and, if such date is not consistent with the Due Date currently in effect, such
Due Date;
 
(xxi) a code indicating whether the Mortgage Loan is an Adjustable Rate Mortgage
Loan or a Fixed Rate Mortgage Loan;
 
(xxii) a code indicating the documentation program (i.e., Full Documentation,
Limited Documentation, Stated Income Documentation);
 
(xxiii) the risk grade;
 

26

--------------------------------------------------------------------------------



(xxiv) the Value of the Mortgaged Property;
 
(xxv) the sale price of the Mortgaged Property, if applicable;
 
(xxvi) the actual unpaid principal balance of the Mortgage Loan as of the
Cut-off Date;
 
(xxvii) the type and term of the related Prepayment Charge;
 
(xxviii) the product type (e.g., 2/28, 15 year fixed, 30 year fixed, 15/30
balloon, etc.);
 
(xxix) the program code;
 
(xxx) the total amount of points and fees charged such Mortgage Loan;
 
(xxxi) the mortgagor’s debt to income ratio;
 
(xxxii) a code indicating whether the Mortgaged Property is subject to a first
lien or a second lien;
 
(xxxiii) a code indicating the credit score of the mortgagor at the time of
origination of the Mortgage Loan;
 
(xxxiv) the Mortgage Loan’s payment history;
 
(xxxv) a code indicating the type of appraisal (i.e. checklist, drive-by, desk,
full, etc.);
 
(xxxvi) a code indicating if the Mortgage Loan is an interest-only Mortgage Loan
(and if for any Mortgage Loan the term is other than 5 years, a code indicating
the term of the interest-only period of such Mortgage Loan);
 
(xxxvii) the mortgagor’s income at origination;
 
(xxxviii) the amortized original term to maturity as of the Cut-off Date;
 
(xxxix) with respect to each Adjustable Rate Mortgage Loan, a code indicating
the frequency of adjustment of the related Mortgage Rate;
 
(xl) the number of units in the related Mortgaged Property;
 
(xli) a code indicating whether the related Mortgagor is self-employed; and
 
(xlii) a code indicating the credit grade.
 
The Mortgage Loan Schedule shall set forth the following information with
respect to the Mortgage Loans in the aggregate as of the Cut-off Date:
 

27

--------------------------------------------------------------------------------




 
(1)
the number of Mortgage Loans;

 

 
(2)
the current Stated Principal Balance of the Mortgage Loans;

 

 
(3)
the weighted average Mortgage Rate of the Mortgage Loans;

 

 
(4)
weighted average maturity of the Mortgage Loans; and

 

 
(5)
the delinquency status as of the Cut off Date.

 
The Mortgage Loan Schedule shall be amended from time to time by the Depositor
in accordance with the provisions of this Agreement. With respect to any
Qualified Substitute Mortgage Loan, the Cut-off Date shall refer to the related
Cut-off Date for such Mortgage Loan, determined in accordance with the
definition of Cut-off Date herein.
 
“Mortgage Note”: The original executed note or other evidence of the
indebtedness of a Mortgagor under a Mortgage Loan.
 
“Mortgage Pool”: The pool of Mortgage Loans, identified on Schedule 1 and
existing from time to time thereafter, and any REO Properties acquired in
respect thereof.
 
“Mortgage Rate”: With respect to each Mortgage Loan, the annual rate at which
interest accrues on such Mortgage Loan from time to time in accordance with the
provisions of the related Mortgage Note, which rate (i) with respect to each
Fixed-Rate Mortgage Loan shall remain constant at the rate set forth in the
Mortgage Loan Schedule as the Mortgage Rate in effect immediately following the
Cut-off Date and (ii) with respect to the Adjustable-Rate Mortgage Loans, (A) as
of any date of determination until the first Adjustment Date following the
Cut-off Date shall be the rate set forth in the Mortgage Loan Schedule as the
Mortgage Rate in effect immediately following the Cut-off Date and (B) as of any
date of determination thereafter shall be the rate as adjusted on the most
recent Adjustment Date equal to the sum, rounded as provided in the Mortgage
Note, of the Index, as most recently available as of a date prior to the
Adjustment Date as set forth in the related Mortgage Note, plus the related
Gross Margin; provided that the Mortgage Rate on such Adjustable-Rate Mortgage
Loan on any Adjustment Date shall never be more than the lesser of (i) the sum
of the Mortgage Rate in effect immediately prior to the Adjustment Date plus the
related Periodic Rate Cap, if any, and (ii) the related Maximum Mortgage Rate,
and shall never be less than the greater of (i) the Mortgage Rate in effect
immediately prior to the Adjustment Date less the Periodic Rate Cap, if any, and
(ii) the related Minimum Mortgage Rate. With respect to each Mortgage Loan that
becomes an REO Property, as of any date of determination, the annual rate
determined in accordance with the immediately preceding sentence as of the date
such Mortgage Loan became an REO Property.
 
“Mortgaged Property”: The underlying property securing a Mortgage Loan,
including any REO Property, consisting of a fee simple estate in a parcel of
land improved by a Residential Dwelling.
 
“Mortgagor”: The obligor on a Mortgage Note.
 

28

--------------------------------------------------------------------------------



“Net Monthly Excess Cashflow”: With respect to any Distribution Date, the sum of
(i) any Overcollateralization Reduction Amount and (ii) the excess of (x) the
Available Distribution Amount for such Distribution Date over (y) the sum for
such Distribution Date of (A) the Senior Interest Distribution Amount
distributable to the holders of the Class A Certificates, (B) the Interest
Distribution Amount distributable to the holders of the Mezzanine Certificates
and (C) the Principal Remittance Amount.
 
“Net Swap Payment”: With respect to each Distribution Date, the net payment
required to be made on the Business Day prior to such Distribution Date pursuant
to the terms of the Swap Agreement by either the Swap Counterparty or the
Securities Administrator, on behalf of the Trust, which net payment shall not
take into account any Swap Termination Payment.
 
“Net WAC Pass-Through Rate”: With respect to the Class A Certificates and the
Mezzanine Certificates and any Distribution Date, a per annum rate (which will
not be less than zero) equal to the excess, if any, of (a) the product of (i) a
per annum rate equal to the weighted average of the Expense Adjusted Mortgage
Rates on the then outstanding Mortgage Loans, weighted on the basis of the
respective Stated Principal Balances of the Mortgage Loans as of the first day
of the related Due Period and (ii) a fraction expressed as a percentage, the
numerator of which is 30 and the denominator of which is the actual number of
days in the related Interest Accrual Period, over (b) the product of (i) a
fraction expressed as a percentage the numerator of which is the amount of any
Net Swap Payments owed to the Swap Counterparty or Swap Termination Payment owed
to the Swap Counterparty not due to a Swap Counterparty Trigger Event, and the
denominator of which is equal to the Stated Principal Balance of the outstanding
Mortgage Loans as of the first day of the related Due Period and (ii) a fraction
expressed as a percentage, the numerator of which is 360 and the denominator of
which is the actual number of days in the related Interest Accrual Period. For
federal income tax purposes, however, such rate shall be expressed as a per
annum rate equal to the weighted average of the REMIC I Remittance Rates on the
REMIC I Regular Interests (other than REMIC I Regular Interest I-CE-2), weighted
on the basis of the Uncertificated Balance of each such REMIC I Regular
Interest.
 
“Net WAC Rate Carryover Amount”: With respect to any Class of the Class A
Certificates and the Mezzanine Certificates and any Distribution Date, the sum
of (A) the positive excess of (i) the amount of interest that would have accrued
on such Class of Certificates for such Distribution Date had the Pass-Through
Rate been calculated at the related Formula Rate (not to exceed 14.50% per
annum) over (ii) the amount of interest that accrued on such Class of
Certificates at the Net WAC Pass-Through Rate for such Distribution Date and (B)
the undistributed portion of any related Net WAC Rate Carryover Amount from
prior Distribution Dates, together with interest accrued on such undistributed
portion for the most recently ended Interest Accrual Period at the Formula Rate
(not to exceed 14.50% per annum) applicable for such Class of Certificates for
such Interest Accrual Period.
 
“New Lease”: Any lease of REO Property entered into on behalf of REMIC I,
including any lease renewed or extended on behalf of REMIC I, if REMIC I has the
right to renegotiate the terms of such lease.
 

29

--------------------------------------------------------------------------------



“Nonrecoverable Advance”: Any Advance previously made or proposed to be made in
respect of a Mortgage Loan or REO Property that, in the good faith business
judgment of the Applicable Servicer, will not or, in the case of a proposed
Advance, would not be ultimately recoverable from related Late Collections,
Insurance Proceeds or Liquidation Proceeds on such Mortgage Loan or REO Property
as provided herein.
 
“Nonrecoverable Servicing Advance”: Any Servicing Advance previously made or
proposed to be made in respect of a Mortgage Loan or REO Property that, in the
good faith business judgment of the Applicable Servicer, will not or, in the
case of a proposed Servicing Advance, would not be ultimately recoverable from
related Late Collections, Insurance Proceeds or Liquidation Proceeds on such
Mortgage Loan or REO Property as provided herein.
 
“Non-United States Person”: Any Person other than a United States Person.
 
“Notional Amount”: With respect to the Class CE-1 Certificates and any
Distribution Date, the aggregate Uncertificated Balance of the REMIC I Regular
Interests (other than REMIC I Regular Interest I-LTP) for such Distribution
Date, and with respect to the Class CE-2 Certificates and any Distribution Date,
the Notional Amount of REMIC I Regular Interest I-CE-2. The Notional Amount of
REMIC I Regular Interest I-CE-2 for any Distribution Date shall be equal to the
sum of the aggregate outstanding principal balance of the Mortgage Loans
serviced by Carrington Mortgage Services, LLC pursuant to the terms of this
Agreement for such Distribution Date.
 
“Officer’s Certificate”: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President or a vice president (however
denominated), and by the Treasurer, the Secretary, or one of the assistant
treasurers or assistant secretaries of the Applicable Servicer, the Master
Servicer, the Seller or the Depositor, as applicable.
 
“One-Month LIBOR”: With respect to the Class A Certificates, the Mezzanine
Certificates and for purposes of the Marker Rate and Maximum I-LTZZ
Uncertificated Interest Deferral Amount, REMIC I Regular Interest I-LTA1, REMIC
I Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular
Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest
I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC
I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular
Interest I-LTM7, REMIC I Regular Interest I-LTM8 and REMIC I Regular Interest
I-LTM9 and any Interest Accrual Period therefor, the rate determined by the
Securities Administrator on the related Interest Determination Date on the basis
of the offered rate for one-month U.S. dollar deposits, as such rate appears on
the Reuters Screen LIBOR01 page as of 11:00 a.m. (London time) on such Interest
Determination Date; provided that if such rate does not appear on the Reuters
Screen LIBOR01 page, the rate for such date will be determined on the basis of
the offered rates of the Reference Banks for one-month U.S. dollar deposits, as
of 11:00 a.m. (London time) on such Interest Determination Date. In such event,
the Securities Administrator will request the principal London office of each of
the Reference Banks to provide a quotation of its rate. If on such Interest
Determination Date, two or more Reference Banks provide such offered quotations,
One-Month LIBOR for the related Interest Accrual Period shall be the arithmetic
mean of such offered quotations (rounded upwards if necessary to the nearest
whole multiple of 1/16%). If on such Interest Determination Date, fewer than two
Reference Banks provide such offered quotations, One-Month LIBOR for the related
Interest Accrual Period shall be the higher of (i) LIBOR as determined on the
previous Interest Determination Date and (ii) the Reserve Interest Rate.
Notwithstanding the foregoing, if, under the priorities described above, LIBOR
for an Interest Determination Date would be based on LIBOR for the previous
Interest Determination Date for the third consecutive Interest Determination
Date, the Securities Administrator, after consultation with the Depositor, shall
select an alternative comparable index (over which the Securities Administrator
has no control), used for determining one-month Eurodollar lending rates that is
calculated and published (or otherwise made available) by an independent party.
The establishment of One-Month LIBOR by the Securities Administrator and the
Securities Administrator’s subsequent calculation of the interest rates
applicable to the Certificates for the relevant Interest Accrual Period, in the
absence of manifest error, shall be final and binding.
 

30

--------------------------------------------------------------------------------



“Opinion of Counsel”: A written opinion of counsel, who may, without limitation,
be salaried counsel for the Depositor, the Master Servicer, the Securities
Administrator or the Applicable Servicer, acceptable to the Trustee (if such
opinion is delivered to the Trustee) and to the Securities Administrator, except
that any opinion of counsel relating to (a) the qualification of any Trust REMIC
as a REMIC or (b) compliance with the REMIC Provisions must be an opinion of
Independent counsel.
 
“Original Mortgage Loan”: Any of the Mortgage Loans included in REMIC I as of
the Closing Date.
 
“Overcollateralization Amount”: With respect to any Distribution Date, the
excess, if any, of (a) the aggregate Stated Principal Balances of the Mortgage
Loans and REO Properties as of the last day of the related Due Period over (b)
the sum of the aggregate Certificate Principal Balance of the Class A
Certificates, the Mezzanine Certificates and the Class P Certificates, after
giving effect to distributions to be made on such Distribution Date.
 
“Overcollateralization Deficiency Amount”: With respect to any Distribution
Date, the excess, if any, of (a) the Overcollateralization Target Amount
applicable to such Distribution Date over (b) the Overcollateralization Amount
applicable to such Distribution Date (calculated for this purpose only after
assuming that 100% of the Principal Remittance Amount on such Distribution Date
has been distributed).
 
“Overcollateralization Floor Amount”: With respect to any Distribution Date, the
amount equal to 0.50% of the aggregate Stated Principal Balance of the Mortgage
Loans as of the Cut-off Date.
 
“Overcollateralization Increase Amount”: With respect to any Distribution Date,
the lesser of (a) the Overcollateralization Deficiency Amount as of such
Distribution Date (calculated for this purpose only after assuming that 100% of
the Principal Remittance Amount on such Distribution Date has been distributed)
and (b) the sum of (i) the Net Monthly Excess Cash Flow for such Distribution
Date and (ii) payments made by the Swap Counterparty and available for
distribution pursuant to Section 5.07(a)(G).
 

31

--------------------------------------------------------------------------------



“Overcollateralization Reduction Amount”: With respect to any Distribution Date,
an amount equal to the lesser of (a) the Principal Remittance Amount on such
Distribution Date and (b) the Excess Overcollateralized Amount.
 
“Overcollateralization Target Amount”: With respect to any Distribution Date,
(i) prior to the Stepdown Date, an amount equal to 5.75% of the aggregate
outstanding Stated Principal Balance of the Mortgage Loans as of the Cut-off
Date, (ii) on or after the Stepdown Date provided a Trigger Event is not in
effect, the greater of (x) 11.50% of the then current aggregate outstanding
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period and (y) the Overcollateralization Floor Amount, or (iii) on or after
the Stepdown Date and if a Trigger Event is in effect, the Overcollateralization
Target Amount for the immediately preceding Distribution Date. Notwithstanding
the foregoing, on and after any Distribution Date following the reduction of the
aggregate Certificate Principal Balance of the Class A Certificates, the
Mezzanine Certificates and the Class P Certificates to zero, the
Overcollateralization Target Amount shall be zero.
 
“Ownership Interest”: As to any Certificate, any ownership or security interest
in such Certificate, including any interest in such Certificate as the Holder
thereof and any other interest therein, whether direct or indirect, legal or
beneficial, as owner or as pledgee.
 
“Pass-Through Rate”: With respect to the Class A Certificates and the Mezzanine
Certificates and any Distribution Date, the least of (x) the related Formula
Rate for such Distribution Date, (y) the Net WAC Pass-Through Rate for such
Distribution Date and (z) 14.50% per annum. With respect to the Class CE-1
Certificates and any Distribution Date, (i) a per annum rate equal to the
percentage equivalent of a fraction, the numerator of which is (x) the interest
on the Uncertificated Balance of each REMIC I Regular Interest described in
clause (y) below computed at a rate equal to the related REMIC I Remittance Rate
minus the Marker Rate and the denominator of which is (y) the aggregate
Uncertificated Balance of REMIC I Regular Interest I-LTAA, I-LTA1, I-LTA2,
I-LTA3, I-LTA4, I-LTM1, I-LTM2, I-LTM3, I-LTM4, I-LTM5, I-LTM6, I-LTM7, I-LTM8,
I-LTM9, and I-LTZZ and (ii) 100% of the interest on REMIC I Regular Interest
I-LTP, expressed as a per annum rate. With respect to the Class CE-2
Certificates and any Distribution Date (i) so long as Carrington Mortgage
Services, LLC is the Applicable Servicer, 0.200% per annum and (ii) at any time
Carrington Mortgage Services, LLC is not the Applicable Servicer, 0.000% per
annum. For federal income tax purposes, however, the Class CE-2 Certficate
Pass-Through Rate equals 100% of the interest amount to which REMIC I Regular
Interest I-CE-2 is entitled.
 
“Percentage Interest”: With respect to any Class of Certificates (other than the
Residual Certificates and the Class CE-2 Certificates), the undivided percentage
ownership in such Class evidenced by such Certificate, expressed as a
percentage, the numerator of which is the initial Certificate Principal Balance
or Notional Amount represented by such Certificate and the denominator of which
is the aggregate initial Certificate Principal Balance or initial Notional
Amount of all of the Certificates of such Class. The Class A Certificates and
the Class M-1 Certificates are issuable only in minimum Percentage Interests
corresponding to minimum initial Certificate Principal Balances of $100,000 and
integral multiples of $1.00 in excess thereof. The Mezzanine Certificates (other
than the Class M-1 Certificates) are issuable only in minimum Percentage
Interests corresponding to minimum initial Certificate Principal Balances of
$250,000 and integral multiples of $1 in excess thereof. The Class P
Certificates are issuable only in Percentage Interests corresponding to initial
Certificate Principal Balances of $20 and integral multiples thereof. The Class
CE-1 Certificates are issuable only in minimum Percentage Interests
corresponding to minimum initial Certificate Principal Balances of $100,000 and
integral multiples of $1.00 in excess thereof; provided, however, that a single
Certificate of each such Class of Certificates may be issued having a Percentage
Interest corresponding to the remainder of the aggregate initial Certificate
Principal Balance or Notional Amount of such Class or to an otherwise authorized
denomination for such Class plus such remainder. With respect to any Residual
Certificate or Class CE-2 Certificate, the undivided percentage ownership in
such Class evidenced by such Certificate, as set forth on the face of such
Certificate. The Residual Certificates and the Class CE-2 Certificates are
issuable in Percentage Interests of 20% and multiples thereof.
 

32

--------------------------------------------------------------------------------



“Perfection Representations”: The representations, warranties and covenants set
forth in Schedule 3 attached hereto.
 
“Periodic Rate Cap”: With respect to each Adjustable-Rate Mortgage Loan and any
Adjustment Date therefor, the fixed percentage set forth in the related Mortgage
Note, which is the maximum amount by which the Mortgage Rate for such Mortgage
Loan may increase or decrease (without regard to the Maximum Mortgage Rate or
the Minimum Mortgage Rate) on such Adjustment Date from the Mortgage Rate in
effect immediately prior to such Adjustment Date; provided, however, that the
Periodic Rate Cap for the first Adjustment Date for each Adjustable Rate
Mortgage Loan shall be subject to adjustment by the Applicable Servicer pursuant
to Section 3.07.
 
“Permitted Investments”: Any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, regardless of
whether issued or managed by the Depositor, the Applicable Servicer, the
Trustee, the Securities Administrator or any of their respective Affiliates:
 
(i) obligations of the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States;
 
(ii) general obligations of or obligations guaranteed by any state of the United
States or the District of Columbia receiving the highest long-term debt rating
of each Rating Agency, or such lower rating as will not result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by
each Rating Agency, as evidenced in writing;
 
(iii) commercial or finance company paper which is then receiving the highest
commercial or finance company paper rating of each Rating Agency, or such lower
rating as will not result in the downgrading or withdrawal of the ratings then
assigned to the Certificates by each Rating Agency, as evidenced in writing;
 

33

--------------------------------------------------------------------------------



(iv) certificates of deposit, demand or time deposits, or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States or of any state thereof and subject to supervision and
examination by federal and/or state banking authorities (including the Trustee
in its commercial banking capacity), provided that the commercial paper and/or
long term unsecured debt obligations of such depository institution or trust
company are then rated one of the two highest long-term and the highest
short-term ratings of each such Rating Agency for such securities, or such lower
ratings as will not result in the downgrading or withdrawal of the rating then
assigned to the Certificates by any Rating Agency, as evidenced in writing;
 
(v) guaranteed reinvestment agreements issued by any bank, insurance company or
other corporation containing, at the time of the issuance of such agreements,
such terms and conditions as will not result in the downgrading or withdrawal of
the rating then assigned to the Certificates by each Rating Agency, as evidenced
in writing;
 
(vi) repurchase obligations with respect to any security described in clauses
(i)  and (ii) above, in either case entered into with a Depository Institution
or trust company (acting as principal) described in clause (v) above;
 
(vii) securities (other than stripped bonds, stripped coupons or instruments
sold at a purchase price in excess of 115% of the face amount thereof) bearing
interest or sold at a discount issued by any corporation incorporated under the
laws of the United States or any state thereof which, at the time of such
investment, have one of the two highest short term ratings of each Rating Agency
(except if the Rating Agency is Moody’s, such rating shall be the highest
commercial paper rating of Moody’s for any such securities), or such lower
rating as will not result in the downgrading or withdrawal of the rating then
assigned to the Certificates by each Rating Agency, as evidenced by a signed
writing delivered by each Rating Agency;
 
(viii) interests in any money market fund (including any such fund managed or
advised by the Trustee or the Securities Administrator or any affiliate thereof)
which at the date of acquisition of the interests in such fund and throughout
the time such interests are held in such fund has the highest applicable short
term rating by each Rating Agency that provides a rating for such fund or such
lower rating as will not result in the downgrading or withdrawal of the ratings
then assigned to the Certificates by each Rating Agency, as evidenced in
writing;
 
(ix) short term investment funds sponsored by any trust company or banking
association incorporated under the laws of the United States or any state
thereof (including any such fund managed or advised by the Trustee or the
Securities Administrator or the Applicable Servicer or any affiliate thereof)
which on the date of acquisition has been rated by each Rating Agency in their
respective highest applicable rating category or such lower rating as will not
result in the downgrading or withdrawal of the ratings then assigned to the
Certificates by each Rating Agency, as evidenced in writing; and
 

34

--------------------------------------------------------------------------------



(x) such other investments having a specified stated maturity and bearing
interest or sold at a discount acceptable to each Rating Agency and as will not
result in the downgrading or withdrawal of the rating then assigned to the
Certificates by any Rating Agency, as evidenced by a signed writing delivered by
each Rating Agency;
 
provided, that no such instrument shall be a Permitted Investment if such
instrument (i) evidences the right to receive interest only payments with
respect to the obligations underlying such instrument, (ii) is purchased at a
premium or (iii) is purchased at a deep discount; provided further that no such
instrument shall be a Permitted Investment (A) if such instrument evidences
principal and interest payments derived from obligations underlying such
instrument and the interest payments with respect to such instrument provide a
yield to maturity of greater than 120% of the yield to maturity at par of such
underlying obligations, or (B) if it may be redeemed at a price below the
purchase price (the foregoing clause (B) not to apply to investments in units of
money market funds pursuant to clause (viii) above); provided further that no
amount beneficially owned by any REMIC may be invested in investments (other
than money market funds) treated as equity interests for federal income tax
purposes or that earn a return other than a return in the nature of interest
(within the meaning of U.S. Treasury Regulation Section 1.860G-2(g)(1)(i)),
unless the Trustee and the Securities Administrator shall receive an Opinion of
Counsel, at the expense of the party proposing such investment, to the effect
that such investment will not adversely affect the status of any such REMIC as a
REMIC under the Code or result in imposition of a tax on any such REMIC.
Permitted Investments that are subject to prepayment or call may not be
purchased at a price in excess of par.
 
“Permitted Transferee”: Any Transferee of a Residual Certificate other than a
Disqualified Organization or Non-United States Person.
 
“Person”: Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Plan”: Any “employee benefit plan” as defined in Section 3(3) of ERISA that is
subject to Title I of ERISA, any “plan” as defined in Section 4975(e)(1) of the
Code that is subject to Section 4975 of the Code or any entity deemed to hold
plan assets of any of the foregoing.
 
“Posted Collateral Account”: The separate account created and maintained by the
Securities Administrator pursuant to Section 5.07(e).
 
“Prepayment Assumption”: As defined in the Prospectus Supplement.
 
“Prepayment Charge”: With respect to any Prepayment Period, any prepayment
premium, penalty or charge payable by a Mortgagor in connection with any
Principal Prepayment on a Mortgage Loan pursuant to the terms of the related
Mortgage Note (other than any Servicer Prepayment Charge Payment Amount).
 
“Prepayment Charge Schedule”: As of any date, the list of Prepayment Charges
included in the Trust Fund on such date, attached hereto as Schedule 2
(including the prepayment charge summary attached thereto). The Prepayment
Charge Schedule shall set forth the following information with respect to each
Prepayment Charge:
 

35

--------------------------------------------------------------------------------



(i) the Mortgage Loan identifying number;
 
(ii) a code indicating the type of Prepayment Charge;
 
(iii) the date on which the first Monthly Payment was due on the related
Mortgage Loan;
 
(iv) the term of the related Prepayment Charge;
 
(v) the original Stated Principal Balance of the related Mortgage Loan; and
 
(vi) remaining prepayment term in months.
 
“Prepayment Interest Shortfall”: With respect to any Principal Prepayments in
full on the Mortgage Loans and any Distribution Date, any interest shortfall
resulting from Principal Prepayments occurring between the first day of the
related Prepayment Period and the last day of the prior calendar month. The
obligations of the Applicable Servicer and the Master Servicer in respect of any
Prepayment Interest Shortfall are set forth in Section 3.24 and Section 4.15,
respectively.
 
“Prepayment Period”: With respect to any Distribution Date and Principal
Prepayments in full, the period beginning on the 16th day of the calendar month
immediately preceding the month in which such Distribution Date occurs (or in
the case of the first Distribution Date, commencing on the Cut-off Date) to the
15th day of the then current calendar month and, with respect to Principal
Prepayments in part, the Prepayment Period shall be the preceding calendar
month.
 
“Principal Distribution Amount”: With respect to any Distribution Date, an
amount, not less than zero, equal to the sum of:
 
(i) the principal portion of each Monthly Payment on the Mortgage Loans due
during the related Due Period, actually received on or prior to the related
Determination Date or Advanced on or prior to the related Distribution Date;
 
(ii) the Stated Principal Balance of any Mortgage Loan that was purchased during
the immediately preceding calendar month pursuant to or as contemplated by
Section 2.03, Section 3.16(c) or Section 10.01 and the amount of any shortfall
deposited in the Custodial Account in connection with the substitution of a
Deleted Mortgage Loan pursuant to Section 2.03 during the immediately preceding
calendar month;
 
(iii) the principal portion of all other unscheduled collections (including,
without limitation, Insurance Proceeds, Liquidation Proceeds, Subsequent
Recoveries and REO Principal Amortization) received during the immediately
preceding calendar month and Principal Prepayments received during the related
Prepayment Period, net of any portion thereof that represents a recovery of
principal for which an Advance was made by the Applicable Servicer pursuant to
Section 5.03 in respect of a preceding Distribution Date; and
 

36

--------------------------------------------------------------------------------



(iv) the amount of any Overcollateralization Increase Amount for such
Distribution Date; minus
 
(v) the amount of any Overcollateralization Reduction Amount for such
Distribution Date; and
 
(vi) any Swap Payment Shortfall for such Distribution Date.
 
“Principal Prepayment”: Any payment of principal made by the Mortgagor on a
Mortgage Loan which is received in advance of its scheduled Due Date and which
is not accompanied by an amount of interest representing the full amount of
scheduled interest due on any Due Date in any month or months subsequent to the
month of prepayment.
 
“Principal Remittance Amount”: With respect to any Distribution Date, the sum of
the amounts set forth in (i) through (iii) of the definition of Principal
Distribution Amount.
 
“Private Certificates”: As defined in Section 6.02(b).
 
“Prospectus Supplement”: The Prospectus Supplement, dated July 10, 2007,
relating to the public offering of the Class A Certificates and the Mezzanine
Certificates (other than the Class M-9 Certificates).
 
“PTCE”: A Prohibited Transaction Class Exemption issued by the United States
Department of Labor which provides that exemptive relief is available to any
party to any transaction which satisfies the conditions of the exemption.
 
“Purchase Price”: With respect to any Mortgage Loan or REO Property to be
purchased pursuant to or as contemplated by Section 2.03, Section 3.16(c) or
Section 10.01, and as confirmed by a certification from a Servicing Officer to
the Master Servicer, an amount equal to the sum of (i) 100% of the Stated
Principal Balance thereof as of the date of purchase (or such other price as
provided in Section 10.01), (ii) in the case of (x) a Mortgage Loan, accrued
interest on such Stated Principal Balance at the applicable Expense Adjusted
Mortgage Rate in effect from time to time from the Due Date as to which interest
was last covered by a payment by the Mortgagor or an Advance by the Applicable
Servicer, which payment or Advance had as of the date of purchase been
distributed pursuant to Section 5.01, through the end of the calendar month in
which the purchase is to be effected and (y) an REO Property, the sum of (1)
accrued interest on such Stated Principal Balance at the applicable Expense
Adjusted Mortgage Rate in effect from time to time from the Due Date as to which
interest was last covered by a payment by the Mortgagor or an Advance by the
Applicable Servicer through the end of the calendar month immediately preceding
the calendar month in which such REO Property was acquired, plus (2) REO Imputed
Interest for such REO Property for each calendar month commencing with the
calendar month in which such REO Property was acquired and ending with the
calendar month in which such purchase is to be effected, net of the total of all
net rental income, Insurance Proceeds, Liquidation Proceeds and Advances that as
of the date of purchase had been distributed as or to cover REO Imputed Interest
pursuant to Section 5.01, (iii) any unreimbursed Servicing Advances and Advances
(including Nonrecoverable Advances and Nonrecoverable Servicing Advances) and
any unpaid Servicing Fees allocable to such Mortgage Loan or REO Property, (iv)
any amounts previously withdrawn from the Custodial Account in respect of such
Mortgage Loan or REO Property pursuant to Section 3.11(a)(ix) and Section
3.16(b), and (v) in the case of a Mortgage Loan required to be purchased
pursuant to Section 2.03, expenses reasonably incurred or to be incurred by the
Applicable Servicer, the Master Servicer, the Securities Administrator or the
Trustee in respect of the breach or defect giving rise to the purchase
obligation including any costs and damages incurred by the Trust Fund in
connection with any violation by such loan of any predatory or abusive lending
law.
 

37

--------------------------------------------------------------------------------



“Qualified Substitute Mortgage Loan”: A mortgage loan substituted for a Deleted
Mortgage Loan pursuant to the terms of this Agreement which must, on the date of
such substitution, (i) have an outstanding Stated Principal Balance, after
application of all scheduled payments of principal and interest due during or
prior to the month of substitution, not in excess of the Stated Principal
Balance of the Deleted Mortgage Loan as of the Due Date in the calendar month
during which the substitution occurs, (ii) have a Mortgage Rate not less than
(and not more than one percentage point in excess of) the Mortgage Rate of the
Deleted Mortgage Loan, (iii) with respect to any Adjustable-Rate Mortgage Loan,
have a Maximum Mortgage Rate not less than the Maximum Mortgage Rate on the
Deleted Mortgage Loan, (iv) with respect to any Adjustable-Rate Mortgage Loan,
have a Minimum Mortgage Rate not less than the Minimum Mortgage Rate of the
Deleted Mortgage Loan, (v) with respect to any Adjustable-Rate Mortgage Loan,
have a Gross Margin equal to the Gross Margin of the Deleted Mortgage Loan, (vi)
with respect to any Adjustable-Rate Mortgage Loan, have a next Adjustment Date
not more than two months later than the next Adjustment Date on the Deleted
Mortgage Loan, (vii) have a remaining term to maturity not greater than (and not
more than one year less than) that of the Deleted Mortgage Loan, (viii) have the
same Due Date as the Due Date on the Deleted Mortgage Loan, (ix) have a
Loan-to-Value Ratio as of the date of substitution equal to or lower than the
Loan-to-Value Ratio of the Deleted Mortgage Loan as of such date, (x) have a
risk grading determined by the Responsible Party at least equal to the risk
grading assigned on the Deleted Mortgage Loan and (xi) conform to each
representation and warranty set forth in Section 6 of the Mortgage Loan Purchase
Agreement applicable to the Deleted Mortgage Loan. In the event that one or more
mortgage loans are substituted for one or more Deleted Mortgage Loans, the
amounts described in clause (i) hereof shall be determined on the basis of
aggregate principal balances, the Mortgage Rates described in clause (ii) hereof
shall be determined on the basis of weighted average Mortgage Rates, the terms
described in clause (vii) hereof shall be determined on the basis of weighted
average remaining term to maturity, the Loan-to-Value Ratios described in clause
(ix) hereof shall be satisfied as to each such mortgage loan, the risk gradings
described in clause (x) hereof shall be satisfied as to each such mortgage loan
and, except to the extent otherwise provided in this sentence, the
representations and warranties described in clause (xi) hereof must be satisfied
as to each Qualified Substitute Mortgage Loan or in the aggregate, as the case
may be.
 
“Rate/Term Refinancing”: A Refinanced Mortgage Loan, the proceeds of which are
not more than a nominal amount in excess of the existing first mortgage loan and
any subordinate mortgage loan on the related Mortgaged Property and related
closing costs, and were used exclusively (except for such nominal amount) to
satisfy the then existing first mortgage loan and any subordinate mortgage loan
of the Mortgagor on the related Mortgaged Property and to pay related closing
costs.
 

38

--------------------------------------------------------------------------------



“Rating Agency or Rating Agencies”: DBRS, Fitch, Moody’s and S&P or their
successors. If such agencies or their successors are no longer in existence,
“Rating Agencies” shall be such nationally recognized statistical rating
agencies, or other comparable Persons, designated by the Depositor, notice of
which designation shall be given to the Trustee, the Securities Administrator
and the Applicable Servicer.
 
“Realized Loss”: With respect to each Mortgage Loan as to which a Final Recovery
Determination has been made, an amount (not less than zero) equal to (i) the
unpaid principal balance of such Mortgage Loan as of the commencement of the
calendar month in which the Final Recovery Determination was made, plus (ii)
accrued interest from the Due Date as to which interest was last paid by the
Mortgagor through the end of the calendar month in which such Final Recovery
Determination was made, calculated in the case of each calendar month during
such period (A) at an annual rate equal to the annual rate at which interest was
then accruing on such Mortgage Loan and (B) on a principal amount equal to the
Stated Principal Balance of such Mortgage Loan as of the close of business on
the Distribution Date during such calendar month, plus (iii) any amounts
previously withdrawn from the Custodial Account in respect of such Mortgage Loan
pursuant to Section 3.11(a)(ix) and Section 3.16(b), minus (iv) the proceeds, if
any, received in respect of such Mortgage Loan during the calendar month in
which such Final Recovery Determination was made, net of amounts that are
payable therefrom to the Applicable Servicer with respect to such Mortgage Loan
pursuant to Section 3.11(a)(iii), plus (v) any Swap Payment Shortfall.
 
With respect to each Mortgage Loan which is the subject of a modification during
the immediately preceding Due Period, the sum of (i) the total amount of
interest and principal which is forgiven with respect to the related Mortgage
Loan and (ii) the amount of any Advances and Servicing Advances, to the extent
forgiven, made by the Applicable Servicer with respect to such Mortgage Loan
which are reimbursable from the Trust Fund to the Applicable Servicer with
respect to such modification; provided that, the amounts expressed in clause (i)
above shall not include the amounts expressed in clause (ii) above.
 
With respect to any REO Property as to which a Final Recovery Determination has
been made, an amount (not less than zero) equal to (i) the unpaid principal
balance of the related Mortgage Loan as of the date of acquisition of such REO
Property on behalf of REMIC I, plus (ii) accrued interest from the Due Date as
to which interest was last paid by the Mortgagor in respect of the related
Mortgage Loan through the end of the calendar month immediately preceding the
calendar month in which such REO Property was acquired, calculated in the case
of each calendar month during such period (A) at an annual rate equal to the
annual rate at which interest was then accruing on the related Mortgage Loan and
(B) on a principal amount equal to the Stated Principal Balance of the related
Mortgage Loan as of the close of business on the Distribution Date during such
calendar month, plus (iii) REO Imputed Interest for such REO Property for each
calendar month commencing with the calendar month in which such REO Property was
acquired and ending with the calendar month in which such Final Recovery
Determination was made, plus (iv) any amounts previously withdrawn from the
Custodial Account in respect of the related Mortgage Loan pursuant to Section
3.11(a)(ix) and Section 3.16(b), minus (v) the aggregate of all Advances and
Servicing Advances (in the case of Servicing Advances, without duplication of
amounts netted out of the rental income, Insurance Proceeds and Liquidation
Proceeds described in clause (vi) below) made by the Applicable Servicer in
respect of such REO Property or the related Mortgage Loan for which the
Applicable Servicer has been or, in connection with such Final Recovery
Determination, will be reimbursed pursuant to Section 3.23 out of rental income,
Insurance Proceeds and Liquidation Proceeds received in respect of such REO
Property, minus (vi) the total of all net rental income, Insurance Proceeds and
Liquidation Proceeds received in respect of such REO Property that has been, or
in connection with such Final Recovery Determination, will be transferred to the
Certificate Account pursuant to Section 3.23.
 

39

--------------------------------------------------------------------------------



With respect to each Mortgage Loan which has become the subject of a Deficient
Valuation, the difference between the principal balance of the Mortgage Loan
outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation.
 
With respect to each Mortgage Loan which has become the subject of a Debt
Service Reduction, the portion, if any, of the reduction in each affected
Monthly Payment attributable to a reduction in the Mortgage Rate imposed by a
court of competent jurisdiction. Each such Realized Loss shall be deemed to have
been incurred on the Due Date for each affected Monthly Payment.
 
With respect to any allocation of a Realized Loss to a Certificate related to a
Swap Payment Shortfall, such Realized Loss will be made by reducing the
Certificate Principal Balance of that Certificate by the amount so allocated as
of the Distribution Date in the month in which the Swap Payment Shortfall was
incurred.
 
If the Applicable Servicer receives Subsequent Recoveries with respect to any
Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage
Loan will be reduced to the extent such recoveries are applied to principal
distributions on any Distribution Date.
 
Realized Losses allocated to the Class CE-1 Certificates shall be allocated
first to the REMIC II Regular Interest CE-IO in reduction of the accrued but
unpaid interest thereon until such accrued and unpaid interest shall have been
reduced to zero and then to the REMIC II Regular Interest CE-PO in reduction of
the Principal Balance thereof.
 
“Record Date”: With respect to each Distribution Date and any Book-Entry
Certificate, the Business Day immediately preceding such Distribution Date. With
respect to each Distribution Date and any other Certificates, including any
Definitive Certificates, the last Business Day of the month immediately
preceding the month in which such Distribution Date occurs, except in the case
of the first Record Date which shall be the Closing Date.
 

40

--------------------------------------------------------------------------------



“Recoverable Advance”: An Advance or Servicing Advance made by the predecessor
Applicable Servicer in accordance with this Agreement, and that is recoverable
in accordance with this Agreement and applicable Insurer guidelines. It is
understood that, without limitation, if an Advance or Servicing Advance
or portion thereof will not be recoverable as provided in the preceding
sentence, because such Advance or Servicing Advance has not been properly
documented for purposes of making a claim to an Insurer or in bankruptcy court,
or for any other reason, such Advance or Servicing Advance or portion thereof
will not be deemed to be a Recoverable Advance.
 
“Reference Banks”: Deutsche Bank AG, Barclays’ Bank PLC, The Tokyo Mitsubishi
Bank and National Westminster Bank PLC and their successors in interest;
provided, however, that if any of the foregoing banks are not suitable to serve
as a Reference Bank, then any leading banks selected by the Securities
Administrator which are engaged in transactions in Eurodollar deposits in the
International Eurocurrency market (i) with an established place of business in
London, (ii) not controlling, under the control of or under common control with
the Depositor or any Affiliate thereof and (iii) which have been designated as
such by the Securities Administrator.
 
“Refinanced Mortgage Loan”: A Mortgage Loan the proceeds of which were not used
to purchase the related Mortgaged Property.
 
“Regular Certificate”: Any Class A Certificate, Mezzanine Certificate, Class
CE-1 Certificate or Class P Certificate.
 
“Regular Interest”: A “regular interest” in a REMIC within the meaning of
Section 860G(a)(1) of the Code.
 
“Regulation AB”: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of
the Commission, or as may be provided by the Commission or its staff from time
to time.
 
“Relief Act”: The Servicemembers Civil Relief Act.
 
“Relief Act Interest Shortfall”: With respect to any Distribution Date and any
Mortgage Loan, any reduction in the amount of interest collectible on such
Mortgage Loan for the most recently ended calendar month as a result of the
application of the Relief Act.
 
“REMIC”: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
 
“REMIC I”: The segregated pool of assets subject hereto (exclusive of the Swap
Account and the Swap Agreement, each of which is not an asset of any REMIC),
constituting the primary trust created hereby and to be administered hereunder,
with respect to which a REMIC election is to be made, consisting of: (i) such
Mortgage Loans and Prepayment Charges related thereto as from time to time are
subject to this Agreement, together with the Mortgage Files relating thereto,
and together with all collections thereon and proceeds thereof; (ii) any REO
Property, together with all collections thereon and proceeds thereof; (iii) the
Trustee’s rights with respect to the Mortgage Loans under all insurance policies
required to be maintained pursuant to this Agreement and any proceeds thereof;
(iv) the Depositor’s rights under the Mortgage Loan Purchase Agreement
(including any security interest created thereby); and (v) the Custodial Account
(other than any amounts representing any Servicer Prepayment Charge Payment
Amount), the Certificate Account (other than any amounts representing any
Servicer Prepayment Charge Payment Amount) and any REO Account, and such assets
that are deposited therein from time to time and any investments thereof,
together with any and all income, proceeds and payments with respect thereto.
Notwithstanding the foregoing, however, REMIC I specifically excludes all
payments and other collections of principal and interest due on the Mortgage
Loans on or before the Cut-off Date and all Prepayment Charges payable in
connection with Principal Prepayments on the Mortgage Loans made before the
Cut-off Date.
 

41

--------------------------------------------------------------------------------



“REMIC I Interest Loss Allocation Amount”: With respect to any Distribution
Date, an amount equal to (a) the product of (i) the aggregate Stated Principal
Balance of the Mortgage Loans and REO Properties then outstanding and (ii) the
REMIC I Remittance Rate for REMIC I Regular Interest I-LTAA minus the Marker
Rate, divided by (b) 12.
 
“REMIC I Overcollateralized Amount”: With respect to any date of determination,
(i) 1% of the aggregate Uncertificated Balance of the REMIC I Regular Interests
(other than REMIC I Regular Interest I-LTP) minus (ii) the aggregate
Uncertificated Balance of REMIC I Regular Interest I-LTA1, REMIC I Regular
Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular Interest
I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest I-LTM2, REMIC
I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC I Regular
Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular Interest
I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular Interest I-LTM9, in
each case as of such date of determination.
 
“REMIC I Principal Loss Allocation Amount”: With respect to any Distribution
Date, an amount equal to the product of (i) the aggregate Stated Principal
Balance of the Mortgage Loans and REO Properties then outstanding and (ii) 1
minus a fraction, the numerator of which is two times the aggregate
Uncertificated Balance of REMIC I Regular Interest I-LTA1, REMIC I Regular
Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular Interest
I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest I-LTM2, REMIC
I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC I Regular
Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular Interest
I-LTM7, REMIC I Regular Interest I-LTM8, and REMIC I Regular Interest I-LTM9 and
the denominator of which is the aggregate Uncertificated Balance of REMIC I
Regular Interest I-LTA1, REMIC I Regular Interest I-LTA2, REMIC I Regular
Interest I-LTA3, REMIC I Regular Interest I-LTA4, REMIC I Regular Interest
I-LTM1, REMIC I Regular Interest I-LTM2, REMIC I Regular Interest I-LTM3, REMIC
I Regular Interest I-LTM4, REMIC I Regular Interest I-LTM5, REMIC I Regular
Interest I-LTM6, REMIC I Regular Interest I-LTM7, REMIC I Regular Interest
I-LTM8, REMIC I Regular Interest I-LTM9 and REMIC I Regular Interest I-LTZZ.
 

42

--------------------------------------------------------------------------------



“REMIC I Regular Interest”: Any of the separate non-certificated beneficial
ownership interests in REMIC I issued hereunder and designated as a “regular
interest” in REMIC I. Each REMIC I Regular Interest shall accrue interest at the
related REMIC I Remittance Rate in effect from time to time or shall otherwise
be entitled to interest as set forth herein, and shall be entitled to
distributions of principal, subject to the terms and conditions hereof, in an
aggregate amount equal to its initial Uncertificated Balance as set forth in the
Preliminary Statement hereto. The REMIC I Regular Interests are as follows:
REMIC I Regular Interest I-LTAA, REMIC I Regular Interest I-LTA1, REMIC I
Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular
Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest
I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC
I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular
Interest I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular Interest
I-LTM9, REMIC I Regular Interest I-LTZZ, REMIC I Regular Interest I-LTP and
REMIC I Regular Interest I-CE-2.
 
“REMIC I Remittance Rate”: With respect to each REMIC I Regular Interest (other
than REMIC I Regular Interest I-CE-2) and any Distribution Date, the weighted
average of the Expense Adjusted Mortgage Rates of the Mortgage Loans, weighted
based on their Stated Principal Balances as of the first day of the related Due
Period, and with respect to REMIC I Regular Interest I-CE-2 and any Distribution
Date, a weighted average per annum rate, determined on a Mortgage Loan by
Mortgage Loan basis (and solely with respect to the Mortgage Loans serviced by
Carrington Mortgage Services, LLC pursuant to the terms of this Agreement),
equal to the excess, if any, of (i) the Mortgage Rate for each such Mortgage
Loan minus the sum of the Servicing Fee Rate and the Master Servicing Rate, over
(ii) the Expense Adjusted Mortgage Rate of each such Mortgage Loan.
 
“REMIC I Required Overcollateralized Amount”: 1% of the Overcollateralization
Target Amount.
 
“REMIC II”: The segregated pool of assets consisting of all of the REMIC I
Regular Interests conveyed in trust to the Trustee, for the benefit of the Class
A Certificates, the Mezzanine Certificates, the Class CE-1 Certificates, the
Class CE-2 Certificates, the Class P Certificates and the Class R-II Interest
and all amounts deposited therein, with respect to which a separate REMIC
election is to be made.
 
“REMIC II Regular Interests”: Any Regular Interest issued by REMIC II, the
ownership of which is evidenced by a Class A Certificate, Mezzanine Certificate,
Class CE-1 Certificate, Class CE-2 Certificate or Class P Certificate.
 
“REMIC II Regular Interest CE-IO”: A separate non-certificated regular interest
of REMIC II designated as a REMIC II Regular Interest. REMIC II Regular Interest
CE-IO shall have no entitlement to principal and shall be entitled to
distributions of interest subject to the terms and conditions hereof, in an
aggregate amount equal to interest distributable with respect to the Class CE-1
Certificates pursuant to the terms and conditions hereof.
 

43

--------------------------------------------------------------------------------



“REMIC II Regular Interest CE-PO”: A separate non-certificated regular interest
of REMIC II designated as a REMIC II Regular Interest. REMIC II Regular Interest
CE-PO shall have no entitlement to interest and shall be entitled to
distributions of principal subject to the terms and conditions hereof, in an
aggregate amount equal to principal distributable with respect to the Class CE-1
Certificates pursuant to the terms and conditions hereof.
 
“REMIC II Regular Interest CE-2”: A separate non-certificated regular interest
of REMIC II designated as a REMIC II Regular Interest. REMIC II Regular Interest
CE-2 shall have no entitlement to principal and shall be entitled to
distributions of interest subject to the terms and conditions hereof, in an
aggregate amount equal to 100% of the interest distributable with respect to
REMIC I Regular Interest I-CE-2.
 
“REMIC Provisions”: Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at Section 860A through 860G
of the Code, and related provisions, and proposed, temporary and final
regulations and published rulings, notices and announcements promulgated
thereunder, as the foregoing may be in effect from time to time.
 
“Remittance Report”: A report in form and substance acceptable to the Securities
Administrator on an electronic data file or tape prepared by the Applicable
Servicer pursuant to Section 5.03 containing the data elements specified on
Schedule 4, hereto, with such additions, deletions and modifications as agreed
to by the Securities Administrator and the Applicable Servicer.
 
“Rents from Real Property”: With respect to any REO Property, gross income of
the character described in Section 856(d) of the Code as being included in the
term “rents from real property.”
 
“REO Account”: The account or accounts maintained, or caused to be maintained,
by the Applicable Servicer in respect of an REO Property pursuant to Section
3.23.
 
“REO Disposition”: The sale or other disposition of an REO Property on behalf of
REMIC I.
 
“REO Imputed Interest”: As to any REO Property, for any calendar month during
which such REO Property was at any time part of REMIC I, one month’s interest at
the applicable Expense Adjusted Mortgage Rate on the Stated Principal Balance of
such REO Property (or, in the case of the first such calendar month, of the
related Mortgage Loan, if appropriate) as of the close of business on the
Distribution Date in such calendar month.
 
“REO Principal Amortization”: With respect to any REO Property, for any calendar
month, the excess, if any, of (a) the aggregate of all amounts received in
respect of such REO Property during such calendar month, whether in the form of
rental income, sale proceeds (including, without limitation, that portion of the
Termination Price paid in connection with a purchase of all of the Mortgage
Loans and REO Properties pursuant to Section 10.01 that is allocable to such REO
Property) or otherwise, net of any portion of such amounts (i) payable pursuant
to Section 3.23(c) in respect of the proper operation, management and
maintenance of such REO Property or (ii) payable or reimbursable to the
Applicable Servicer pursuant to Section 3.23(d) for unpaid Servicing Fees in
respect of the related Mortgage Loan and unreimbursed Servicing Advances and
Advances in respect of such REO Property or the related Mortgage Loan, over
(b) the REO Imputed Interest in respect of such REO Property for such calendar
month.
 

44

--------------------------------------------------------------------------------



“REO Property”: A Mortgaged Property acquired by the Applicable Servicer on
behalf of REMIC I through foreclosure or deed-in-lieu of foreclosure, as
described in Section 3.23.
 
“Request for Release”: A release signed by a Servicing Officer, in the form of
Exhibit E hereto.
 
“Reserve Interest Rate”: With respect to any Interest Determination Date, the
rate per annum that the Securities Administrator determines to be either (i) the
arithmetic mean (rounded upwards if necessary to the nearest whole multiple of
1/16%) of the one-month U.S. dollar lending rates which New York City banks
selected by the Securities Administrator, after consultation with the Depositor,
are quoting on the relevant Interest Determination Date to the principal London
offices of leading banks in the London interbank market or (ii) in the event
that the Securities Administrator can determine no such arithmetic mean, the
lowest one-month U.S. dollar lending rate which New York City banks selected by
the Securities Administrator, after consultation with the Depositor are quoting
on such Interest Determination Date to leading European banks.
 
“Residential Dwelling”: Any one of the following: (i) an attached, detached or
semi-detached one-family dwelling, (ii) an attached, detached or semi-detached
two-to four-family dwelling, (iii) a one-family dwelling unit in a Fannie Mae
eligible condominium project, or (iv) an attached, detached or semi-detached
one-family dwelling in a planned unit development, none of which is a
co-operative or mobile home (as defined in 42 United States Code, Section
5402(6)).
 
“Residual Certificates”: The Class R Certificates.
 
“Residual Interest”: The sole class of “residual interests” in a REMIC within
the meaning of Section 860G(a)(2) of the Code.
 
“Responsible Officer”: When used with respect to the Depositor, Trustee or
Securities Administrator, any officer of the Depositor, Trustee or Securities
Administrator having direct responsibility for the administration of this
Agreement and, with respect to a particular matter, to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.
 
“Responsible Party”: EMC Mortgage Corporation, a Delaware Corporation, or its
successor in interest, in its capacity as responsible party under the Mortgage
Loan Purchase Agreement.
 
“Reuters Screen LIBOR01 Page”: The display designated as such on the Reuters
Monitor Money Rates Service (or such other page as may replace that page for the
purpose of displaying London interbank offered rates of major banks).
 

45

--------------------------------------------------------------------------------



“Rolling Three-Month Delinquency Average”: With respect to any Distribution
Date, the average aggregate unpaid principal balance of the Mortgage Loans
delinquent 60 days or more (including Mortgage Loans that (i) are in
foreclosure, (ii) have been converted to REO Properties or (iii) have been
discharged due to bankruptcy) for each of the three (or one and two, in the case
of the Distribution Dates in July 2007 and August 2007, respectively)
immediately preceding months.
 
“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or its successor in interest.
 
“Sarbanes Certification”: As defined in Section 13.05(a)(iv).
 
“Securities Administrator”: Wells Fargo, or any successor in interest, or any
successor securities administrator appointed as herein provided.
 
“Securitization Transaction”: Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.
 
“Seller”: Carrington Securities, LP, a Delaware limited partnership, or its
successor in interest, in its capacity as seller under the Mortgage Loan
Purchase Agreement.
 
“Senior Interest Distribution Amount”: With respect to any Distribution Date, an
amount equal to the sum of (i) the Interest Distribution Amount for such
Distribution Date for the Class A Certificates and (ii) the Interest Carry
Forward Amount, if any, for such Distribution Date for the Class A Certificates.
 
“Servicer”: Carrington Mortgage Services, LLC, a Delaware limited liability
company.
 
“Servicer Disclosure Information”: As defined in Section 13.07(a)(i).
 
“Servicer Event of Default”: One or more of the events described in Section
8.01.
 
“Servicer Prepayment Charge Payment Amount”: The amounts payable by the
Applicable Servicer in respect of any waived Prepayment Charges pursuant to
Section 3.01.
 
“Servicer Qualification Date”: The date on which Carrington Mortgage Services,
LLC is duly authorized and qualified to transact all business contemplated by
this Agreement to be conducted by the Applicable Servicer hereunder in any state
in which a Mortgaged Property is located or is otherwise not required under
applicable law to effect such qualification and, in any event, is in compliance
with the doing business laws of any such state, to the extent necessary to
ensure its ability to enforce each Mortgage Loan and to service the Mortgage
Loans in accordance with this Agreement.
 

46

--------------------------------------------------------------------------------



“Servicer Remittance Date”: With respect to any Distribution Date, by 3:00 p.m.
New York time on the Business Day preceding such Distribution Date.
 
“Servicing Account”: The account or accounts created and maintained pursuant to
Section 3.09.
 
“Servicing Advances”: The reasonable “out-of-pocket” costs and expenses
(including legal fees) incurred by the Applicable Servicer in connection with a
default, delinquency or other unanticipated event by the Applicable Servicer in
the performance of its servicing obligations, including, but not limited to, the
cost of (i) the preservation, restoration, inspection and protection of a
Mortgaged Property, (ii) any enforcement or judicial proceedings, including but
not limited to foreclosures and litigation, in respect of a particular Mortgage
Loan, (iii) the management (including reasonable fees in connection therewith)
and liquidation of any REO Property and (iv) the performance of its obligations
under Section 3.01, Section 3.07, Section 3.09, Section 3.14, Section 3.15,
Section 3.16 and Section 3.23. The Applicable Servicer shall not be required to
make any Nonrecoverable Servicing Advances.
 
“Servicing Criteria”: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
 
“Servicing Fee”: With respect to each Mortgage Loan and for any calendar month,
an amount equal to the Servicing Fee Rate accrued for one month (or in the event
of any payment of interest which accompanies a Principal Prepayment in full made
by the Mortgagor during such calendar month, interest for the number of days
covered by such payment of interest) on the same principal amount on which
interest on such Mortgage Loan accrues for such calendar month, calculated on
the basis of a 360-day year consisting of twelve 30-day months. A portion of
such Servicing Fee may be retained by any Sub-Servicer as its servicing
compensation.
 
“Servicing Fee Rate”: So long as Carrington Mortgage Services, LLC is the
Applicable Servicer, 0.300% per annum. At any time Carrington Mortgage Services,
LLC is not the Applicable Servicer, 0.500% per annum.
 
“Servicing Function Participant”: Any Sub-Servicer or Subcontractor of the
Applicable Servicer, the Master Servicer, the Custodian or the Securities
Administrator, respectively, “participating in the servicing function” within
the meaning of the Regulation AB.
 
“Servicing Officer”: Any officer of the Applicable Servicer involved in, or
responsible for, the administration and servicing of Mortgage Loans, whose name
and specimen signature appear on a list of Servicing Officers furnished by the
Applicable Servicer to the Trustee, the Master Servicer, the Securities
Administrator and the Depositor on the Closing Date, as such list may from time
to time be amended.
 
“Servicing Transfer Costs”: All reasonable costs and expenses (other than the
Carrington Interim Servicing Transfer Costs or the Wells Fargo Interim Servicing
Transfer Costs) incurred by any successor servicer in connection with the
transfer of servicing from a predecessor servicer, including, without
limitation, any reasonable costs or expenses associated with the complete
transfer of all servicing data and the completion, correction or manipulation of
such servicing data as may be required by such successor servicer to correct any
errors or insufficiencies in the servicing data or otherwise to enable such
successor servicer (including any successor servicer appointed pursuant to
Section 8.02) to service the Mortgage Loans properly and effectively.
 

47

--------------------------------------------------------------------------------



“Short Pay-off”: As defined in Section 3.07.
 
“Single Certificate”: With respect to any Class of Certificates (other than the
Class P Certificates and the Residual Certificates), a hypothetical Certificate
of such Class evidencing a Percentage Interest for such Class corresponding to
an initial Certificate Principal Balance of $1,000. With respect to the Class P
Certificates and the Residual Certificates, a hypothetical Certificate of such
Class evidencing a 100% Percentage Interest in such Class.
 
“Startup Day”: With respect to each Trust REMIC, the day designated as such
pursuant to Section 11.01(b) hereof.
 
“Stated Principal Balance”: With respect to any Mortgage Loan: (a) as of any
date of determination up to but not including the Distribution Date on which the
proceeds, if any, of a Liquidation Event with respect to such Mortgage Loan
would be distributed, the sum of (i) the principal balance of such Mortgage Loan
as of the Cut-off Date and (ii) the amount by which the Stated Principal Balance
of the Mortgage Loan has been increased pursuant to a modification pursuant to
Section 3.07, as shown on the Mortgage Loan Schedule, minus the sum of (i) the
principal portion of each Monthly Payment due on a Due Date subsequent to the
Cut-off Date, to the extent received from the Mortgagor or advanced by the
Applicable Servicer and distributed pursuant to Section 5.01 on or before such
date of determination, (ii) all Principal Prepayments received after the Cut-off
Date, to the extent distributed pursuant to Section 5.01 on or before such date
of determination, (iii) all Liquidation Proceeds and Insurance Proceeds applied
by the Applicable Servicer as recoveries of principal in accordance with the
provisions of Section 3.16, to the extent distributed pursuant to Section 5.01
on or before such date of determination, and (iv) any Realized Loss incurred
with respect thereto as a result of a Deficient Valuation made during or prior
to the immediately preceding calendar month for the most recent Distribution
Date coinciding with or preceding such date of determination; and (b) as of any
date of determination coinciding with or subsequent to the Distribution Date on
which the proceeds, if any, of a Liquidation Event with respect to such Mortgage
Loan would be distributed, zero. With respect to any REO Property: (a) as of any
date of determination up to but not including the Distribution Date on which the
proceeds, if any, of a Liquidation Event with respect to such REO Property would
be distributed, an amount (not less than zero) equal to the Stated Principal
Balance of the related Mortgage Loan as of the date on which such REO Property
was acquired on behalf of REMIC I, minus the sum of (i) if such REO Property was
acquired before the Distribution Date in any calendar month, the principal
portion of the Monthly Payment due on the Due Date in the calendar month of
acquisition, to the extent advanced by the Applicable Servicer and distributed
pursuant to Section 5.01 on or before such date of determination, and (ii) the
aggregate amount of REO Principal Amortization in respect of such REO Property
for all previously ended calendar months, to the extent distributed pursuant to
Section 5.01 on or before such date of determination; and (b) as of any date of
determination coinciding with or subsequent to the Distribution Date on which
the proceeds, if any, of a Liquidation Event with respect to such REO Property
would be distributed, zero.
 

48

--------------------------------------------------------------------------------



“Stepdown Date”: The later to occur of (a) the earlier to occur of (i) the
Distribution Date occurring in July 2010 and (ii) the Distribution Date
immediately following the Distribution Date on which the aggregate Certificate
Principal Balance of the Class A Certificates is reduced to zero and (b) the
first Distribution Date on which the Credit Enhancement Percentage with respect
to the Class A Certificates (calculated for this purpose only prior to any
distribution of the Principal Distribution Amount to the holders of the
Certificates then entitled to distributions of principal on such Distribution
Date) is equal to or greater than 57.80%.
 
“Subcontractor”: Any vendor, subcontractor or other Person (but not including
the Trustee, except to the extent described in Article XII) that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to Mortgage Loans under the direction or authority of the
Applicable Servicer (or a Sub-Servicer), the Master Servicer, the Custodian or
the Securities Administrator.
 
“Subordination Percentage”: With respect to each class of Class A and Mezzanine
Certificates, the applicable approximate percentage set forth in the table
below.
 
Class
Percentage
Class
Percentage
A
42.20%
M-6
79.70%
M-1
56.20%
M-7
82.80%
M-2
65.20%
M-8
85.80%
M-3
69.30%
M-9
88.50%
M-4
73.00%
   
M-5
76.40%
   

 
“Sub-Servicer”: Any Person with which the Applicable Servicer has entered into a
Sub-Servicing Agreement and which meets the qualifications of a Sub-Servicer
pursuant to Section 3.02.
 
“Sub-Servicing Account”: As defined in Section 3.08.
 
“Sub-Servicing Agreement”: The written contract between the Applicable Servicer
and a Sub-Servicer relating to servicing and administration of certain Mortgage
Loans as provided in Section 3.02.
 
“Subsequent Recoveries”: As of any Distribution Date, unexpected amounts
received by the Applicable Servicer (net of any related expenses permitted to be
reimbursed to the Applicable Servicer) specifically related to a Mortgage Loan
that was the subject of a liquidation or an REO Disposition prior to the end of
the calendar month immediately preceding such Distribution Date that resulted in
a Realized Loss. If Subsequent Recoveries are received, they will be included as
part of the Principal Remittance Amount for the following Distribution Date. In
addition, after giving effect to all distributions on a Distribution Date, the
amount of such Subsequent Recoveries will increase the Certificate Principal
Balance first, of the Class A Certificates then outstanding, if a Realized Loss
had been allocated to the Class A Certificates, on a pro rata basis by the
amount of such Subsequent Recoveries, and second, of the class of Mezzanine
Certificates then outstanding with the highest distribution priority to which a
Realized Loss was allocated. Thereafter, such class of Class A and Mezzanine
Certificates will accrue interest on the increased Certificate Principal
Balance.
 

49

--------------------------------------------------------------------------------



“Substitution Shortfall Amount”: As defined in Section 2.03(b).
 
“Swap Account”: The separate trust account created and maintained by the
Securities Administrator for the benefit of the Certificateholders and
designated “Swap Account, Wells Fargo Bank, N.A., in trust for registered
holders of Carrington Mortgage Loan Trust, Series 2007-HE1, Asset-Backed
Certificates.” The Swap Account must be an Eligible Account.
 
“Swap Agreement”: The interest rate swap agreement between the Swap Counterparty
and the Securities Administrator, on behalf of the Trust, which agreement
provides for Net Swap Payments and Swap Termination Payments to be paid, as
provided therein, together with any schedules, confirmations, credit support
annexes or other agreements relating thereto, attached hereto as Exhibit K-1.
 
“Swap Agreement Notional Balance”: As to the Swap Agreement and each “Floating
Rate Payer Payment Date” (as defined in the Swap Agreement), the amount set
forth on Exhibit K-2 hereto for such Floating Rate Payer Payment Date.
 
“Swap Counterparty”: The swap counterparty under the Swap Agreement either (a)
entitled to receive payments from the Securities Administrator, on behalf of the
Trust, from amounts payable by the Trust Fund under this Agreement or (b)
required to make payments to the Securities Administrator, on behalf of the
Trust, for payment to the Trust Fund, in either case pursuant to the terms of
the Swap Agreement, and any successor in interest or assign. Initially, the Swap
Counterparty shall be Swiss Re Financial Corporation.
 
“Swap LIBOR”: LIBOR as determined pursuant to the Swap Agreement.
 
“Swap Counterparty Trigger Event”: With respect to any Distribution Date, (i) an
“Event of Default” (as defined in the Swap Agreement) with respect to which the
Swap Counterparty is a “Defaulting Party” (as defined in the Swap Agreement) or
a “Termination Event” (as defined in the Swap Agreement) (including an
“Additional Termination Event” (as defined in the Swap Agreement)) under the
Swap Agreement with respect to which the Swap Counterparty is the sole “Affected
Party” (as defined in the Swap Agreement).
 
“Swap Payment Shortfall”: With respect to any Distribution Date, a Realized Loss
equal to the lesser of (x) any Net Swap Payment owed to the Swap Counterparty or
Swap Termination Payment on any Distribution Date not due to a Swap Counterparty
Trigger Event owed to the Swap Counterparty to the extent not covered by that
portion of the Available Distribution Amount (without giving effect to any Net
Swap Payment owed to the Swap Counterparty or any Swap Termination Payment owed
to the Swap Counterparty not due to a Swap Counterparty Trigger Event) for that
Distribution Date that represents interest received or advanced on the Mortgage
Loans and (y) the Available Distribution Amount (without giving effect to any
Net Swap Payment owed to the Swap Counterparty or any Swap Termination Payment
owed to the Swap Counterparty not due to a Swap Counterparty Trigger Event) for
that Distribution Date other than the portion of the Available Distribution
Amount for that Distribution Date that represents interest received or advanced
on the Mortgage Loans.
 

50

--------------------------------------------------------------------------------



“Swap Termination Payment”: Upon the designation of an “Early Termination Date”
(as defined in the Swap Agreement), the payment to be made by the Securities
Administrator on behalf of the Trust to the Swap Counterparty from payments
received from the Trust Fund, or by the Swap Counterparty to the Securities
Administrator, on behalf of the Trust, for payment to the Trust Fund, as
applicable, pursuant to the terms of the Swap Agreement.
 
“Tax Returns”: The federal income tax return on Internal Revenue Service Form
1066, U.S. Real Estate Mortgage Investment Conduit Income Tax Return, including
Schedule Q thereto, Quarterly Notice to Residual Interest Holders of REMIC
Taxable Income or Net Loss Allocation, or any successor forms, to be filed on
behalf of the Trust Fund due to the classification of portions thereof as REMICs
under the REMIC Provisions, together with any and all other information reports
or returns that may be required to be furnished to the Certificateholders or
filed with the Internal Revenue Service or any other governmental taxing
authority under any applicable provisions of federal, state or local tax laws.
 
“Termination Price”: As defined in Section 10.01.
 
“Terminator”: As defined in Section 10.01.
 
“Third-Party Originator”: Each Person that originated Mortgage Loans acquired by
the Responsible Party.
 
“Transaction Party”: As defined in Section 12.02.
 
“Transfer”: Any direct or indirect transfer, sale, pledge, hypothecation, or
other form of assignment of any Ownership Interest in a Certificate.
 
“Transferee”: Any Person who is acquiring by Transfer any Ownership Interest in
a Certificate.
 
“Transferor”: Any Person who is disposing by Transfer of any Ownership Interest
in a Certificate.
 
“Trigger Event”: A Trigger Event is in effect on any Distribution Date on or
after the Stepdown Date if:
 
(a) the Delinquency Percentage exceeds 27.70% of the then current Credit
Enhancement Percentage with respect to the Class A Certificates for the prior
Distribution Date; or
 

51

--------------------------------------------------------------------------------



(b) the aggregate amount of Realized Losses (other than Realized Losses which
are Swap Payment Shortfalls, if any) incurred since the Cut-off Date through the
last day of the immediately preceding calendar month (after giving effect to
scheduled payments of principal due during the related Due Period, to the extent
received or advanced, unscheduled Principal Prepayments received during the
related Prepayment Period, and other unscheduled collections of principal
received during the immediately preceding calendar month, reduced by the
aggregate amount of Subsequent Recoveries received since the Cut-off Date
through the last day of the immediately preceding calendar month) divided by
aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date
exceeds the applicable percentages set forth below with respect to such
Distribution Date:
 
Distribution Date Occurring In
 
Percentage
July 2009 through June 2010
 
 
1.60% for the first distribution date of this period,
plus an additional 1/12th of 2.20% for each
distribution date thereafter
     
July 2010 through June 2011
 
 
3.80% for the first distribution date of this period,
plus an additional 1/12th of 2.25% for each
distribution date thereafter
     
July 2011 through June 2012
 
 
6.05% for the first distribution date of this period,
plus an additional 1/12th of 1.80% for each
distribution date thereafter
     
July 2012 through June 2013
 
 
7.85% for the first distribution date of this period,
plus an additional 1/12th of 1.00% for each
distribution date thereafter
     
July 2013 through June 2014
 
 
8.85% for the first distribution date of this period,
plus an additional 1/12th of 0.10% for each
distribution date thereafter
     
July 2014 and thereafter
 
8.95%

 
“Trust Fund”: Collectively, all of the assets of each Trust REMIC, the Swap
Account, the Swap Agreement and the other assets conveyed by the Depositor to
the Trustee pursuant to Section 2.01.
 
“Trust REMIC”: Any of REMIC I or REMIC II.
 
“Trustee”: HSBC Bank USA, National Association, a national banking association,
or its successor in interest, or any successor trustee appointed as herein
provided.
 
“Trustee Information”: As defined in Section 12.05.
 
“Uncertificated Balance”: The uncertificated principal balance of any REMIC I
Regular Interest outstanding as of any date of determination. As of the Closing
Date, the Uncertificated Balance of each REMIC I Regular Interest shall equal
the amount set forth in the Preliminary Statement hereto as its initial
uncertificated balance. On each Distribution Date, the Uncertificated Balance of
each REMIC I Regular Interest shall be reduced by all distributions of principal
made on such REMIC I Regular Interest on such Distribution Date pursuant to
Section 5.01 and, if and to the extent necessary and appropriate, shall be
further reduced on such Distribution Date by Realized Losses as provided in
Section 5.04. The Uncertificated Balance of REMIC I Regular Interest I-LTZZ
shall be increased by interest deferrals as provided in Section
5.01(a)(1)(iii)(A). The Uncertificated Balance of each REMIC I Regular Interest
shall never be less than zero.
 

52

--------------------------------------------------------------------------------



“Uncertificated Interest”: With respect to any REMIC I Regular Interest for any
Distribution Date, one month’s interest at the REMIC I Remittance Rate
applicable to such REMIC I Regular Interest for such Distribution Date, accrued
on the Uncertificated Balance or Notional Amount, as applicable, thereof
immediately prior to such Distribution Date. Uncertificated Interest in respect
of any REMIC I Regular Interest shall accrue on the basis of a 360-day year
consisting of twelve 30-day months. Uncertificated Interest with respect to each
Distribution Date, as to any REMIC I Regular Interest (other than REMIC I
Regular Interest I-CE-2) shall be reduced by an amount equal to the sum of (a)
the aggregate Prepayment Interest Shortfall, if any, for such Distribution Date
to the extent not covered by payments pursuant to Section 3.24 and (b) the
aggregate amount of any Relief Act Interest Shortfall, if any allocated, in each
case, to such REMIC I Regular Interest pursuant to Section 1.02. In addition,
Uncertificated Interest with respect to each Distribution Date, as to any REMIC
I Regular Interest (other than REMIC I Regular Interest I-CE-2) shall be reduced
by Realized Losses, if any, allocated to such REMIC I Regular Interest pursuant
to Section 1.02 and Section 5.04.
 
“Underwriters’ Exemption”: An individual exemption issued by the United States
Department of Labor, Prohibited Transaction Exemption (“PTE”) 90-30, as most
recently amended by PTE 2007-5, 72 Fed. Reg. 13130 (March 20, 2007), to Bear,
Stearns & Co. Inc., for specific offerings in which Bear, Stearns & Co. Inc. or
any person directly or indirectly, through one or more intermediaries,
controlling, controlled by or under common control with Bear, Stearns & Co. Inc.
is an underwriter, placement agent or a manager or co-manager of the
underwriting syndicate or selling group where the trust and the offered
certificates meet specified conditions. The Underwriters’ Exemption, as amended,
provides a partial exemption for transactions involving certificates
representing a beneficial interest in a trust and entitling the holder to
pass-through payments of principal, interest and/or other payments with respect
to the trust’s assets.
 
“Uninsured Cause”: Any cause of damage to a Mortgaged Property such that the
complete restoration of such property is not fully reimbursable by the hazard
insurance policies required to be maintained pursuant to Section 3.14.
 
“United States Person”: A citizen or resident of the United States, a
corporation, partnership (or other entity treated as a corporation or
partnership for United States federal income tax purposes) created or organized
in, or under the laws of, the United States, any state thereof, or the District
of Columbia (except in the case of a partnership, to the extent provided in U.S.
Treasury Regulations) provided that, for purposes solely of the restrictions on
the transfer of Class R Certificates, no partnership or other entity treated as
a partnership for United States federal income tax purposes shall be treated as
a United States Person unless all persons that own an interest in such
partnership either directly or through any entity that is not a corporation for
United States federal income tax purposes are required by the applicable
operative agreement to be United States Persons, or an estate the income of
which from sources without the United States is includible in gross income for
United States federal income tax purposes regardless of its connection with the
conduct of a trade or business within the United States, or a trust if a court
within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority
to control all substantial decisions of the trust. The term “United States”
shall have the meaning set forth in Section 7701 of the Code or successor
provisions.
 

53

--------------------------------------------------------------------------------



“Value”: With respect to any Mortgaged Property, the lesser of (i) the lesser of
(a) the value thereof as determined by an appraisal made for the originator of
the Mortgage Loan at the time of origination of the Mortgage Loan and (b) the
value thereof as determined by a review appraisal conducted by the originator in
accordance with the originator’s underwriting guidelines, and (ii) the purchase
price paid for the related Mortgaged Property by the Mortgagor with the proceeds
of the Mortgage Loan; provided, however, (A) in the case of a Refinanced
Mortgage Loan, such value of the Mortgaged Property is based solely upon the
lesser of (1) the value determined by an appraisal made for the originator of
such Refinanced Mortgage Loan at the time of origination of such Refinanced
Mortgage Loan and (2) the value thereof as determined by a review appraisal
conducted by the originator in accordance with the originator’s underwriting
guidelines, and (B) in the case of a Mortgage Loan originated in connection with
a “lease-option purchase,” such value of the Mortgaged Property is based on the
lower of the value determined by an appraisal made for the originator of such
Mortgage Loan at the time of origination or the sale price of such Mortgaged
Property if the “lease option purchase price” was set less than 12 months prior
to origination, and is based on the value determined by an appraisal made for
the originator of such Mortgage Loan at the time of origination if the “lease
option purchase price” was set 12 months or more prior to origination.
 
“Voting Rights”: The portion of the voting rights of all of the Certificates
which is allocated to any Certificate. With respect to any date of
determination, 98% of all Voting Rights will be allocated among the holders of
the Class A Certificates, the Mezzanine Certificates and the Class CE-1
Certificates in proportion to the then outstanding Certificate Principal
Balances of their respective Certificates, 1% of all Voting Rights will be
allocated to the holders of the Class P Certificates and 1% of all Voting Rights
will be allocated among the holders of the Residual Certificates. The Voting
Rights allocated to each Class of Certificate shall be allocated among Holders
of each such Class in accordance with their respective Percentage Interests as
of the most recent Record Date. The Class CE-2 Certificates will not have any
voting rights.
 
“Wells Fargo”: Wells Fargo Bank, N.A.
 
“Wells Fargo Interim Servicing Transfer Costs”: All reasonable costs and
expenses incurred by Wells Fargo Bank, N.A. in connection with the transfer of
servicing from the Interim Servicer on the Interim Servicing Transfer Date, if
the Servicing Qualification Date has not occurred on or before February 1, 2008,
including, without limitation, any reasonable costs or expenses associated with
the complete transfer of all servicing data and the completion, correction or
manipulation of such servicing data as may be required by Wells Fargo Bank, N.A.
to correct any errors or insufficiencies in the servicing data or otherwise to
enable Wells Fargo Bank, N.A. to service the Mortgage Loans properly and
effectively.
 
 

54

--------------------------------------------------------------------------------



SECTION 1.02 Allocation of Certain Interest Shortfalls. For purposes of
calculating the amount of Accrued Certificate Interest and the amount of the
Interest Distribution Amount for the Class A Certificates, the Mezzanine
Certificates and the Class CE-1 Certificates for any Distribution Date, (1) the
aggregate amount of any Prepayment Interest Shortfalls (to the extent not
covered by payments by the Applicable Servicer pursuant to Section 3.24) and any
Relief Act Interest Shortfall incurred in respect of the Mortgage Loans for any
Distribution Date shall be allocated first, to the Class CE-1 Certificates based
on, and to the extent of, one month’s interest at the then applicable
Pass-Through Rate on the Notional Amount of the Class CE-1 Certificates and,
thereafter, among the Class A Certificates and the Mezzanine Certificates on a
pro rata basis based on, and to the extent of, one month’s interest at the then
applicable respective Pass-Through Rate on the respective Certificate Principal
Balance of each such Certificate and (2) the aggregate amount of any Realized
Losses incurred for any Distribution Date shall be allocated to the Class CE-1
Certificates based on, and to the extent of, one month’s interest at the then
applicable Pass-Through Rate on the Notional Amount of the Class CE-1
Certificates.
 
For purposes of calculating the amount of Uncertificated Interest for the REMIC
I Regular Interests for any Distribution Date (other than REMIC I Regular
Interest I-CE-2), the aggregate amount of any Prepayment Interest Shortfalls (to
the extent not covered by payments by the Applicable Servicer or the Master
Servicer pursuant to Section 3.24 and Section 4.15, respectively) and any Relief
Act Interest Shortfalls incurred in respect of the Mortgage Loans for any
Distribution Date shall be allocated among REMIC I Regular Interest I-LTAA,
REMIC I Regular Interest I-LTA1, REMIC I Regular Interest I-LTA2, REMIC I
Regular Interest I-LTA3, REMIC I Regular Interest I-LTA4, REMIC I Regular
Interest I-LTM1, REMIC I Regular Interest I-LTM2, REMIC I Regular Interest
I-LTM3, REMIC I Regular Interest I-LTM4, REMIC I Regular Interest I-LTM5, REMIC
I Regular Interest I-LTM6, REMIC I Regular Interest I-LTM7, REMIC I Regular
Interest I-LTM8, REMIC I Regular Interest I-LTM9, REMIC I Regular Interest I-LTP
and REMIC I Regular Interest I-LTZZ pro rata based on, and to the extent of, one
month’s interest at the then applicable respective Pass-Through Rate on the
respective Uncertificated Balance of each such REMIC I Regular Interest.
 
SECTION 1.03 Rules of Usage. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms. Unless
otherwise inconsistent with the terms of this Agreement, all accounting terms
used herein shall be interpreted, and all accounting determinations hereunder
shall be made, in accordance with generally accepted accounting principles in
the USA. The words “hereof,” “herein,” “hereunder” and words of similar import
when used in an agreement or instrument refer to such agreement or instrument as
a whole and not to any particular provision or subdivision thereof; references
in an agreement or instrument to “Article,” “Section” or another subdivision or
to an attachment are, unless the context otherwise requires, to an article,
section or subdivision of or an attachment to such agreement or instrument; and
the term “including” and its variations means “including without limitation.”
Any agreement, instrument or statute defined or referred to below or in any
agreement or instrument that is governed by this Article I means such agreement
or instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein. References to a Person
are also to its permitted successors and assigns.
 
 

55

--------------------------------------------------------------------------------



ARTICLE II

 
CONVEYANCE OF MORTGAGE LOANS;
ORIGINAL ISSUANCE OF CERTIFICATES
 
SECTION 2.01 Conveyance of the Mortgage Loans. On the Closing Date, the
Depositor will transfer, assign, set over and otherwise convey to the Trustee
without recourse, for the benefit of the Certificateholders, all the right,
title and interest of the Depositor, including any security interest therein for
the benefit of the Depositor, in and to the Mortgage Loans identified on the
Mortgage Loan Schedule, the rights of the Depositor under the Mortgage Loan
Purchase Agreement, and all other assets included or to be included in REMIC I.
Such assignment includes all interest and principal received by the Depositor or
the Applicable Servicer on or with respect to the Mortgage Loans (other than
payments of principal and interest due on such Mortgage Loans on or before the
Cut-off Date). The Depositor herewith delivers to the Trustee an executed copy
of the Mortgage Loan Purchase Agreement.
 
In connection with such transfer and assignment, the Depositor shall deliver to
and deposit with the Custodian on behalf of the Trustee the following documents
or instruments with respect to each Mortgage Loan so transferred and assigned
(in each case, a “Mortgage File”):
 
(i) the original Mortgage Note, including any riders thereto, endorsed without
recourse to the order of blank or to “HSBC Bank USA, National Association, as
Trustee” and showing to the extent available to the Depositor an unbroken chain
of endorsements from the original payee thereof to the Person endorsing it to
the Trustee or any assignee, transferee or designee of the Trustee;
 
(ii) The original Mortgage and, if the related Mortgage Loan is a MOM Loan,
noting the presence of the MIN and language indicating that such Mortgage Loan
is a MOM Loan, which shall have been recorded (or, if the original is not
available, a copy), with evidence of such recording indicated thereon (or if
clause (x) in the proviso below applies, shall be in recordable form);
 
(iii) the original or copy of any guarantee executed in connection with the
Mortgage Note, if any;
 
(iv) if the Mortgage Note, the Mortgage, any Assignment, or any other related
document has been signed by a Person on behalf of the Mortgagor, the original or
copy of the original power of attorney or other instrument that authorized and
empowered such Person to sign;
 
(v) the original or copy of the original of any security agreement, chattel
mortgage or equivalent document executed in connection with the Mortgage, if any
 

56

--------------------------------------------------------------------------------



(vi) Unless the Mortgage Loan is a MERS Loan, the assignment (either an original
or a copy, which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to the Trustee or any
assignee, transferee or designee of the Trustee of the Mortgage with respect to
each Mortgage Loan in the name of “HSBC Bank USA, National Association, as
Trustee”, which shall have been recorded (or if clause (x) in the proviso below
applies, shall be in recordable form);
 
(vii) An original or a copy of all intervening assignments of the Mortgage, if
any, to the extent available to the Depositor, with evidence of recording
thereon;
 
(viii) With respect to any first or second lien Mortgage Loan, the original
policy of title insurance or mortgagee’s certificate of title insurance or
commitment or binder for title insurance or, in the event such original title
policy has not been received from the title insurer, such original title policy
will be delivered within one year of the Closing Date or, in the event such
original title policy is unavailable, a photocopy of such title policy or, in
lieu thereof, a current lien search on the related Mortgaged Property; and with
respect to any piggyback loan, the original policy of title insurance or
mortgagee’s certificate of title insurance or commitment or binder for title
insurance issued as to the related first lien Mortgage Loan or, in lieu thereof,
a lien search on the related Mortgaged Property that was conducted in connection
with the related first lien Mortgage Loan; and
 
(ix) Originals or copies of all assumption, modification or substitution
agreements, if any, or if such assumption, modification, consolidation or
extension agreements have been lost, a copy of such assumption, modification,
consolidation or extension agreements;
 
provided, however, that in lieu of the foregoing, the Depositor may deliver the
following documents, under the circumstances set forth below: (x) if any
Mortgage, assignment thereof to the Trustee or any assignee, transferee or
designee of the Trustee or intervening assignments thereof have been delivered
or are being delivered to recording offices for recording and have not been
returned in time to permit their delivery as specified above, the Depositor may
deliver a true copy thereof with a certification, on the face of such copy,
substantially as follows: “Certified to be a true and correct copy of the
original”; (y) in lieu of the Mortgage, assignment to the Trustee or any
assignee, transferee or designee of the Trustee or in blank or intervening
assignments thereof, if the applicable jurisdiction retains the originals of
such documents (in each case, as evidenced by a certification to such effect),
the Depositor may deliver photocopies of such documents containing an original
certification by the judicial or other governmental authority of the
jurisdiction where such documents were recorded; and (z) in lieu of the Mortgage
Notes, the Depositor may deliver a lost note affidavit and indemnities of the
Depositor and a copy of the original note, if available, and provided, further,
however, that in the case of Mortgage Loans which have been prepaid in full
after the Cut-off Date and prior to the Closing Date, the Depositor, in lieu of
delivering the above documents, may deliver to the Trustee or any assignee,
transferee or designee of the Trustee a certification by the Depositor to such
effect. The Depositor shall cause, at its expense, the Mortgage and intervening
assignments, if any, and to the extent required in accordance with the
foregoing, the assignment of the Mortgage to the Trustee or any assignee,
transferee or designee of the Trustee to be submitted for recording promptly
after the Closing Date; provided that the Depositor need not cause to be
recorded any Assignment (a) in any jurisdiction under the laws of which, as
evidenced by an Opinion of Counsel addressed to the Trustee delivered by the
Depositor) to the Trustee, and the Rating Agencies, the recordation of such
assignment is not necessary to protect the Trustee’s interest in the related
Mortgage Loan or (b) if a Mortgage Loan is a MERS Designated Mortgage Loan. For
the purposes of this Agreement, a “MERS Designated Mortgage Loan” is a Mortgage
Loan for which (a) the Depositor has designated or will designate MERS as, and
has taken or will take such action as is necessary to cause MERS to be, the
mortgagee of record, as nominee for the Depositor, pursuant to the MERS System
and (b) the Depositor has designated or will designate the Trustee or any
assignee, transferee or designee of the Trustee as the Person named as the
investor on the MERS System.
 

57

--------------------------------------------------------------------------------



With respect to a maximum of approximately 2.0% of the Original Mortgage Loans
by outstanding Stated Principal Balance of the Original Mortgage Loans as of the
Cut-off Date, if any original Mortgage Note referred to in Section 2.01(i) above
cannot be located, the obligations of the Depositor to deliver such documents
shall be deemed to be satisfied upon delivery to the Custodian on behalf of the
Trustee of a photocopy of such Mortgage Note, if available, with a lost note
affidavit substantially in the form of Exhibit H attached hereto. If any of the
original Mortgage Notes for which a lost note affidavit was delivered to the
Custodian on behalf of the Trustee is subsequently located, such original
Mortgage Note shall be delivered to the Custodian on behalf of the Trustee
within three Business Days.
 
If the original lender’s title insurance policy was not delivered pursuant to
Section 2.01(viii) above, the Depositor shall deliver or cause to be delivered
to the Custodian on behalf of the Trustee, promptly after receipt thereof, the
original lender’s title insurance policy. The Depositor shall deliver or cause
to be delivered to the Custodian on behalf of the Trustee promptly upon receipt
thereof any other original documents constituting a part of a Mortgage File
received with respect to any Mortgage Loan, including, but not limited to, any
original documents evidencing an assumption or modification of any Mortgage
Loan.
 
The Trustee shall enforce the obligations of the Seller under the Mortgage Loan
Purchase Agreement to promptly (within sixty Business Days following the later
of the Closing Date and the date of receipt by the Trustee of the recording
information for a Mortgage, but in no event later than ninety days following the
Closing Date) submit or cause to be submitted for recording, at the expense of
the Responsible Party and at no expense to the Trust Fund, the Trustee or the
Depositor, in the appropriate public office for real property records, each
Assignment referred to in Sections 2.01(vi) above and the Depositor shall
execute each original Assignment or cause each original Assignment to be
executed in the following form: “HSBC Bank USA, National Association, as Trustee
under the applicable agreement.” In the event that any such Assignment is lost
or returned unrecorded because of a defect therein, the Seller shall promptly
prepare or cause to be prepared (at the expense of the Responsible Party) a
substitute Assignment or cure or cause to be cured such defect, as the case may
be, and thereafter cause each such Assignment to be duly recorded. If the
Responsible Party is unable to pay the cost of recording the Assignments, such
expense will be paid by the Trustee and shall be reimbursable to the Trustee as
an Extraordinary Trust Fund Expense. Notwithstanding the foregoing, the Trustee
shall not be responsible for determining whether any Assignment delivered by the
Depositor hereunder is in recordable form.
 

58

--------------------------------------------------------------------------------



Notwithstanding the foregoing, however, for administrative convenience and
facilitation of servicing and to reduce closing costs, the Assignments shall not
be recorded unless the Trustee or the Depositor receives written notice that
failure to record would result in a withdrawal or a downgrading by any Rating
Agency of the rating on any Class of Certificates. Upon receipt of written
notice by the Trustee from the Applicable Servicer that recording of the
Assignments is required pursuant to one or more of the conditions set forth in
the preceding sentence, the Depositor shall be required to deliver such
Assignments or shall cause such Assignments to be delivered within 30 days
following receipt of such notice.
 
All original documents relating to the Mortgage Loans that are not delivered to
the Custodian on behalf of the Trustee are and shall be held by or on behalf of
the Seller, the Depositor or the Applicable Servicer, as the case may be, in
trust for the benefit of the Trustee on behalf of the Certificateholders. In the
event that any such original document is required pursuant to the terms of this
Section 2.01 to be a part of a Mortgage File, such document shall be delivered
promptly to the Custodian on behalf of the Trustee. Any such original document
delivered to or held by the Depositor that is not required pursuant to the terms
of this Section 2.01 to be a part of a Mortgage File, shall be delivered
promptly to the Applicable Servicer.
 
The parties hereto understand and agree that it is not intended that any
Mortgage Loans be included in the Trust that are (a) “high cost” loans under the
Home Ownership and Equity Protection Act of 1994 or (b) “high cost,”
“threshold,” “covered” or “predatory” loans under any other applicable federal,
state or local law (including without limitation any regulation or ordinance)
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees).
 
Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Trustee with respect to the custody,
acceptance, inspection and release of Mortgage Files, including but not limited
to certain insurance policies and documents contemplated by this Agreement and
preparation and delivery of the certifications shall be performed by the
Custodian pursuant to the terms and conditions of the Custodial Agreement.
 
SECTION 2.02 Acceptance of REMIC I by Trustee. The Trustee acknowledges receipt
by the Custodian subject to the provisions of Section 2.01 above and subject to
any exceptions noted on the exception report described in the next paragraph
below, of the documents referred to in Section 2.01 (other than such documents
described in Section 2.01(v)) and all other assets included in the definition of
“REMIC I” under clauses (i), (iii), (iv) and (v) (to the extent of amounts
attributable thereto deposited into the Certificate Account) and declares that
it holds and will hold such documents and the other documents delivered to it
constituting a Mortgage File, and that it, or the Custodian on its behalf, holds
or will hold all such assets and such other assets included in the definition of
“REMIC I” in trust for the exclusive use and benefit of all present and future
Certificateholders.
 

59

--------------------------------------------------------------------------------



The Trustee, for the benefit of the Certificateholders, shall cause the
Custodian on its behalf to review each Mortgage File in accordance with the
Custodial Agreement, on or before the Closing Date, and the Trustee shall cause
the Custodian to certify in substantially the form attached to the Custodial
Agreement as Exhibit 1 that, as to each Mortgage Loan listed in the Mortgage
Loan Schedule (other than any Mortgage Loan paid in full or any Mortgage Loan
specifically identified in the exception report annexed thereto as not being
covered by such certification), (i) all documents constituting part of such
Mortgage File (other than such documents described in Section 2.01(v)) required
to be delivered to it pursuant to this Agreement are in its possession, (ii)
such documents have been reviewed by the Custodian on its behalf and appear
regular on their face and relate to such Mortgage Loan and (iii) based on the
Custodian’s examination and only as to the foregoing, the information set forth
in the Mortgage Loan Schedule that corresponds to items (i), (ii), (x), (xi) and
(xiv) of the definition of “Mortgage Loan Schedule” accurately reflects
information set forth in the Mortgage File. It is herein acknowledged that, in
conducting such review, the Trustee (or the Custodian on its behalf, as
applicable) is under no duty or obligation (i) to inspect, review or examine any
such documents, instruments, certificates or other papers to determine whether
they are genuine, enforceable, valid, legally binding, effective or appropriate
for the represented purpose or whether they have actually been recorded or are
in recordable form or that they are other than what they purport to be on their
face, (ii) to determine whether any Mortgage File should include any of the
documents specified in clause (v) of Section 2.01 or (iii) to determine the
perfection or priority of any security interest in any such documents or
instruments. Notwithstanding the foregoing, in conducting the review described
in this Section 2.02, the Trustee (or the Custodian on its behalf, as
applicable) shall not be responsible for determining (i) if an Assignment is
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect of record the sale of the Mortgage or (ii) if a
Mortgage creates a first or second lien on, or first or second priority security
interest in, a Mortgaged Property.
 
Prior to the first anniversary date of this Agreement, the Trustee shall cause
the Custodian to deliver as required under the Custodial Agreement to the
Depositor, the Trustee, the Securities Administrator and the Applicable Servicer
a final certification in the form attached to the Custodial Agreement as
Exhibit 2 evidencing the completeness of the Mortgage Files, with any applicable
exceptions noted thereon, and the Applicable Servicer shall forward a copy
thereof to any Sub-Servicer.
 
If in the process of reviewing the Mortgage Files and making or preparing, as
the case may be, the certifications referred to above, the Custodian, on behalf
of the Trustee, finds any document or documents constituting a part of a
Mortgage File to be missing or defective in any material respect, at the
conclusion of its review the Custodian, on behalf of the Trustee shall so notify
the Depositor and the Applicable Servicer. In addition, upon the discovery by
the Depositor, the Applicable Servicer, the Custodian or the Trustee of a breach
of any of the representations and warranties made by either the Responsible
Party or the Seller in the related Mortgage Loan Purchase Agreement in respect
of any Mortgage Loan which materially adversely affects such Mortgage Loan or
the interests of the Certificateholders in such Mortgage Loan, the party
discovering such breach shall give prompt written notice to the other parties.
 

60

--------------------------------------------------------------------------------



The Trustee shall, at the written request and expense of any Certificateholder,
cause the Custodian to provide a written report to the Trustee for forwarding to
such Certificateholder of all Mortgage Files released to the Applicable Servicer
for servicing purposes.
 
The Depositor and the Trustee intend that the assignment and transfer herein
contemplated is absolute and constitutes a sale of the Mortgage Loans, the
related Mortgage Notes and the related documents, conveying good title thereto
free and clear of any liens and encumbrances, from the Depositor to the Trustee
in trust for the benefit of the Certificateholders and that such property not be
part of the Depositor’s estate or property of the Depositor in the event of any
insolvency by the Depositor. In the event that such conveyance is deemed to be,
or to be made as security for, a loan, the parties intend that the Depositor
shall be deemed to have granted and does hereby grant to the Trustee a first
priority perfected security interest in all of the Depositor’s right, title and
interest in and to the Mortgage Loans, the related Mortgage Notes and the
related documents, and that this Agreement shall constitute a security agreement
under applicable law.
 
SECTION 2.03 Repurchase or Substitution of Mortgage Loans by the Responsible
Party and the Seller. (a) Upon discovery or receipt of notice by a Responsible
Officer of any materially defective document in, or that a document is missing
from, a Mortgage File or of the breach by the Responsible Party or the Seller of
any representation, warranty or covenant under the Mortgage Loan Purchase
Agreement in respect of any Mortgage Loan that materially adversely affects the
value of such Mortgage Loan or the interest therein of the Certificateholders,
the Custodian or the Trustee shall promptly notify the Seller, the Responsible
Party, the Securities Administrator and the Applicable Servicer of such defect,
missing document or breach and request that the Responsible Party or the Seller,
as applicable, deliver such missing document or cure such defect or breach
within 60 days from the date the Responsible Party or the Seller, as applicable,
was notified of such missing document, defect or breach, and if the Responsible
Party or the Seller, as applicable, does not deliver such missing document or
cure such defect or breach in all material respects during such period, the
Trustee shall enforce the obligations of the Responsible Party or the Seller, as
applicable, under the Mortgage Loan Purchase Agreement to repurchase such
Mortgage Loan from REMIC I at the Purchase Price within 90 days after the date
on which the Responsible Party or the Seller, as applicable, was notified
(subject to Section 2.03(c)) of such missing document, defect or breach, if and
to the extent that the Responsible Party or the Seller, as applicable, is
obligated to do so under the Mortgage Loan Purchase Agreement. The Purchase
Price for the repurchased Mortgage Loan shall be remitted to the Applicable
Servicer for deposit in the Custodial Account and the Trustee, or the Custodian
on behalf of the Trustee, upon receipt of written certification from the
Applicable Servicer of such deposit, shall release to the Responsible Party or
the Seller, as applicable, the related Mortgage File and the Trustee shall
execute and deliver such instruments of transfer or assignment, in each case
without recourse, as the Responsible Party or the Seller, as applicable, shall
furnish to it and as shall be necessary to vest in the Responsible Party or the
Seller, as applicable, any Mortgage Loan released pursuant hereto. The Trustee
shall not have any further responsibility with regard to such Mortgage File. In
lieu of repurchasing any such Mortgage Loan as provided above, if so provided in
the Mortgage Loan Purchase Agreement, the Responsible Party or the Seller, as
applicable, may cause such Mortgage Loan to be removed from REMIC I (in which
case it shall become a Deleted Mortgage Loan) and substitute one or more
Qualified Substitute Mortgage Loans in the manner and subject to the limitations
set forth in Section 2.03(b); provided, however, the Responsible Party may not
substitute a Qualified Substitute Mortgage Loan for any Deleted Mortgage Loan
that violates any predatory or abusive lending law. It is understood and agreed
that the obligation of the Responsible Party and the Seller to cure or to
repurchase (or to substitute for) any Mortgage Loan as to which a document is
missing, a material defect in a constituent document exists or as to which such
a breach has occurred and is continuing shall constitute the sole remedy
respecting such omission, defect or breach available to the Trustee and the
Certificateholders.
 

61

--------------------------------------------------------------------------------



(b) Any substitution of Qualified Substitute Mortgage Loans for Deleted Mortgage
Loans made pursuant to Section 2.03(a) must be effected prior to the date which
is two years after the Startup Day for REMIC I.
 
As to any Deleted Mortgage Loan for which the Responsible Party or the Seller,
as applicable, substitutes a Qualified Substitute Mortgage Loan or Loans, such
substitution shall be effected by the Responsible Party or the Seller, as
applicable, delivering to the Custodian, on behalf of the Trustee for such
Qualified Substitute Mortgage Loan or Loans, the Mortgage Note, the Mortgage,
the Assignment to the Trustee, and such other documents and agreements, with all
necessary endorsements thereon, as are required by Section 2.01, together with
an Officer’s Certificate providing that each such Qualified Substitute Mortgage
Loan satisfies the definition thereof and specifying the Substitution Shortfall
Amount (as described below), if any, in connection with such substitution. In
accordance with the Custodial Agreement, the Trustee shall cause the Custodian
to acknowledge receipt for such Qualified Substitute Mortgage Loan or Loans and,
within ten Business Days thereafter, shall review such documents as specified in
Section 2.02 and cause the Custodian to deliver to the Depositor, the Trustee,
the Securities Administrator and the Applicable Servicer, with respect to such
Qualified Substitute Mortgage Loan or Loans, a certification substantially in
the form attached to the Custodial Agreement as Exhibit 1, with any applicable
exceptions noted thereon. Within one year of the date of substitution, in
accordance with the Custodial Agreement, the Trustee shall cause the Custodian
to deliver to the Depositor, the Trustee, the Securities Administrator and the
Applicable Servicer a certification substantially in the form attached to the
Custodial Agreement as Exhibit 2 attached hereto with respect to such Qualified
Substitute Mortgage Loan or Loans, with any applicable exceptions noted thereon.
Monthly Payments due with respect to Qualified Substitute Mortgage Loans in the
month of substitution are not part of REMIC I and will be retained by the
Responsible Party or the Seller, as applicable. For the month of substitution,
distributions to Certificateholders will reflect the Monthly Payment due on such
Deleted Mortgage Loan on or before the Due Date in the month of substitution,
and the Responsible Party or the Seller, as applicable, shall thereafter be
entitled to retain all amounts subsequently received in respect of such Deleted
Mortgage Loan. The Depositor shall give or cause to be given written notice to
the Certificateholders that such substitution has taken place, shall amend the
Mortgage Loan Schedule to reflect the removal of such Deleted Mortgage Loan from
the terms of this Agreement and the substitution of the Qualified Substitute
Mortgage Loan or Loans and shall deliver a copy of such amended Mortgage Loan
Schedule to the Trustee, the Custodian, the Master Servicer and the Securities
Administrator. Upon such substitution, such Qualified Substitute Mortgage Loan
or Loans shall constitute part of the Mortgage Pool and shall be subject in all
respects to the terms of this Agreement and the Mortgage Loan Purchase
Agreement, including, all applicable representations and warranties thereof
included in the Mortgage Loan Purchase Agreement.
 

62

--------------------------------------------------------------------------------



For any month in which the Responsible Party or the Seller, as applicable,
substitutes one or more Qualified Substitute Mortgage Loans for one or more
Deleted Mortgage Loans, the Applicable Servicer will determine the amount (the
“Substitution Shortfall Amount”), if any, by which the aggregate Purchase Price
of all such Deleted Mortgage Loans exceeds the aggregate of, as to each such
Qualified Substitute Mortgage Loan, the Stated Principal Balance thereof as of
the date of substitution, together with one month’s interest on such Stated
Principal Balance at the applicable Expense Adjusted Mortgage Rate, plus all
outstanding Advances and Servicing Advances (including Nonrecoverable Advances
and Nonrecoverable Servicing Advances) related thereto. On the date of such
substitution, the Responsible Party or the Seller, as applicable, will deliver
or cause to be delivered to the Applicable Servicer for deposit in the Custodial
Account an amount equal to the Substitution Shortfall Amount, if any, and upon
receipt by the Custodian, on behalf of the Trustee of the related Qualified
Substitute Mortgage Loan or Loans and certification by the Applicable Servicer
to the Trustee of such deposit, the Trustee shall cause the Custodian to
release, as required by the Custodial Agreement, to the Responsible Party or the
Seller, as applicable, the related Mortgage File or Files and the Trustee shall
execute and deliver such instruments of transfer or assignment, in each case
without recourse, the Responsible Party or the Seller, as applicable, shall
deliver to it and as shall be necessary to vest therein any Deleted Mortgage
Loan released pursuant hereto.
 
In addition, the Responsible Party or the Seller, as applicable, shall obtain at
its own expense and deliver to the Trustee an Opinion of Counsel to the effect
that such substitution will not cause (a) any federal tax to be imposed on any
Trust REMIC, including without limitation, any federal tax imposed on
“prohibited transactions” under Section 860F(a)(1) of the Code or on
“contributions after the startup date” under Section 860G(d)(1) of the Code, or
(b) any Trust REMIC to fail to qualify as a REMIC at any time that any
Certificate is outstanding.
 
(c) Upon discovery by the Depositor, the Applicable Servicer or the Trustee that
any Mortgage Loan does not constitute a “qualified mortgage” within the meaning
of Section 860G(a)(3) of the Code, the party discovering such fact shall within
two Business Days give written notice thereof to the other parties. In
connection therewith, the Responsible Party shall repurchase or, subject to the
limitations set forth in Section 2.03(b), substitute one or more Qualified
Substitute Mortgage Loans for the affected Mortgage Loan within 90 days of the
earlier of discovery or receipt of such notice with respect to such affected
Mortgage Loan. Such repurchase or substitution shall be made by (i) the
Responsible Party or the Seller, as the case may be, if the affected Mortgage
Loan’s status as a non-qualified mortgage is or results from a breach of any
representation, warranty or covenant made by the Responsible Party or the
Seller, as the case may be, under the Mortgage Loan Purchase Agreement, or (ii)
the Depositor, if the affected Mortgage Loan’s status as a non-qualified
mortgage is a breach of no representation or warranty. Any such repurchase or
substitution shall be made in the same manner as set forth in Section 2.03(a).
The Trustee shall reconvey to the Responsible Party the Mortgage Loan to be
released pursuant hereto in the same manner, and on the same terms and
conditions, as it would a Mortgage Loan repurchased for breach of a
representation or warranty.
 
 

63

--------------------------------------------------------------------------------



SECTION 2.04 Representations and Warranties of the Master Servicer.
 
The Master Servicer hereby represents, warrants and covenants to the Interim
Servicer, the Servicer, the Depositor and the Trustee, for the benefit of the
Certificateholders, that as of the Closing Date or as of such date specifically
provided herein:
 
(i) The Master Servicer is a national banking association duly formed, validly
existing and in good standing under the laws of the United States of America and
is duly authorized and qualified to transact any and all business contemplated
by this Agreement to be conducted by the Master Servicer;
 
(ii) The Master Servicer has the full power and authority to conduct its
business as presently conducted by it and to execute, deliver and perform, and
to enter into and consummate, all transactions contemplated by this Agreement.
The Master Servicer has duly authorized the execution, delivery and performance
of this Agreement, has duly executed and delivered this Agreement, and this
Agreement, assuming due authorization, execution and delivery by the other
parties hereto, constitutes a legal, valid and binding obligation of the Master
Servicer, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity;
 
(iii) The execution and delivery of this Agreement by the Master Servicer, the
consummation by the Master Servicer of any other of the transactions herein
contemplated, and the fulfillment of or compliance with the terms hereof are in
the ordinary course of business of the Master Servicer and will not (A) result
in a breach of any term or provision of charter and by-laws of the Master
Servicer or (B) conflict with, result in a breach, violation or acceleration of,
or result in a default under, the terms of any other material agreement or
instrument to which the Master Servicer is a party or by which it may be bound,
or any statute, order or regulation applicable to the Master Servicer of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over the Master Servicer; and the Master Servicer is not a party
to, bound by, or in breach or violation of any indenture or other agreement or
instrument, or subject to or in violation of any statute, order or regulation of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over it, which materially and adversely affects or, to the Master
Servicer’s knowledge, would in the future materially and adversely affect, (x)
the ability of the Master Servicer to perform its obligations under this
Agreement or (y) the business, operations, financial condition, properties or
assets of the Master Servicer taken as a whole;
 
(iv) The Master Servicer does not believe, nor does it have any reason or cause
to believe, that it cannot perform each and every covenant made by it and
contained in this Agreement;
 

64

--------------------------------------------------------------------------------



(v) No litigation is pending against the Master Servicer that would materially
and adversely affect the execution, delivery or enforceability of this Agreement
or the ability of the Master Servicer to perform any of its other obligations
hereunder in accordance with the terms hereof;
 
(vi) There are no actions or proceedings against, or investigations known to it
of, the Master Servicer before any court, administrative or other tribunal (A)
that might prohibit its entering into this Agreement, (B) seeking to prevent the
consummation of the transactions contemplated by this Agreement or (C) that
might prohibit or materially and adversely affect the performance by the Master
Servicer of its obligations under, or validity or enforceability of, this
Agreement;
 
(vii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Master Servicer of, or compliance by the Master Servicer with, this Agreement or
the consummation by it of the transactions contemplated by this Agreement,
except for such consents, approvals, authorizations or orders, if any, that have
been obtained prior to the Closing Date; and
 
(viii)  If so requested by the Depositor on any date, the Master Servicer shall,
within five Business Days following such request, confirm in writing the
accuracy of the representations and warranties set forth in this Section or, if
any such representation and warranty is not accurate as of the date of such
request, provide reasonably adequate disclosure of the pertinent facts, in
writing, to the requesting party.
 
It is understood and agreed that the representations, warranties and covenants
set forth in this Section 2.04 shall survive the resignation or termination of
the parties hereto and the termination of this Agreement and shall inure to the
benefit of the Trustee, the Applicable Servicer, the Depositor and the
Certificateholders.
 
SECTION 2.05 Representations, Warranties and Covenants of the Interim Servicer,
the Master Servicer and the Servicer.
 
(a) The Interim Servicer hereby represents, warrants and covenants to the
Depositor, the Master Servicer, the Servicer, the Securities Administrator and
the Trustee, for the benefit of the Certificateholders, that as of the Closing
Date or as of such date specifically provided herein:
 
(i) It is duly organized and is validly existing and in good standing under the
laws of the State of Delaware and is duly authorized and qualified to transact
any and all business contemplated by this Agreement to be conducted by it in any
state in which a Mortgaged Property is located or is otherwise not required
under applicable law to effect such qualification and, in any event, is in
compliance with the doing business laws of any such state, to the extent
necessary to ensure its ability to enforce each Mortgage Loan, to service the
Mortgage Loans in accordance with the terms of the Mortgage Loan Purchase
Agreement and to perform any of its other obligations under this Agreement in
accordance with the terms hereof or thereof;
 

65

--------------------------------------------------------------------------------



(ii) It has the full corporate power and authority to service each Mortgage
Loan, and to execute, deliver and perform, and to enter into and consummate the
transactions contemplated by this Agreement and has duly authorized by all
necessary corporate action on its part the execution, delivery and performance
of this Agreement; and this Agreement, assuming the due authorization, execution
and delivery hereof by the other parties hereto or thereto, as applicable,
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except that (a) the enforceability hereof may be
limited by bankruptcy, insolvency, moratorium, receivership and other similar
laws relating to creditors’ rights generally and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought;
 
(iii) The execution and delivery of this Agreement, the servicing of the
Mortgage Loans by it under this Agreement, the consummation of any other of the
transactions contemplated by this Agreement, and the fulfillment of or
compliance with the terms hereof and thereof are in its ordinary course of
business and will not (A) result in a breach of any term or provision of its
charter or by-laws or (B) conflict with, result in a breach, violation or
acceleration of, or result in a default under, the terms of any other material
agreement or instrument to which it is a party or by which it may be bound, or
(C) constitute a violation of any statute, order or regulation applicable to it
of any court, regulatory body, administrative agency or governmental body having
jurisdiction over it; and it is not in breach or violation of any material
indenture or other material agreement or instrument, or in violation of any
statute, order or regulation of any court, regulatory body, administrative
agency or governmental body having jurisdiction over it which breach or
violation may materially impair its ability to perform or meet any of its
obligations under this Agreement;
 
(iv) It is an approved servicer of conventional mortgage loans for Fannie Mae or
Freddie Mac and is a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to sections 203 and 211 of the National Housing Act;
 
(v) There are no actions or proceedings against, or investigations known to it
of, the Interim Servicer before any court, administrative or other tribunal (A)
that is likely to prohibit its entering into this Agreement, (B) seeking to
prevent the consummation of the transactions contemplated by this Agreement or
(C) that is likely to prohibit or materially and adversely affect the
performance by the Interim Servicer of its obligations under, or validity or
enforceability of, this Agreement;
 
(vi) No litigation is pending or, to the best of its knowledge, threatened,
against it that would materially and adversely affect the execution, delivery or
enforceability of this Agreement or its ability to service the Mortgage Loans or
to perform any of its other obligations under this Agreement in accordance with
the terms hereof;
 

66

--------------------------------------------------------------------------------



(vii) No consent, approval, authorization or order of any court or governmental
agency or body is required for its execution, delivery and performance of, or
compliance with, this Agreement or the consummation of the transactions
contemplated hereby or thereby, or if any such consent, approval, authorization
or order is required, it has obtained the same;
 
(viii) As of the Closing Date and except as has been otherwise disclosed to the
Depositor, or disclosed in any public filing; (1) no default or servicing
related performance trigger has occurred as to any other Pass-Through Transfer
due to any act or failure to act of the Interim Servicer; (2) no material
noncompliance with applicable servicing criteria as to any other Pass-Through
Transfer has occurred, been disclosed or reported by the Interim Servicer; (3)
the Interim Servicer has not been terminated as servicer in a residential
mortgage loan Pass-Through Transfer, either due to a servicing default or to
application of a servicing performance test or trigger; (4) no material changes
to the Interim Servicer’s servicing policies and procedures for similar loans
have occurred in the preceding three years outside of the normal changes
warranted by regulatory and product type changes in the portfolio; (5) there are
no aspects of the Interim Servicer’s financial condition that could have a
material adverse impact on the performance by the Interim Servicer of its
obligations hereunder; (6) there are no legal proceedings pending, or known to
be contemplated by governmental authorities, against the Interim Servicer that
could be material to investors in the securities issued in such Pass-Through
Transfer; and (7) there are no affiliations, relationships or transactions
relating to the Interim Servicer of a type that are described under Item 1119 of
Regulation AB;
 
(ix) If so requested by the Depositor on any date, the Interim Servicer shall,
within five Business Days following such request, confirm in writing the
accuracy of the representations and warranties set forth in this Section or, if
any such representation and warranty is not accurate as of the date of such
request, provide reasonably adequate disclosure of the pertinent facts, in
writing, to the requesting party;
 
(x) As a condition to the succession to the Interim Servicer or any subservicer
as servicer or subservicer under this Agreement by any Person (other than a
servicing transfer on the Interim Servicing Transfer Date) (i) into which the
Interim Servicer or such subservicer may be merged or consolidated, or (ii)
which may be appointed as a successor to the Interim Servicer or any
subservicer, the Interim Servicer shall provide to the Depositor, at least 15
calendar days prior to the effective date of such succession or appointment, (x)
written notice to the Depositor of such succession or appointment and (y) in
writing and in form and substance reasonably satisfactory to the Depositor, all
information reasonably requested by the Depositor in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities; and
 
(xi) With respect to each Mortgage Loan, the Interim Servicer will furnish
information regarding the Mortgagor credit files related to such Mortgage Loan
to credit reporting agencies in compliance with the provisions of the Fair
Credit Reporting Act and the applicable implementing regulations.
 

67

--------------------------------------------------------------------------------



(b) Carrington Mortgage Services, LLC hereby represents, warrants and covenants
to the Depositor, the Master Servicer, the Interim Servicer, the Securities
Administrator and the Trustee, for the benefit of the Certificateholders, that
as of the Closing Date or as of such date specifically provided herein:
 
(i) It is duly organized and is validly existing and in good standing under the
laws of the State of Delaware;
 
(ii) It has the full corporate power and authority to execute, deliver and
perform, and to enter into and consummate the transactions contemplated by this
Agreement and has duly authorized by all necessary corporate action on its part
the execution, delivery and performance of this Agreement; and this Agreement,
assuming the due authorization, execution and delivery hereof by the other
parties hereto or thereto, as applicable, constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
that (a) the enforceability hereof may be limited by bankruptcy, insolvency,
moratorium, receivership and other similar laws relating to creditors’ rights
generally and (b) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;
 
(iii) The execution and delivery of this Agreement, the consummation of any
other of the transactions contemplated by this Agreement, and the fulfillment of
or compliance with the terms hereof and thereof are in its ordinary course of
business and will not (A) result in a breach of any term or provision of its
charter or by-laws or (B) conflict with, result in a breach, violation or
acceleration of, or result in a default under, the terms of any other material
agreement or instrument to which it is a party or by which it may be bound, or
(C) constitute a violation of any statute, order or regulation applicable to it
of any court, regulatory body, administrative agency or governmental body having
jurisdiction over it; and it is not in breach or violation of any material
indenture or other material agreement or instrument, or in violation of any
statute, order or regulation of any court, regulatory body, administrative
agency or governmental body having jurisdiction over it which breach or
violation may materially impair its ability to perform or meet any of its
obligations under this Agreement;
 
(iv) There are no actions or proceedings against, or investigations known to it
of, the Servicer before any court, administrative or other tribunal (A) that is
likely to prohibit its entering into this Agreement, (B) seeking to prevent the
consummation of the transactions contemplated by this Agreement or (C) that is
likely to prohibit or materially and adversely affect the performance by the
Servicer of its obligations under, or validity or enforceability of, this
Agreement;
 
(v) No litigation is pending or, to the best of its knowledge, threatened,
against it that would materially and adversely affect the execution, delivery or
enforceability of this Agreement or its ability to service the Mortgage Loans or
to perform any of its other obligations under this Agreement in accordance with
the terms hereof;
 

68

--------------------------------------------------------------------------------



(vi) If so requested by the Depositor on any date, the Servicer shall, within
five Business Days following such request, confirm in writing the accuracy of
the representations and warranties set forth in this Section or, if any such
representation and warranty is not accurate as of the date of such request,
provide reasonably adequate disclosure of the pertinent facts, in writing, to
the requesting party; and
 
(vii) As a condition to the succession to the Servicer or any subservicer as
servicer or subservicer under this Agreement by any Person (i) into which the
Servicer or such subservicer may be merged or consolidated, or (ii) which may be
appointed as a successor to the Servicer or any subservicer, the Servicer shall
provide to the Depositor, at least 15 calendar days prior to the effective date
of such succession or appointment, (x) written notice to the Depositor of such
succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Depositor, all information reasonably requested
by the Depositor in order to comply with its reporting obligation under
Item 6.02 of Form 8-K with respect to any class of asset-backed securities.
 
It is understood and agreed that the representations, warranties and covenants
set forth in this Section 2.05 shall survive delivery of the Mortgage Files to
the Custodian on behalf of the Trustee and shall inure to the benefit of the
Trustee, the Master Servicer, the Interim Servicer, the Securities
Administrator, the Depositor and the Certificateholders. Upon discovery by any
of the Interim Servicer, the Servicer, the Master Servicer or the Trustee of a
breach of any of the foregoing representations, warranties and covenants which
materially and adversely affects the value of any Mortgage Loan or the interests
therein of the Certificateholders, the party discovering such breach shall give
prompt written notice (but in no event later than two Business Days following
such discovery) to the Trustee. Subject to Section 8.01, unless such breach
shall not be susceptible of cure within 90 days, the obligation of the Master
Servicer, the Servicer or the Interim Servicer, as applicable, as set forth in
this Section 2.05 to cure breaches shall constitute the sole remedy against the
Master Servicer, the Servicer or the Interim Servicer, as applicable, available
to the Certificateholders, the Depositor and the Trustee on behalf of the
Certificateholders respecting a breach of the representations, warranties and
covenants contained in this Section 2.05.
 
SECTION 2.06 Issuance of the REMIC I Regular Interests and the Class R-I
Interest. The Trustee acknowledges the assignment to it of the Mortgage Loans
and the delivery to it of the Mortgage Files, subject to the provisions of
Section 2.01 and Section 2.02, together with the assignment to it of all other
assets included in REMIC I, the receipt of which is hereby acknowledged.
Concurrently with such assignment and delivery and in exchange therefor, the
Securities Administrator, pursuant to the written request of the Depositor
executed by an officer of the Depositor, has executed, authenticated and
delivered to or upon the order of the Depositor, the Class R Certificates (in
respect of the Class R-I Interest) in authorized denominations. The interests
evidenced by the Class R-I Interest, together with the REMIC I Regular
Interests, constitute the entire beneficial ownership interest in REMIC I. The
rights of the Class R-I Interest and REMIC II (as holder of the REMIC I Regular
Interest) to receive distributions from the proceeds of REMIC I in respect of
the Class R-I Interest and the REMIC I Regular Interests, and all ownership
interests evidenced or constituted by the Class R-I Interest and the REMIC I
Regular Interests, shall be as set forth in this Agreement.
 
 

69

--------------------------------------------------------------------------------



SECTION 2.07 Conveyance of the REMIC I Regular Interests; Acceptance of REMIC II
by the Trustee. The Depositor, concurrently with the execution and delivery
hereof, does hereby transfer, assign, set over and otherwise convey to the
Trustee, without recourse all the right, title and interest of the Depositor in
and to the REMIC I Regular Interests for the benefit of the Class R-II Interest
and REMIC II (as holder of the REMIC I Regular Interests). The Trustee
acknowledges receipt of the REMIC I Regular Interests and declares that it holds
and will hold the same in trust for the exclusive use and benefit of all present
and future holders of the Class R-II Interest and REMIC II (as holder of the
REMIC I Regular Interests). The rights of the holders of the Class R-II Interest
and REMIC II (as holder of the REMIC I Regular Interests) to receive
distributions from the proceeds of REMIC II in respect of the Class R-II
Interest and REMIC II Regular Interests, respectively, and all ownership
interests evidenced or constituted by the Class R-II Interest and the REMIC II
Regular Interests, shall be as set forth in this Agreement.
 
SECTION 2.08 Issuance of Class R Certificates. The Trustee acknowledges the
assignment to it of the REMIC Regular Interests and, concurrently therewith and
in exchange therefor pursuant to the written request of the Depositor executed
by an officer of the Depositor, the Securities Administrator has executed,
authenticated and delivered to or upon the order of the Depositor, the Class R
Certificates in authorized denominations.
 
ARTICLE III

 
ADMINISTRATION AND SERVICING
OF THE MORTGAGE LOANS
 
SECTION 3.01 Applicable Servicer to Act as Servicer. The Applicable Servicer
shall service and administer the Mortgage Loans on behalf of the Trust Fund and
in the best interests of and for the benefit of the Certificateholders (as
determined by the Applicable Servicer in its reasonable judgment) in accordance
with the terms of this Agreement and the respective Mortgage Loans and, to the
extent consistent with such terms, in the same manner in which it services and
administers similar mortgage loans for its own portfolio, and in accordance with
customary and usual standards of practice of mortgage lenders and loan servicers
administering similar mortgage loans but without regard to:
 
(i) any relationship that the Applicable Servicer, any Sub-Servicer or any
Affiliate of the Applicable Servicer or any Sub-Servicer may have with the
related Mortgagor;
 
(ii) the ownership or non-ownership of any Certificate by the Applicable
Servicer or any Affiliate of the Applicable Servicer;
 

70

--------------------------------------------------------------------------------



(iii) the Applicable Servicer’s obligation to make Advances or Servicing
Advances; or
 
(iv) the Applicable Servicer’s or any Sub-Servicer’s right to receive
compensation for its services hereunder or with respect to any particular
transaction.
 
To the extent consistent with the foregoing, the Applicable Servicer (a) shall
seek to maximize the timely and complete recovery of principal and interest on
the Mortgage Notes and (b) shall not waive (or permit a Sub-Servicer to waive)
any Prepayment Charge unless: (i) the enforceability thereof shall have been
limited by bankruptcy, insolvency, moratorium, receivership and other similar
laws relating to creditors’ rights generally, (ii) the enforcement thereof is
illegal, or any local, state or federal agency has threatened legal action if
the prepayment penalty is enforced, (iii) the mortgage debt has been accelerated
in connection with a foreclosure or other involuntary payment or (iv) such
waiver is standard and customary in servicing similar Mortgage Loans and relates
to a default or a reasonably foreseeable default and would, in the reasonable
judgment of the Applicable Servicer, maximize recovery of total proceeds taking
into account the value of such Prepayment Charge and the related Mortgage Loan.
If a Prepayment Charge is waived but does not meet the standards described
above, then the Applicable Servicer is required to pay the amount of such waived
Prepayment Charge, for the benefit of the Class P Certificates, by remitting
such amount to the Securities Administrator by the Servicer Remittance Date.
Notwithstanding any other provisions of this Agreement, any payments made by the
Applicable Servicer in respect of any waived Prepayment Charges shall be deemed
to be paid outside of the Trust Fund.
 
Subject only to the above-described servicing standards and the terms of this
Agreement and of the respective Mortgage Loans, the Applicable Servicer shall
have full power and authority, acting alone or through Sub-Servicers as provided
in Section 3.02, to do or cause to be done any and all things in connection with
such servicing and administration which it may deem necessary or desirable.
Without limiting the generality of the foregoing, the Applicable Servicer in its
own name or in the name of a Sub-Servicer is hereby authorized and empowered by
the Trustee when the Applicable Servicer believes it appropriate in its best
judgment, for the benefit of the Certificateholders, in accordance with the
servicing standards set forth above, to execute and deliver, on behalf of the
Trust Fund, the Certificateholders and the Trustee or any of them, and upon
written notice to the Trustee and the Master Servicer, any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Mortgage Loans and the
Mortgaged Properties and to institute foreclosure proceedings or obtain a
deed-in-lieu of foreclosure so as to convert the ownership of such properties,
and to hold or cause to be held title to such properties, on behalf of the
Trustee and Certificateholders. The Applicable Servicer shall service and
administer the Mortgage Loans in accordance with applicable state and federal
law and shall provide to the Mortgagors any reports required to be provided to
them thereby. The Applicable Servicer shall also comply in the performance of
this Agreement with all reasonable rules and requirements of each insurer under
any standard hazard insurance policy. Subject to Section 3.17, the Trustee shall
execute, at the written request of the Applicable Servicer, and furnish to the
Applicable Servicer and any Sub-Servicer any special or limited powers of
attorney and other documents (in form acceptable thereto) necessary or
appropriate to enable the Applicable Servicer or any Sub-Servicer to carry out
their servicing and administrative duties hereunder and the Trustee shall not be
liable for the actions of the Applicable Servicer or any Sub-Servicers under
such powers of attorney.
 

71

--------------------------------------------------------------------------------



Subject to Section 3.09 hereof, in accordance with the standards of the
preceding paragraph, the Applicable Servicer shall advance or cause to be
advanced funds as necessary for the purpose of effecting the timely payment of
taxes and assessments on the Mortgaged Properties, which advances shall be
Servicing Advances reimbursable in the first instance from related collections
from the Mortgagors pursuant to Section 3.09, and further as provided in Section
3.11. Any cost incurred by the Applicable Servicer or by Sub-Servicers in
effecting the timely payment of taxes and assessments on a Mortgaged Property
shall not, for the purpose of calculating distributions to Certificateholders,
be added to the unpaid principal balance of the related Mortgage Loan,
notwithstanding that the terms of such Mortgage Loan so permit.
 
The Applicable Servicer shall discontinue making Advances with respect to any
Mortgage Loan secured by a second lien Mortgage that becomes 60 days delinquent.
If the Applicable Servicer determines that a net recovery is possible through
foreclosure proceedings or other disposition of the related Mortgage Loan
secured by a second lien Mortgage that becomes 60 days delinquent, the
Applicable Servicer may continue making Advances on such Mortgage Loan.
 
Notwithstanding anything in this Agreement to the contrary, the Applicable
Servicer may not make any future advances with respect to a Mortgage Loan
(except as provided in Section 5.03).
 
The Applicable Servicer may delegate its responsibilities under this Agreement;
provided, however, that no such delegation shall release the Applicable Servicer
from the responsibilities or liabilities arising under this Agreement.
 
SECTION 3.02 Sub-Servicing Agreements Between Applicable Servicer and
Sub-Servicers. (a) Subject to Section 16.01(d), the Applicable Servicer may
enter into Sub-Servicing Agreements with Sub-Servicers for the servicing and
administration of the Mortgage Loans; provided, however, that such agreements
would not result in a withdrawal or a downgrading by any Rating Agency of the
rating on any Class of Certificates. The Trustee, the Securities Administrator
and the Master Servicer are hereby authorized to acknowledge, at the request of
the Applicable Servicer, any Sub-Servicing Agreement that, based on an Officer’s
Certificate of the Applicable Servicer delivered to the Trustee, the Securities
Administrator and the Master Servicer (upon which the Trustee, the Securities
Administrator and the Master Servicer can conclusively rely), meets the
requirements applicable to Sub-Servicing Agreements set forth in this Agreement
and that is otherwise permitted under this Agreement.
 
Each Sub-Servicer shall be authorized to transact business in the state or
states where the related Mortgaged Properties it is to service are situated, if
and to the extent required by applicable law to enable the Sub-Servicer to
perform its obligations hereunder and under the Sub-Servicing Agreement. Each
Sub-Servicing Agreement must impose on the Sub-Servicer requirements conforming
to the provisions set forth in Section 3.08 and provide for servicing of the
Mortgage Loans consistent with the terms of this Agreement. The Applicable
Servicer will
 

72

--------------------------------------------------------------------------------



examine each such Sub-Servicing Agreement and will be familiar with the terms
thereof. The terms of any Sub-Servicing Agreement will not be inconsistent with
any of the provisions of this Agreement. The Applicable Servicer and the
Sub-Servicers may enter into and make amendments to the Sub-Servicing Agreements
or enter into different forms of Sub-Servicing Agreements; provided, however,
that any such amendments or different forms shall be consistent with and not
violate the provisions of this Agreement, and that no such amendment or
different form shall be made or entered into which could be reasonably expected
to be materially adverse to the interests of the Certificateholders without the
consent of the Holders of Certificates entitled to at least 66% of the Voting
Rights; provided, further, that the consent of the Holders of Certificates
entitled to at least 66% of the Voting Rights shall not be required (i) to cure
any ambiguity or defect in a Sub-Servicing Agreement, (ii) to correct, modify or
supplement any provisions of a Sub-Servicing Agreement, or (iii) to make any
other provisions with respect to matters or questions arising under a
Sub-Servicing Agreement, which, in each case, shall not be inconsistent with the
provisions of this Agreement. Any variation without the consent of the Holders
of Certificates entitled to at least 66% of the Voting Rights from the
provisions set forth in Section 3.08 relating to insurance or priority
requirements of Sub-Servicing Accounts, or credits and charges to the
Sub-Servicing Accounts or the timing and amount of remittances by the
Sub-Servicers to the Applicable Servicer, are conclusively deemed to be
inconsistent with this Agreement and therefore prohibited. The Applicable
Servicer shall deliver to the Trustee, the Securities Administrator and the
Master Servicer, upon request, copies of all Sub-Servicing Agreements, and any
amendments or modifications thereof, promptly upon the Applicable Servicer’s
execution and delivery of such instruments.
 
(b) As part of its servicing activities hereunder, the Applicable Servicer, for
the benefit of the Trustee and the Certificateholders, shall enforce the
obligations of each Sub-Servicer under the related Sub-Servicing Agreement,
including, without limitation, any obligation of a Sub-Servicer to make advances
in respect of delinquent payments as required by a Sub-Servicing Agreement. Such
enforcement, including, without limitation, the legal prosecution of claims,
termination of Sub-Servicing Agreements, and the pursuit of other appropriate
remedies, shall be in such form and carried out to such an extent and at such
time as the Applicable Servicer, in its good faith business judgment, would
require were it the owner of the related Mortgage Loans. The Applicable Servicer
shall pay the costs of enforcing the obligations of a Sub-Servicer at its own
expense, and shall be reimbursed therefor only (i) from a general recovery
resulting from such enforcement, to the extent, if any, that such recovery
exceeds all amounts due in respect of the related Mortgage Loans, or (ii) from a
specific recovery of costs, expenses or attorneys’ fees against the party
against whom such enforcement is directed.
 
SECTION 3.03 Successor Sub-Servicers. The Applicable Servicer shall be entitled
to terminate any Sub-Servicing Agreement and the rights and obligations of any
Sub-Servicer pursuant to any Sub-Servicing Agreement in accordance with the
terms and conditions of such Sub-Servicing Agreement. In the event of
termination of any Sub-Servicer, all servicing obligations of such Sub-Servicer
shall be assumed simultaneously by the Applicable Servicer without any act or
deed on the part of such Sub-Servicer or the Applicable Servicer, and the
Applicable Servicer either shall service directly the related Mortgage Loans or
shall enter into a Sub-Servicing Agreement with a successor Sub-Servicer which
qualifies under Section 3.02.
 

73

--------------------------------------------------------------------------------



Any Sub-Servicing Agreement shall include the provision that such agreement may
be immediately terminated by the Applicable Servicer without fee, in accordance
with the terms of this Agreement, in the event that the entity which served as
Applicable Servicer when such Sub-Servicing Agreement was entered into shall,
for any reason, no longer be the Applicable Servicer (including termination due
to a Servicer Event of Default).
 
SECTION 3.04 Liability of Applicable Servicer. Notwithstanding any Sub-Servicing
Agreement or the provisions of this Agreement relating to agreements or
arrangements between the Applicable Servicer and a Sub-Servicer or reference to
actions taken through a Sub-Servicer or otherwise, the Applicable Servicer shall
remain obligated and primarily liable to the Trustee and the Certificateholders
for the servicing and administering of the Mortgage Loans in accordance with the
provisions of Section 3.01 without diminution of such obligation or liability by
virtue of such Sub-Servicing Agreements or arrangements or by virtue of
indemnification from the Sub-Servicer and to the same extent and under the same
terms and conditions as if the Applicable Servicer alone were servicing and
administering the Mortgage Loans. The Applicable Servicer shall be entitled to
enter into any agreement with a Sub-Servicer for indemnification of the
Applicable Servicer by such Sub-Servicer and nothing contained in this Agreement
shall be deemed to limit or modify such indemnification.
 
SECTION 3.05 No Contractual Relationship Between Sub-Servicers, the Trustee or
the Certificateholders. Any Sub-Servicing Agreement that may be entered into and
any other transactions or services relating to the Mortgage Loans involving a
Sub-Servicer in its capacity as such shall be deemed to be between the
Sub-Servicer and the Applicable Servicer alone, and the Master Servicer, the
Trustee and the Certificateholders shall not be deemed parties thereto and shall
have no claims, rights, obligations, duties or liabilities with respect to the
Sub-Servicer except as set forth in Section 3.06. The Applicable Servicer shall
be solely liable for all fees owed by it to any Sub-Servicer, irrespective of
whether the Applicable Servicer’s compensation pursuant to this Agreement is
sufficient to pay such fees. The foregoing provision shall not in any way limit
a Sub-Servicer’s obligation to cure an omission or defect.
 
SECTION 3.06 Assumption or Termination of Sub-Servicing Agreements by the Master
Servicer or Successor Applicable Servicer. In the event the Applicable Servicer
shall for any reason no longer be the servicer hereunder (including by reason of
the occurrence of a Servicer Event of Default), the successor Applicable
Servicer (which may be the Master Servicer or the Trustee) shall thereupon
assume all of the rights and obligations of any predecessor Applicable Servicer
under each Sub-Servicing Agreement that any such predecessor Applicable Servicer
may have entered into, unless such successor Applicable Servicer elects to
terminate any Sub-Servicing Agreement in accordance with its terms as provided
in Section 3.03. Upon such assumption, the successor Applicable Servicer
(including any successor appointed pursuant to Section 8.02) shall be deemed,
subject to Section 3.03, to have assumed all of the Applicable Servicer’s
interest therein and to have replaced the Applicable Servicer as a party to each
Sub-Servicing Agreement to the same extent as if each Sub-Servicing Agreement
had been assigned to the assuming party, except that (i) the predecessor
Applicable Servicer shall not thereby be relieved of any liability or
obligations under any Sub-Servicing Agreement that arose before it ceased to be
the Applicable Servicer and (ii) such successor Applicable Servicer shall not be
deemed to have assumed any liability or obligation of the predecessor Applicable
Servicer that arose before it ceased to be the Applicable Servicer.
 

74

--------------------------------------------------------------------------------



The Applicable Servicer at its expense shall, upon request, deliver to the
assuming party all documents and records relating to each Sub-Servicing
Agreement and the Mortgage Loans then being serviced and an accounting of
amounts collected and held by or on behalf of it, and otherwise use its best
efforts to effect the orderly and efficient transfer of each Sub-Servicing
Agreement to the assuming party.
 
The Servicing Fee payable to any such successor Applicable Servicer shall be
payable from payments received on the Mortgage Loans in the amount and in the
manner set forth in this Agreement.
 
SECTION 3.07 Collection of Certain Mortgage Loan Payments. The Applicable
Servicer shall make reasonable efforts to collect all payments called for under
the terms and provisions of the Mortgage Loans, and shall, to the extent such
procedures shall be consistent with this Agreement and the terms and provisions
of any applicable insurance policies, follow such collection procedures as it
would follow with respect to mortgage loans comparable to the Mortgage Loans and
held for its own account. Consistent with the foregoing, the Applicable Servicer
may in its discretion (i) waive any late payment charge or, if applicable, any
penalty interest, or (ii) extend the due dates for the Monthly Payments due on a
Mortgage Note for a period of not greater than 180 days; provided, however, that
any extension pursuant to clause (ii) above shall not affect the amortization
schedule of any Mortgage Loan for purposes of any computation hereunder, except
as provided below. In the event of any such arrangement pursuant to clause (ii)
above, the Applicable Servicer shall make timely advances on such Mortgage Loan
during such extension pursuant to Section 5.03 and in accordance with the
amortization schedule of such Mortgage Loan without modification thereof by
reason of such arrangement. Notwithstanding the foregoing, in the event that any
Mortgage Loan is in default or, in the judgment of the Applicable Servicer, such
default is reasonably foreseeable, the Applicable Servicer, consistent with the
standards set forth in Section 3.01, may also (1) capitalize any amounts owing
on the Mortgage Loan by adding such amount to the outstanding principal balance
of the Mortgage Loan, (2) defer such amounts to a later date or the final
payment date of such Mortgage Loan, (3) extend the maturity of any such Mortgage
Loan, (4) amend the related Mortgage Note to reduce the related Mortgage Rate
with respect to any Mortgage Loan, (5) convert the Mortgage Rate on any Mortgage
Loan from a fixed rate to an adjustable rate or vice versa, (6) with respect to
an Adjustable-Rate Mortgage Loan, extend the fixed period and reduce the
adjustable rate period, and/or (7) forgive the amount of any interest and
principal owed by the related Mortgagor; provided that, in the Applicable
Servicer’s reasonable and prudent determination, such waiver, modification,
postponement or indulgence: (A) is not materially adverse to the interests of
the Certificateholders on a present value basis using reasonable assumptions
(including taking into account any estimated Realized Loss that might result
absent such action) and (B) does not amend the related Mortgage Note to extend
the maturity thereof later than the date of the final maturity date on the
latest maturing Mortgage Loan; provided, further, with respect to any Mortgage
Loan that is not in default or if default is not reasonably foreseeable, unless
the Applicable Servicer has provided to the Trustee and Securities Administrator
a certification addressed to the Trustee and Securities Administrator, based on
the advice of counsel or certified public accountants that have a national
reputation with respect to taxation of REMICs that a modification of such
Mortgage Loan (including for this purpose, any extension of due dates described
in this Section 3.07(ii) above) will not result in the imposition of taxes on or
disqualify from REMIC status any of the REMICs hereunder, the Applicable
Servicer shall not permit any modification with respect to any Mortgage Loan.
 

75

--------------------------------------------------------------------------------



In connection with any such modification, the Applicable Servicer may reimburse
itself from the Trust Fund for any outstanding Advances and Servicing Advances
at the time of such modification to the extent that such related Advances or
Servicing Advances are reimbursable to the Applicable Servicer and to the extent
of the principal portion of each Monthly Payment in the Custodial Account for
the related Distribution Date. Any such reimbursement shall occur during the
same calendar month as the modification, and any such reimbursement amounts, to
the extent paid to the Applicable Servicer, will be treated as a Realized Loss
on the related Mortgage Loans incurred on the Distribution Date related to the
calendar month during which the modification occurred. To the extent Advances
and Servicing Advances or other amounts owed the Applicable Servicer are
capitalized, the Applicable Servicer may reimburse itself from the Trust Fund on
a first priority basis to the extent of the principal portion of each Monthly
Payment for the related Distribution Date.
 
Notwithstanding anything contained in this Section 3.07 or any other provisions
of this Agreement to the contrary, for each Adjustable-Rate Mortgage Loan for
which the related Mortgage Note permits an increase to the related Mortgage Rate
on the first Adjustment Date of greater than 1.5% per annum, the Applicable
Servicer shall service such Adjustable-Rate Mortgage Loan as if the maximum
Mortgage Rate on the first Adjustment Date is limited to the related initial
Mortgage Rate plus 1.5% per annum. Without limiting the foregoing, all notices
sent by the Applicable Servicer to the Mortgagors of such Adjustable-Rate
Mortgage Loans prior to the first Adjustment Date (including at least one such
notice sent no later than six months prior to such first Adjustment
Date) notifying such Mortgagors of the applicable Mortgage Rate and Monthly
Payment effective as of the first Adjustment Date shall not reflect a rate in
excess of the maximum Mortgage Rate as set forth in the preceding sentence.
 
SECTION 3.08 Sub-Servicing Accounts. In those cases where a Sub-Servicer is
servicing a Mortgage Loan pursuant to a Sub-Servicing Agreement, the
Sub-Servicer will be required to establish and maintain one or more accounts
(collectively, the “Sub-Servicing Account”). The Sub-Servicing Account shall be
an Eligible Account and shall comply with all requirements of this Agreement
relating to the Custodial Account. The Sub-Servicer shall deposit in the
clearing account in which it customarily deposits payments and collections on
mortgage loans in connection with its mortgage loan servicing activities on a
daily basis, and in no event more than one Business Day after the Sub-Servicer’s
receipt thereof, all proceeds of Mortgage Loans received by the Sub-Servicer
less its servicing compensation to the extent permitted by the Sub-Servicing
Agreement, and shall thereafter deposit such amounts in the Sub-Servicing
Account, in no event more than two Business Days after the receipt of such
amounts. The Sub-Servicer shall thereafter deposit such proceeds in the
Custodial Account or remit such proceeds to the Applicable Servicer for deposit
in the Custodial Account not later than two Business Days after the deposit of
such amounts in the Sub-Servicing Account. For purposes of this Agreement, the
Applicable Servicer shall be deemed to have received payments on the Mortgage
Loans when the Sub-Servicer receives such payments.
 
 

76

--------------------------------------------------------------------------------



SECTION 3.09 Collection of Taxes, Assessments and Similar Items; Servicing
Accounts. The Applicable Servicer shall establish and maintain, or cause to be
established and maintained, one or more accounts (the “Servicing Accounts”),
into which all collections from the Mortgagors (or related advances from
Sub-Servicers) for the payment of taxes, assessments, hazard insurance premiums
and comparable items for the account of the Mortgagors (“Escrow Payments”) shall
be deposited and retained. Servicing Accounts shall be Eligible Accounts. The
Applicable Servicer shall deposit in the clearing account in which it
customarily deposits payments and collections on mortgage loans in connection
with its mortgage loan servicing activities on a daily basis, and in no event
more than one Business Day after the Applicable Servicer’s receipt thereof, all
Escrow Payments collected on account of the Mortgage Loans and shall thereafter
deposit such Escrow Payments in the Servicing Accounts, in no event more than
two Business Days after the receipt of such Escrow Payments, all Escrow Payments
collected on account of the Mortgage Loans for the purpose of effecting the
payment of any such items as required under the terms of this Agreement.
Withdrawals of amounts from a Servicing Account may be made only to (i) effect
payment of taxes, assessments, hazard insurance premiums, and comparable items
in a manner and at a time that assures that the lien priority of the Mortgage is
not jeopardized (or, with respect to the payment of taxes, in a manner and at a
time that avoids the loss of the Mortgaged Property due to a tax sale or the
foreclosure as a result of a tax lien); (ii) reimburse the Applicable Servicer
(or a Sub-Servicer to the extent provided in the related Sub-Servicing
Agreement) out of related collections for any advances made pursuant to Section
3.01 (with respect to taxes and assessments) and Section 3.14 (with respect to
hazard insurance); (iii) refund to Mortgagors any sums as may be determined to
be overages; (iv) pay interest, if required and as described below, to
Mortgagors on balances in the Servicing Account; or (v) clear and terminate the
Servicing Account at the termination of the Applicable Servicer’s obligations
and responsibilities in respect of the Mortgage Loans under this Agreement in
accordance with Article X. As part of its servicing duties, the Applicable
Servicer or Sub-Servicers shall pay to the Mortgagors interest on funds in the
Servicing Accounts, to the extent required by law and, to the extent that
interest earned on funds in the Servicing Accounts is insufficient, to pay such
interest from its or their own funds, without any reimbursement therefor.
 
SECTION 3.10 Custodial Account and Certificate Account. (a) On behalf of the
Trust Fund, the Applicable Servicer shall establish and maintain, or cause to be
established and maintained, one or more accounts (such account or accounts, the
“Custodial Account”), held in trust for the benefit of the Trustee and the
Certificateholders. On behalf of the Trust Fund, the Applicable Servicer shall
deposit or cause to be deposited in the clearing account in which it customarily
deposits payments and collections on mortgage loans in connection with its
mortgage loan servicing activities on a daily basis, and in no event more than
one Business Day after the Applicable Servicer’s receipt thereof, and shall
thereafter deposit in the Custodial Account, in no event more than two Business
Days after the Applicable Servicer’s receipt thereof, as and when received or as
otherwise required hereunder, the following payments and collections received or
made by it subsequent to the Cut-off Date (other than in respect of principal or
interest on the related Mortgage Loans due on or before the Cut-off Date), or
payments (other than Principal Prepayments) received by it on or prior to the
Cut-off Date but allocable to a Due Period subsequent thereto:
 

77

--------------------------------------------------------------------------------



(i) all payments on account of principal, including Principal Prepayments (but
not Prepayment Charges), on the Mortgage Loans;
 
(ii) all payments on account of interest (net of the related Servicing Fee) on
each Mortgage Loan;
 
(iii) all Insurance Proceeds, Liquidation Proceeds (other than proceeds
collected in respect of any particular REO Property and amounts paid in
connection with a purchase of Mortgage Loans and REO Properties pursuant to
Section 10.01) and Subsequent Recoveries;
 
(iv) any amounts required to be deposited by the Applicable Servicer pursuant to
Section 3.12 in connection with any losses realized on Permitted Investments
with respect to funds held in the Custodial Account;
 
(v) any amounts required to be deposited by the Applicable Servicer pursuant to
the second paragraph of Section 3.14(a) in respect of any blanket policy
deductibles;
 
(vi) all proceeds of any Mortgage Loan repurchased or purchased in accordance
with Section 2.03, Section 3.16 or Section 10.01;
 
(vii) all amounts required to be deposited in connection with shortfalls in
principal amount of Qualified Substitute Mortgage Loans pursuant to Section
2.03; and
 
(viii) all Prepayment Charges collected by the Applicable Servicer and any
Servicer Prepayment Charge Payment Amounts in connection with the Principal
Prepayment of any of the Mortgage Loans.
 
The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges, modification
or assumption fees, or insufficient funds charges need not be deposited by the
Applicable Servicer in the Custodial Account and may be retained by the
Applicable Servicer as additional compensation. In the event the Applicable
Servicer shall deposit in the Custodial Account any amount not required to be
deposited therein, it may at any time withdraw such amount from the Custodial
Account, any provision herein to the contrary notwithstanding.
 
(b) On behalf of the Trust Fund, the Securities Administrator shall establish
and maintain one or more accounts (such account or accounts, the “Certificate
Account”), held in trust for the benefit of the Trustee, the Trust Fund and the
Certificateholders. On behalf of the Trust Fund, the Applicable Servicer shall
deliver to the Securities Administrator in immediately available funds for
deposit in the Certificate Account on the Servicer Remittance Date, that portion
of the Available Distribution Amount (calculated without regard to the
references in clause (2) of the definition thereof to amounts that may be
withdrawn from the Certificate Account or to the Excess Servicing Fee) for the
related Distribution Date then on deposit in the Custodial Account and the
amount of all Prepayment Charges collected during the applicable Prepayment
Period by the Applicable Servicer and Servicer Prepayment Charge Payment Amounts
in connection with the Principal Prepayment of any of the Mortgage Loans then on
deposit in the Custodial Account and the amount of any funds reimbursable to an
Advancing Person pursuant to Section 3.26.
 

78

--------------------------------------------------------------------------------



(c) On or prior to the Business Day immediately following each Determination
Date, the Swap Counterparty shall determine any amounts owed by the Swap
Counterparty under the Swap Agreement and inform the Securities Administrator in
writing of the amount so calculated.
 
(d) Funds in the Custodial Account and the Certificate Account may be invested
in Permitted Investments in accordance with the provisions set forth in Section
3.12. The Applicable Servicer shall give notice to the Trustee, the Securities
Administrator and the Master Servicer of the location of the Custodial Account
maintained by it when established and prior to any change thereof. The
Securities Administrator shall give notice to the Applicable Servicer and the
Depositor of the location of the Certificate Account when established and prior
to any change thereof.
 
(e) Funds held in the Custodial Account at any time may be delivered by the
Applicable Servicer to the Securities Administrator for deposit in an account
(which may be the Certificate Account and must satisfy the standards for the
Certificate Account as set forth in the definition thereof) and for all purposes
of this Agreement shall be deemed to be a part of the Custodial Account (and in
such event, the Applicable Servicer shall provide the Securities Administrator
with written instructions regarding the investment of such funds); provided,
however, that the Securities Administrator shall have the sole authority to
withdraw any funds held pursuant to this subsection (e). In the event the
Applicable Servicer shall deliver to the Securities Administrator for deposit in
the Certificate Account any amount not required to be deposited therein, it may
at any time request in writing that the Securities Administrator withdraw such
amount from the Certificate Account and remit to it any such amount, any
provision herein to the contrary notwithstanding. In no event shall the
Securities Administrator incur liability as a result of withdrawals from the
Certificate Account at the direction of the Applicable Servicer in accordance
with the immediately preceding sentence. In addition, the Applicable Servicer
shall deliver to the Securities Administrator from time to time for deposit, and
the Securities Administrator shall so deposit, in the Certificate Account:
 
(i) any Advances, as required pursuant to Section 5.03;
 
(ii) any amounts required to be deposited pursuant to Section 3.23(d) or (f) in
connection with any REO Property;
 
(iii) any amounts to be paid in connection with a purchase of Mortgage Loans and
REO Properties pursuant to Section 10.01; and
 
(iv) any amounts required to be deposited pursuant to Section 3.24 in connection
with any Prepayment Interest Shortfall.
 
 

79

--------------------------------------------------------------------------------



(f) The Applicable Servicer shall deposit in the Custodial Account any amounts
required to be deposited pursuant to Section 3.12(b) in connection with losses
realized on Permitted Investments with respect to funds held in the Custodial
Account (and the Certificate Account to the extent that funds therein are deemed
to be part of the Custodial Account).
 
(g) The Master Servicer shall deposit in the Certificate Account any amounts
required to be deposited pursuant to Section 3.12(b) in connection with losses
realized on Permitted Investments with respect to funds held in the Certificate
Account.
 
SECTION 3.11 Withdrawals from the Custodial Account and Certificate Account. (a)
The Applicable Servicer shall, from time to time, make withdrawals from the
Custodial Account for any of the following purposes or as described in Section
5.03:
 
(i) to remit to the Securities Administrator for deposit in the Certificate
Account the amounts required to be so remitted pursuant to Section 3.10(b) or
permitted to be so remitted pursuant to the first sentence of Section 3.10(e);
 
(ii) subject to Section 3.16(d), to reimburse the Applicable Servicer for
Advances, but only to the extent of amounts received which represent Late
Collections (net of the related Servicing Fees) of Monthly Payments on Mortgage
Loans with respect to which such Advances were made in accordance with the
provisions of Section 5.03;
 
(iii) subject to Section 3.16(d), to pay the Applicable Servicer or any
Sub-Servicer, as applicable, (a) any unpaid Servicing Fees, (b) any unreimbursed
Servicing Advances with respect to each Mortgage Loan, but only to the extent of
any Late Collections, Liquidation Proceeds, Insurance Proceeds and Subsequent
Recoveries received with respect to such Mortgage Loan and (c) any
Nonrecoverable Servicing Advances with respect to the final liquidation of a
Mortgage Loan, but only to the extent that Late Collections, Liquidation
Proceeds, Insurance Proceeds and Subsequent Recoveries received with respect to
such Mortgage Loan are insufficient to reimburse the Applicable Servicer or any
Sub-Servicer for Servicing Advances;
 
(iv) to pay to the Applicable Servicer as servicing compensation (in addition to
the Servicing Fee) on the Servicer Remittance Date any interest or investment
income earned on funds deposited in the Custodial Account;
 
(v) to pay to the Applicable Servicer, the Depositor, the Responsible Party or
the Seller, as the case may be, with respect to each Mortgage Loan that has
previously been purchased or replaced pursuant to Section 2.03 or Section
3.16(c) all amounts received thereon subsequent to the date of purchase or
substitution, as the case may be;
 
(vi) to reimburse the Applicable Servicer for any Advance previously made which
the Applicable Servicer has determined to be a Nonrecoverable Advance in
accordance with the provisions of Section 5.03;
 

80

--------------------------------------------------------------------------------



(vii) to reimburse the Applicable Servicer or the Depositor for expenses
incurred by or reimbursable to the Applicable Servicer or the Depositor, as the
case may be, pursuant to Section 3.02(b) and Section 7.03;
 
(viii) to reimburse the Applicable Servicer, the Master Servicer or the Trustee
for expenses reasonably incurred in connection with any breach or defect giving
rise to the purchase obligation under Section 2.03 of this Agreement, including
any expenses arising out of the enforcement of the purchase obligation;
 
(ix) to pay, or to reimburse the Applicable Servicer for Servicing Advances in
respect of, expenses incurred in connection with any Mortgage Loan pursuant to
Section 3.16(b); and
 
(x) to clear and terminate the Custodial Account pursuant to Section 10.01.
 
The Applicable Servicer shall keep and maintain separate accounting, on a
Mortgage Loan by Mortgage Loan basis, for the purpose of justifying any
withdrawal from the Custodial Account, to the extent held by or on behalf of it,
pursuant to subclauses (ii), (iii), (iv), (v), (vi), (viii) and (ix) above. The
Applicable Servicer shall provide written notification to the Securities
Administrator, on or prior to the next succeeding Servicer Remittance Date, upon
making any withdrawals from the Custodial Account pursuant to subclauses (vi)
and (vii) above; provided that an Officer’s Certificate in the form described
under Section 5.03(d) shall suffice for such written notification to the
Securities Administrator in respect of clause (vi) hereof.
 
(b) The Securities Administrator shall, from time to time, make withdrawals from
the Certificate Account, for any of the following purposes, without priority:
 
(i) to make distributions to Certificateholders in accordance with Section 5.01;
 
(ii) to pay to itself, the Custodian, the Trustee and the Master Servicer
amounts to which they are entitled pursuant to Section 9.05 or any other
provision of this Agreement or for Extraordinary Trust Fund Expenses;
 
(iii) to reimburse itself and the Master Servicer pursuant to Section 8.02;
 
(iv) to pay any amounts in respect of taxes pursuant to Section 11.01(g)(iii);
 
(v) to pay to an Advancing Person reimbursements for Advances and/or Servicing
Advances pursuant to Section 3.26; and
 
(vi) to clear and terminate the Certificate Account pursuant to Section 10.01.
 
SECTION 3.12 Investment of Funds in the Custodial Account and the Certificate
Account. (a) The Applicable Servicer may direct any depository institution
maintaining the Custodial Account (for purposes of this Section 3.12, an
“Investment Account”) and, so long as the Securities Administrator’s long-term
senior unsecured debt is assigned a minimum rating of “A” by Fitch, “A” by S&P
or “A2” by Moody’s, the Master Servicer may direct any depository institution
maintaining the Certificate Account (also for purposes of this Section 3.12, an
“Investment Account”) to invest the funds in such Investment Account in one or
more Permitted Investments bearing interest or sold at a discount, and maturing,
unless payable on demand, (i) no later than the Business Day immediately
preceding the date on which such funds are required to be withdrawn from such
account pursuant to this Agreement, if a Person other than the Securities
Administrator is the obligor thereon, and (ii) no later than the date on which
such funds are required to be withdrawn from such account pursuant to this
Agreement, if the Securities Administrator is the obligor thereon. All such
Permitted Investments shall be held to maturity, unless payable on demand. Any
investment of funds in an Investment Account shall be made in the name of the
Trustee for the benefit of the Applicable Servicer or the Securities
Administrator, as applicable. The Securities Administrator (on behalf of the
Master Servicer) shall be entitled to sole possession (except with respect to
investment direction of funds held in the Custodial Account and any income and
gain realized thereon) over each such investment, and any certificate or other
instrument evidencing any such investment shall be delivered directly to the
Securities Administrator or its agent, together with any document of transfer
necessary to transfer title to such investment to the Securities Administrator
or its nominee. In the event amounts on deposit in an Investment Account are at
any time invested in a Permitted Investment payable on demand, the party with
investment discretion over such Investment Account shall:
 

81

--------------------------------------------------------------------------------



(x) consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Permitted Investment may otherwise
mature hereunder in an amount equal to the lesser of (1) all amounts then
payable thereunder and (2) the amount required to be withdrawn on such date; and
 
(y) demand payment of all amounts due thereunder promptly upon determination by
a Responsible Officer of the Securities Administrator that such Permitted
Investment would not constitute a Permitted Investment in respect of funds
thereafter on deposit in the Investment Account.
 
(b) All income and gain realized from the investment of funds deposited in the
Custodial Account and any REO Account held by or on behalf of the Applicable
Servicer, shall be for the benefit of the Applicable Servicer and shall be
subject to its withdrawal in accordance with Section 3.11 or Section 3.23, as
applicable. The Applicable Servicer shall deposit in the Custodial Account or
any REO Account, as applicable, the amount of any loss of principal incurred in
respect of any such Permitted Investment made with funds in such accounts
immediately upon realization of such loss. All income and gain realized from the
investment of funds deposited in the Certificate Account held by or on behalf of
the Securities Administrator, shall be for the benefit of the Master Servicer
and shall be subject to its withdrawal in accordance with Section 3.11. The
Master Servicer shall deposit in the Certificate Account the amount of any loss
of principal incurred in respect of any such Permitted Investment made with
funds in such account immediately upon realization of such loss.
 
(c) Except as otherwise expressly provided in this Agreement, if any default
occurs in the making of a payment due under any Permitted Investment, or if a
default occurs in any other performance required under any Permitted Investment
(of which a Responsible Officer of the Trustee obtains actual knowledge), the
Trustee may and, subject to Section 9.01 and Section 9.02(v), upon the request
of the Holders of Certificates representing more than 50% of the Voting Rights
allocated to any Class of Certificates, shall take such action as may be
appropriate to enforce such payment or performance, including the institution
and prosecution of appropriate proceedings.
 

82

--------------------------------------------------------------------------------



(d) The Securities Administrator or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Securities
Administrator’s economic self-interest for (i) serving as investment adviser,
administrator, shareholder servicing agent, custodian or sub-custodian with
respect to certain of the Permitted Investments and (ii) effecting or using
Affiliates to effect transactions in certain Permitted Investments. Such
compensation shall not be considered an amount that is reimbursable or payable
to the Securities Administrator pursuant to Section 3.11 or 3.12 or otherwise
payable in respect of Extraordinary Trust Fund Expenses.
 
SECTION 3.13 [Reserved].
 
SECTION 3.14 Maintenance of Hazard Insurance and Errors and Omissions and
Fidelity Coverage. (a) The Applicable Servicer shall cause to be maintained for
each Mortgage Loan fire insurance with extended coverage on the related
Mortgaged Property in an amount which is at least equal to the lesser of the
current principal balance of such Mortgage Loan and the amount necessary to
fully compensate for any damage or loss to the improvements that are a part of
such property on a replacement cost basis, in each case in an amount not less
than such amount as is necessary to avoid the application of any coinsurance
clause contained in the related hazard insurance policy. The Applicable Servicer
shall also cause to be maintained fire insurance with extended coverage on each
REO Property in an amount which is at least equal to the lesser of (i) the
maximum insurable value of the improvements which are a part of such property
and (ii) the outstanding principal balance of the related Mortgage Loan at the
time it became an REO Property, plus accrued interest at the Mortgage Rate and
related Servicing Advances. The Applicable Servicer will comply in the
performance of this Agreement with all reasonable rules and requirements of each
insurer under any such hazard policies. Any amounts to be collected by the
Applicable Servicer under any such policies (other than amounts to be applied to
the restoration or repair of the property subject to the related Mortgage or
amounts to be released to the Mortgagor in accordance with the procedures that
the Applicable Servicer would follow in servicing loans held for its own
account, subject to the terms and conditions of the related Mortgage and
Mortgage Note) shall be deposited in the Custodial Account, subject to
withdrawal pursuant to Section 3.11, if received in respect of a Mortgage Loan,
or in the REO Account, subject to withdrawal pursuant to Section 3.23, if
received in respect of an REO Property. Any cost incurred by the Applicable
Servicer in maintaining any such insurance shall not, for the purpose of
calculating distributions to Certificateholders, be added to the unpaid
principal balance of the related Mortgage Loan, notwithstanding that the terms
of such Mortgage Loan so permit. It is understood and agreed that no earthquake
or other additional insurance is to be required of any Mortgagor other than
pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insurance. If the Mortgaged Property
or REO Property is at any time in an area identified in the Federal Register by
the Federal Emergency Management Agency as having special flood hazards and
flood insurance has been made available, the Applicable Servicer will cause to
be maintained a flood insurance policy in respect thereof. Such flood insurance
shall be in an amount equal to the lesser of (i) the unpaid principal balance of
the related Mortgage Loan and (ii) the maximum amount of such insurance
available for the related Mortgaged Property under the national flood insurance
program (assuming that the area in which such Mortgaged Property is located is
participating in such program).
 

83

--------------------------------------------------------------------------------



In the event that the Applicable Servicer shall obtain and maintain a blanket
policy with an insurer having a General Policy Rating of B or better in Best’s
Key Rating Guide (or such other rating that is comparable to such rating)
insuring against hazard losses on all of the Mortgage Loans, it shall
conclusively be deemed to have satisfied its obligations as set forth in the
first two sentences of this Section 3.14, it being understood and agreed that
such policy may contain a deductible clause, in which case the Applicable
Servicer shall, in the event that there shall not have been maintained on the
related Mortgaged Property or REO Property a policy complying with the first two
sentences of this Section 3.14, and there shall have been one or more losses
which would have been covered by such policy, deposit to the Custodial Account
from its own funds the amount not otherwise payable under the blanket policy
because of such deductible clause. In connection with its activities as
administrator and servicer of the Mortgage Loans, the Applicable Servicer agrees
to prepare and present, on behalf of itself, the Trustee and Certificateholders,
claims under any such blanket policy in a timely fashion in accordance with the
terms of such policy.
 
(b) The Applicable Servicer shall keep in force during the term of this
Agreement a policy or policies of insurance covering errors and omissions for
failure in the performance of the Applicable Servicer’s obligations under this
Agreement, which policy or policies shall be in such form and amount that would
meet the requirements of the FDIC. The Applicable Servicer shall also maintain a
fidelity bond in the form and amount that would meet the requirements of the
FDIC. The Applicable Servicer shall be deemed to have complied with this
provision if an Affiliate of the Applicable Servicer has such errors and
omissions and fidelity bond coverage and, by the terms of such insurance policy
or fidelity bond, the coverage afforded thereunder extends to the Applicable
Servicer. Any such errors and omissions policy and fidelity bond shall by its
terms not be cancelable without thirty days prior written notice to the Trustee.
The Applicable Servicer shall also cause each Sub-Servicer to maintain a policy
of insurance covering errors and omissions and a fidelity bond which would meet
such requirements.
 
SECTION 3.15 Enforcement of Due-On-Sale Clauses; Assumption Agreements. The
Applicable Servicer will, to the extent it has knowledge of any conveyance or
prospective conveyance of any Mortgaged Property by any Mortgagor (whether by
absolute conveyance or by contract of sale, and whether or not the Mortgagor
remains or is to remain liable under the Mortgage Note and/or the Mortgage),
exercise its rights to accelerate the maturity of such Mortgage Loan under the
“due-on-sale” clause, if any, applicable thereto; provided, however, that the
Applicable Servicer shall not be required to take such action if in its sole
business judgment the Applicable Servicer believes it is not in the best
interests of the Trust Fund and shall not exercise any such rights if prohibited
by law from doing so. If the Applicable Servicer reasonably believes it is
unable under applicable law to enforce such “due-on-sale” clause, or if any of
the other conditions set forth in the proviso to the preceding sentence apply,
the Applicable Servicer will enter into an assumption and modification agreement
from or with the
 

84

--------------------------------------------------------------------------------



person to whom such property has been conveyed or is proposed to be conveyed,
pursuant to which such person becomes liable under the Mortgage Note and, to the
extent permitted by applicable state law, the Mortgagor remains liable thereon.
The Applicable Servicer is also authorized to enter into a substitution of
liability agreement with such person, pursuant to which the original Mortgagor
is released from liability and such person is substituted as the Mortgagor and
becomes liable under the Mortgage Note, provided that no such substitution shall
be effective unless such person satisfies the underwriting criteria of the
originator and has a credit risk rating at least equal to that of the original
Mortgagor. In connection with any assumption or substitution, the Applicable
Servicer shall apply the originator’s underwriting standards and follow such
practices and procedures as shall be normal and usual in its general mortgage
servicing activities and as it applies to other mortgage loans owned solely by
it. The Applicable Servicer shall not take or enter into any assumption and
modification agreement, however, unless (to the extent practicable in the
circumstances) it shall have received confirmation, in writing, of the continued
effectiveness of any applicable hazard insurance policy. Any fee collected by
the Applicable Servicer in respect of an assumption, modification or
substitution of liability agreement shall be retained by the Applicable Servicer
as additional servicing compensation. In connection with any such assumption, no
material term of the Mortgage Note (including but not limited to the related
Mortgage Rate and the amount of the Monthly Payment) may be amended or modified,
except as otherwise required pursuant to the terms thereof. The Applicable
Servicer shall notify the Trustee and the Securities Administrator that any such
substitution, modification or assumption agreement has been completed by
forwarding to the Trustee the executed original of such substitution,
modification or assumption agreement, which document shall be added to the
related Mortgage File and shall, for all purposes, be considered a part of such
Mortgage File to the same extent as all other documents and instruments
constituting a part thereof.
 
Notwithstanding the foregoing paragraph or any other provision of this
Agreement, the Applicable Servicer shall not be deemed to be in default, breach
or any other violation of its obligations hereunder by reason of any assumption
of a Mortgage Loan by operation of law or by the terms of the Mortgage Note or
any assumption which the Applicable Servicer may be restricted by law from
preventing, for any reason whatever. For purposes of this Section 3.15, the term
“assumption” is deemed to also include a sale (of the Mortgaged Property)
subject to the Mortgage that is not accompanied by an assumption or substitution
of liability agreement.
 
SECTION 3.16 Realization Upon Defaulted Mortgage Loans. (a) The Applicable
Servicer shall exercise its discretion, consistent with customary servicing
procedures and the terms of this Agreement, with respect to the enforcement and
servicing of defaulted Mortgage Loans in such manner as will maximize the
receipt of principal and interest with respect thereto, including, but not
limited to, the modification of such Mortgage Loan, or foreclosure upon the
related Mortgaged Property and disposition thereof.
 
In furtherance of the foregoing, the Applicable Servicer shall use its best
efforts, consistent with Accepted Servicing Practices, to foreclose upon or
otherwise comparably convert the ownership of properties securing such of the
Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments
pursuant to Section 3.07. The Applicable Servicer shall be responsible for all
costs and expenses incurred by it in any such proceedings; provided, however,
that such costs and expenses will be recoverable as Servicing Advances by the
Applicable Servicer as contemplated in Section 3.11 and Section 3.23 (provided
that any costs and expenses of removing such Mortgage Loans from the MERS system
shall be at the expense of the Applicable Servicer and shall not be recoverable
as a Servicing Advance). The foregoing is subject to the provision that, in any
case in which Mortgaged Property shall have suffered damage from an Uninsured
Cause, the Applicable Servicer shall not be required to expend its own funds
toward the restoration of such property unless it shall determine in its
discretion that such restoration will increase the proceeds of liquidation of
the related Mortgage Loan after reimbursement to itself for such expenses.
 

85

--------------------------------------------------------------------------------



(b) Notwithstanding the foregoing provisions of this Section 3.16 or any other
provision of this Agreement, with respect to any Mortgage Loan as to which the
Applicable Servicer has received actual notice of, or has actual knowledge of,
the presence of any toxic or hazardous substance on the related Mortgaged
Property, the Applicable Servicer shall not, on behalf of the Trust Fund either
(i) obtain title to such Mortgaged Property as a result of or in lieu of
foreclosure or otherwise, or (ii) otherwise acquire possession of, or take any
other action with respect to, such Mortgaged Property, if, as a result of any
such action, the Trustee, the Trust Fund or the Certificateholders would be
considered to hold title to, to be a “mortgagee-in-possession” of, or to be an
“owner” or “operator” of such Mortgaged Property within the meaning of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended from time to time, or any comparable law, unless the Applicable Servicer
has also previously determined, based on its reasonable judgment and a report
prepared by an Independent Person who regularly conducts environmental audits
using customary industry standards, that:
 
(1) such Mortgaged Property is in compliance with applicable environmental laws
or, if not, that it would be in the best economic interest of the Trust Fund to
take such actions as are necessary to bring the Mortgaged Property into
compliance therewith; and
 
(2) there are no circumstances present at such Mortgaged Property relating to
the use, management or disposal of any hazardous substances, hazardous
materials, hazardous wastes, or petroleum-based materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any federal, state or local law or regulation, or that if any
such materials are present for which such action could be required, that it
would be in the best economic interest of the Trust Fund to take such actions
with respect to the affected Mortgaged Property.
 
The cost of the environmental audit report contemplated by this Section 3.16
shall be advanced by the Applicable Servicer, subject to the Applicable
Servicer’s right to be reimbursed therefor from the Custodial Account as
provided in Section 3.11(a)(ix), such right of reimbursement being prior to the
rights of Certificateholders to receive any amount in the Custodial Account
received in respect of the affected Mortgage Loan or other Mortgage Loans.
 
If the Applicable Servicer determines, as described above, that it is in the
best economic interest of the Trust Fund to take such actions as are necessary
to bring any such Mortgaged Property into compliance with applicable
environmental laws, or to take such action with respect to the containment,
clean-up or remediation of hazardous substances, hazardous materials, hazardous
wastes or petroleum-based materials affecting any such Mortgaged Property, then
the Applicable Servicer shall take such action as it deems to be in the best
economic interest of the Trust Fund; provided that any amounts disbursed by the
Applicable Servicer pursuant to this Section 3.16(b) shall constitute Servicing
Advances, subject to Section 5.03(d). The cost of any such compliance,
containment, cleanup or remediation shall be advanced by the Applicable
Servicer, subject to the Applicable Servicer’s right to be reimbursed therefor
from the Custodial Account as provided in Section 3.11(a)(iii) and (a)(ix), such
right of reimbursement being prior to the rights of Certificateholders to
receive any amount in the Custodial Account received in respect of the affected
Mortgage Loan or other Mortgage Loans.
 

86

--------------------------------------------------------------------------------



(c) The Applicable Servicer or its designee may at its option, with ten (10)
Business Days prior written notice to the Depositor, the Master Servicer and the
Seller, purchase from REMIC I any Mortgage Loan or related REO Property that is
90 days or more delinquent, which the Applicable Servicer, or its designee, as
applicable, determines in good faith will otherwise become subject to
foreclosure proceedings (evidence of such determination to be delivered in
writing to the Master Servicer, in form and substance satisfactory to the Master
Servicer prior to purchase), at a price equal to the Purchase Price; provided,
however, that the Applicable Servicer, or its designee, as applicable, shall
purchase any such Mortgage Loans or related REO Properties on the basis of
delinquency, purchasing the most delinquent Mortgage Loans or related REO
Properties first. The Purchase Price for any Mortgage Loan or related REO
Property purchased hereunder shall be deposited in the Custodial Account by the
Applicable Servicer, and the Custodian on behalf of the Trustee, upon receipt of
written certification from the Applicable Servicer of such deposit, shall
release or cause to be released to the Applicable Servicer the related Mortgage
File and the Trustee shall execute and deliver such instruments of transfer or
assignment, in each case without recourse, as the Applicable Servicer shall
furnish and as shall be necessary to vest in the Applicable Servicer title to
any Mortgage Loan or related REO Property released pursuant hereto.
 
(d) Proceeds received in connection with any Final Recovery Determination, as
well as any recovery resulting from a partial collection of Insurance Proceeds,
Liquidation Proceeds or Subsequent Recoveries, in respect of any Mortgage Loan,
will be applied in the following order of priority: first, to reimburse the
Applicable Servicer or any Sub-Servicer for any related unreimbursed Servicing
Advances and Advances, pursuant to Section 3.11(a)(ii) or (a)(iii); second, to
accrued and unpaid interest on the Mortgage Loan, to the date of the Final
Recovery Determination, or to the Due Date prior to the Distribution Date on
which such amounts are to be distributed if not in connection with a Final
Recovery Determination; and third, as a recovery of principal of the Mortgage
Loan. If the amount of the recovery so allocated to interest is less than the
full amount of accrued and unpaid interest due on such Mortgage Loan, the amount
of such recovery will be allocated by the Applicable Servicer as follows: first,
to unpaid Servicing Fees; and second, to the balance of the interest then due
and owing. The portion of the recovery so allocated to unpaid Servicing Fees
shall be reimbursed to the Applicable Servicer or any Sub-Servicer pursuant to
Section 3.11(a)(iii).
 
 

87

--------------------------------------------------------------------------------



SECTION 3.17 Trustee and Custodian to Cooperate; Release of Mortgage Files.
(a) Upon the payment in full of any Mortgage Loan, or upon receipt by the
Applicable Servicer of a notification that payment in full shall be escrowed in
a manner customary for such purposes, the Applicable Servicer shall immediately
notify or cause to be notified the Custodian by a certification in the form of
Exhibit E or such form mutually agreed upon by the Applicable Servicer and the
Custodian (which certification may be in electronic form and shall include a
statement to the effect that all amounts received or to be received in
connection with such payment which are required to be deposited in the Custodial
Account pursuant to Section 3.10 have been or will be so deposited) of a
Servicing Officer and shall request delivery to it of the Mortgage File. Upon
receipt of such certification and request, the Custodian on behalf of the
Trustee shall promptly release the related Mortgage File to the Applicable
Servicer at no cost to the Trustee, the Custodian or the Trust Fund. No expenses
incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be chargeable to the Custodial Account or the Certificate
Account.
 
(b) From time to time and as appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any insurance
policy relating to the Mortgage Loans, the Trustee (or the Custodian on behalf
of the Trustee) shall, upon any request made by or on behalf of the Applicable
Servicer and delivery to the Custodian of a Request for Release in the form of
Exhibit E or such form mutually agreed upon by the Applicable Servicer and the
Custodian, release the related Mortgage File to the Applicable Servicer, and the
Trustee shall, at the direction of the Applicable Servicer, execute such
documents as shall be necessary to the prosecution of any such proceedings. Such
Request for Release shall obligate the Applicable Servicer to return each and
every document previously requested from the Mortgage File to the Custodian on
behalf of the Trustee when the need therefor by the Applicable Servicer no
longer exists, unless (i) the Mortgage Loan has been liquidated and the
Liquidation Proceeds relating to the Mortgage Loan have been deposited in the
Custodial Account or (ii) the Mortgage File or such document has been delivered
to an attorney, or to a public trustee or other public official as required by
law, for purposes of initiating or pursuing legal action or other proceedings
for the foreclosure of the Mortgaged Property either judicially or
non-judicially, and the Applicable Servicer has delivered, or caused to be
delivered, to the Custodian an additional Request for Release certifying as to
such liquidation or action or proceedings. Upon the request of the Trustee (or
the Custodian on behalf of the Trustee), the Applicable Servicer shall provide
notice to the Trustee (or the Custodian on behalf of the Trustee of the name and
address of the Person to which such Mortgage File or such document was delivered
and the purpose or purposes of such delivery. Upon receipt of a certificate of a
Servicing Officer stating that such Mortgage Loan was liquidated and that all
amounts received or to be received in connection with such liquidation that are
required to be deposited into the Custodial Account have been so deposited, or
that such Mortgage Loan has become an REO Property, any outstanding Requests for
Release with respect to such Mortgage Loan shall be released by the Trustee (or
the Custodian on behalf of the Trustee) to the Applicable Servicer or its
designee.
 
(c) Upon written certification of a Servicing Officer, the Trustee shall execute
and deliver to the Applicable Servicer or the Sub-Servicer, as the case may be,
any court pleadings, requests for trustee’s sale or other documents necessary to
the foreclosure or trustee’s sale in respect of a Mortgaged Property or to any
legal action brought to obtain judgment against any Mortgagor on the Mortgage
Note or Mortgage or to obtain a deficiency judgment, or to enforce any other
remedies or rights provided by the Mortgage Note or Mortgage or otherwise
available at law or in equity. Each such certification shall include a request
that such pleadings or documents be executed by the Trustee and a statement as
to the reason such documents or pleadings are required and that the execution
and delivery thereof by the Trustee will not invalidate or otherwise affect the
lien of the Mortgage, except for the termination of such a lien upon completion
of the foreclosure or trustee’s sale.
 
 

88

--------------------------------------------------------------------------------



SECTION 3.18 Servicing Compensation. As compensation for the activities of the
Applicable Servicer hereunder, the Applicable Servicer shall be entitled to the
Servicing Fee with respect to each Mortgage Loan payable monthly solely from
payments of interest in respect of such Mortgage Loan, subject to Section 3.24.
In addition, the Applicable Servicer shall be entitled to recover unpaid
Servicing Fees out of Insurance Proceeds, Liquidation Proceeds or Subsequent
Recoveries to the extent permitted by Section 3.11(a)(iii) and out of amounts
derived from the operation and sale of an REO Property to the extent permitted
by Section 3.23. Except as provided in Sections 3.26, the right to receive the
Servicing Fee may not be transferred in whole or in part except in connection
with the transfer of all of the Applicable Servicer’s responsibilities and
obligations under this Agreement; provided, however, that the Applicable
Servicer may pay from the Servicing Fee any amounts due to a Sub-Servicer
pursuant to a Sub-Servicing Agreement entered into under Section 3.02.
 
Additional servicing compensation in the form of assumption fees, late payment
charges, insufficient funds charges or otherwise (subject to Section 3.24 and
other than Prepayment Charges) shall be retained by the Applicable Servicer only
to the extent such fees or charges are received by the Applicable Servicer. The
Applicable Servicer shall also be entitled pursuant to Section 3.11(a)(iv) to
withdraw from the Custodial Account and pursuant to Section 3.23(b) to withdraw
from any REO Account, as additional servicing compensation, interest or other
income earned on deposits therein, subject to Section 3.12 and Section 3.24. The
Applicable Servicer shall be required to pay all expenses incurred by it in
connection with its servicing activities hereunder (including premiums for the
insurance required by Section 3.14, to the extent such premiums are not paid by
the related Mortgagors or by a Sub-Servicer, servicing compensation of each
Sub-Servicer, and to the extent provided herein in Section 9.05, the expenses of
the Trustee and Securities Administrator) and shall not be entitled to
reimbursement therefor except as specifically provided herein.
 
SECTION 3.19 Reports to the Trustee and Others; Custodial Account Statements.
Not later than twenty days after each Distribution Date, the Applicable Servicer
shall forward to the Trustee (upon the Trustee’s request), the Master Servicer,
the Securities Administrator and the Depositor the most current available bank
statement for the Custodial Account. Copies of such statement shall be provided
by the Securities Administrator to any Certificateholder and to any Person
identified to the Securities Administrator as a prospective transferee of a
Certificate, upon request at the expense of the requesting party, provided such
statement is delivered by the Applicable Servicer to the Securities
Administrator.
 
SECTION 3.20 [Reserved].
 
89

--------------------------------------------------------------------------------


 
SECTION 3.21 [Reserved].
 
SECTION 3.22 Access to Certain Documentation. The Applicable Servicer shall
provide to the Office of Thrift Supervision, the FDIC, and any other federal or
state banking or insurance regulatory authority that may exercise authority over
any Certificateholder or Certificate Owner, access to the documentation in the
Applicable Servicer’s possession regarding the Mortgage Loans required by
applicable laws and regulations. Such access shall be afforded without charge,
but only upon reasonable request and during normal business hours at the offices
of the Applicable Servicer designated by it. In addition, access to the
documentation in the Applicable Servicer’s possession regarding the Mortgage
Loans will be provided to any Certificateholder or Certificate Owner, the
Trustee, the Master Servicer and to any Person identified to the Applicable
Servicer as a prospective transferee of a Certificate; provided, however, that
providing access to such Person will not violate any applicable laws, upon
reasonable request during normal business hours at the offices of the Applicable
Servicer designated by it at the expense of the Person requesting such access.
 
SECTION 3.23 Title, Management and Disposition of REO Property. (a) The deed or
certificate of sale of any REO Property shall be taken in the name of the
Trustee, or its nominee, on behalf of the Trust Fund and for the benefit of the
Certificateholders. The Applicable Servicer, on behalf of REMIC I, shall either
sell any REO Property prior to the end of the third taxable year after REMIC I
acquires ownership of such REO Property for purposes of Section 860G(a)(8) of
the Code or request from the Internal Revenue Service, no later than 60 days
before the day on which the three-year grace period would otherwise expire, an
extension of the three-year grace period, unless the Applicable Servicer shall
have delivered to the Trustee and the Securities Administrator an Opinion of
Counsel, addressed to the Trustee, the Securities Administrator and the
Depositor, to the effect that the holding by REMIC I of such REO Property
subsequent to three years after its acquisition will not result in the
imposition on any Trust REMIC of taxes on “prohibited transactions” thereof, as
defined in Section 860F of the Code, or cause any Trust REMIC to fail to qualify
as a REMIC under Federal law at any time that any Certificates are outstanding.
The Applicable Servicer shall manage, conserve, protect and operate each REO
Property for the Certificateholders solely for the purpose of its prompt
disposition and sale in a manner which does not cause such REO Property to fail
to qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code or result in the receipt by any Trust REMIC of any “income from
non-permitted assets” within the meaning of Section 860F(a)(2)(B) of the Code,
or any “net income from foreclosure property” which is subject to taxation under
the REMIC Provisions.
 
(b) The Applicable Servicer shall segregate and hold all funds collected and
received in connection with the operation of any REO Property separate and apart
from its own funds and general assets and shall establish and maintain, or cause
to be established and maintained, with respect to REO Properties, an account
held in trust for the Trustee for the benefit of the Certificateholders (the
“REO Account”), which shall be an Eligible Account. The Applicable Servicer
shall be permitted to allow the Custodial Account to serve as the REO Account,
subject to separate ledgers for each REO Property. Notwithstanding anything in
this Agreement to the contrary, the Interim Servicer shall not establish or
maintain an REO Account but shall maintain the Custodial Account to serve as the
REO Account in accordance with the immediately preceding sentence. The
Applicable Servicer shall be entitled to retain or withdraw any interest income
paid on funds deposited in the REO Account.
 

90

--------------------------------------------------------------------------------



(c) The Applicable Servicer shall have the sole discretion to determine whether
an immediate sale of an REO Property or continued management of such REO
Property is in the best interests of the Certificateholders. In furtherance of
the foregoing, the Applicable Servicer shall have full power and authority,
subject only to the specific requirements and prohibitions of this Agreement, to
do any and all things in connection with any REO Property as are consistent with
the manner in which the Applicable Servicer manages and operates similar
property owned by the Applicable Servicer or any of its Affiliates, all on such
terms and for such period as the Applicable Servicer deems to be in the best
interests of Certificateholders. In connection therewith, the Applicable
Servicer shall deposit, or cause to be deposited in the clearing account in
which it customarily deposits payments and collections on mortgage loans in
connection with its mortgage loan servicing activities on a daily basis, and in
no event more than one Business Day after the Applicable Servicer’s receipt
thereof, and shall thereafter deposit in the REO Account, in no event more than
two Business Days after the Applicable Servicer’s receipt thereof, all revenues
received by it with respect to an REO Property and shall withdraw therefrom
funds necessary for the proper operation, management and maintenance of such REO
Property including, without limitation:
 
(i) all insurance premiums due and payable in respect of such REO Property;
 
(ii) all real estate taxes and assessments in respect of such REO Property that
may result in the imposition of a lien thereon; and
 
(iii) all costs and expenses necessary to maintain such REO Property.
 
To the extent that amounts on deposit in the REO Account with respect to an REO
Property are insufficient for the purposes set forth in clauses (i) through
(iii) above with respect to such REO Property, the Applicable Servicer shall
advance from its own funds such amount as is necessary for such purposes if, but
only if, the Applicable Servicer would make such advances if the Applicable
Servicer owned the REO Property and if in the Applicable Servicer’s judgment,
the payment of such amounts will be recoverable from the rental or sale of the
REO Property.
 
Notwithstanding the foregoing, the Applicable Servicer shall not and the Trustee
shall not knowingly authorize the Applicable Servicer to:
 
(i) authorize the Trust Fund to enter into, renew or extend any New Lease with
respect to any REO Property, if the New Lease by its terms will give rise to any
income that does not constitute Rents from Real Property;
 
(ii) authorize any amount to be received or accrued under any New Lease other
than amounts that will constitute Rents from Real Property;
 
(iii) authorize any construction on any REO Property, other than the completion
of a building or other improvement thereon, and then only if more than ten
percent of the construction of such building or other improvement was completed
before default on the related Mortgage Loan became imminent, all within the
meaning of Section 856(e)(4)(B) of the Code; or
 

91

--------------------------------------------------------------------------------



(iv) authorize any Person to Directly Operate any REO Property on any date more
than 90 days after its date of acquisition by the Trust Fund;
 
unless, in any such case, the Applicable Servicer has obtained an Opinion of
Counsel, provided to the Applicable Servicer and the Trustee, to the effect that
such action will not cause such REO Property to fail to qualify as “foreclosure
property” within the meaning of Section 860G(a)(8) of the Code at any time that
it is held by REMIC I, in which case the Applicable Servicer may take such
actions as are specified in such Opinion of Counsel.
 
The Applicable Servicer may contract with any Independent Contractor for the
operation and management of any REO Property, provided that:
 
(i) the terms and conditions of any such contract shall not be inconsistent
herewith;
 
(ii) any such contract shall require, or shall be administered to require, that
the Independent Contractor pay all costs and expenses incurred in connection
with the operation and management of such REO Property, including those listed
above and remit all related revenues (net of such costs and expenses) to the
Applicable Servicer as soon as practicable, but in no event later than thirty
days following the receipt thereof by such Independent Contractor;
 
(iii) none of the provisions of this Section 3.23(c) relating to any such
contract or to actions taken through any such Independent Contractor shall be
deemed to relieve the Applicable Servicer of any of its duties and obligations
to the Trustee on behalf of the Certificateholders with respect to the operation
and management of any such REO Property; and
 
(iv) the Applicable Servicer shall be obligated with respect thereto to the same
extent as if it alone were performing all duties and obligations in connection
with the operation and management of such REO Property.
 
The Applicable Servicer shall be entitled to enter into any agreement with any
Independent Contractor performing services for it related to its duties and
obligations hereunder for indemnification of the Applicable Servicer by such
Independent Contractor, and nothing in this Agreement shall be deemed to limit
or modify such indemnification. The Applicable Servicer shall be solely liable
for all fees owed by it to any such Independent Contractor, irrespective of
whether the Applicable Servicer’s compensation pursuant to Section 3.18 is
sufficient to pay such fees; provided, however, that to the extent that any
payments made by such Independent Contractor would constitute Servicing Advances
if made by the Applicable Servicer, such amounts shall be reimbursable as
Servicing Advances made by the Applicable Servicer.
 

92

--------------------------------------------------------------------------------



(d) In addition to the withdrawals permitted under Section 3.23(c), the
Applicable Servicer may from time to time make withdrawals from the REO Account
for any REO Property: (i) to pay itself or any Sub-Servicer unpaid Servicing
Fees in respect of the related Mortgage Loan; and (ii) to reimburse itself or
any Sub-Servicer for unreimbursed Servicing Advances and Advances made in
respect of such REO Property or the related Mortgage Loan. On the Servicer
Remittance Date, the Applicable Servicer shall withdraw from each REO Account
maintained by it and deposit into the Certificate Account in accordance with
Section 3.10(d)(ii), for distribution on the related Distribution Date in
accordance with Section 5.01, the income from the related REO Property received
during the prior calendar month, net of any withdrawals made pursuant to Section
3.23(c) or this Section 3.23(d).
 
(e) Subject to the time constraints set forth in Section 3.23(a), each REO
Disposition shall be carried out by the Applicable Servicer at such price and
upon such terms and conditions as the Applicable Servicer shall deem necessary
or advisable, as shall be normal and usual in its Accepted Servicing Practices.
 
(f) The proceeds from the REO Disposition, net of any amount required by law to
be remitted to the Mortgagor under the related Mortgage Loan and net of any
payment or reimbursement to the Applicable Servicer or any Sub-Servicer as
provided above, shall be deposited in the Certificate Account in accordance with
Section 3.10(d)(ii) on the Servicer Remittance Date in the month following the
receipt thereof for distribution on the related Distribution Date in accordance
with Section 5.01. Any REO Disposition shall be for cash only (unless changes in
the REMIC Provisions made subsequent to the Startup Day allow a sale for other
consideration).
 
(g) The Applicable Servicer shall file information (and shall provide a
certification of a Servicing Officer to the Master Servicer that such filings
have been made) returns with respect to the receipt of mortgage interest
received in a trade or business, reports of foreclosures and abandonments of any
Mortgaged Property and cancellation of indebtedness income with respect to any
Mortgaged Property as required by Sections 6050H, 6050J and 6050P of the Code,
respectively. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by such Sections 6050H, 6050J and 6050P of the
Code.
 
SECTION 3.24 Obligations of the Applicable Servicer in Respect of Prepayment
Interest Shortfalls. The Applicable Servicer shall deliver to the Securities
Administrator for deposit into the Certificate Account on the Servicer
Remittance Date from its own funds an amount equal to the lesser of (i) the
aggregate of the Prepayment Interest Shortfalls for the related Distribution
Date resulting from Principal Prepayments in full during the related Prepayment
Period and (ii) the aggregate Servicing Fee for the related Due Period. Any
amounts paid by the Applicable Servicer pursuant to this Section 3.24 shall not
be reimbursed by any Trust REMIC or the Trust Fund.
 
SECTION 3.25 Obligations of the Applicable Servicer in Respect of Mortgage Rates
and Monthly Payments. In the event that a shortfall in any collection on or
liability with respect to any Mortgage Loan results from or is attributable to
adjustments to Mortgage Rates, Monthly Payments or Stated Principal Balances
that were made by the Applicable Servicer in a manner not consistent with the
terms of the related Mortgage Note, or with applicable laws, regulations and
rulings and this Agreement, the Applicable Servicer, upon discovery or receipt
of notice thereof, shall immediately deliver to the Securities Administrator for
deposit in the Certificate Account from its own funds the amount of any such
shortfall and shall indemnify and hold harmless the Trust Fund, the Securities
Administrator, the Master Servicer, the Depositor and any successor servicer in
respect of any such liability. Such indemnities shall survive the termination or
discharge of this Agreement. Notwithstanding the foregoing, this Section 3.25
shall not limit the ability of the Applicable Servicer to seek recovery of any
such amounts from the related Mortgagor under the terms of the related Mortgage
Note, as permitted by law.
 
 

93

--------------------------------------------------------------------------------



SECTION 3.26 Advance Facility. (a) The Applicable Servicer is hereby authorized
to enter into a financing or other facility (any such arrangement an “Advance
Facility”) with any Person which provides that such Person (an “Advancing
Person”) may fund Advances and/or Servicing Advances to the Trust Fund under
this Agreement (in which event, the Applicable Servicer shall promptly provide
notice thereof to the Trustee and Securities Administrator), although no such
facility shall reduce or otherwise affect the Applicable Servicer’s obligation
to fund such Advances and/or Servicing Advances. If the Applicable Servicer
enters into such an Advance Facility pursuant to this Section 3.26, upon
reasonable request of the Advancing Person, the Trustee shall execute a letter
of acknowledgment, confirming its receipt of notice of the existence of such
Advance Facility. To the extent that an Advancing Person funds any Advance or
any Servicing Advance and the Applicable Servicer provides the Trustee and the
Securities Administrator with an Officer’s Certificate that such Advancing
Person is entitled to reimbursement, such Advancing Person shall be entitled to
receive reimbursement pursuant to this Agreement for such amount to the extent
provided in Section 3.26(b). Such Officer’s Certificate must specify the amount
of the reimbursement, the Section of this Agreement that permits the applicable
Advance or Servicing Advance to be reimbursed and the section(s) of the Advance
Facility that entitle the Advancing Person to request reimbursement from the
Securities Administrator, rather than the Applicable Servicer or proof of an
event of default under the Advance Facility. The Securities Administrator and
the Master Servicer shall have no duty or liability with respect to any
calculation of any reimbursement to be paid to an Advancing Person and shall be
entitled to rely without independent investigation on the Advancing Person’s
notice provided pursuant to this Section 3.26. The Securities Administrator and
the Master Servicer shall have no responsibility to track or monitor the
administration of the Advance Facility. An Advancing Person whose obligations
hereunder are limited to the funding of Advances and/or Servicing Advances shall
not be required to meet the qualifications of the Applicable Servicer or a
Sub-Servicer pursuant to Section 3.02 hereof and will not be deemed to be a
Sub-Servicer under this Agreement.
 
(b) If an advancing facility is entered into, then the Applicable Servicer shall
not be permitted to reimburse itself therefor under Section 3.11(a)(ii), Section
3.11(a)(iii) and Section 3.11(a)(vi) prior to the remittance to the Trust Fund,
but instead the Applicable Servicer shall remit such amounts in accordance with
the documentation establishing the Advance Facility to such Advancing Person or
to a trustee, agent or custodian (an “Advance Facility Trustee”) designated by
such Advancing Person. The Securities Administrator is hereby authorized to pay
to the Advancing Person, reimbursements for Advances and Servicing Advances from
the Certificate Account to the same extent the Applicable Servicer would have
been permitted to reimburse itself for such Advances and/or Servicing Advances
in accordance with Section 3.11(a)(ii), Section 3.11(a)(iii) and Section
3.11(a)(vi), as the case may be, had the Applicable Servicer itself funded such
Advance or Servicing Advance. The Securities Administrator is hereby authorized
to pay directly to the Advancing Person such portion of the Servicing Fee as the
parties to any advancing facility agree in writing.
 

94

--------------------------------------------------------------------------------



(c) All Advances and Servicing Advances made pursuant to the terms of this
Agreement shall be deemed made and shall be reimbursed on a “first in-first out”
(FIFO) basis.
 
(d) Any amendment to this Section 3.26 or to any other provision of this
Agreement that may be necessary or appropriate to effect the terms of an Advance
Facility as described generally in this Section 3.26, including amendments to
add provisions relating to a successor Servicer, may be entered into by the
Trustee, the Interim Servicer, the Master Servicer, the Securities
Administrator, the Servicer and the Depositor without the consent of any
Certificateholder, notwithstanding anything to the contrary in this Agreement;
provided, however, such amendment shall otherwise comply with Section 14.01
hereof. All costs and expenses (including attorneys’ fees) of each party hereto
related to such amendment shall be borne by the Applicable Servicer without
reimbursement from the Trust Fund.
 
SECTION 3.27. Successor to Applicable Servicer. Upon a transfer of servicing to
a successor Applicable Servicer, the predecessor Applicable Servicer agrees
promptly (and in any event no later than ten Business Days subsequent to notice)
to provide the successor Applicable Servicer with all documents and records
requested by it to enable it to assume the predecessor Applicable Servicer’s
functions under this Agreement, and to cooperate with the successor Applicable
Servicer in effecting the termination of the predecessor Applicable Servicer’s
responsibilities and rights under this Agreement, including, without limitation,
the transfer promptly (and in any case no later than the 5th Business Day of the
calendar month immediately following such transfer) to the successor Applicable
Servicer for administration by it of all cash amounts which at the time shall be
or should have been credited by the predecessor Applicable Servicer to the
Custodial Account held by or on behalf of the predecessor Applicable Servicer,
the Certificate Account or any REO Account or Servicing Account held by or on
behalf of the predecessor Applicable Servicer or shall thereafter be received
with respect to the Mortgage Loans or any REO Property serviced by the
predecessor Applicable Servicer.
 
In addition, the successor Applicable Servicer shall reimburse the predecessor
Applicable Servicer for any unreimbursed Advances and Servicing Advances made by
the predecessor Applicable Servicer with respect to the Mortgage Loans no later
than ten (10) Business Days after loan level documentation (including copies of
invoices) as to such advances is provided to the successor Applicable Servicer,
to the successor Applicable Servicer's reasonable satisfaction. If, subsequent
to the Interim Servicing Transfer Date with respect to a Mortgage Loan, the
successor Applicable Servicer determines that it has reimbursed the predecessor
Applicable Servicer for an Advance or Servicing Advance with respect to such
Mortgage Loan, and such Advance or Servicing Advance or a portion thereof is not
a Recoverable Advance, the predecessor Applicable Servicer shall pay to the
successor Applicable Servicer the amount of such Advance or Servicing Advance or
portion thereof that is not a Recoverable Advance.
 
 

95

--------------------------------------------------------------------------------



ARTICLE IV
 
ADMINISTRATION AND MASTER SERVICING OF THE MORTGAGE LOANS BY THE
MASTER SERVICER
 
SECTION 4.01 Master Servicer. The Master Servicer shall supervise, monitor and
oversee the obligation of the Applicable Servicer to service and administer the
Mortgage Loans in accordance with the terms of this Agreement and shall have
full power and authority to do any and all things which it may deem necessary or
desirable in connection with such master servicing and administration. In
performing its obligations hereunder, the Master Servicer shall act in a manner
consistent with Accepted Master Servicing Practices. Furthermore, the Master
Servicer shall oversee and consult with the Applicable Servicer as necessary
from time-to-time to carry out the Master Servicer’s obligations hereunder,
shall receive, review and evaluate all reports, information and other data
provided to the Master Servicer by the Applicable Servicer and shall cause the
Applicable Servicer to perform and observe the covenants, obligations and
conditions to be performed or observed by the Applicable Servicer under this
Agreement. The Master Servicer shall independently and separately monitor the
Applicable Servicer’s servicing activities with respect to each related Mortgage
Loan, reconcile the results of such monitoring with such information provided in
the previous sentence on a monthly basis and coordinate corrective adjustments
to the Applicable Servicer’s and Master Servicer’s records, and based on such
reconciled and corrected information, prepare the statements specified in
Section 5.03 and any other information and statements required to be provided by
the Master Servicer hereunder. The Master Servicer shall reconcile the results
of its Mortgage Loan monitoring with the actual remittances of the Applicable
Servicer to the Certificate Account pursuant to the terms hereof based on
information provided to the Master Servicer by the Applicable Servicer.
 
The Trustee shall furnish the Applicable Servicer and the Master Servicer with
any limited powers of attorney and other documents in form acceptable to it
necessary or appropriate to enable the Applicable Servicer and the Master
Servicer to service and administer the related Mortgage Loans and REO Property.
The Trustee shall have no responsibility for any action of the Master Servicer
or the Applicable Servicer pursuant to any such limited power of attorney and
shall be indemnified by the Master Servicer or the Applicable Servicer, as
applicable, for any cost, liability or expense incurred by the Trustee in
connection with such Person’s misuse of any such power of attorney.
 
The Trustee, the Custodian and the Securities Administrator shall provide access
to the records and documentation in possession of the Trustee, the Custodian and
the Securities Administrator regarding the related Mortgage Loans and REO
Property and the servicing thereof to the Certificateholders, the FDIC, and the
supervisory agents and examiners of the FDIC, such access being afforded only
upon reasonable prior written request and during normal business hours at the
office of the Trustee, the Custodian and the Securities Administrator; provided,
however, that unless otherwise required by law, none of the Trustee, the
Custodian and the Securities Administrator shall be required to provide access
to such records and documentation if the provision thereof would violate the
legal right to privacy of any Mortgagor. The Trustee, the Custodian and the
Securities Administrator shall allow representatives of the above entities to
photocopy any of the records and documentation and shall provide equipment for
that purpose at a charge that covers the Trustee’s, the Custodian’s and the
Securities Administrator’s actual costs.
 

96

--------------------------------------------------------------------------------



The Trustee shall execute and deliver to the Applicable Servicer or the Master
Servicer upon written request any court pleadings, requests for trustee’s sale
or other documents necessary or desirable to (i) the foreclosure or trustee’s
sale with respect to a Mortgaged Property; (ii) any legal action brought to
obtain judgment against any Mortgagor on the Mortgage Note or any other Mortgage
Loan Document; (iii) obtain a deficiency judgment against the Mortgagor; or (iv)
enforce any other rights or remedies provided by the Mortgage Note or any other
Mortgage Loan Document or otherwise available at law or equity.
 
SECTION 4.02 [Reserved]
 
SECTION 4.03 Monitoring of the Applicable Servicer. (a) The Master Servicer
shall be responsible for monitoring the compliance by the Applicable Servicer
with its duties under this Agreement. In the review of the Applicable Servicer’s
activities, the Master Servicer may rely upon an Officer’s Certificate of the
Applicable Servicer with regard to the Applicable Servicer’s compliance with the
terms of this Agreement. In the event that the Master Servicer, in its judgment,
determines that the Applicable Servicer should be terminated in accordance with
the terms hereof, or that a notice should be sent pursuant to the terms hereof
with respect to the occurrence of an event that, unless cured, would constitute
a Servicer Event of Default, the Master Servicer shall notify the Applicable
Servicer, the Seller and the Trustee thereof and the Master Servicer shall issue
such notice or take such other action as it deems appropriate.
 
(b) The Master Servicer, for the benefit of the Trustee and the
Certificateholders, may enforce the obligations of the Applicable Servicer under
this Agreement, and shall, in the event that the Applicable Servicer fails to
perform its obligations in accordance with this Agreement, subject to this
Section and Article VIII, terminate the rights and obligations of the Applicable
Servicer hereunder in accordance with the provisions of Article VIII. Such
enforcement, including, without limitation, the legal prosecution of claims and
the pursuit of other appropriate remedies, shall be in such form and carried out
to such an extent and at such time as the Master Servicer, in its good faith
business judgment, would require were it the owner of the related Mortgage
Loans. The Master Servicer shall pay the costs of such enforcement at its own
expense, provided that the Master Servicer shall not be required to prosecute or
defend any legal action except to the extent that the Master Servicer shall have
received reasonable indemnity for its costs and expenses in pursuing such
action.
 
(c) The Master Servicer shall be entitled to be reimbursed by the Applicable
Servicer (or from amounts on deposit in the Certificate Account if the
Applicable Servicer is unable to fulfill its obligations hereunder) for all
Servicer Transfer Costs associated with the transfer of servicing from the
predecessor servicer (or if the predecessor servicer is the Master Servicer,
from the servicer immediately preceding the Master Servicer), upon presentation
of reasonable documentation of such Servicer Transfer Costs.
 

97

--------------------------------------------------------------------------------



All Wells Fargo Interim Servicing Transfer Costs shall be paid pursuant to a
separate letter agreement by and between the Servicer and Wells Fargo Bank, N.A.
All Carrington Interim Servicing Transfer Costs shall be paid by the Servicer.
 
(d) The Master Servicer shall require the Applicable Servicer to comply with the
remittance requirements and other obligations set forth in this Agreement.
 
(e) If the Master Servicer acts as successor to the Applicable Servicer, it will
not assume liability for the representations and warranties of the terminated
Applicable Servicer.
 
SECTION 4.04 Fidelity Bond. The Master Servicer, at its expense, shall maintain
in effect a blanket fidelity bond and an errors and omissions insurance policy,
affording coverage with respect to all directors, officers, employees and other
Persons acting on such Master Servicer’s behalf, and covering errors and
omissions in the performance of the Master Servicer’s obligations hereunder. The
errors and omissions insurance policy and the fidelity bond shall be in such
form and amount generally acceptable for entities serving as master servicers or
trustees.
 
SECTION 4.05 Power to Act; Procedures. The Master Servicer shall master service
the Mortgage Loans and shall have full power and authority, subject to the REMIC
Provisions and the provisions of Article XI, to do any and all things that it
may deem necessary or desirable in connection with the master servicing and
administration of the Mortgage Loans, including but not limited to the power and
authority (i) to execute and deliver, on behalf of the Certificateholders and
the Trustee, customary consents or waivers and other instruments and documents,
(ii) to consent to transfers of any Mortgaged Property and assumptions of the
Mortgage Notes and related Mortgages, (iii) to collect any Insurance Proceeds
and Liquidation Proceeds, and (iv) to effectuate foreclosure or other conversion
of the ownership of the Mortgaged Property securing any Mortgage Loan, in each
case, in accordance with the provisions of this Agreement; provided, however,
that the Master Servicer shall not (and, consistent with its responsibilities
under Section 4.03, shall not permit the Applicable Servicer to) knowingly or
intentionally take any action, or fail to take (or fail to cause to be taken)
any action reasonably within its control and the scope of duties more
specifically set forth herein, that, under the REMIC Provisions, if taken or not
taken, as the case may be, would cause REMIC I or REMIC II to fail to qualify as
a REMIC or result in the imposition of a tax upon the Trust Fund (including but
not limited to the tax on prohibited transactions as defined in Section
860F(a)(2) of the Code and the tax on contributions to a REMIC set forth in
Section 860G(d) of the Code) unless the Master Servicer has received an Opinion
of Counsel (but not at the expense of the Master Servicer) to the effect that
the contemplated action will not cause REMIC I or REMIC II to fail to qualify as
a REMIC or result in the imposition of a tax upon REMIC I or REMIC II, as the
case may be. The Trustee shall furnish the Master Servicer, upon written request
from a Servicing Officer, with any powers of attorney prepared and delivered to
it and reasonably acceptable to it by empowering the Master Servicer or the
Applicable Servicer to execute and deliver instruments of satisfaction or
cancellation, or of partial or full release or discharge, and to foreclose upon
or otherwise liquidate Mortgaged Property, and to appeal, prosecute or defend in
any court action relating to the Mortgage Loans or the Mortgaged Property, in
accordance with this Agreement, and the Trustee shall execute and deliver such
other documents prepared and delivered to it and reasonably acceptable to it, as
the Master Servicer or the Applicable Servicer may request, to enable the Master
Servicer to master service and administer the Mortgage Loans and carry out its
duties hereunder, in each case in accordance with Accepted Master Servicing
Practices (and the Trustee shall have no liability for misuse of any such powers
of attorney, or any other documents executed by the Trustee pursuant to this
Section 4.05, by the Master Servicer or the Applicable Servicer and shall be
indemnified by the Master Servicer or the Applicable Servicer, as applicable,
for any cost, liability or expense incurred by the Trustee in connection with
such Person’s use or misuse of any such power of attorney). If the Master
Servicer or the Trustee has been advised that it is likely that the laws of the
state in which action is to be taken prohibit such action if taken in the name
of the Trustee or that the Trustee would be adversely affected under the “doing
business” or tax laws of such state if such action is taken in its name, the
Master Servicer shall join with the Trustee in the appointment of a co-trustee
pursuant to Section 9.10. In the performance of its duties hereunder, the Master
Servicer shall be an independent contractor and shall not, except in those
instances where it is taking action in the name of the Trustee, be deemed to be
the agent of the Trustee.
 
 

98

--------------------------------------------------------------------------------



SECTION 4.06 Due-on-Sale Clauses; Assumption Agreements. To the extent Mortgage
Loans contain enforceable due-on-sale clauses, the Master Servicer shall cause
the Applicable Servicer to enforce such clauses, subject to Section 3.15, in
accordance with this Agreement. If applicable law prohibits the enforcement of a
due-on-sale clause or such clause is otherwise not enforced in accordance with
this Agreement and, as a consequence, a Mortgage Loan is assumed, the original
Mortgagor may be released from liability in accordance with this Agreement.
 
SECTION 4.07 Documents, Records and Funds in Possession of Master Servicer To Be
Held for Trustee. (a) The Master Servicer shall transmit to the Trustee or
Custodian such documents and instruments coming into the possession of the
Master Servicer from time to time as are required by the terms hereof to be
delivered to the Trustee or Custodian. Any funds received by the Master Servicer
in respect of any Mortgage Loan or which otherwise are collected by the Master
Servicer as Liquidation Proceeds or Insurance Proceeds in respect of any
Mortgage Loan shall be remitted to the Securities Administrator for deposit in
the Certificate Account. The Master Servicer shall, and subject to Section 3.22
shall cause the Applicable Servicer to, provide access to information and
documentation regarding the Mortgage Loans to the Trustee, its agents and
accountants at any time upon reasonable request and during normal business
hours, and to Certificateholders that are savings and loan associations, banks
or insurance companies, the Office of Thrift Supervision, the FDIC and the
supervisory agents and examiners of such Office and Corporation or examiners of
any other federal or state banking or insurance regulatory authority if so
required by applicable regulations of the Office of Thrift Supervision or other
regulatory authority, such access to be afforded without charge but only upon
reasonable request in writing and during normal business hours at the offices of
the Master Servicer designated by it. In fulfilling such a request the Master
Servicer shall not be responsible for determining the sufficiency of such
information.
 
(b) All Mortgage Files and funds collected or held by, or under the control of,
the Master Servicer, in respect of any Mortgage Loans, whether from the
collection of principal and interest payments or from Liquidation Proceeds or
Insurance Proceeds, shall be remitted to the Securities Administrator for
deposit in the Certificate Account.
 
 

99

--------------------------------------------------------------------------------



SECTION 4.08 Standard Hazard Insurance and Flood Insurance Policies. For each
Mortgage Loan, the Master Servicer shall enforce the obligation of the
Applicable Servicer under this Agreement to maintain or cause to be maintained
standard fire and casualty insurance and, where applicable, flood insurance, all
in accordance with the provisions of this Agreement. It is understood and agreed
that such insurance shall be with insurers meeting the eligibility requirements
set forth in Section 3.14 and that no earthquake or other additional insurance
is to be required of any Mortgagor or to be maintained on property acquired in
respect of a defaulted loan, other than pursuant to such applicable laws and
regulations as shall at any time be in force and as shall require such
additional insurance.
 
SECTION 4.09 Presentment of Claims and Collection of Proceeds. The Master
Servicer shall enforce the Applicable Servicer’s obligations under this
Agreement to prepare and present on behalf of the Trustee and the
Certificateholders all claims under the Insurance Policies and take such actions
(including the negotiation, settlement, compromise or enforcement of the
insured’s claim) as shall be necessary to realize recovery under such policies.
Any proceeds disbursed to the Master Servicer in respect of such policies, bonds
or contracts shall be promptly remitted to the Securities Administrator for
deposit in the Certificate Account upon receipt, except that any amounts
realized that are to be applied to the repair or restoration of the related
Mortgaged Property as a condition precedent to the presentation of claims on the
related Mortgage Loan to the insurer under any applicable insurance policy need
not be so remitted.
 
SECTION 4.10 Maintenance of Primary Mortgage Insurance Policies. (a) The Master
Servicer shall not take, or permit the Applicable Servicer to take (to the
extent such action is prohibited by this Agreement), any action that would
result in noncoverage under any primary mortgage insurance policy of any loss
which, but for the actions of the Master Servicer or the Applicable Servicer,
would have been covered thereunder. The Master Servicer shall use its best
reasonable efforts to cause the Applicable Servicer to keep in force and effect
(to the extent that the Mortgage Loan requires the Mortgagor to maintain such
insurance), primary mortgage insurance applicable to each Mortgage Loan in
accordance with the provisions of this Agreement. The Master Servicer shall not,
and shall not permit the Applicable Servicer to, cancel or refuse to renew any
primary mortgage insurance policy that is in effect at the date of initial
issuance of the Mortgage Note and is required to be kept in force hereunder
except in accordance with the provisions of this Agreement.
 
(b) The Master Servicer agrees to cause the Applicable Servicer to present, on
behalf of the Trustee and the Certificateholders, claims to the insurer under
any primary mortgage insurance policies and, in this regard, to take such
reasonable action as shall be necessary to permit recovery under any primary
mortgage insurance policies respecting defaulted Mortgage Loans.
 
SECTION 4.11 Trustee to Retain Possession of Certain Insurance Policies and
Documents. The Trustee or the applicable Custodian, shall retain possession and
custody of the originals (to the extent available) of any primary mortgage
insurance policies, or certificate of insurance if applicable, and any
certificates of renewal as to the foregoing as may be issued from time to time
as contemplated by this Agreement. Until all amounts distributable in respect of
the Certificates have been distributed in full and the Master Servicer and the
Applicable Servicer have otherwise fulfilled their respective obligations under
this Agreement, the Trustee or the Custodian shall also retain possession and
custody of each Mortgage File in accordance with and subject to the terms and
conditions of this Agreement. The Master Servicer shall promptly deliver or
cause to be delivered to the Trustee or the Custodian, upon the execution or
receipt thereof the originals of any primary mortgage insurance policies, any
certificates of renewal, and such other documents or instruments that constitute
part of any Mortgage File that come into the possession of the Master Servicer
from time to time.
 
 

100

--------------------------------------------------------------------------------



SECTION 4.12 Realization Upon Defaulted Mortgage Loans. The Master Servicer
shall cause the Applicable Servicer to foreclose upon, repossess or otherwise
comparably convert the ownership of Mortgaged Properties securing such of the
Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments, all
in accordance with this Agreement.
 
SECTION 4.13 Compensation for the Master Servicer. As compensation for the
activities of the Master Servicer hereunder, the Master Servicer shall be
entitled to the Master Servicer Fee and to all investment income on amounts on
deposit in the Certificate Account. The Master Servicer shall compensate the
Trustee, the Custodian and the Securities Administrator. Additionally, the
Master Servicer shall pay all expenses incurred by it in connection with its
activities hereunder and shall not be entitled to reimbursement therefor except
as provided in this Agreement.
 
SECTION 4.14 REO Property. (a) In the event the Trust Fund acquires ownership of
any REO Property in respect of any related Mortgage Loan, the deed or
certificate of sale shall be issued to the Trustee, or to its nominee, on behalf
of the related Certificateholders. The Master Servicer shall cause the
Applicable Servicer to sell any REO Property as expeditiously as possible and in
accordance with the provisions of this Agreement. Further, the Master Servicer
shall cause the Applicable Servicer to sell any REO Property prior to three
years after the end of the calendar year of its acquisition by REMIC I unless
(i) the Trustee and Securities Administrator shall have been supplied by the
Applicable Servicer with an Opinion of Counsel to the effect that the holding by
the Trust Fund of such REO Property subsequent to such three-year period will
not result in the imposition of taxes on “prohibited transactions” of any REMIC
hereunder as defined in section 860F of the Code or cause any REMIC hereunder to
fail to qualify as a REMIC at any time that any Certificates are outstanding, in
which case the Trust Fund may continue to hold such Mortgaged Property (subject
to any conditions contained in such Opinion of Counsel) or (ii) the Applicable
Servicer shall have applied for, prior to the expiration of such three-year
period, an extension of such three-year period in the manner contemplated by
Section 856(e)(3) of the Code, in which case the three-year period shall be
extended by the applicable extension period. The Master Servicer shall cause the
Applicable Servicer to protect, conserve and operate such REO Property in the
manner and to the extent required by this Agreement, in accordance with the
REMIC Provisions and in a manner that does not result in a tax on “net income
from foreclosure property” or cause such REO Property to fail to qualify as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code.
 

101

--------------------------------------------------------------------------------



(b) The Master Servicer shall cause the Applicable Servicer to deposit all funds
collected and received in connection with the operation of any REO Property in
the Custodial Account.
 
SECTION 4.15 Obligation of the Master Servicer in Respect of Prepayment Interest
Shortfalls. In the event of any Prepayment Interest Shortfalls, the Master
Servicer shall deposit into the Certificate Account not later than the related
Distribution Date an amount equal to the lesser of (i) the aggregate amounts
required to be paid by the Applicable Servicer with respect to Prepayment
Interest Shortfalls attributable to Principal Prepayments in full on the related
Mortgage Loans for the related Due Period, and not so paid by the Applicable
Servicer and (ii) the aggregate amount of the Master Servicer Fee for the
restated Distribution Date. The amounts paid by the Master Servicer pursuant to
this Section 4.15 shall not be reimbursed by any Trust REMIC or the Trust Fund.
 
ARTICLE V
 
PAYMENTS TO CERTIFICATEHOLDERS
 
SECTION 5.01 Distributions. (a) (1) On each Distribution Date, the following
amounts, in the following order of priority, shall be distributed by REMIC I to
REMIC II on account of the REMIC I Regular Interests or withdrawn from the
Certificate Account and distributed to the holders of the Class R-I Interest, as
the case may be:
 
(i) first, to the Holders of REMIC I Regular Interest I-CE-2, in an amount equal
to (A) the Uncertificated Interest for such Distribution Date plus (B) any
amounts in respect thereof remaining unpaid from previous Distribution Dates;
 
(ii) second, to the Holders of REMIC I Regular Interest I-LTAA, REMIC I Regular
Interest I-LTA1, REMIC I Regular Interest I-LTA2, REMIC I Regular Interest
I-LTA3, REMIC I Regular Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC
I Regular Interest I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular
Interest I-LTM4, REMIC I Regular Interest I-LTM5, REMIC I Regular Interest
I-LTM6, REMIC I Regular Interest I-LTM7, REMIC I Regular Interest I-LTM8, REMIC
I Regular Interest I-LTM9, REMIC I Regular Interest I-LTP and REMIC I Regular
Interest I-LTZZ, in an amount equal to (A) the Uncertificated Interest for such
Distribution Date, plus (B) any amounts in respect thereof remaining unpaid from
previous Distribution Dates. Amounts payable as Uncertificated Interest in
respect of REMIC I Regular Interest I-LTZZ shall be reduced when the sum of the
REMIC I Overcollateralized Amount is less than the REMIC I Required
Overcollateralized Amount, by the lesser of (x) the amount of such difference
and (y) the Maximum I-LTZZ Uncertificated Interest Deferral Amount and such
amounts will be payable to the Holders of REMIC I Regular Interest I-LTA1, REMIC
I Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular
Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest
I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC
I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular
Interest I-LTM7, REMIC I Regular Interest I-LTM8 and REMIC I Regular Interest
I-LTM9 in the same proportion as the Overcollateralization Increase Amount is
allocated to the Corresponding Certificates and the Uncertificated Balance of
REMIC I Regular Interest I-LTZZ shall be increased by such amount;
 

102

--------------------------------------------------------------------------------



(iii) third, to the Holders of REMIC I Regular Interests, in an amount equal to
the remainder of the Available Distribution Amount for such Distribution Date
after the distributions made pursuant to clause (ii) above, allocated as
follows:
 
(a) 98.00% of such remainder (less the amount payable in clause (e) below), to
the Holders of REMIC I Regular Interest I-LTAA, until the Uncertificated Balance
of such REMIC I Regular Interest is reduced to zero;
 
2% of such remainder, first to the Holders of REMIC I Regular Interest I-LTA1,
REMIC I Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I
Regular Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular
Interest I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest
I-LTM4, REMIC I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC
I Regular Interest I-LTM7, REMIC I Regular Interest I-LTM8 and REMIC I Regular
Interest I-LTM9, 1.00% of and in the same proportion as principal payments are
allocated to the Corresponding Certificates, until the Uncertificated Balances
of such REMIC I Regular Interests are reduced to zero; and second, to the
Holders of REMIC I Regular Interest I-LTZZ, (less the amount payable in clause
(b) below), until the Uncertificated Balance of such REMIC I Regular Interest is
reduced to zero; then
 
(b) to the Holders of REMIC I Regular Interest I-LTP, on the Distribution Date
immediately following the expiration of the latest Prepayment Charge as
identified on the Prepayment Charge Schedule or any Distribution Date thereafter
until $100 has been distributed pursuant to this clause; and
 
(c) any remaining amount to the Holders of the Class R Certificates (as Holder
of the Class R-I Interest);
 
provided, however, that 98.00% and 2.00% of any principal payments that are
attributable to an Overcollateralization Reduction Amount shall be allocated to
Holders of REMIC I Regular Interest I-LTAA and REMIC I Regular Interest I-LTZZ,
respectively.
 
(2) On each Distribution Date, the Securities Administrator shall withdraw from
the Certificate Account an amount equal to the Excess Servicing Fee and to the
extent of such amount shall distribute to the Holders of the Class CE-2
Certificates the Interest Distribution Amount allocable to such Class;
 

103

--------------------------------------------------------------------------------



(3) On each Distribution Date, the Securities Administrator shall withdraw from
the Certificate Account an amount equal to the Interest Remittance Amount and
distribute to the Certificateholders the following amounts, in the following
order of priority:
 
(i) to the Holders of each Class of the Class A Certificates, on a pro rata
basis based on the entitlement of each such Class, an amount equal to the Senior
Interest Distribution Amount allocable to such Class of the Class A
Certificates; and
 
(ii) sequentially, to the Holders of the Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8
Certificates and Class M-9 Certificates, in that order, an amount equal to the
Interest Distribution Amount allocable to each such Class.
 
(4) On each Distribution Date, the Securities Administrator shall withdraw from
the Certificate Account an amount equal to the Principal Distribution Amount and
distribute to the Certificateholders the following amounts, in the following
order of priority:
 
(A) On each Distribution Date (a) prior to the Stepdown Date or (b) on which a
Trigger Event is in effect, the Principal Distribution Amount shall be
distributed in the following order of priority:
 
(i) sequentially, to the Holders of the Class A-1 Certificates, Class A-2
Certificates, Class A-3 Certificates and Class A-4 Certificates, in that order,
until the Certificate Principal Balance of each such Class has been reduced to
zero; and
 
(ii) sequentially, to the Holders of the Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8
Certificates and Class M-9 Certificates, in that order, until the Certificate
Principal Balance of each such Class has been reduced to zero.
 
(B) On each Distribution Date (a) on or after the Stepdown Date and (b) on which
a Trigger Event is not in effect, the Principal Distribution Amount shall be
distributed in the following order of priority:
 
(i) sequentially, to the Holders of the Class A-1 Certificates, Class A-2
Certificates, Class A-3 Certificates and Class A-4 Certificates, in that order,
up to an amount equal to the Class A Principal Distribution Amount; and
 

104

--------------------------------------------------------------------------------



(ii) sequentially, to the Holders of the Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8
Certificates and Class M-9 Certificates, in that order, up to an amount equal to
the related Class M Principal Distribution Amount until the Certificate
Principal Balance of each such class has been reduced to zero.
 
On or after the occurrence of the Credit Support Depletion Date, all priorities
relating to distributions as described in Section 5.01(a)(4) of this Agreement
in respect of principal among the Class A Certificates will be disregarded, and
the Principal Distribution Amount will be distributed to the remaining Class A
Certificates on a pro rata basis in accordance with their respective outstanding
Certificate Principal Balances.
 
(5) On each Distribution Date, the Net Monthly Excess Cashflow shall be
distributed by the Securities Administrator as follows:
 
(i) to the Holders of the Class or Classes of Certificates then entitled to
receive distributions in respect of principal, as part of the Principal
Distribution Amount in an amount up to the Overcollateralization Increase Amount
for the Certificates, applied to reduce the Certificate Principal Balance of
such Certificates until the aggregate Certificate Principal Balance of such
Certificates is reduced to zero;
 
(ii) sequentially, to the Holders of the Class M-1 Certificates, Class M-2
Certificates , Class M-3 Certificates , Class M-4 Certificates, Class M-5
Certificates , Class M-6 Certificates, Class M-7 Certificates, Class M-8
Certificates and Class M-9 Certificates, in that order, in each case, up to an
amount equal to the Interest Carry Forward Amount allocable to such Class of
Certificates;
 
(iii) concurrently, on a pro rata basis, based on the amount of any Allocated
Realized Loss Amounts previously allocated thereto that remain unreimbursed, to
the Holders of the Class A-1 Certificates, Class A-2 Certificates, Class A-3
Certificates and Class A-4 Certificates, and then sequentially to the Holders of
the Class M-1 Certificates, Class M-2 Certificates, Class M-3 Certificates,
Class M-4 Certificates, Class M-5 Certificates, Class M-6 Certificates, Class
M-7 Certificates, Class M-8 Certificates and Class M-9 Certificates, in that
order, in each case up to the related Allocated Realized Loss Amount related to
each such Class of Certificates for such Distribution Date;
 
(iv) to the Holders of the Class A Certificates and the Mezzanine Certificates,
any related unpaid Net WAC Rate Carryover Amount distributed to the Holders of
the Class A Certificates on a pro rata basis based on the remaining Net WAC Rate
Carryover Amount for each such Class and then sequentially to the Holders of the
Class of Mezzanine Certificates in order of Highest Priority, any related unpaid
Net WAC Rate Carryover Amount for each such Class;
 

105

--------------------------------------------------------------------------------



(v) to pay any Swap Termination Payments owed to the Swap Counterparty due to a
Swap Counterparty Trigger Event;
 
(vi) to the Holders of the Class CE-1 Certificates, (a) the Interest
Distribution Amount and any Overcollateralization Reduction Amount for such
Distribution Date and (b) on any Distribution Date on which the aggregate
Certificate Principal Balance of the Class A Certificates and the Mezzanine
Certificates have been reduced to zero, any remaining amounts in reduction of
the Certificate Principal Balance of the Class CE-1 Certificates, until the
Certificate Principal Balance thereof has been reduced to zero; and
 
(vii) to the Holders of the Class R Certificates, any remaining amounts;
provided that if such Distribution Date is the Distribution Date immediately
following the expiration of the latest Prepayment Charge term on a Mortgage Loan
as identified on the Mortgage Loan Schedule or any Distribution Date thereafter,
then any such remaining amounts will be distributed first, to the Holders of the
Class P Certificates, until the Certificate Principal Balance thereof has been
reduced to zero; and second, to the Holders of the Class R Certificates.
 
(b) On each Distribution Date, the Securities Administrator shall withdraw any
amounts then on deposit in the Certificate Account that represent Prepayment
Charges collected by the Applicable Servicer, during the related Prepayment
Period in connection with the Principal Prepayment of any of the Mortgage Loans
or any Servicer Prepayment Charge Payment Amount and shall distribute such
amounts to the Holders of the Class P Certificates. Such distributions shall not
be applied to reduce the Certificate Principal Balance of the Class P
Certificates.
 
Following the foregoing distributions, an amount equal to the amount of
Subsequent Recoveries shall be applied to increase the Certificate Principal
Balance of the Class of Certificates with the Highest Priority up to the extent
of such Realized Losses previously allocated to that Class of Certificates
pursuant to Section 5.04. An amount equal to the amount of any remaining
Subsequent Recoveries shall be applied to increase the Certificate Principal
Balance of the Class of Certificates with the next Highest Priority, up to the
amount of such Realized Losses previously allocated to that Class of
Certificates pursuant to Section 5.04. Holders of such Certificates will not be
entitled to any distribution in respect of interest on the amount of such
increases for any Interest Accrual Period preceding the Distribution Date on
which such increase occurs. Any such increases shall be applied to the
Certificate Principal Balance of each Certificate of such Class in accordance
with its respective Percentage Interest.
 
(c) All distributions made with respect to each Class of Certificates on each
Distribution Date shall be allocated pro rata among the outstanding Certificates
in such Class based on their respective Percentage Interests. Payments in
respect of each Class of Certificates on each Distribution Date shall be made to
the Holders of the respective Class of record on the related Record Date (except
as otherwise provided in Section 5.01(e) or Section 10.01 respecting the final
distribution on such Class), based on the aggregate Percentage Interest
represented by their respective Certificates, and shall be made by wire transfer
of immediately available funds to the account of any such Holder at a bank or
other entity having appropriate facilities therefor, if such Holder shall have
so notified the Securities Administrator in writing at least five Business Days
prior to the Record Date immediately prior to such Distribution Date, or
otherwise by check mailed by first class mail to the address of such Holder
appearing in the Certificate Register. The final distribution on each
Certificate shall be made in like manner, but only upon presentment and
surrender of such Certificate at the Corporate Trust Office of the Securities
Administrator or such other location specified in the notice to
Certificateholders of such final distribution.
 

106

--------------------------------------------------------------------------------



Each distribution with respect to a Book-Entry Certificate shall be paid to the
Depository, as Holder thereof, and the Depository shall be responsible for
crediting the amount of such distribution to the accounts of its Depository
Participants in accordance with its normal procedures. Each Depository
Participant shall be responsible for disbursing such distribution to the
Certificate Owners that it represents and to each indirect participating
brokerage firm (a “brokerage firm” or “indirect participating firm”) for which
it acts as agent. Each brokerage firm shall be responsible for disbursing funds
to the Certificate Owners that it represents. None of the Trustee, the
Depositor, the Applicable Servicer, the Securities Administrator or the Master
Servicer shall have any responsibility therefor except as otherwise provided by
this Agreement or applicable law.
 
(d) The rights of the Certificateholders to receive distributions in respect of
the Certificates, and all interests of the Certificateholders in such
distributions, shall be as set forth in this Agreement. None of the Holders of
any Class of Certificates, the Trustee, the Applicable Servicer, the Securities
Administrator or the Master Servicer shall in any way be responsible or liable
to the Holders of any other Class of Certificates in respect of amounts properly
previously distributed on the Certificates.
 
(e) Except as otherwise provided in Section 10.01, whenever the Securities
Administrator expects that the final distribution with respect to any Class of
Certificates will be made on the next Distribution Date, the Securities
Administrator shall, no later than three (3) days before the related
Distribution Date (to the extent that an accurate Remittance Report is received
in a timely manner by the Securities Administrator), mail to each Holder on such
date of such Class of Certificates a notice to the effect that:
 
(i) the Securities Administrator expects that the final distribution with
respect to such Class of Certificates will be made on such Distribution Date but
only upon presentation and surrender of such Certificates at the office of the
Securities Administrator therein specified, and
 
(ii) no interest shall accrue on such Certificates from and after the end of the
related Interest Accrual Period.
 
Any funds not distributed to any Holder or Holders of Certificates of such Class
on such Distribution Date because of the failure of such Holder or Holders to
tender their Certificates shall, on such date, be set aside and held in trust by
the Securities Administrator and credited to the account of the appropriate
non-tendering Holder or Holders. If any Certificates as to which
 

107

--------------------------------------------------------------------------------



notice has been given pursuant to this Section 5.01(e) shall not have been
surrendered for cancellation within six months after the time specified in such
notice, the Securities Administrator shall mail a second notice to the remaining
non-tendering Certificateholders to surrender their Certificates for
cancellation in order to receive the final distribution with respect thereto. If
within one year after the second notice all such Certificates shall not have
been surrendered for cancellation, the Securities Administrator shall, directly
or through an agent, mail a final notice to the remaining non-tendering
Certificateholders concerning surrender of their Certificates and shall continue
to hold any remaining funds for the benefit of non-tendering Certificateholders.
The costs and expenses of maintaining the funds in trust and of contacting such
Certificateholders shall be paid out of the assets held in trust for such
Certificateholders. If within one year after the final notice any such
Certificates shall not have been surrendered for cancellation, the Securities
Administrator shall pay to Bear, Stearns & Co. Inc., as representative for the
underwriters, in accordance with its wiring instructions, all such amounts, and
all rights of non-tendering Certificateholders in or to such amounts shall
thereupon cease. No interest shall accrue or be payable to any Certificateholder
on any amount held in trust by the Securities Administrator as a result of such
Certificateholder’s failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 5.01(e). Any such amounts held in trust
by the Securities Administrator shall be held in an Eligible Account and shall
be held uninvested.
 
(f) Notwithstanding anything to the contrary herein, (i) in no event shall the
Certificate Principal Balance of a Class A Certificate or a Mezzanine
Certificate be reduced more than once in respect of any particular amount
allocated to such Certificate in respect of Realized Losses pursuant to Section
5.04 and (ii) in no event shall the Uncertificated Balance of a REMIC I Regular
Interest be reduced more than once in respect of any particular amount both
(a) allocated to such REMIC I Regular Interest in respect of Realized Losses
pursuant to Section 5.04 and (b) distributed on such REMIC I Regular Interest in
reduction of the Uncertificated Balance thereof pursuant to this Section 5.01.
 
SECTION 5.02 Statements to Certificateholders. On the 24th day of any month, or
if such 24th day is not a Business Day, the Business Day immediately following
such 24th day, the Securities Administrator shall prepare and make available via
its website to each Holder of the Regular Certificates, a statement as to the
distributions made on such Distribution Date setting forth:
 
(i) applicable Record Date and Determination Date for calculating such
distribution;
 
(ii) the aggregate amount of payments received and the sources thereof for
distributions, fees and expenses;
 
(iii) the amount of the distribution made on such Distribution Date to the
Holders of the Certificates of each Class allocable to principal;
 
(iv) the amount of the distribution made on such Distribution Date to the
Holders of the Class P Certificates allocable to Prepayment Charges;
 

108

--------------------------------------------------------------------------------



(v) the amount of the distribution made on such Distribution Date to the Holders
of the Certificates of each Class allocable to interest;
 
(vi) the amount of any fees or expenses paid, and the identity of the party
receiving such fees or expenses, including the aggregate Servicing Fee received
by the Applicable Servicer during the related Due Period and such other
customary information as the Securities Administrator deems necessary or
desirable, or which a Certificateholder reasonably requests, to enable
Certificateholders to prepare their tax returns;
 
(vii) the amount of Net Monthly Excess Cashflow or and the disposition of such
Net Monthly Excess Cashflow;
 
(viii) [Reserved];
 
(ix) the aggregate amount, terms and general purpose of Advances made or
reimbursed for such Distribution Date;
 
(x) any material breaches of mortgage loan representations or warranties or
covenants in this Agreement;
 
(xi) any material modifications, extensions or waivers to the terms of the
Mortgage Loans during the related Due Period or that have cumulatively become
material over time;
 
(xii) to the extent not included in the related Form 10-D, information regarding
any new issuance of asset-backed securities backed by the same asset pool or any
pool asset changes;
 
(xiii) the aggregate Stated Principal Balance of the Mortgage Loans and any REO
Properties at the close of business on such Distribution Date;
 
(xiv) the number, aggregate principal balance, weighted average remaining term
to maturity and weighted average Mortgage Rate of the Mortgage Loans as of the
related Due Date;
 
(xv) delinquency and loss information (according to the OTS delinquency
calculation method) relating to the Mortgage Loans, including the number and
aggregate unpaid principal balance of Mortgage Loans (a) delinquent 30 to 59
days, (b) delinquent 60 to 89 days, (c) delinquent 90 or more days, in each
case, as of the last day of the preceding calendar month, (d) as to which
foreclosure proceedings have been commenced and (e) with respect to which the
related Mortgagor has filed for protection under applicable bankruptcy laws,
with respect to whom bankruptcy proceedings are pending or with respect to whom
bankruptcy protection is in force;
 
(xvi) with respect to any Mortgage Loan that became an REO Property during the
preceding calendar month, the loan number of such Mortgage Loan, the unpaid
principal balance and the Stated Principal Balance of such Mortgage Loan as of
the date it became an REO Property;
 

109

--------------------------------------------------------------------------------



(xvii) to the extent such information is provided to the Master Servicer by the
Applicable Servicer, the book value of any REO Property as of the close of
business on the last Business Day of the calendar month preceding the
Distribution Date;
 
(xviii) the aggregate amount of Principal Prepayments made during the related
Prepayment Period;
 
(xix) the aggregate amount of Realized Losses incurred during the calendar month
immediately preceding such Distribution Date and the aggregate amount of
Realized Losses incurred since the Closing Date;
 
(xx) the aggregate amount of Extraordinary Trust Fund Expenses withdrawn from
the Custodial Account or the Certificate Account for such Distribution Date;
 
(xxi) the aggregate Certificate Principal Balance and Notional Amount, as
applicable, of each Class of Certificates, after giving effect to the
distributions, and allocations of Realized Losses, made on such Distribution
Date, separately identifying any reduction thereof due to allocations of
Realized Losses;
 
(xxii) the Certificate Factor for each such Class of Certificates applicable to
such Distribution Date;
 
(xxiii) the Interest Distribution Amount in respect of the Class A Certificates,
the Mezzanine Certificates and the Class CE-1 Certificates for such Distribution
Date and the Interest Carry Forward Amount, if any, with respect to the Class A
Certificates and the Mezzanine Certificates on such Distribution Date, and in
the case of the Class A Certificates, the Mezzanine Certificates and the Class
CE-1 Certificates, separately identifying any reduction thereof due to
allocations of Realized Losses, Prepayment Interest Shortfalls and Relief Act
Interest Shortfalls;
 
(xxiv) the aggregate amount of any Prepayment Interest Shortfall for such
Distribution Date, to the extent not covered by payments by the Applicable
Servicer pursuant to Section 3.24;
 
(xxv) the aggregate amount of Relief Act Interest Shortfalls for such
Distribution Date;
 
(xxvi) the Overcollateralization Target Amount and the Credit Enhancement
Percentage for such Distribution Date;
 
(xxvii) the Overcollateralization Increase Amount, if any, for such Distribution
Date;
 

110

--------------------------------------------------------------------------------



(xxviii) the Overcollateralization Reduction Amount, if any, for such
Distribution Date;
 
(xxix) the respective Pass-Through Rates applicable to the Class A Certificates,
the Mezzanine Certificates, the Class CE-1 Certificates and the Class CE-2
Certificates for such Distribution Date and the Pass-Through Rate applicable to
the Class A Certificates and the Mezzanine Certificates for the immediately
succeeding Distribution Date;
 
(xxx) the Net WAC Rate Carryover Amount for the Class A Certificates and the
Mezzanine Certificates, if any, for such Distribution Date and the amount
remaining unpaid after reimbursements therefor on such Distribution Date;
 
(xxxi) whether a Trigger Event is in effect; and
 
(xxxii) the amount of any Net Swap Payment payable to the Securities
Administrator on behalf of the Trust, any Net Swap Payment payable to the Swap
Counterparty, any Swap Termination Payment payable to the Securities
Administrator on behalf of the Trust and any Swap Termination Payment payable to
the Swap Counterparty.
 
(i) The Securities Administrator will make such statement (and, at its option,
any additional files containing the same information in an alternative format)
available each month to Certificateholders, the Applicable Servicer and the
Rating Agencies via the Securities Administrator’s internet website. The
Securities Administrator’s internet website shall initially be located at
https://www.ctslink.com and assistance in using the website can be obtained by
calling the Securities Administrator’s customer service desk at (866) 846-4526.
Parties that are unable to use the above distribution options are entitled to
have a paper copy mailed to them via first class mail by calling the customer
service desk and indicating such. The Securities Administrator shall have the
right to change the way such statements are distributed in order to make such
distribution more convenient and/or more accessible to the above parties and the
Securities Administrator shall provide timely and adequate notification to all
above parties regarding any such changes.
 
In the case of information furnished pursuant to subclauses (iii), (iv) and (v)
above, the amounts shall be expressed as a dollar amount per Single Certificate
of the relevant Class.
 
Within a reasonable period of time after the end of each calendar year, the
Securities Administrator shall furnish to each Person who at any time during the
calendar year was a Holder of a Regular Certificate a statement containing the
information set forth in subclauses (iii), (iv) and (v) above, aggregated for
such calendar year or applicable portion thereof during which such person was a
Certificateholder. Such obligation of the Securities Administrator shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Securities Administrator pursuant to any
requirements of the Code as from time to time are in force.
 

111

--------------------------------------------------------------------------------



Within a reasonable period of time after the end of each calendar year, the
Securities Administrator shall furnish to each Person who at any time during the
calendar year was a Holder of a Residual Certificate a statement setting forth
the amount, if any, actually distributed with respect to the Residual
Certificates, as appropriate, aggregated for such calendar year or applicable
portion thereof during which such Person was a Certificateholder.
 
The Securities Administrator shall, upon request, furnish to each
Certificateholder, during the term of this Agreement, such periodic, special, or
other reports or information, whether or not provided for herein, as shall be
reasonable with respect to the Certificateholder, or otherwise with respect to
the purposes of this Agreement, all such reports or information to be provided
at the expense of the Certificateholder in accordance with such reasonable and
explicit instructions and directions as the Certificateholder may provide. For
purposes of this Section 5.02, the Securities Administrator’s duties are limited
to the extent that the Securities Administrator receives timely reports as
required from the Applicable Servicer.
 
On each Distribution Date the Securities Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each class of
Certificates as of such Distribution Date, using a format and media mutually
acceptable to the Securities Administrator and Bloomberg.
 
SECTION 5.03 Remittance Reports; Advances. (a) Not later than the thirteenth
(13th) calendar day of each month or, if such thirteenth calendar day is not a
Business Day, the following Business Day, the Applicable Servicer shall furnish
to the Master Servicer and the Securities Administrator a delinquency report in
the form set forth in Exhibit M hereto (or such other report as the parties
shall mutually agree), a monthly remittance advice in the form set forth in
Exhibit N hereto (or such other report as the parties shall mutually agree), and
a realized loss report in the form set forth in Exhibit O hereto (or such other
report as the parties shall mutually agree), each in mutually agreeable
electronic format, as to the latest Due Period, together with such other
information with respect to the Mortgage Loans as the Master Servicer and
Securities Administrator may reasonably require in order to discharge their
respective duties, including the allocation of distributions made pursuant to
Section 5.01 hereof and the preparation of statements contemplated by Section
5.02 hereof. In addition, no later than three (3) Business Days following the
end of the Prepayment Period in each such month, the Applicable Servicer shall
furnish to the Master Servicer and the Securities Administrator a statement
detailing any prepayments in full received by the Applicable Servicer from the
first day of such month through the end of such Prepayment Period. The
Securities Administrator shall not be responsible to recompute, recalculate or
verify any information provided to it by the Applicable Servicer.
 
(b) The amount of Advances to be made by the Applicable Servicer for any
Distribution Date shall equal, subject to Section 5.03(d), the sum of, (i) the
aggregate amount of Monthly Payments (with each interest portion thereof net of
the related Servicing Fee), due on the related Due Date in respect of the
Mortgage Loans, which Monthly Payments were delinquent as of the close of
business on the related Determination Date and (ii) with respect to each REO
Property, which REO Property was acquired during or prior to the related Due
Period and as to which REO Property an REO Disposition did not occur during the
related Due Period, an amount equal to the excess, if any, of the REO Imputed
Interest on such REO Property for the most recently ended calendar month, over
the net income from such REO Property transferred to the Certificate Account
pursuant to Section 3.23 for distribution on such Distribution Date; provided,
however, that (x) the Applicable Servicer shall not be required to make Advances
with respect to Relief Act Interest Shortfalls or Prepayment Interest Shortfalls
in excess of its obligations under Section 3.24 and (y) the Applicable Servicer
shall not be required to make Advances with respect to any Balloon Amount in the
case of any Balloon Loan.
 

112

--------------------------------------------------------------------------------



On the Servicer Remittance Date, the Applicable Servicer shall remit in
immediately available funds to the Securities Administrator for deposit in the
Certificate Account an amount equal to the aggregate amount of Advances, if any,
to be made in respect of the Mortgage Loans and REO Properties for the related
Distribution Date either (i) from its own funds or (ii) from the Custodial
Account, to the extent of funds held therein for future distribution (in which
case it will cause to be made an appropriate entry in the records of the
Custodial Account that amounts held for future distribution have been, as
permitted by this Section 5.03, used by the Applicable Servicer in discharge of
any such Advance) or (iii) in the form of any combination of (i) and (ii)
aggregating the total amount of Advances to be made by the Applicable Servicer
with respect to the Mortgage Loans and REO Properties. Any amounts held for
future distribution and so used shall be appropriately reflected in the
Applicable Servicer’s records and replaced by the Applicable Servicer by deposit
in the Custodial Account on or before any future Servicer Remittance Date to the
extent that the Available Distribution Amount for the related Distribution Date
(determined without regard to Advances to be made on the Servicer Remittance
Date) shall be less than the total amount that would be distributed to the
Classes of Certificateholders pursuant to Section 5.01 on such Distribution Date
if such amounts held for future distributions had not been so used to make
Advances. The Securities Administrator will provide notice to the Applicable
Servicer and the Master Servicer by the close of business on the Business Day
prior to the Distribution Date in the event that the amount remitted by the
Applicable Servicer to the Securities Administrator on such date is less than
the amount required to be remitted by the Applicable Servicer as set forth in
the Remittance Report for the related Distribution Date.
 
(c) The obligation of the Applicable Servicer to make such Advances is
mandatory, notwithstanding any other provision of this Agreement but subject to
(d) below, and, with respect to any Mortgage Loan or REO Property, shall
continue until a Final Recovery Determination in connection therewith or the
removal thereof from the Trust Fund pursuant to any applicable provision of this
Agreement, except as otherwise provided in this Section.
 
(d) Notwithstanding anything herein to the contrary, no Advance or Servicing
Advance shall be required to be made hereunder by the Applicable Servicer if
such Advance or Servicing Advance would, if made, constitute a Nonrecoverable
Advance or Nonrecoverable Servicing Advance, respectively. The determination by
the Applicable Servicer that it has made a Nonrecoverable Advance or a
Nonrecoverable Servicing Advance or that any proposed Advance or Servicing
Advance, if made, would constitute a Nonrecoverable Advance or Nonrecoverable
Servicing Advance, respectively, shall be evidenced by a certification of a
Servicing Officer delivered to the Master Servicer.
 

113

--------------------------------------------------------------------------------



(e) Subject to and in accordance with the provisions of Article VIII, in the
event the Applicable Servicer fails to make any required Advance, then the
Master Servicer (in its capacity as successor servicer) or any other successor
servicer shall be required to make such Advance on the Distribution Date on
which the Applicable Servicer was required to make such Advance, subject to a
determination of recoverability.
 
SECTION 5.04 Allocation of Realized Losses. (a) Prior to each Determination
Date, the Applicable Servicer shall determine as to each Mortgage Loan and REO
Property: (i) the total amount of Realized Losses, if any, incurred in
connection with any Final Recovery Determinations made during the calendar month
immediately preceding the month of such Determination Date; (ii) whether and the
extent to which such Realized Losses constituted Bankruptcy Losses; and (iii)
the respective portions of such Realized Losses allocable to interest and
allocable to principal. Prior to each Determination Date, the Applicable
Servicer shall also determine as to each Mortgage Loan: (i) the total amount of
Realized Losses, if any, incurred in connection with any Deficient Valuations
made during the calendar month immediately preceding the month of such
Determination Date; (ii) the total amount of Realized Losses, if any, incurred
in connection with Debt Service Reductions in respect of Monthly Payments due
during the related Due Period and (iii) the total amount of Realized Losses, if
any, incurred in connection with Swap Payment Shortfalls as of the Distribution
Date in the month in which such Swap Payment Shortfalls were incurred. The
information described in the two preceding sentences that is to be supplied by
the Applicable Servicer shall be evidenced by an Officer’s Certificate delivered
to the Trustee and the Master Servicer by the Applicable Servicer prior to the
Determination Date immediately following the end of (i) in the case of
Bankruptcy Losses allocable to interest, the Due Period during which any such
Realized Loss was incurred, (ii) in the case of Swap Payment Shortfalls, the
Distribution Date in the month in which such Swap Payment Shortfall was incurred
and (iii) in the case of all other Realized Losses, the Prepayment Period during
which any such Realized Loss was incurred.
 
(b) All Realized Losses on the Mortgage Loans shall be allocated or covered by
the Securities Administrator on each Distribution Date as follows: first, by Net
Monthly Excess Cash Flow; second, by any amounts available from the Swap
Agreement for such Distribution Date pursuant to Section 5.07; third, to the
Class CE-1 Certificates, until the Certificate Principal Balance thereof has
been reduced to zero; fourth, to the Class M-9 Certificates, until the
Certificate Principal Balance thereof has been reduced to zero; fifth, to the
Class M-8 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero; sixth, to the Class M-7 Certificates until the Certificate
Principal Balance thereof has been reduced to zero; seventh, to the Class M-6
Certificates until the Certificate Principal Balance thereof has been reduced to
zero; eighth, to the Class M-5 Certificates until the Certificate Principal
Balance thereof has been reduced to zero; ninth, to the Class M-4 Certificates
until the Certificate Principal Balance thereof has been reduced to zero; tenth,
to the Class M-3 Certificates until the Certificate Principal Balance thereof
has been reduced to zero; eleventh, to the Class M-2 Certificates, until the
Certificate Principal Balance thereof has been reduced to zero; twelfth, to the
Class M-1 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero; and thirteenth, concurrently, to the Class A-1 Certificates,
Class A-2 Certificates, Class A-3 Certificates, and Class A-4 Certificates on a
pro rata basis based on the Certificate Principal Balance of each such Class of
Certificates, until their respective Certificate Principal Balances have been
reduced to zero.
 

114

--------------------------------------------------------------------------------



All Realized Losses to be allocated to the Certificate Principal Balances of all
Classes on any Distribution Date shall be so allocated after the actual
distributions to be made on such date as provided above. All references above to
the Certificate Principal Balance of any Class of Certificates shall be to the
Certificate Principal Balance of such Class immediately prior to the relevant
Distribution Date, before reduction thereof by any Realized Losses, in each case
to be allocated to such Class of Certificates, on such Distribution Date.
 
Any allocation of Realized Losses to a Class A Certificate or Mezzanine
Certificate on any Distribution Date shall be made by reducing the Certificate
Principal Balance thereof by the amount so allocated and any allocation of
Realized Losses to a Class CE-1 Certificates shall be made by reducing the
amount otherwise payable in respect thereof pursuant to Section 5.01(a)(5)(vi).
No allocations of any Realized Losses shall be made to the Certificate Principal
Balances of the Class P Certificates.
 
As used herein, an allocation of a Realized Loss on a “pro rata basis” among two
or more specified Classes of Certificates means an allocation on a pro rata
basis, among the various Classes so specified, to each such Class of
Certificates on the basis of their then outstanding Certificate Principal
Balances prior to giving effect to distributions to be made on such Distribution
Date. All Realized Losses and all other losses allocated to a Class of
Certificates hereunder will be allocated among the Certificates of such Class in
proportion to the Percentage Interests evidenced thereby.
 
(c) All Realized Losses on the Mortgage Loans shall be allocated by the
Securities Administrator on each Distribution Date to the following REMIC I
Regular Interests in the specified percentages, as follows: first, to
Uncertificated Interest payable to the REMIC I Regular Interest I-LTAA and REMIC
I Regular Interest I-LTZZ up to an aggregate amount equal to the REMIC I
Interest Loss Allocation Amount, 98% and 2%, respectively; second, to the
Uncertificated Balances of the REMIC I Regular Interest I-LTAA and REMIC I
Regular Interest I-LTZZ up to an aggregate amount equal to the REMIC I Principal
Loss Allocation Amount, 98% and 2%, respectively; third, to the Uncertificated
Balances of REMIC I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM9 and
REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%, respectively, until the
Uncertificated Balance of REMIC I Regular Interest I-LTM9 has been reduced to
zero; fourth, to the Uncertificated Balances of REMIC I Regular Interest I-LTAA,
REMIC I Regular Interest I-LTM8 and REMIC I Regular Interest I-LTZZ, 98%, 1% and
1%, respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM8 has been reduced to zero; fifth, to the Uncertificated Balances of REMIC
I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM7 and REMIC I Regular
Interest I-LTZZ, 98%, 1% and 1%, respectively, until the Uncertificated Balance
of REMIC I Regular Interest I-LTM7 has been reduced to zero; sixth to the
Uncertificated Balances of REMIC I Regular Interest I-LTAA, REMIC I Regular
Interest I-LTM6 and REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM6 has been reduced to zero; seventh to the Uncertificated Balances of REMIC
I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM5 and REMIC I Regular
Interest I-LTZZ, 98%, 1% and 1%,
 

115

--------------------------------------------------------------------------------



respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM5 has been reduced to zero; eighth to the Uncertificated Balances of REMIC
I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM4 and REMIC I Regular
Interest I-LTZZ, 98%, 1% and 1%, respectively, until the Uncertificated Balance
of REMIC I Regular Interest I-LTM4 has been reduced to zero; ninth, to the
Uncertificated Balances of REMIC I Regular Interest I-LTAA, REMIC I Regular
Interest I-LTM3 and REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM3 has been reduced to zero; tenth, to the Uncertificated Balances of REMIC
I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM2 and REMIC I Regular
Interest I-LTZZ, 98%, 1% and 1%, respectively, until the Uncertificated Balance
of REMIC I Regular Interest I-LTM2 has been reduced to zero; eleventh, to the
Uncertificated Balances of REMIC I Regular Interest I-LTAA, REMIC I Regular
Interest I-LTM1 and REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM1 has been reduced to zero; and twelfth, concurrently, to the
Uncertificated Balances of the REMIC I Regular Interest I-LTAA, the REMIC I
Regular Interests I-LTA1, I-LTA2, I-LTA3, and I-LTA4 on a pro rata basis, and
the REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%, respectively, until the
respective Uncertificated Balance of such REMIC I Regular Interests have been
reduced to zero.
 
SECTION 5.05 Compliance with Withholding Requirements. Notwithstanding any other
provision of this Agreement, the Securities Administrator shall comply with all
federal withholding requirements respecting payments to Certificateholders of
interest or original issue discount that the Securities Administrator reasonably
believes are applicable under the Code. The consent of Certificateholders shall
not be required for such withholding. In the event the Securities Administrator
does withhold any amount from interest or original issue discount payments or
advances thereof to any Certificateholder pursuant to federal withholding
requirements, the Securities Administrator shall indicate the amount withheld to
such Certificateholders.
 
SECTION 5.06 Exchange Commission; Additional Information. (a) Notwithstanding
anything herein to the contrary, the Depositor, and not the Securities
Administrator, shall be responsible for executing each Form 10-K filed on behalf
of the Trust.
 
Within 15 days after each Distribution Date, the Securities Administrator shall,
in accordance with applicable law, prepare and file with the Commission via the
Electronic Data Gathering and Retrieval System (“EDGAR”), any Form 10-D (or
other comparable Form containing the same or comparable information or other
information mutually agreed upon), in form and substance as required by the
Exchange Act, with a copy of the statement to the Certificateholders for such
Distribution Date as an exhibit thereto. Any necessary disclosure in addition to
the statement to the Certificateholders that is required to be included on Form
10-D (“Additional Form 10-D Disclosure”) shall, pursuant to the paragraph
immediately below, be reported by the Seller, the Depositor, the Securities
Administrator, the Trustee, the Custodian, the Applicable Servicer, the Trust,
the Master Servicer, any servicer under Item 1108(a)(3) of Regulation AB, any
originator under Item 1110(b) of Regulation AB, and any other party contemplated
by Items 1100(d)(1), 1112(b), Item 1114(b)(2) or 1115(b) of Regulation AB as
identified to the Securities Administrator by the Depositor (together the
“Reporting Parties”), directed and approved by the Depositor, and the Securities
Administrator will have no duty or liability for any failure hereunder to
determine or prepare any Additional Form 10-D Disclosure absent such reporting,
direction and approval.
 

116

--------------------------------------------------------------------------------



For so long as the Trust is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), within 5
calendar days after the related Distribution Date, (i) the Reporting Parties
shall be required to provide to the Securities Administrator and the Depositor,
to the extent known by a Responsible Officer, in EDGAR-compatible form, or in
such other form as otherwise agreed upon by the Securities Administrator and the
Depositor and such party, the form and substance of the Additional Form 10-D
Disclosure applicable to such party, and (ii) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the
Additional Form 10-D Disclosure on Form 10-D. The Securities Administrator has
no duty under this Agreement to monitor or enforce the performance by the
Reporting Parties of their duties under this paragraph or proactively solicit or
procure from such parties any Additional Form 10-D Disclosure information. The
Depositor will be responsible for any reasonable fees and expenses assessed or
incurred by the Securities Administrator in connection with including any
Additional Form 10-D Disclosure on Form 10-D pursuant to this paragraph.
 
After preparing the Form 10-D, the Securities Administrator shall forward
electronically a draft copy of the Form 10-D to the Depositor for review. No
later than 2 Business Days prior to the 15th calendar day after the related
Distribution Date, a senior officer of the Depositor shall sign the Form 10-D
and return an electronic or fax copy of such signed Form 10-D (with an original
executed hard copy to follow by overnight mail) to the Securities Administrator.
If a Form 10-D cannot be filed on time or if a previously filed Form 10-D needs
to be amended, the Securities Administrator will follow the procedures set forth
in the second paragraph of Section 5.06(d). Promptly (but no later than 1
Business Day) after filing with the Commission, the Securities Administrator
will make available on its internet website a final executed copy of each Form
10-D prepared and filed by the Securities Administrator. The signing party at
the Depositor can be contacted as described in Section 14.05 hereto. The parties
to this Agreement acknowledge that the performance by the Securities
Administrator of its duties under this Section 5.06(a) related to the timely
preparation and filing of Form 10-D is contingent upon such parties strictly
observing all applicable deadlines in the performance of their duties under this
Section 5.06(a), Sections 12.04, 1304, 13.05, 14.04 and 14.05. The Securities
Administrator shall have no liability for any loss, expense, damage or claim
arising out of or with respect to any failure to properly prepare and/or timely
file such Form 10-D, where such failure results from the Securities
Administrator’s inability or failure to receive, on a timely basis, any
information from any other party hereto needed to prepare, arrange for execution
or file such Form 10-D, not resulting from its own negligence, bad faith or
willful misconduct.
 
(b) Within 90 days after the end of each fiscal year of the Trust or such
earlier date as may be required by the Exchange Act (the “10-K Filing Deadline”)
(it being understood that the fiscal year for the Trust ends on December 31st of
each year), commencing in March 2008, the Securities Administrator shall prepare
and file on behalf of the Trust a Form 10-K, in form and substance as required
by the Exchange Act. Each such Form 10-K shall include the following items, in
each case to the extent they have been delivered to the Securities Administrator
within
 

117

--------------------------------------------------------------------------------



the applicable time frames set forth in this Agreement, (i) an annual compliance
statement for the Applicable Servicer, the Master Servicer and each Additional
Servicer, as described under Section 13.04 and Section 14.04, (ii)(A) the annual
reports on assessment of compliance with servicing criteria for the Applicable
Servicer, the Master Servicer, and each Additional Servicer, as described under
Sections 12.04, 13.05 and 14.05, and (B) if the Applicable Servicer’s, the
Master Servicer’s or each Additional Servicer’s report on assessment of
compliance with servicing criteria described under Sections 12.04, 13.05 and
14.05 identifies any material instance of noncompliance, disclosure identifying
such instance of noncompliance, or if the Applicable Servicer’s, the Master
Servicer’s, each Additional Servicer’s or the Securities Administrator’s report
on assessment of compliance with servicing criteria described under Sections
12.04, 13.05 and 14.05 is not included as an exhibit to such Form 10-K,
disclosure that such report is not included and an explanation why such report
is not included, (iii)(A) the registered public accounting firm attestation
report for the Applicable Servicer, the Master Servicer, each Additional
Servicer and the Securities Administrator, as described under Sections 12.04,
13.05 and 14.05, and (B) if any registered public accounting firm attestation
report described under Sections 12.04, 13.05 and 14.05 identifies any material
instance of noncompliance, disclosure identifying such instance of
noncompliance, or if any such registered public accounting firm attestation
report is not included as an exhibit to such Form 10-K, disclosure that such
report is not included and an explanation why such report is not included, and
(iv) a Sarbanes Certification signed by the Depositor as described in Section
13.05. In addition, the Securities Administrator shall sign a certification (in
the form attached hereto as Exhibit I-2) for the benefit of the Applicable
Servicer and its officers, directors and Affiliates regarding certain aspects of
the Servicer Certification (the “Securities Administrator Certification”)
(provided, however, that the Securities Administrator shall not undertake an
analysis of the accountant’s report attached as an exhibit to Form 10-K). Any
necessary disclosure that is required to be included on Form 10-K (“Additional
Form 10-K Disclosure”) shall, pursuant to the paragraph immediately below, be
reported by the Reporting Parties and directed and approved by the Depositor,
and the Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-K Disclosure absent
such reporting, direction and approval.
 
For so long as the Trust is subject to the reporting requirements of the
Exchange Act, no later than March 15, commencing in March 2008 (i) the Reporting
Parties shall be required to provide to the Securities Administrator and the
Depositor, to the extent known by a Responsible Officer, in EDGAR-compatible
form, or in such other form as otherwise agreed upon by the Securities
Administrator and the Depositor and such party, the form and substance of the
Additional Form 10-K Disclosure applicable to such party, and (ii) the Depositor
will approve, as to form and substance, or disapprove, as the case may be, the
inclusion of the Additional Form 10-K Disclosure on Form 10-K. The Securities
Administrator has no duty under this Agreement to monitor or enforce the
performance by the Reporting Parties of their duties under this paragraph or
proactively solicit or procure from such parties any Additional Form 10-K
Disclosure information. The Depositor will be responsible for any reasonable
fees and expenses assessed or incurred by the Securities Administrator in
connection with including any Additional Form 10-K Disclosure on Form 10-K
pursuant to this paragraph.
 

118

--------------------------------------------------------------------------------



After preparing the Form 10-K, the Securities Administrator shall forward
electronically a draft copy of the Form 10-K to the Depositor for review. No
later than end of business New York City time on the 4th Business Day prior to
the 10-K Filing Deadline, a senior officer of the Depositor shall sign the Form
10-K, and return an electronic or fax copy of such signed Form 10-K (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator. If a Form 10-K cannot be filed on time or if a previously filed
Form 10-K needs to be amended, the Securities Administrator will follow the
procedures set forth in the second paragraph of Section 5.06(d). Promptly (but
no later than 1 Business Day) after filing with the Commission, the Securities
Administrator will make available on its internet website a final executed copy
of each Form 10-K prepared and filed by the Securities Administrator. The
signing party at the Depositor can be contacted as described in Section 14.05.
The parties to this Agreement acknowledge that the performance by the Securities
Administrator of its duties under this Section 5.06(b) related to the timely
preparation and filing of Form 10-K is contingent upon such parties (and any
Additional Servicer or Servicing Function Participant) strictly observing all
applicable deadlines in the performance of their duties under this Section 5.06,
Sections 12.04 and 13.05 and Section 13.04. The Securities Administrator shall
have no liability for any loss, expense, damage, claim arising out of or with
respect to any failure to properly prepare and/or timely file such Form 10-K,
where such failure results from the Securities Administrator’s inability or
failure to receive, on a timely basis, any information from any other party
hereto needed to prepare, arrange for execution or file such Form 10-K, not
resulting from its own negligence, bad faith or willful misconduct.
 
(c) Within four (4) Business Days after the occurrence of an event requiring
disclosure on Form 8-K (each such event, a “Reportable Event”), and if requested
by the Depositor and to the extent it receives the Form 8-K Disclosure
Information described below, the Securities Administrator shall prepare and file
on behalf of the Trust any Form 8-K, as required by the Exchange Act, provided
that the Depositor shall file the initial Form 8-K in connection with the
issuance of the Certificates. Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall, pursuant to the paragraph immediately below,
be reported by the Reporting Parties and directed and approved by the Depositor,
and the Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Form 8-K Disclosure Information absent
such reporting, direction and approval.
 
For so long as the Trust is subject to the reporting requirements of the
Exchange Act, no later than end of business on the 2nd Business Day after the
occurrence of a Reportable Event (i) the Reporting Parties hereto shall be
required to provide to the Securities Administrator and the Depositor, to the
extent known by a Responsible Officer, in EDGAR-compatible form, or in such
other form as otherwise agreed upon by the Securities Administrator and the
Depositor and such party, the form and substance of the Form 8-K Disclosure
Information applicable to such party, and (ii) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the Form
8-K Disclosure Information on Form 8-K. The Securities Administrator has no duty
under this Agreement to monitor or enforce the performance by the Reporting
Parties of their duties under this paragraph or proactively solicit or procure
from such parties any Form 8-K Disclosure Information. The Depositor will be
responsible for any reasonable fees and expenses assessed or incurred by the
Securities Administrator in connection with including any Form 8-K Disclosure
Information on Form 8-K pursuant to this paragraph.
 

119

--------------------------------------------------------------------------------



After preparing the Form 8-K, the Securities Administrator shall forward
electronically a draft copy of the Form 8-K to the Depositor and the Applicable
Servicer for review. No later than Noon New York City time on the 4th Business
Day after the Reportable Event, a senior officer of the Depositor shall sign the
Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator. If a Form 8-K cannot be filed on time or if a previously filed
Form 8-K needs to be amended, the Securities Administrator will follow the
procedures set forth in the second paragraph of Section 5.06(d). Promptly (but
no later than 1 Business Day) after filing with the Commission, the Securities
Administrator will, make available on its internet website a final executed copy
of each Form 8-K prepared and filed by the Securities Administrator. The signing
party at the Depositor can be contacted as described in Section 14.05. The
parties to this Agreement acknowledge that the performance by the Securities
Administrator of its duties under this Section 5.06(c) related to the timely
preparation and filing of Form 8-K is contingent upon such parties strictly
observing all applicable deadlines in the performance of their duties under this
Section 5.06(c). The Securities Administrator shall have no liability for any
loss, expense, damage, claim arising out of or with respect to any failure to
properly prepare and/or timely file such Form 8-K, where such failure results
from the Securities Administrator’s inability or failure to receive, on a timely
basis, any information from any other party hereto needed to prepare, arrange
for execution or file such Form 8-K, not resulting from its own negligence, bad
faith or willful misconduct.
 
(d) On or prior to January 30 of the first year in which the Securities
Administrator is able to do so under applicable law, the Securities
Administrator shall prepare and file a Form 15 Suspension Notification relating
to the automatic suspension of reporting in respect of the Trust under the
Exchange Act.
 
In the event that the Securities Administrator is unable to timely file with the
Commission all or any required portion of any Form 8-K, 10-D or 10-K required to
be filed by this Agreement because required disclosure information was either
not delivered to it or delivered to it after the delivery deadlines set forth in
this Agreement or for any other reason, the Securities Administrator will
promptly notify the Depositor of such inability to make a timely filing with the
Commission. In the case of Form 10-D and 10-K, the Depositor, Applicable
Servicer and Securities Administrator will cooperate to prepare and file a Form
12b-25 and a 10-DA and 10-KA as applicable, pursuant to Rule 12b-25 of the
Exchange Act. In the case of Form 8-K, the Securities Administrator will, upon
receipt of all required Form 8-K Disclosure Information and upon the approval
and direction of the Depositor, include such disclosure information on the next
succeeding Form 10-D to be filed for the Trust. In the event that any previously
filed Form 8-K, 10-D or 10-K needs to be amended, the Securities Administrator
will notify the Depositor and the Applicable Servicer and such parties agree to
cooperate in connection with the Securities Administrator’s preparation of any
necessary 8-KA, 10-DA or 10-KA. Any Form 15 shall be signed by an officer of the
Master Servicer and any Form 12b-25 or any amendment to Form 10-D, Form 8-K or
Form 10-K shall be signed by a senior officer of the Depositor. The Depositor
and Applicable Servicer acknowledge that the performance by the Securities
Administrator of its duties under this Section 5.06(d) related to the timely
preparation and filing of Form 15, a Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K is contingent upon the Applicable Servicer and the Depositor
performing their duties under this Section. The Securities Administrator shall
have no liability for any loss, expense, damage, claim arising out of or with
respect to any failure to properly prepare and/or timely file any such Form 15,
Form 12b-25 or any amendments to Forms 8-K, 10-D or 10-K, where such failure
results from the Securities Administrator’s inability or failure to receive, on
a timely basis, any information from any other party hereto needed to prepare,
arrange for execution or file such Form 15, Form 12b-25 or any amendments to
Forms 8-K, 10-D or 10-K, not resulting from its own negligence, bad faith or
willful misconduct.
 

120

--------------------------------------------------------------------------------



The Securities Administrator shall have no responsibility to file any items
other than those specified in this Section 5.06; provided, however, the
Securities Administrator and the Applicable Servicer will cooperate with the
Depositor in connection with any additional filings with respect to the Trust
Fund as the Depositor deems necessary under the Exchange Act.
 
SECTION 5.07 The Swap Agreement. (a) On the Closing Date, the Securities
Administrator, on behalf of the Trust shall (i) establish and maintain in its
name, in trust for the benefit of Class A and Mezzanine Certificates, the Swap
Account and (ii) for the benefit of the Class A and Mezzanine Certificates,
cause the Trust to enter into the Swap Agreement. The Securities Administrator,
on behalf of the Trust, shall deposit in the Swap Account all payments that are
payable to the Trust Fund under the Swap Agreement. Net Swap Payments and Swap
Termination Payments (other than Swap Termination Payments resulting from a Swap
Counterparty Trigger Event) payable by the Securities Administrator, on behalf
of the Trust, to the Swap Counterparty pursuant to the Swap Agreement shall be
excluded from the Available Distribution Amount and shall be paid to the Swap
Counterparty pursuant to the Swap Agreement prior to any distributions to the
Certificateholders. On the Business Day prior to each Distribution Date, such
amounts will be remitted by the Securities Administrator, on behalf of the
Trust, to the Swap Account for payment to the Swap Counterparty, first to make
any Net Swap Payment owed to the Swap Counterparty pursuant to the Swap
Agreement for such Distribution Date, and second to make any Swap Termination
Payment (not due to a Swap Counterparty Trigger Event) owed to the Swap
Counterparty pursuant to the Swap Agreement for such Distribution Date. For
federal income tax purposes, such amounts paid to the Swap Account on the
Business Day prior to each Distribution Date shall be deemed paid to the Swap
Account in respect of REMIC II Regular Interest CE-IO to the extent of the
amount distributable on such REMIC II Regular Interest on such Distribution
Date. Any Swap Termination Payment triggered by a Swap Counterparty Trigger
Event owed to the Swap Counterparty pursuant to the Swap Agreement will be
subordinated to distributions to the Holders of the Class A and Mezzanine
Certificates and shall be paid as set forth under Section 5.01(a)(5)(v). Net
Swap Payments payable by the Swap Counterparty to the Securities Administrator
on behalf of the Trust Fund pursuant to the Swap Agreement will be deposited by
the Securities Administrator into the Swap Account. On each Distribution Date,
to the extent required, the Securities Administrator, on behalf of the Trust,
shall withdraw the following amounts from the Swap Account to distribute to the
Certificates in the following order of priority, in the case of clauses (D),
(F), (G) and (H), to the extent not covered by Net Monthly Excess Cash Flow:
 

121

--------------------------------------------------------------------------------



(A) first, to the Holders of the Class A Certificates, to pay any unpaid Senior
Interest Distribution Amount allocable to such Class of Class A Certificates, on
a pro rata basis based on the entitlement of each such class (in each case to
the extent not covered by the Interest Remittance Amount);
 
(B) second, to the Holders of the Class A Certificates, to pay accrued and
unpaid interest to the extent unpaid from interest collections, but only to the
extent of Prepayment Interest Shortfalls (not covered by payments by the
Applicable Servicer or the Master Servicer pursuant to Section 3.24 or
Section 4.15, respectively) allocated to such Certificates on such Distribution
Date, on a pro rata basis, based on the amount of such Prepayment Interest
Shortfalls previously allocated thereto that remain unreimbursed;
 
(C) third, to the Holders of the Mezzanine Certificates, in their order of
payment priority, to pay any unpaid Interest Distribution Amount allocable to
each such class (in each case to the extent not covered by the Interest
Remittance Amount);
 
(D) fourth, to the Holders of the Mezzanine Certificates, in order of Highest
Priority, in each case up to the related unpaid Interest Carry Forward Amount
related to such Certificates for such Distribution Date;
 
(E) fifth, to the Holders of the Mezzanine Certificates, in order of Highest
Priority, to pay accrued and unpaid interest to the extent unpaid from interest
collections, but only to the extent of Prepayment Interest Shortfalls (not
covered by payments by the Applicable Servicer or the Master Servicer pursuant
to Section 3.24 or Section 4.15, respectively) allocated to such Certificates on
such Distribution Date;
 
(F) sixth, to the Holders of the Class A Certificates, on a pro rata basis,
based on the amount of Net WAC Rate Carryover Amounts previously allocated
thereto that remain unreimbursed, and then sequentially to the Holders of the
Class of Mezzanine Certificates in order of Highest Priority, the amount of any
Net WAC Rate Carryover Amounts remaining unpaid as of that Distribution Date;
 
(G) seventh, to the Holders of the Class or Classes of Class A and Mezzanine
Certificates then entitled to receive distributions in respect of principal, in
an amount equal to the Overcollateralization Increase Amount, distributable as
part of the Principal Distribution Amount, but only to the extent of the
principal portion of Realized Losses for such Distribution Date;
 
(H) eighth, to the Holders of the Class A Certificates, on a pro rata basis,
based on the amount of any Allocated Realized Loss Amounts previously allocated
thereto that remain unreimbursed, and then to the Holders of the Class of
Mezzanine Certificates, in order of Highest Priority, the principal portion of
any Allocated Realized Loss Amount previously allocated thereto that remain
unreimbursed; and
 
(I) ninth, to the Holders of the Class CE-1 Certificates any balance remaining.
 

122

--------------------------------------------------------------------------------



(b) Subject to Sections 9.01 and 9.02 hereof, the Securities Administrator
agrees to comply with the terms of the Swap Agreement and to enforce the terms
and provisions thereof against the Swap Counterparty at the written direction of
the Holders of Class A and Mezzanine Certificates entitled to at least 51% of
the Voting Rights of such Classes of Certificates, or if the Securities
Administrator does not receive such direction from such Certificateholders, then
at the written direction of the Class CE-1 Certificateholder.
 
(c) The Swap Account shall be an Eligible Account. Amounts held in the Swap
Account from time to time shall continue to constitute assets of the Trust Fund,
but not of any REMIC, until released from the Swap Account pursuant to this
Section 5.07. The Swap Account constitutes an “outside reserve fund” within the
meaning of U.S. Treasury Regulation Section 1.860G-2(h) and is not an asset of
any REMIC. The Class CE-1 Certificateholder shall be the owner of the Swap
Account. The Securities Administrator shall keep records that accurately reflect
the funds on deposit in the Swap Account. All funds in the Swap Account shall
remain uninvested.
 
(d) The Securities Administrator shall treat the holders of each Class of
Certificates (other than the Class CE-1 Certificates, Class CE-2 Certificates
and Class R Certificates) as having entered into a notional principal contract
with the holders of the Class CE-1 Certificates. Pursuant to each such notional
principal contract, all holders of Certificates (other than the Class CE-1
Certificates, Class CE-2 Certificates and Class R Certificates) shall be treated
as having agreed to pay, on each Distribution Date, to the holder of the Class
CE-1 Certificates an aggregate amount equal to the excess, if any, of (i) the
amount payable on such Distribution Date on the REMIC II Regular Interest
corresponding to such Class of Certificates over (ii) the amount payable on such
Class of Certificates on such Distribution Date (such excess, a “Class IO
Distribution Amount”). In addition, pursuant to such notional principal
contract, the holder of the Class CE-1 Certificates shall be treated as having
agreed to pay the related Net WAC Rate Carryover Amounts to the holders of the
Certificates (other than the Class CE-1 Certificates, Class CE-2 Certificates
and Class R Certificates) in accordance with the terms of this Agreement. Any
payments to the Certificates from amounts deemed received in respect of this
notional principal contract shall not be payments with respect to a “regular
interest” in a REMIC within the meaning of Code Section 860G(a)(1). However, any
payment from the Certificates (other than the Class CE-1 Certificates, Class
CE-2 Certificates and Class R Certificates) of a Class IO Distribution Amount
shall be treated for tax purposes as having been received by the holders of such
Certificates in respect of the REMIC II Regular Interest corresponding to such
Class of Certificates and as having been paid by such holders to the Swap
Account pursuant to the notional principal contract. Thus, each Certificate
(other than the Class CE-1 Certificates and Class R Certificates) shall be
treated as representing not only ownership of regular interests in REMIC II, but
also ownership of an interest in, and obligations with respect to, a notional
principal contract.
 
(e) On the Closing Date, the Securities Administrator, on behalf of the Trust,
shall establish and maintain a Posted Collateral Account pursuant to the terms
of the Swap Agreement. The Securities Administrator shall deposit in the Posted
Collateral Account all collateral posted by the Swap Counterparty pursuant to
Paragraph 13(g)(i) of the credit support annex to the Swap Agreement and held by
Securities Administrator, on behalf of the Trust, pursuant to the credit support
annex to the Swap Agreement. Assets deposited into the Posted Collateral Account
(i) shall not be commingled or used with any other asset held by the Securities
Administrator and (ii) shall not be transferred to any other person or entity
except as may be provided in the Swap Agreement. The Posted Collateral Account
shall be an Eligible Account. All funds in the Posted Collateral Account shall
remain uninvested. The Posted Collateral Account and any amounts or assets held
in such account shall not be part of any REMIC created hereunder.
 
 

123

--------------------------------------------------------------------------------



SECTION 5.08 Tax Treatment of Swap Payments and Swap Termination Payments. (a)
For federal income tax purposes, each holder of a Class A Certificate or a
Mezzanine Certificate is deemed to own an undivided beneficial ownership
interest in a REMIC regular interest and the right to receive payments from the
Swap Account in respect of the Net WAC Rate Carryover Amount, and the obligation
to make payments to the Swap Account as provided herein. For federal income tax
purposes, the Securities Administrator will account for payments to each Class A
and Mezzanine Certificates as follows: each Class A and Mezzanine Certificate
will be treated as receiving their entire payment from REMIC II (regardless of
any Swap Termination Payment or obligation under the Swap Agreement) and
subsequently paying their portion of any Swap Termination Payment in respect of
each such Class’ obligation under the Swap Agreement. In the event that any such
Class is resecuritized in a REMIC, the obligation under the Swap Agreement to
pay any such Swap Termination Payment (or any Net Swap Payment), will be made by
one or more of the REMIC Regular Interests issued by the resecuritization REMIC
subsequent to such REMIC Regular Interest receiving its full payment from any
such Class A or Mezzanine Certificate. Resecuritization of any Class A or
Mezzanine Certificate in a REMIC will be permissible only if the Trustee
hereunder is the trustee in such resecuritization.
 
(b) The REMIC regular interest corresponding to a Class A or Mezzanine
Certificate will be entitled to receive interest and principal payments at the
times and in the amounts equal to those made on the certificate to which it
corresponds, except that (i) the maximum interest rate of that REMIC regular
interest will equal the Net WAC Pass-Through Rate computed for this purpose by
limiting the base calculation amount of the Swap Agreement to the aggregate
principal balance of the Mortgage Loans and (ii) any Swap Termination Payment
will be treated as being payable solely from Net Monthly Excess Cash Flow. As a
result of the foregoing, the amount of distributions and taxable income on the
REMIC regular interest corresponding to a Class A or Mezzanine Certificate may
exceed the actual amount of distributions on the Class A or Mezzanine
Certificate.
 
ARTICLE VI

 
THE CERTIFICATES
 
SECTION 6.01 The Certificates. (a) The Certificates in the aggregate will
represent the entire beneficial ownership interest in the Mortgage Loans and all
other assets included in REMIC I.
 

124

--------------------------------------------------------------------------------



The Certificates will be substantially in the forms annexed hereto as Exhibits
A-1 through A-17. The Certificates of each Class will be issuable in registered
form only, in denominations of authorized Percentage Interests as described in
the definition thereof. Each Certificate will share ratably in all rights of the
related Class.
 
Upon original issue, the Certificates shall be executed, authenticated by the
Securities Administrator and delivered to the Trustee upon the written order of
the Depositor. The Certificates shall be executed on behalf of the Trust by
manual or facsimile signature on behalf of the Securities Administrator by an
authorized signatory. Certificates bearing the manual or facsimile signatures of
individuals who were at any time the proper officers of the Securities
Administrator shall bind the Trust notwithstanding that such individuals or any
of them have ceased to hold such offices prior to the authentication and
delivery of such Certificates or did not hold such offices at the date of such
Certificates. No Certificate shall be entitled to any benefit under this
Agreement or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication substantially in the form provided herein
executed by the Securities Administrator by manual signature, and such
certificate of authentication shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder. All Certificates shall be dated the date of their authentication.
 
(b) The Class A Certificates and the Mezzanine Certificates shall initially be
issued as one or more Certificates held by the Book-Entry Custodian or, if
appointed to hold such Certificates as provided below, the Depository and
registered in the name of the Depository or its nominee and, except as provided
below, registration of such Certificates may not be transferred by the Trustee
except to another Depository that agrees to hold such Certificates for the
respective Certificate Owners with Ownership Interests therein. The Certificate
Owners shall hold their respective Ownership Interests in and to such
Certificates through the book-entry facilities of the Depository and, except as
provided below, shall not be entitled to definitive, fully registered
Certificates (“Definitive Certificates”) in respect of such Ownership Interests.
All transfers by Certificate Owners of their respective Ownership Interests in
the Book-Entry Certificates shall be made in accordance with the procedures
established by the Depository Participant or brokerage firm representing such
Certificate Owner. Each Depository Participant shall only transfer the Ownership
Interests in the Book-Entry Certificates of Certificate Owners it represents or
of brokerage firms for which it acts as agent in accordance with the
Depository’s normal procedures. The Securities Administrator is hereby initially
appointed as the Book-Entry Custodian and hereby agrees to act as such in
accordance herewith and in accordance with the agreement that it has with the
Depository authorizing it to act as such. The Book-Entry Custodian may, and, if
it is no longer qualified to act as such, the Book-Entry Custodian shall,
appoint, by a written instrument delivered to the Depositor, the Applicable
Servicer, the Trustee and, if the Securities Administrator is not the Book-Entry
Custodian, the Securities Administrator, any other transfer agent (including the
Depository or any successor Depository) to act as Book-Entry Custodian under
such conditions as the predecessor Book-Entry Custodian and the Depository or
any successor Depository may prescribe, provided that the predecessor Book-Entry
Custodian shall not be relieved of any of its duties or responsibilities by
reason of any such appointment of other than the Depository. If the Securities
Administrator resigns or is removed in accordance with the terms hereof, the
successor Securities Administrator or, if it so elects, the Depository shall
immediately succeed to its predecessor’s duties as Book-Entry Custodian. The
Depositor shall have the right to inspect, and to obtain copies of, any
Certificates held as Book-Entry Certificates by the Book-Entry Custodian.
 

125

--------------------------------------------------------------------------------



The Trustee, the Securities Administrator, the Applicable Servicer and the
Depositor may for all purposes (including the making of payments due on the
respective Classes of Book-Entry Certificates) deal with the Depository as the
authorized representative of the Certificate Owners with respect to the
respective Classes of Book-Entry Certificates for the purposes of exercising the
rights of Certificateholders hereunder. The rights of Certificate Owners with
respect to the respective Classes of Book-Entry Certificates shall be limited to
those established by law and agreements between such Certificate Owners and the
Depository Participants and brokerage firms representing such Certificate
Owners. Multiple requests and directions from, and votes of, the Depository as
Holder of any Class of Book-Entry Certificates with respect to any particular
matter shall not be deemed inconsistent if they are made with respect to
different Certificate Owners. The Securities Administrator may establish a
reasonable record date in connection with solicitations of consents from or
voting by Certificateholders and shall give notice to the Depository of such
record date.
 
If (i)(A) the Depositor advises the Securities Administrator in writing that the
Depository is no longer willing or able to properly discharge its
responsibilities as Depository, and (B) the Depositor is unable to locate a
qualified successor or (ii) after the occurrence of a Servicer Event of Default,
Certificate Owners representing in the aggregate not less than 66% of the
Ownership Interests of the Book-Entry Certificates advise the Securities
Administrator through the Depository, in writing, that the continuation of a
book-entry system through the Depository is no longer in the best interests of
the Certificate Owners, the Securities Administrator shall notify all
Certificate Owners, through the Depository, of the occurrence of any such event
and of the availability of Definitive Certificates to Certificate Owners
requesting the same. Upon surrender to the Securities Administrator of the
Book-Entry Certificates by the Book-Entry Custodian or the Depository, as
applicable, accompanied by registration instructions from the Depository for
registration of transfer, the Securities Administrator shall cause the
Definitive Certificates to be issued. Such Definitive Certificates will be
issued in minimum denominations of $25,000, except that any beneficial ownership
that was represented by a Book-Entry Certificate in an amount less than $25,000
immediately prior to the issuance of a Definitive Certificate shall be issued in
a minimum denomination equal to the amount represented by such Book-Entry
Certificate. None of the Depositor, the Applicable Servicer, the Master Servicer
or the Securities Administrator shall be liable for any delay in the delivery of
such instructions and may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Certificates all
references herein to obligations imposed upon or to be performed by the
Depository shall be deemed to be imposed upon and performed by the Securities
Administrator, to the extent applicable with respect to such Definitive
Certificates, and the Securities Administrator shall recognize the Holders of
the Definitive Certificates as Certificateholders hereunder.
 
SECTION 6.02 Registration of Transfer and Exchange of Certificates. (a) The
Securities Administrator shall cause to be kept at one of the offices or
agencies to be appointed by the Securities Administrator in accordance with the
provisions of Section 9.11, a Certificate Register for the Certificates in
which, subject to such reasonable regulations as it may prescribe, the
Securities Administrator shall provide for the registration of Certificates and
of transfers and exchanges of Certificates as herein provided.
 

126

--------------------------------------------------------------------------------



(b) No transfer of any Class M-9 Certificate, Class CE-1 Certificate, Class CE-2
Certificate, Class P Certificate or Residual Certificate (the “Private
Certificates”) shall be made unless that transfer is made pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “1933 Act”), and effective registration or qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification. In the event that such a transfer of a Private
Certificate is to be made without registration or qualification (other than in
connection with (i) the initial transfer of any such Certificate by the
Depositor to an Affiliate of the Depositor, (ii) the transfer of any such Class
CE-1 or Class P Certificate to the issuer under the Indenture or the indenture
trustee under the Indenture or (iii) a transfer of any such Class CE-1 or Class
P Certificate from the issuer under the Indenture or the indenture trustee under
the Indenture to the Depositor or an Affiliate of the Depositor), the Securities
Administrator shall require receipt of: (i) if such transfer is purportedly
being made in reliance upon Rule 144A under the 1933 Act, written certifications
from the Certificateholder desiring to effect the transfer and from such
Certificateholder’s prospective transferee, substantially in the forms attached
hereto as Exhibit F-1; and (ii) in all other cases, an Opinion of Counsel
satisfactory to it that such transfer may be made without such registration
(which Opinion of Counsel shall not be an expense of the Trust Fund or of the
Depositor, the Trustee, the Securities Administrator, the Applicable Servicer in
its capacity as such or any Sub-Servicer), together with copies of the written
certification(s) of the Certificateholder desiring to effect the transfer and/or
such Certificateholder’s prospective transferee upon which such Opinion of
Counsel is based, if any. None of the Depositor, the Securities Administrator or
the Trustee is obligated to register or qualify any such Certificates under the
1933 Act or any other securities laws or to take any action not otherwise
required under this Agreement to permit the transfer of such Certificates
without registration or qualification. Any Certificateholder desiring to effect
the transfer of any such Certificate shall, and does hereby agree to, indemnify
the Trustee, the Securities Administrator, the Depositor and the Applicable
Servicer against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.
 
Notwithstanding the foregoing, in the event of any such transfer of any
Ownership Interest in any Private Certificate that is a Book-Entry Certificate,
except with respect to the initial transfer of any such Ownership Interest by
the Depositor, such transfer shall be required to be made in reliance upon Rule
144A under the 1933 Act, and the transferee will be deemed to have made each of
the transferee representations and warranties set forth Exhibit F-1 hereto in
respect of such interest as if it was evidenced by a Definitive Certificate. The
Certificate Owner of any such Ownership Interest in any such Book-Entry
Certificate desiring to effect such transfer shall, and does hereby agree to,
indemnify the Trustee and the Depositor against any liability that may result if
the transfer is not so exempt or is not made in accordance with such federal and
state laws.
 
Notwithstanding the foregoing, no certification or Opinion of Counsel described
in this Section 6.02(b) will be required in connection with the transfer, on the
Closing Date, of any Class R Certificate by the Depositor to an “accredited
investor” within the meaning of Rule 501(d) of the 1933 Act.
 

127

--------------------------------------------------------------------------------



(c) (i) No purchase or transfer of the Class CE-1 Certificates, the Class CE-2
Certificates, the Class P Certificates or the Residual Certificates or any
interest therein shall be made to any Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring such Certificates
with “plan assets” (within the meaning of the Department of Labor regulation
promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA
(“Plan Assets”)) of a Plan, as certified by such beneficial owner in the form of
Exhibit G, unless the beneficial owner provides the Securities Administrator
with an Opinion of Counsel acceptable to and in form and substance satisfactory
to the Depositor, the Securities Administrator and the Applicable Servicer to
the effect that the purchase and holding of such Certificates is permissible
under applicable law, will not constitute or result in any non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code (or
comparable provisions of any subsequent enactments) and will not subject the
Depositor, the Applicable Servicer, the Master Servicer, the Securities
Administrator, the Trustee or the Trust Fund to any obligation or liability
(including obligations or liabilities under ERISA or Section 4975 of the Code)
in addition to those undertaken in this Agreement, which Opinion of Counsel
shall not be an expense of the Depositor, the Applicable Servicer, the Master
Servicer, the Securities Administrator, the Trustee or the Trust Fund.
 
(ii) Until the Swap Agreement terminates in May 2011, the Class A-3
Certificates, the Class A-4 Certificates, the Class M-1 Certificates, the Class
M-2 Certificates, the Class M-3 Certificates, the Class M-4 Certificates, the
Class M-5 Certificates, the Class M-6 Certificates, the Class M-7 Certificates,
the Class M-8 Certificates and the Class M-9 Certificates or any interest
therein may not be purchased by or transferred to a Plan, any Person acting,
directly or indirectly, on behalf of any such Plan or any Person acquiring such
Certificates with Plan Assets. Each beneficial owner of such Certificates or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of such Certificates or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring such Certificates with Plan Assets. After the
termination of the Swap Agreement in May 2011, each beneficial owner of the
Class A-3 Certificates, the Class A-4 Certificates, the Class M-1 Certificates,
the Class M-2 Certificates, the Class M-3 Certificates, the Class M-4
Certificates, the Class M-5 Certificates, the Class M-6 Certificates, the Class
M-7 Certificates, the Class M-8 Certificates or the Class M-9 Certificates or
any interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of such Certificates or any interest therein, that either
(A) it is not a Plan, any Person acting, directly or indirectly, on behalf of
any such Plan or any Person acquiring such Certificates with Plan Assets, (B) it
has acquired and is holding such Certificates in reliance on the Underwriters’
Exemption, and that it understands that there are certain conditions to the
availability of the Underwriters’ Exemption, including that such Certificates
must be rated, at the time of purchase, not lower than “BBB-” (or its
equivalent) by Fitch, S&P or Moody’s and such Certificates are so rated, that it
is an accredited investor as defined in Rule 501(a)(1) of Regulation D of the
Securities Act of 1933, as amended, and that it will obtain a representation
from any transferee that such transferee is an accredited investor, or (C) (1)
it is an insurance company, (2) the source of funds used to acquire or hold such
Certificates or any interest therein is an “insurance company general account,”
as such term is defined in Prohibited Transaction Class Exemption, or PTCE,
95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been
satisfied.
 

128

--------------------------------------------------------------------------------



(iii) Until the Swap Agreement terminates in May 2011, the Class A-1
Certificates and the Class A-2 Certificates or any interest therein may not be
purchased by or transferred to a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring such Certificates
with Plan Assets unless the beneficial owner of such Certificates or any
interest therein represents that its acquisition and holding of such
Certificates or any interest therein is eligible for exemptive relief under one
or more of the following exemptions: Prohibited Transaction Class Exemption
(“PTCE”) 96-23 (for transactions effected by “in-house asset managers”; PTCE
95-60 (for transactions by insurance company general accounts); PTCE 91-38, (for
transactions by bank collective investment funds); PTCE 90-1 (for transactions
by insurance company pooled separate accounts); PTCE 84-14 (for transactions
effected by “qualified professional asset managers”) (collectively, the
“Investor Exemptions”) and Section 408(b)(17) of ERISA (for transactions between
a Plan and a person or an entity that is a party in interest to such Plan (other
than a party in interest that is a fiduciary, or its affiliate, that has or
exercises discretionary authority or control or renders investment advice with
respect to the assets of the Plan involved in the transaction) solely by reason
of providing services to the Plan, but only if the Plan pays no more, or
receives no less, than adequate consideration) (the “Service Provider
Exemption”). After the termination of the Swap Agreement in May 2011, each
beneficial owner of the Class A-1 Certificates or the Class A-2 Certificates or
any interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of such Certificates or any interest therein, that either
(A) it is not a Plan, any Person acting, directly or indirectly, on behalf of
any such Plan or any Person acquiring such Certificates with Plan Assets, (B) it
has acquired and is holding such Certificates in reliance on the Underwriters’
Exemption, and that it understands that there are certain conditions to the
availability of the Underwriters’ Exemption, including that such Certificates
must be rated, at the time of purchase, not lower than “BBB-” (or its
equivalent) by Fitch, S&P or Moody’s and such Certificates are so rated, that it
is an accredited investor as defined in Rule 501(a)(1) of Regulation D of the
Securities Act of 1933, as amended, and that it will obtain a representation
from any transferee that such transferee is an accredited investor, or (C) it
has acquired and is holding such Certificates in reliance on the Service
Provider Exemption or one or more of the Investor Exemptions and it understands
that there are certain conditions to the availability of the Service Provider
Exemption and the Investor Exemptions.
 
(iv) Neither a certification nor an Opinion of Counsel shall be required in
connection with (A) the initial transfer of any such Certificate by the
Depositor to an Affiliate of the Depositor, (B) the transfer of any such
Certificate to the issuer under the Indenture or the indenture trustee under the
Indenture or (C) a transfer of any such Certificate from the issuer under the
Indenture or the indenture trustee under the Indenture to the Depositor or an
Affiliate of the Depositor (in which case such transferee shall be deemed to
have represented that it is not purchasing with Plan Assets), the Trustee and
the Securities Administrator shall be entitled to conclusively rely upon a
representation (which, upon the request of the Trustee and the Securities
Administrator, shall be a written representation) from the Depositor of the
status of such transferee as an affiliate of the Depositor.
 
(v) If any Certificate or any interest therein is acquired or held in violation
of the provisions of this Section 6.02(c), the next preceding permitted
beneficial owner will be treated as the beneficial owner of that Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any such Certificate
or any interest therein was effected in violation of the provisions of this
Section 6.02(c) shall indemnify and hold harmless the Depositor, the Applicable
Servicer, the Master Servicer, the Securities Administrator, the Trustee and the
Trust Fund from and against any and all liabilities, claims, costs or expenses
incurred by those parties as a result of that acquisition or holding.
 
129

--------------------------------------------------------------------------------


 
(d) (i) Each Person who has or who acquires any Ownership Interest in a Residual
Certificate shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the following provisions and to have
irrevocably authorized the Securities Administrator or its designee under clause
(iii)(A) below to deliver payments to a Person other than such Person and to
negotiate the terms of any mandatory sale under clause (iii)(B) below and to
execute all instruments of Transfer and to do all other things necessary in
connection with any such sale. The rights of each Person acquiring any Ownership
Interest in a Residual Certificate are expressly subject to the following
provisions:
 
(A) Each Person holding or acquiring any Ownership Interest in a Residual
Certificate shall be a Permitted Transferee and shall promptly notify the
Securities Administrator of any change or impending change in its status as a
Permitted Transferee.
 
(B) In connection with any proposed Transfer of any Ownership Interest in a
Residual Certificate, the Securities Administrator shall require delivery to it,
and shall not register the Transfer of any Residual Certificate until its
receipt of, an affidavit and agreement (a “Transfer Affidavit and Agreement,” in
the form attached hereto as Exhibit F-2) from the proposed Transferee, in form
and substance satisfactory to the Securities Administrator, representing and
warranting, among other things, that such Transferee is a Permitted Transferee,
that it is not acquiring its Ownership Interest in the Residual Certificate that
is the subject of the proposed Transfer as a nominee, trustee or agent for any
Person that is not a Permitted Transferee, that for so long as it retains its
Ownership Interest in a Residual Certificate, it will endeavor to remain a
Permitted Transferee, and that it has reviewed the provisions of this Section
6.02(d) and agrees to be bound by them.
 
(C) Notwithstanding the delivery of a Transfer Affidavit and Agreement by a
proposed Transferee under clause (B) above, if a Responsible Officer of the
Securities Administrator who is assigned to this transaction has actual
knowledge that the proposed Transferee is not a Permitted Transferee, no
Transfer of an Ownership Interest in a Residual Certificate to such proposed
Transferee shall be effected.
 
(D) Each Person holding or acquiring any Ownership Interest in a Residual
Certificate shall agree (x) to require a Transfer Affidavit and Agreement in the
form attached hereto as Exhibit F-2 from any other Person to whom such Person
attempts to transfer its Ownership Interest in a Residual Certificate and (y)
not to transfer its Ownership Interest unless it provides a Transferor Affidavit
(in the form attached hereto as Exhibit F-2) to the Securities Administrator
stating that, among other things, it has no actual knowledge that such other
Person is not a Permitted Transferee.
 

130

--------------------------------------------------------------------------------



(E) Each Person holding or acquiring an Ownership Interest in a Residual
Certificate, by purchasing an Ownership Interest in such Certificate, agrees to
give the Securities Administrator written notice that it is a “pass-through
interest holder” within the meaning of temporary U.S. Treasury Regulation
Section 1.67-3T(a)(2)(i)(A) immediately upon acquiring an Ownership Interest in
a Residual Certificate, if it is, or is holding an Ownership Interest in a
Residual Certificate on behalf of, a “pass-through interest holder.”
 
(ii) The Securities Administrator will register the Transfer of any Residual
Certificate only if it shall have received the Transfer Affidavit and Agreement
and all of such other documents as shall have been reasonably required by the
Securities Administrator as a condition to such registration. In addition, no
Transfer of a Residual Certificate shall be made unless the Securities
Administrator shall have received a representation letter from the Transferee of
such Certificate to the effect that such Transferee is a Permitted Transferee.
 
(iii) (A) If any purported Transferee shall become a Holder of a Residual
Certificate in violation of the provisions of this Section 6.02(d), then the
last preceding Permitted Transferee shall be restored, to the extent permitted
by law, to all rights as holder thereof retroactive to the date of registration
of such Transfer of such Residual Certificate. The Securities Administrator
shall be under no liability to any Person for any registration of Transfer of a
Residual Certificate that is in fact not permitted by this Section 6.02(d) or
for making any payments due on such Certificate to the holder thereof or for
taking any other action with respect to such holder under the provisions of this
Agreement.
 
(B) If any purported Transferee shall become a holder of a Residual Certificate
in violation of the restrictions in this Section 6.02(d) and to the extent that
the retroactive restoration of the rights of the holder of such Residual
Certificate as described in clause (iii)(A) above shall be invalid, illegal or
unenforceable, then the Securities Administrator shall have the right, but not
the obligation, without notice to the holder or any prior holder of such
Residual Certificate, to sell such Residual Certificate to a purchaser selected
by the Securities Administrator on such terms as the Securities Administrator
may choose. Such purported Transferee shall promptly endorse and deliver each
Residual Certificate in accordance with the instructions of the Securities
Administrator. Such purchaser may be the Securities Administrator itself or any
Affiliate of the Securities Administrator. The proceeds of such sale, net of the
commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, will be
remitted by the Securities Administrator to such purported Transferee. The terms
and conditions of any sale under this clause (iii)(B) shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any Person having an Ownership Interest in
a Residual Certificate as a result of its exercise of such discretion.
 

131

--------------------------------------------------------------------------------



(iv) The Securities Administrator shall make available to the Internal Revenue
Service and those Persons specified by the REMIC Provisions all information
necessary to compute any tax imposed (A) as a result of the Transfer of an
Ownership Interest in a Residual Certificate to any Person who is a Disqualified
Organization, including the information described in U.S. Treasury Regulations
Sections 1.860D-1(b)(5) and 1.860E-2(a)(5) with respect to the “excess
inclusions” of such Residual Certificate and (B) as a result of any regulated
investment company, real estate investment trust, common trust fund,
partnership, trust estate or organization described in Section 1381 of the Code
that holds an Ownership Interest in a Residual Certificate having as among its
record holders at any time any Person which is a Disqualified Organization.
Reasonable compensation for providing such information may be accepted by the
Securities Administrator.
 
(v) The provisions of this Section 6.02(d) set forth prior to this subsection
(v) may be modified, added to or eliminated, provided that there shall have been
delivered to the Securities Administrator at the expense of the party seeking to
modify, add to or eliminate any such provision the following:
 
(A) written notification from each Rating Agency to the effect that the
modification, addition to or elimination of such provisions will not cause such
Rating Agency to downgrade its then-current ratings of any Class of
Certificates; and
 
(B) an Opinion of Counsel, in form and substance satisfactory to the Securities
Administrator, to the effect that such modification of, addition to or
elimination of such provisions will not cause any Trust REMIC to cease to
qualify as a REMIC and will not cause any Trust REMIC to be subject to an
entity-level tax caused by the Transfer of any Residual Certificate to a Person
that is not a Permitted Transferee or a Person other than the prospective
transferee to be subject to a REMIC-tax caused by the Transfer of a Residual
Certificate to a Person that is not a Permitted Transferee.
 
(e) Subject to the preceding subsections, upon surrender for registration of
transfer of any Certificate at any office or agency of the Securities
Administrator maintained for such purpose pursuant to Section 9.12, the
Securities Administrator shall execute, authenticate and deliver, in the name of
the designated Transferee or Transferees, one or more new Certificates of the
same Class of a like aggregate Percentage Interest.
 
(f) At the option of the Holder thereof, any Certificate may be exchanged for
other Certificates of the same Class with authorized denominations and a like
aggregate Percentage Interest, upon surrender of such Certificate to be
exchanged at any office or agency of the Securities Administrator maintained for
such purpose pursuant to Section 9.12. Whenever any Certificates are so
surrendered for exchange, the Securities Administrator shall execute,
authenticate and deliver, the Certificates which the Certificateholder making
the exchange is entitled to receive. Every Certificate presented or surrendered
for transfer or exchange shall (if so required by the Securities Administrator)
be duly endorsed by, or be accompanied by a written instrument of transfer in
the form satisfactory to the Securities Administrator duly executed by, the
Holder thereof or his attorney duly authorized in writing. In addition, with
respect to each Class R Certificate, the Holder thereof may exchange, in the
manner described above, such Class R Certificate for two separate Certificates,
each representing such Holder’s respective Percentage Interest in the Class R-I
Interest and the Class R-II Interest, respectively, in each case that was
evidenced by the Class R Certificate being exchanged.
 

132

--------------------------------------------------------------------------------



(g) No service charge to the Certificateholders shall be made for any transfer
or exchange of Certificates, but the Securities Administrator may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer or exchange of Certificates.
 
(h) All Certificates surrendered for transfer and exchange shall be canceled and
destroyed by the Securities Administrator in accordance with its customary
procedures.
 
SECTION 6.03 Mutilated, Destroyed, Lost or Stolen Certificates. If (i) any
mutilated Certificate is surrendered to the Securities Administrator, or the
Securities Administrator receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate, and (ii) there is delivered to
the Securities Administrator such security or indemnity as may be required by it
to save it and the Trustee harmless, then, in the absence of actual knowledge by
the Securities Administrator that such Certificate has been acquired by a bona
fide purchaser, the Securities Administrator shall execute, authenticate and
deliver in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Certificate, a new Certificate of the same Class and of like denomination
and Percentage Interest but bearing a number not contemporaneously outstanding.
Upon the issuance of any new Certificate under this Section, the Securities
Administrator may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Securities Administrator)
connected therewith. Any replacement Certificate issued pursuant to this Section
shall constitute complete and indefeasible evidence of ownership in the
applicable REMIC created hereunder, as if originally issued, whether or not the
lost, stolen or destroyed Certificate shall be found at any time.
 
SECTION 6.04 Persons Deemed Owners. Prior to due presentation of a Certificate
for registration of transfer, the Depositor, the Applicable Servicer, the Master
Servicer, the Securities Administrator, the Trustee and any agent of any of them
may treat the Person in whose name any Certificate is registered as the owner of
such Certificate for the purpose of receiving distributions pursuant to Section
5.01 and for all other purposes whatsoever, and none of the Depositor, the
Applicable Servicer, the Master Servicer, Securities Administrator, the Trustee
or any agent of any of them shall be affected by notice to the contrary.
 
SECTION 6.05 Certain Available Information. On or prior to the date of the first
sale of any Private Certificate to an Independent third party, the Depositor
shall provide to the Securities Administrator a copy of any private placement
memorandum or other disclosure document used by the Depositor in connection with
the offer and sale of such Certificates. In addition, if any such private
placement memorandum or disclosure document is revised, amended or supplemented
at any time following the delivery thereof to the Securities Administrator, the
 

133

--------------------------------------------------------------------------------



Depositor promptly shall inform the Trustee and the Securities Administrator of
such event and shall deliver to the Securities Administrator a copy of the
private placement memorandum or disclosure document, as revised, amended or
supplemented. The Securities Administrator shall maintain at its Corporate Trust
Office and shall make available free of charge during normal business hours for
review by any Holder of a Certificate, a Certificate Owner or any Person
identified to the Securities Administrator as a prospective transferee of a
Certificate, originals or copies of the following items: (i) in the case of a
Holder, a Certificate Owner or prospective transferee of a Private Certificate,
the related private placement memorandum or other disclosure document relating
to such Class of Certificates, in the form most recently provided to the
Securities Administrator; and (ii) in all cases, (A) this Agreement and any
amendments hereof entered into pursuant to Section 13.01, (B) all monthly
statements required to be delivered to Certificateholders of the relevant Class
pursuant to Section 5.02 since the Closing Date, and all other notices, reports,
statements and written communications delivered to the Certificateholders of the
relevant Class pursuant to this Agreement since the Closing Date, (C) all
certifications delivered by a Responsible Officer of the Securities
Administrator since the Closing Date pursuant to Section 11.01(h), (D) any and
all Officer’s Certificates delivered to the Master Servicer by the Applicable
Servicer since the Closing Date to evidence the Applicable Servicer’s
determination that any Advance or Servicing Advance was, or if made, would be a
Nonrecoverable Advance or Nonrecoverable Servicing Advance, respectively, and
(E) any and all Officer’s Certificates delivered to the Trustee and the Master
Servicer by the Applicable Servicer since the Closing Date pursuant to Section
5.04(a). Copies of any and all of the foregoing items will be available by mail
from the Securities Administrator upon request at the expense of the Person
requesting the same.
 
ARTICLE VII

 
THE DEPOSITOR, THE APPLICABLE SERVICER AND THE MASTER SERVICER
 
SECTION 7.01 Respective Liabilities of the Depositor, the Applicable Servicer
and the Master Servicer. The Depositor, the Applicable Servicer and the Master
Servicer each shall be liable in accordance herewith only to the extent of the
obligations specifically imposed by this Agreement upon them in their respective
capacities as Depositor, Applicable Servicer and Master Servicer and undertaken
hereunder by the Depositor, the Applicable Servicer, and the Master Servicer
herein.
 
SECTION 7.02 Merger or Consolidation of the Depositor, the Master Servicer or
the Applicable Servicer. Subject to the following paragraph, the Depositor will
keep in full effect its existence, rights and franchises as a corporation under
the laws of the jurisdiction of its incorporation. Subject to the following
paragraph, the Applicable Servicer will keep in full effect its existence,
rights and franchises as a corporation under the laws of the jurisdiction of its
incorporation. Subject to the following paragraph, the Master Servicer will keep
in full effect its existence, rights and franchises as a national banking
association under the laws of the United States of America. The Depositor, the
Applicable Servicer and the Master Servicer each will obtain and preserve its
qualification to do business as a foreign entity in each jurisdiction in which
such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.
 

134

--------------------------------------------------------------------------------



The Depositor, the Master Servicer or the Applicable Servicer may be merged or
consolidated with or into any Person, or transfer all or substantially all of
its Servicing Assets (as defined below) to any Person, in which case any Person
resulting from any merger or consolidation to which the Depositor, the Master
Servicer or the Applicable Servicer shall be a party, or any Person succeeding
to the residential mortgage loan servicing business of the Depositor, the Master
Servicer or the Applicable Servicer, shall be the successor of the Depositor,
the Master Servicer or the Applicable Servicer, as the case may be, hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding;
provided, however, that (i) such Person shall have a net worth of not less than
$1,000,000 and (ii) the Rating Agencies’ ratings of the Class A Certificates and
the Mezzanine Certificates in effect immediately prior to such merger or
consolidation or transfer will not be qualified, reduced or withdrawn as a
result thereof (as evidenced by a letter to such effect from the Rating
Agencies); and provided further, that any successor to the Master Servicer shall
meet the eligibility requirements set forth in Section 7.06. “Servicing Assets”
means the personnel, equipment, facilities (or leases relating thereto) and
other assets required to operate as a residential mortgage loan servicer that
are currently being utilized by the Applicable Servicer
 
SECTION 7.03 Limitation on Liability of the Depositor, the Master Servicer, the
Applicable Servicer and Others. (a) None of the Depositor, the Master Servicer,
the Securities Administrator, the Applicable Servicer or any of the directors,
officers, employees or agents of the Depositor, the Master Servicer, the
Securities Administrator or the Applicable Servicer shall be under any liability
to the Trustee, Trust Fund or the Certificateholders for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Depositor, the Master Servicer, the Securities
Administrator, the Applicable Servicer or any such person against any breach of
warranties, representations or covenants made herein, or against any specific
liability imposed on any such Person pursuant hereto, or against any liability
which would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder. The Depositor, the Master Servicer, the
Securities Administrator, the Applicable Servicer and any director, officer,
employee or agent of the Depositor, the Master Servicer the Securities
Administrator, or the Applicable Servicer may rely in good faith on any document
of any kind which, prima facie, is properly executed and submitted by any Person
respecting any matters arising hereunder. The Depositor, the Master Servicer,
the Securities Administrator, the Applicable Servicer and any director, officer,
employee or agent of the Depositor, the Master Servicer the Securities
Administrator, or the Applicable Servicer shall be indemnified by the Trust Fund
and held harmless against any loss, liability or expense (including reasonable
legal fees and disbursements of counsel) incurred on their part that may be
sustained in connection with, arising out of, or related to, any claim or legal
action (including any pending or threatened claim or legal action) relating to
this Agreement or the Certificates, other than any loss, liability or expense
relating to any specific Mortgage Loan or Mortgage Loans (except as any such
loss, liability or expense shall be otherwise reimbursable pursuant to this
Agreement) or any loss,
 

135

--------------------------------------------------------------------------------



liability or expense incurred by reason of willful misfeasance, bad faith or
negligence in the performance of duties hereunder or by reason of reckless
disregard of obligations and duties hereunder. None of the Depositor, the Master
Servicer the Securities Administrator, or the Applicable Servicer shall be under
any obligation to appear in, prosecute or defend any legal action that is not
incidental to its duties under this Agreement and that in its opinion may
involve it in any expense or liability; provided, however, that each of the
Depositor, the Master Servicer, the Securities Administrator and the Applicable
Servicer may in its discretion undertake any such action which it may deem
necessary or desirable with respect to this Agreement and the rights and duties
of the parties hereto and the interests of the Certificateholders hereunder. In
such event, the legal expenses and costs of such action and any liability
resulting therefrom shall be expenses, costs and liabilities of the Trust Fund,
and the Depositor, the Master Servicer, the Securities Administrator, or the
Applicable Servicer shall be entitled to be reimbursed therefor from the
Custodial Account as and to the extent provided in Section 3.11, any such right
of reimbursement being prior to the rights of the Certificateholders to receive
any amount in the Custodial Account. Nothing in this Subsection 7.03(a) shall
affect the Applicable Servicer’s or the Master Servicer’s obligation to
supervise, or to take such actions as are necessary to ensure, the servicing and
administration of the Mortgage Loans pursuant to this Agreement.
 
(b) In taking or recommending any course of action pursuant to this Agreement,
unless specifically required to do so pursuant to this Agreement, the Applicable
Servicer shall not be required to investigate or make recommendations concerning
potential liabilities which the Trust might incur as a result of such course of
action by reason of the condition of the Mortgaged Properties but shall give
notice to the Trustee if it has notice of such potential liabilities.
 
SECTION 7.04 Limitation on Resignation of the Applicable Servicer. (a) Other
than in relation to a servicing transfer on the Interim Servicing Transfer Date,
the Applicable Servicer shall not resign from the obligations and duties hereby
imposed on it except by consent of the Master Servicer or upon determination
that its duties hereunder are no longer permissible under applicable law. Any
such determination pursuant to the preceding sentence permitting the resignation
of the Applicable Servicer shall be evidenced by an Opinion of Counsel to such
effect obtained at the expense of the Applicable Servicer and delivered to the
Trustee and the Master Servicer. No resignation of the Applicable Servicer shall
become effective until a successor servicer shall have assumed the Applicable
Servicer’s responsibilities, duties, liabilities (other than those liabilities
arising prior to the appointment of such successor) and obligations under this
Agreement.
 
(b) Except as expressly provided herein, the Applicable Servicer shall not
assign or transfer any of its rights, benefits or privileges hereunder to any
other Person, or delegate to or subcontract with, or authorize or appoint any
other Person to perform any of the duties, covenants or obligations to be
performed by the Applicable Servicer hereunder. The foregoing prohibition on
assignment shall not prohibit the Applicable Servicer from designating a
Sub-Servicer as payee of any indemnification amount payable to the Applicable
Servicer hereunder; provided, however, that as provided in Section 3.06 hereof,
no Sub-Servicer shall be a third-party beneficiary hereunder and the parties
hereto shall not be required to recognize any Sub-Servicer as an indemnitee
under this Agreement.

SECTION 7.05 Limitation on Resignation of the Master Servicer. The Master
Servicer shall not resign from the obligations and duties hereby imposed on it
except upon determination that its duties hereunder are no longer permissible
under applicable law. Any such determination pursuant to the preceding sentence
permitting the resignation of the Master Servicer shall be evidenced by an
Opinion of Counsel to such effect obtained at the expense of the Master Servicer
and delivered to the Trustee and the Rating Agencies. No resignation of the
Master Servicer shall become effective until the Trustee or other successor
Master Servicer shall have assumed the Master Servicer’s responsibilities,
duties, liabilities (other than those liabilities arising prior to the
appointment of such successor) and obligations under this Agreement.
 
136

--------------------------------------------------------------------------------


 
SECTION 7.06 Assignment of Master Servicing. The Master Servicer may sell and
assign its rights and delegate its duties and obligations in their entirety as
Master Servicer under this Agreement; provided, however, that: (i) the purchaser
or transferee shall accept in writing such assignment and delegation and assume
the obligations of the Master Servicer hereunder and (a) shall have a net worth
of not less than $15,000,000 (unless otherwise approved by each Rating Agency
pursuant to clause (ii) below); (b) shall be reasonably satisfactory to the
Trustee (as evidenced in a writing signed by the Trustee); and (c) shall execute
and deliver to the Trustee an agreement, in form and substance reasonably
satisfactory to the Trustee, which contains an assumption by such Person of the
due and punctual performance and observance of each covenant and condition to be
performed or observed by it as master servicer under this Agreement; (ii) each
Rating Agency shall be given prior written notice of the identity of the
proposed successor to the Master Servicer and each Rating Agency’s rating of the
Certificates in effect immediately prior to such assignment, sale and delegation
will not be downgraded, qualified or withdrawn as a result of such assignment,
sale and delegation, as evidenced by a letter to such effect delivered to the
Master Servicer and the Trustee; and (iii) the Master Servicer assigning and
selling the master servicing shall deliver to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent to such action under this Agreement have been completed and such
action is permitted by and complies with the terms of this Agreement. No such
assignment or delegation shall affect any liability of the Master Servicer
arising out of acts or omissions prior to the effective date thereof.
 
SECTION 7.07 Rights of the Depositor in Respect of the Applicable Servicer and
the Master Servicer. Each of the Applicable Servicer and the Master Servicer
shall afford (and any Sub-Servicing Agreement shall provide that each
Sub-Servicer shall afford) the Depositor, the Master Servicer, the Securities
Administrator and the Trustee, upon reasonable notice, during normal business
hours, access to all records maintained by the Applicable Servicer or the Master
Servicer (and any such Sub-Servicer) in respect of the Applicable Servicer’s
rights and obligations hereunder and access to officers of the Applicable
Servicer or the Master Servicer (and those of any such Sub-Servicer) responsible
for such obligations. Upon request, each of the Applicable Servicer and the
Master Servicer shall furnish to the Depositor and the Trustee its (and any such
Sub-Servicer’s) most recent financial statements and such other information
relating to the Applicable Servicer’s or the Master Servicer’s capacity to
perform its obligations under this Agreement as it possesses (and that any such
Sub-Servicer possesses). To the extent the Depositor, the Securities
Administrator and the Trustee are informed that such information is not
otherwise available to the public, the Depositor, the Securities Administrator
and the Trustee shall not disseminate any information obtained pursuant to the
preceding two sentences without
 

137

--------------------------------------------------------------------------------



the Applicable Servicer’s or the Master Servicer’s written consent, except as
required pursuant to this Agreement or to the extent that it is appropriate to
do so (i) in working with legal counsel, auditors, taxing authorities or other
governmental agencies, (ii) pursuant to any law, rule, regulation, order,
judgment, writ, injunction or decree of any court or governmental authority
having jurisdiction over the Depositor, the Securities Administrator and the
Trustee or the Trust Fund, and in any case, the Depositor, the Securities
Administrator or the Trustee, (iii) in disclosure of any and all information
that is or becomes publicly known, or information obtained by the Trustee or the
Securities Administrator from sources other than the Depositor, the Applicable
Servicer, or the Master Servicer, (iv) disclosure as required pursuant to this
Agreement or (v) in disclosure of any and all information (A) in any preliminary
or final offering circular, registration statement or contract or other document
pertaining to the transactions contemplated by the Agreement approved in advance
by the Depositor, the Applicable Servicer, the Securities Administrator or the
Master Servicer or (B) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Trustee or the Securities Administrator having a
need to know the same, provided that the Trustee or the Securities Administrator
advises such recipient of the confidential nature of the information being
disclosed, and uses its best efforts to assure the confidentiality of any such
disseminated non-public information. The Depositor may, but is not obligated to,
enforce the obligations of the Applicable Servicer or the Master Servicer under
this Agreement and may, but is not obligated to, perform, or cause a designee to
perform, any defaulted obligation of the Applicable Servicer or the Master
Servicer this Agreement or exercise the rights of the Applicable Servicer or the
Master Servicer under this Agreement; provided that neither the Master Servicer
nor the Applicable Servicer shall be relieved of any of its obligations under
this Agreement by virtue of such performance by the Depositor or its designee.
The Depositor shall not have any responsibility or liability for any action or
failure to act by the Applicable Servicer or the Master Servicer and is not
obligated to supervise the performance of the Applicable Servicer or the Master
Servicer under this Agreement or otherwise.
 
ARTICLE VIII
 
DEFAULT
 
SECTION 8.01 Servicer Events of Default; Master Servicer Events of Default.
(a)“Servicer Event of Default,” wherever used herein, means any one of the
following events:
 
(i) any failure by the Applicable Servicer to remit to the Securities
Administrator for distribution to the Certificateholders any payment (other than
an Advance required to be made from its own funds on any Servicer Remittance
Date pursuant to Section 5.03) required to be made under the terms of the
Certificates and this Agreement which continues unremedied for a period of
one (1) Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to the Applicable
Servicer by the Depositor or the Securities Administrator (in which case notice
shall be provided by telecopy), or to the Applicable Servicer, the Depositor and
the Securities Administrator by the Holders of Certificates entitled to at least
25% of the Voting Rights; or

(ii) any failure on the part of the Applicable Servicer duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Applicable Servicer contained in this Agreement, or the breach by
the Applicable Servicer of any representation and warranty contained in Section
2.05, which continues unremedied for a period of 30 days (or if such failure or
breach cannot be remedied within 30 days, then such remedy shall have been
commenced within 30 days and diligently pursued thereafter; provided, however,
that in no event shall such failure or breach be allowed to exist for a period
of greater than 90 days) or 15 days in the case of a failure to pay the premium
for any insurance policy required to be maintained under this Agreement after
the earlier of (i) the date on which written notice of such failure, requiring
the same to be remedied, shall have been given to the Applicable Servicer by the
Depositor or the Securities Administrator, or to the Applicable Servicer, the
Depositor and the Securities Administrator by the Holders of Certificates
entitled to at least 25% of the Voting Rights and (ii) actual knowledge of such
failure by a Servicing Officer; or
 
138

--------------------------------------------------------------------------------


 
(iii) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceeding, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Applicable Servicer and such decree or order shall have remained in force
undischarged or unstayed for a period of 90 days; or
 
(iv) the Applicable Servicer shall consent to the appointment of a conservator
or receiver or liquidator in any insolvency, readjustment of debt, marshalling
of assets and liabilities or similar proceedings of or relating to it or of or
relating to all or substantially all of its property; or
 
(v) the Applicable Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations; or
 
(vi) any failure of the Applicable Servicer to make any Advance on any Servicer
Remittance Date required to be made from its own funds pursuant to Section 5.03
which continues unremedied until 12:00 p.m. New York time on the Business Day
immediately following the Servicer Remittance Date.
 
If a Servicer Event of Default described in clauses (i) through (vi) of this
Section shall occur, then, and in each and every such case, so long as such
Servicer Event of Default shall not have been remedied, the Master Servicer may,
and at the written direction of the Holders of Certificates entitled to at least
66% of Voting Rights, the Master Servicer shall, by notice in writing to the
Applicable Servicer and to the Depositor, with a copy to the Master Servicer,
terminate all of the rights and obligations of the Applicable Servicer in its
capacity as Applicable Servicer under this Agreement, to the extent permitted by
law, in and to the Mortgage Loans and the proceeds thereof. If a Servicer Event
of Default described in clause (vi) hereof shall occur,
 

139

--------------------------------------------------------------------------------



the Master Servicer shall, by notice in writing to the Applicable Servicer and
the Trustee, terminate all of the rights and obligations of the Applicable
Servicer in its capacity as Applicable Servicer under this Agreement in and to
the Mortgage Loans and the proceeds thereof and the Master Servicer as successor
servicer, or another successor servicer appointed in accordance with Section
8.02, shall immediately make such Advance, subject to a determination of
recoverability. Notwithstanding the foregoing, if Wells Fargo Bank, N.A. is the
Applicable Servicer, and if a Servicer Event of Default described in clause (vi)
hereof shall occur, the Trustee shall, by notice in writing to the Applicable
Servicer, terminate all of the rights and obligations of the Applicable Servicer
in its capacity as Applicable Servicer under this Agreement in and to the
Mortgage Loans and the proceeds thereof and the Trustee, or a successor servicer
appointed in accordance with Section 8.02, shall immediately make such Advance.
On or after the receipt by the Applicable Servicer of such written notice, all
authority and power of the Applicable Servicer under this Agreement, whether
with respect to the Certificates (other than as a Holder of any Certificate) or
the Mortgage Loans or otherwise, shall pass to and be vested in the Master
Servicer pursuant to and under this Section, and, without limitation, the Master
Servicer is hereby authorized and empowered, as attorney-in-fact or otherwise,
to execute and deliver, on behalf of and at the expense of the Applicable
Servicer, any and all documents and other instruments and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement or
assignment of the Mortgage Loans and related documents, or otherwise, provided,
however, the parties acknowledge that notwithstanding the preceding sentence
there may be a transition period, not to exceed 90 days, in order to effect the
transfer of the Servicing obligations to the Master Servicer or other successor
servicer. The Applicable Servicer agrees promptly (and in any event no later
than ten Business Days subsequent to such notice) to provide the Master Servicer
with all documents and records requested by it to enable it to assume the
Applicable Servicer’s functions under this Agreement, and to cooperate with the
Master Servicer in effecting the termination of the Applicable Servicer’s
responsibilities and rights under this Agreement, including, without limitation,
the transfer within one Business Day to the Master Servicer for administration
by it of all cash amounts which at the time shall be or should have been
credited by the Applicable Servicer to the Custodial Account held by or on
behalf of the Applicable Servicer, the Certificate Account or any REO Account or
Servicing Account held by or on behalf of the Applicable Servicer or thereafter
be received with respect to the Mortgage Loans or any REO Property serviced by
the Applicable Servicer (provided, however, that the Applicable Servicer shall
continue to be entitled to receive all amounts accrued or owing to it under this
Agreement on or prior to the date of such termination, whether in respect of
Advances, Servicing Advances or otherwise, and shall continue to be entitled to
the benefits of Section 7.03, notwithstanding any such termination, with respect
to events occurring prior to such termination). For purposes of this Section
8.01, the Master Servicer shall not be deemed to have knowledge of a Servicer
Event of Default unless a Master Servicing Officer has actual knowledge thereof
or unless written notice of any event which is in fact such a Servicer Event of
Default is received by the Master Servicer and such notice references the
Certificates, the Trust Fund or this Agreement.
 
(b) “Master Servicer Event of Default,” wherever used herein, means any one of
the following events:

(i) any failure on the part of the Master Servicer duly to observe or perform in
any material respect any of the covenants or agreements on the part of the
Master Servicer contained in this Agreement, or the breach by the Master
Servicer of any representation and warranty contained in Section 2.04, which
continues unremedied for a period of 30 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Master Servicer by the Depositor or the Trustee or to the Master
Servicer, the Depositor and the Trustee by the Holders of Certificates entitled
to at least 25% of the Voting Rights; or
 
140

--------------------------------------------------------------------------------


 
(ii) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceeding, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Master Servicer and such decree or order shall have remained in force
undischarged or unstayed for a period of 90 days; or
 
(iii) the Master Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to it or of or
relating to all or substantially all of its property; or
 
(iv) the Master Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations.
 
If a Master Servicer Event of Default shall occur, then, and in each and every
such case, so long as such Master Servicer Event of Default shall not have been
remedied, the Depositor or the Trustee may, and at the written direction of the
Holders of Certificates entitled to at least 51% of Voting Rights, the Trustee
shall, by notice in writing to the Master Servicer (and to the Depositor if
given by the Trustee or to the Trustee if given by the Depositor) terminate all
of the rights and obligations of the Master Servicer in its capacity as Master
Servicer under this Agreement, to the extent permitted by law, and in and to the
Mortgage Loans and the proceeds thereof. On and after receipt by the Master
Servicer of such written notice, all responsibilities and duties of the Master
Servicer and all liabilities of the Master Servicer arising thereafter shall be
assumed by the Trustee in accordance with the terms and provisions hereof and
all authority and power of the Master Servicer under this Agreement, whether
with respect to the Certificates (other than as a Holder of any Certificate) or
the Mortgage Loans or otherwise including, without limitation, the compensation
payable to the Master Servicer under this Agreement, shall pass to and be vested
in the Trustee pursuant to and under this Section, and, without limitation, the
Trustee is hereby authorized and empowered, as attorney-in-fact or otherwise, to
execute and deliver, on behalf of and at the expense of the Master Servicer, any
and all documents and other instruments and to do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise. The Master Servicer
agrees promptly (and in any event no later than ten Business Days subsequent to
such notice) to provide the Trustee with all documents and records requested by
it to enable it to assume the Master Servicer’s functions under this Agreement,
and to cooperate with the Trustee in effecting the termination of the Master
Servicer’s responsibilities and rights under this Agreement (provided, however,
that the Master Servicer shall continue to be entitled to receive all amounts
accrued or owing to it under this Agreement on or prior to the date of such
termination and shall continue to be entitled to the benefits of Section 7.03,
notwithstanding any such termination, with respect to events occurring prior to
such termination). For purposes of this Section 8.01(b), the Trustee shall not
be deemed to have knowledge of a Master Servicer Event of Default unless a
Responsible Officer of the Trustee assigned to and working in the Trustee’s
Corporate Trust Office has actual knowledge thereof or unless written notice of
any event which is in fact such a Master Servicer Event of Default is received
by the Trustee and such notice references the Certificates, the Trust or this
Agreement.
 

141

--------------------------------------------------------------------------------



Neither the Trustee nor any other successor master servicer shall be deemed to
be in default hereunder by reason of any failure to make, or any delay in
making, any distribution hereunder or any portion thereof or any failure to
perform, or any delay in performing, any duties or responsibilities hereunder,
in either case caused by the failure of the Master Servicer to deliver or
provide, or any delay of the Master Servicer in delivering or providing, any
cash, information, documents or records to it. Notwithstanding anything herein
to the contrary, in no event shall the Trustee be liable for any Servicing Fee
or Master Servicing Fee or for any differential in the amount of the Servicing
Fee or Master Servicing Fee paid hereunder and the amount necessary to induce
any successor servicer or successor master servicer to act as successor servicer
or successor master servicer, as applicable, under this Agreement and the
transactions set forth or provided for herein.
 
Notwithstanding the above, the Trustee may, if it shall be unwilling to continue
to so act, or shall, if it is unable to so act, petition a court of competent
jurisdiction to appoint, or appoint on its own behalf any established housing
and home finance institution servicer, master servicer, servicing or mortgage
servicing institution having a net worth of not less than $15,000,000 and
meeting such other standards for a successor master servicer as are set forth in
this Agreement, as the successor to such Master Servicer in the assumption of
all of the responsibilities, duties or liabilities of a master servicer, like
the Master Servicer.
 
SECTION 8.02 Master Servicer to Act; Appointment of Successor. (a) (1) For so
long as Wells Fargo is not the Applicable Servicer, on and after the time the
Applicable Servicer receives a notice of termination the Master Servicer (or, if
Wells Fargo is the Applicable Servicer, the Trustee) shall be the successor in
all respects to the Applicable Servicer in its capacity as Applicable Servicer
under this Agreement and the transactions set forth or provided for herein, and
all the responsibilities, duties and liabilities relating thereto and arising
thereafter shall be assumed by the Master Servicer (or by the Trustee, as
applicable) (except for any representations or warranties of the Applicable
Servicer under this Agreement, the responsibilities, duties and liabilities
contained in Section 2.05 and the obligation to deposit amounts in respect of
losses pursuant to Section 3.12) in accordance with the terms and provisions
hereof including, without limitation, the Applicable Servicer’s obligations to
make Advances pursuant to Section 5.03; provided, however, that if the Master
Servicer (or Trustee, as applicable) is prohibited by law or regulation from
obligating itself to make advances regarding delinquent mortgage loans, then the
Master Servicer (or Trustee, as applicable) shall not be obligated to make
Advances pursuant to Section 5.03; and provided further, that any failure to
perform such duties or responsibilities caused by the Applicable Servicer’s
failure to provide information required by Section 8.01 shall not be considered
a default by the Master Servicer (or Trustee, as applicable) as successor to the
Applicable Servicer hereunder. As compensation therefor, the Master Servicer (or
Trustee, as applicable) shall be entitled to the Servicing Fee and all funds
relating to the Mortgage Loans to which the Applicable Servicer would have been
entitled had it continued to act hereunder. Notwithstanding the above and
subject to Section 8.02(a)(2) below, the Master Servicer or the Trustee, as
applicable, may, if it shall be unwilling to so act, or shall, if it is unable
to so act or if it is prohibited by law from making advances regarding
delinquent mortgage loans or if the Holders of Certificates entitled to at least
66% of the Voting Rights so request in writing to the Trustee, promptly appoint
or petition a court of competent jurisdiction to appoint, a Fannie Mae or
Freddie Mac approved mortgage loan servicing institution acceptable to each
Rating Agency without qualification, withdrawal or downgrading of the ratings
then assigned to any of the Certificates and having a net worth of not less than
$10,000,000, as the successor to the Applicable Servicer under this Agreement in
the assumption of all or any part of the responsibilities, duties or liabilities
of the Applicable Servicer under this Agreement.
 

142

--------------------------------------------------------------------------------



All Servicing Transfer Costs shall be paid by the predecessor servicer upon
presentation of reasonable documentation of such costs (provided, that if the
Trustee or the Master Servicer is the predecessor servicer by reason of this
Section 8.02, such costs shall be paid by the Applicable Servicer preceding the
Trustee or the Master Servicer as successor servicer, and if such predecessor or
initial servicer, as applicable, defaults in its obligation to pay such costs,
such costs shall be paid by the successor servicer, the Master Servicer or the
Trustee (in which case the successor servicer, the Master Servicer or the
Trustee, as applicable, shall be entitled to reimbursement therefor from the
assets of the Trust Fund).
 
All costs associated with the transfer of master servicing responsibilities
shall be paid by the predecessor master servicer upon presentation of reasonable
documentation of such costs (provided, that if the Trustee is the predecessor
master servicer by reason of this Section 8.02, such costs shall be paid by the
Master Servicer preceding the Trustee), and if such Master Servicer defaults in
its obligation to pay such costs, such costs shall be paid by the Trustee (in
which case the Trustee shall be entitled to reimbursement therefor from the
assets of the Trust Fund).
 
(2) No appointment of a successor to an Applicable Servicer under this Agreement
shall be effective until the assumption by the successor of all of the
Applicable Servicer’s responsibilities, duties and liabilities hereunder. In
connection with such appointment and assumption described herein, the Master
Servicer may make such arrangements for the compensation of such successor out
of payments on Mortgage Loans as it and such successor shall agree; provided,
however, that no such compensation shall be in excess of that permitted the
Applicable Servicer as such hereunder. The Depositor, the Master Servicer and
such successor shall take such action, consistent with this Agreement, as shall
be necessary to effectuate any such succession. Pending appointment of a
successor to the Applicable Servicer under this Agreement, the Master Servicer
shall act in such capacity as hereinabove provided.
 
 

143

--------------------------------------------------------------------------------



SECTION 8.03 Notification to Certificateholders. (a) Upon any termination of the
Applicable Servicer or the Master Servicer pursuant to Section 8.01 above or any
appointment of a successor to the Applicable Servicer or the Master Servicer
pursuant to Section 8.02 above, the Trustee or Securities Administrator, as
applicable, shall give prompt written notice thereof to Certificateholders at
their respective addresses appearing in the Certificate Register.
 
(b) Not later than the later of 60 days after the occurrence of any event, which
constitutes or which, with notice or lapse of time or both, would constitute a
Servicer Event of Default or Master Servicer Event of Default or five days after
a Responsible Officer of the Trustee or Securities Administrator, as applicable,
becomes aware of the occurrence of such an event, the Trustee or Securities
Administrator, as applicable, shall transmit by mail to all Holders of
Certificates notice of each such occurrence, unless such default or Servicer
Event of Default or Master Servicer Event of Default shall have been cured or
waived.
 
SECTION 8.04 Waiver of Events of Default. Holders representing at least 66% of
the Voting Rights evidenced by all Classes of Certificates affected by any
default or Servicer Event of Default or Master Servicer Event of Default
hereunder may waive such default or Servicer Event of Default or Master Servicer
Event of Default; provided, however, that a default or Servicer Event of Default
under clause (i) or (vi) of Section 8.01 may be waived only by all of the
Holders of the Regular Certificates. Upon any such waiver of a default or
Servicer Event of Default or Master Servicer Event of Default, such default or
Servicer Event of Default or Master Servicer Event of Default shall cease to
exist and shall be deemed to have been remedied for every purpose hereunder. No
such waiver shall extend to any subsequent or other default or Servicer Event of
Default or Master Servicer Event of Default or impair any right consequent
thereon except to the extent expressly so waived.
 
ARTICLE IX

 
CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR
 
SECTION 9.01 Duties of Trustee and Securities Administrator. (a) The Trustee,
prior to the occurrence of a Servicer Event of Default or a Master Servicer
Event of Default and after the curing of all Master Servicer Events of Default
and all Servicer Events of Default which may have occurred, and the Securities
Administrator each undertake to perform such duties and only such duties as are
specifically set forth in this Agreement as duties of the Trustee and the
Securities Administrator, respectively. During the continuance of a Master
Servicer Event of Default or a Servicer Event of Default (in each case, which
has not been cured or waived), the Trustee shall exercise such of the rights and
powers vested in it by this Agreement, and use the same degree of care and skill
in their exercise as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs. Any permissive right
of the Trustee enumerated in this Agreement shall not be construed as a duty.

(b) Each of the Trustee and the Securities Administrator, upon receipt of all
resolutions, certificates, statements, opinions, reports, documents, orders or
other instruments furnished to it, which are specifically required to be
furnished pursuant to any provision of this Agreement, shall examine them to
determine whether they conform on its face to the requirements of this
Agreement. If any such instrument is found not to conform on their face to the
requirements of this Agreement in a material manner, the Trustee or the
Securities Administrator, as the case may be, shall take such action as it deems
appropriate to have the instrument corrected, and if the instrument is not
corrected to its satisfaction, the Securities Administrator will provide notice
to the Trustee thereof and the Trustee will provide notice thereof to the
Certificateholders.
 
144

--------------------------------------------------------------------------------


 
(c) No provision of this Agreement shall be construed to relieve the Trustee or
the Securities Administrator from liability for its own negligent action, its
own negligent failure to act or its own misconduct; provided, however, that:
 
(i) With respect to the Trustee, prior to the occurrence of a Master Servicer
Event of Default, and after the curing or waiver of all such Master Servicer
Events of Default which may have occurred, and at all times with respect to the
Securities Administrator, the respective duties and obligations of the Trustee
and the Securities Administrator shall be determined solely by the express
provisions of this Agreement, neither the Trustee nor the Securities
Administrator shall be liable except for the performance of such duties and
obligations as are specifically set forth in this Agreement, no implied
covenants or obligations shall be read into this Agreement against the Trustee
or the Securities Administrator, and, in the absence of bad faith on the part of
the Trustee or Securities Administrator, respectively, the Trustee or the
Securities Administrator, respectively, may conclusively rely, as to the truth
of the statements and the correctness of the opinions expressed therein, upon
any certificates or opinions furnished to the Trustee or the Securities
Administrator, respectively, that conform to the requirements of this Agreement;
 
(ii) Neither the Trustee nor the Securities Administrator shall be personally
liable for an error of judgment made in good faith by a Responsible Officer or
Responsible Officers of the Trustee or a Responsible Officer or Responsible
Officers of the Securities Administrator, respectively, unless it shall be
proved that the Trustee or the Securities Administrator, respectively, was
negligent in ascertaining the pertinent facts; and
 
(iii) Neither the Trustee nor the Securities Administrator shall be liable with
respect to any action taken, suffered or omitted to be taken by it in good faith
in accordance with the direction of the Holders of Certificates entitled to at
least 25% of the Voting Rights relating to the time, method and place of
conducting any proceeding for any remedy available to the Trustee or the
Securities Administrator or exercising any trust or power conferred upon the
Trustee or the Securities Administrator under this Agreement.

(d) The Securities Administrator shall timely pay, from its own funds, the
amount of any and all federal, state and local taxes imposed on the Trust Fund
or its assets or transactions including, without limitation, (A) “prohibited
transaction” penalty taxes as defined in Section 860F of the Code, if, when and
as the same shall be due and payable, (B) any tax on contributions to a Trust
REMIC after the Closing Date imposed by Section 860G(d) of the Code and (C) any
tax on “net income from foreclosure property” as defined in Section 860G(c) of
the Code, but only if such taxes arise out of a breach by the Securities
Administrator of its obligations hereunder, which breach constitutes negligence
or misconduct of the Securities Administrator.
 
145

--------------------------------------------------------------------------------


 
SECTION 9.02 Certain Matters Affecting the Trustee and Securities Administrator.
(a) Except as otherwise provided in Section 9.01:
 
(i) The Trustee or the Securities Administrator may request and conclusively
rely upon and shall be fully protected in acting or refraining from acting upon
any resolution, Officer’s Certificate, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties;
 
(ii) The Trustee or the Securities Administrator may consult with counsel and
any Opinion of Counsel shall be full and complete authorization and protection
in respect of any action taken or suffered or omitted by it hereunder in good
faith and in accordance with such Opinion of Counsel;
 
(iii) Neither the Trustee nor the Securities Administrator shall be under any
obligation to exercise any of the trusts or powers vested in it by this
Agreement or to institute, conduct or defend any litigation hereunder or in
relation hereto at the request, order or direction of any of the
Certificateholders, pursuant to the provisions of this Agreement or the Swap
Agreement, unless such Certificateholders shall have offered to the Trustee or
the Securities Administrator security or indemnity reasonably satisfactory to it
against the costs, expenses and liabilities which may be incurred therein or
thereby; nothing contained herein shall, however, relieve the Trustee of the
obligation, upon the occurrence of a Master Servicer Event of Default (which has
not been cured or waived), to exercise such of the rights and powers vested in
it by this Agreement, and to use the same degree of care and skill in their
exercise as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs;
 
(iv) Neither the Trustee nor the Securities Administrator shall be personally
liable for any action taken, suffered or omitted by it in good faith and
believed by it to be authorized or within the discretion or rights or powers
conferred upon it by this Agreement;
 
(v) With respect to the Trustee, prior to the occurrence of a Master Servicer
Event of Default hereunder and after the curing of all Master Servicer Events of
Default which may have occurred, and at all times with respect to the Securities
Administrator, neither the Trustee nor the Securities Administrator shall be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing to do so by the Holders of Certificates entitled to at
least 25% of the Voting Rights; provided, however, that if the payment within a
reasonable time to the Trustee or the Securities Administrator of the costs,
expenses or liabilities likely to be incurred by it in the making of such
investigation is, in the opinion of the Trustee or the Securities Administrator,
not reasonably assured to the Trustee or the Securities Administrator by such
Certificateholders, the Trustee or the Securities Administrator may require
indemnity reasonably satisfactory to it against such expense or liability from
such Certificateholders as a condition to taking any such action;
 

146

--------------------------------------------------------------------------------



(vi) The Trustee and the Securities Administrator may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents, accountants or attorneys, and neither the Trustee nor the
Securities Administrator shall be responsible for any misconduct or negligence
on the part of any agents, accountants or attorneys appointed with due care by
it hereunder;
 
(vii) Neither the Trustee nor the Securities Administrator shall have an
obligation to invest and reinvest any cash held in the absence of timely and
specific written investment direction from the Applicable Servicer or the
Depositor. Except as provided in Section 3.12(b) with respect to the funds on
deposit in the Certificate Account, in no event shall the Trustee or the
Securities Administrator be liable for the selection of investments or for
investment losses incurred thereon and the Trustee and the Securities
Administrator shall have no liability in respect of losses incurred as a result
of the liquidation of any investment incurred as a result of the liquidation of
any investment prior to its stated maturity or the failure of the Applicable
Servicer or the Depositor to provide timely written investment direction;
 
(viii) In order to comply with its duties under the USA Patriot Act of 2001, the
Trustee and the Securities Administrator shall obtain and verify certain
information and documentation from the other parties to this Agreement
including, but not limited to, each such party’s name, address and other
identifying information; and
 
(ix) In no event shall the Trustee be liable, directly or indirectly, for any
special, indirect or consequential damages, even if the Trustee has been advised
of the possibility of such damages.
 
(b) All rights of action under this Agreement or under any of the Certificates,
enforceable by the Trustee and the Securities Administrator, may be enforced by
it without the possession of any of the Certificates, or the production thereof
at the trial or other proceeding relating thereto, and any such suit, action or
proceeding instituted by the Trustee or the Securities Administrator shall be
brought in the name of the Trustee or the Securities Administrator for the
benefit of all the Holders of such Certificates, subject to the provisions of
this Agreement.

(c) The Securities Administrator is hereby directed by the Depositor to execute
the Swap Agreement on behalf of the Trust in the form presented to it by the
Depositor and shall have no responsibility for the contents of the Swap
Agreement, including, without limitation, the representations and warranties
contained therein. Any funds payable by the Securities Administrator under the
Swap Agreement at closing shall be paid by the Depositor. Notwithstanding
anything to the contrary contained herein or in the Swap Agreement, the
Securities Administrator shall not be required to make any payments out of its
own funds to the counterparty under the Swap Agreement.
 
147

--------------------------------------------------------------------------------


 
SECTION 9.03 Trustee and Securities Administrator not Liable for Certificates or
Mortgage Loans. The recitals contained herein and in the Certificates (other
than the signature of the Securities Administrator, the authentication of the
Securities Administrator on the Certificates, the acknowledgments of the Trustee
contained in Article II and the representations and warranties of the Trustee in
Section 9.13) shall be taken as the statements of the Depositor and neither the
Trustee nor the Securities Administrator assumes any responsibility for their
correctness. Neither the Trustee nor the Securities Administrator makes any
representations or warranties as to the validity or sufficiency of this
Agreement (other than as specifically set forth in Section 9.13) or of the
Certificates (other than, as to the Securities Administrator, the signature of
the Securities Administrator and authentication of the Securities Administrator
on the Certificates) or of any Mortgage Loan or related document or of MERS or
the MERS® System. The Trustee and the Securities Administrator shall not be
accountable for the use or application by the Depositor of any of the
Certificates or of the proceeds of such Certificates, or for the use or
application of any funds paid to the Depositor or the Master Servicer in respect
of the Mortgage Loans or deposited in or withdrawn from the Custodial Account by
the Applicable Servicer, other than with respect to the Securities Administrator
any funds held by it or on behalf of the Trustee in accordance with Section
3.10, subject to Section 9.01.
 
SECTION 9.04 Trustee and Securities Administrator May Own Certificates. Each of
the Trustee and the Securities Administrator in its individual capacity or any
other capacity may become the owner or pledgee of Certificates and may transact
business with other interested parties and their Affiliates with the same rights
it would have if it were not Trustee or the Securities Administrator.
 
SECTION 9.05  Expenses of the Trustee and Securities Administrator. (a)  The
Trustee and the Securities Administrator, or any director, officer, employee or
agent of the Trustee and Securities Administrator, shall be indemnified by the
Trust Fund and held harmless against any loss, liability or expense (not
including expenses, disbursements and advances incurred or made by the Trustee
or Securities Administrator including the compensation and the expenses and
disbursements of its agents and counsel, in the ordinary course of the Trustee’s
or Securities Administrator’s performance in accordance with the provisions of
this Agreement) incurred by the Trustee or Securities Administrator in
connection with any Servicer Event of Default or Master Servicer Event of
Default (not including expenses, disbursements and advances incurred or made by
the Trustee in its capacity as successor servicer), default, claim or legal
action or any pending or threatened claim or legal action arising out of or in
connection with the acceptance or administration of its obligations and duties
under this Agreement or the Swap Agreement, other than any loss, liability or
expense (i) resulting from a breach of the Applicable Servicer’s obligations and
duties under this Agreement (for which the Applicable Servicer indemnifies
pursuant to Sections 9.05(b) and 11.03(b)), (ii) for the expenses of preparing
and filing Tax Returns pursuant to Section 11.01(d) or (iii) any loss, liability
or expense incurred by reason of its willful misfeasance, bad faith or
negligence in the performance of its duties hereunder or by reason of reckless
disregard of its respective obligations and duties hereunder. Any amounts
payable to the Trustee or the Securities Administrator, or any director,
officer, employee or agent of the Trustee or Securities Administrator in respect
of the indemnification provided by this paragraph (a), or pursuant to any other
right of reimbursement from the Trust Fund that the Trustee or the Securities
Administrator, or any director, officer, employee or agent of the Trustee, may
have hereunder in its capacity as such, may be withdrawn by the Trustee or the
Securities Administrator from the Certificate Account at any time.
 

148

--------------------------------------------------------------------------------



(b) The Applicable Servicer agrees to indemnify the Trustee and the Securities
Administrator from, and hold it harmless against, any loss, liability or expense
(including reasonable legal fees and disbursements of counsel) resulting from a
breach of the Applicable Servicer’s obligations and duties under this Agreement.
Such indemnity shall survive the termination or discharge of this Agreement and
the resignation or removal of the Trustee or the Securities Administrator. Any
payment hereunder made by the Applicable Servicer to the Trustee or the
Securities Administrator shall be from the Applicable Servicer’s own funds,
without reimbursement from the Trust Fund therefor.
 
The provisions of this Section 9.05 shall survive the termination of this
Agreement or the earlier resignation or removal of the Trustee
 
SECTION 9.06 Eligibility Requirements for Trustee and Securities Administrator.
The Trustee and the Securities Administrator shall at all times be a corporation
or an association (other than the Depositor, the Seller, the Master Servicer or
any Affiliate of the foregoing) organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $50,000,000 (or a member of a bank holding company whose capital and
surplus is at least $50,000,000) and subject to supervision or examination by
federal or state authority. If such corporation or association publishes reports
of conditions at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section the combined capital and surplus of such corporation or association
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. Any successor trustee appointed
pursuant to Section 9.07 shall have a sufficient rating so as to maintain the
then-current ratings of the Certificates. In case at any time the Trustee or the
Securities Administrator, as applicable, shall cease to be eligible in
accordance with the provisions of this Section, the Trustee or the Securities
Administrator, as applicable, shall resign immediately in the manner and with
the effect specified in Section 9.07.
 
SECTION 9.07 Resignation and Removal of the Trustee and Securities
Administrator. The Trustee and the Securities Administrator may at any time
resign and be discharged from the trust hereby created by giving written notice
thereof to the Depositor, the Applicable Servicer, the Master Servicer, the
Securities Administrator (in the case of resignation of the Trustee), the
Trustee (in the case of resignation of the Securities Administrator) and to the
Certificateholders. Upon receiving such notice of resignation, the Depositor
shall promptly appoint a successor trustee or successor securities administrator
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Trustee or Securities Administrator, as applicable,
and one copy to the successor trustee or successor securities administrator, as
applicable. A copy of such instrument shall be delivered to the
Certificateholders, the Trustee, the Securities Administrator, Master Servicer
and the Applicable Servicer by the Depositor. If no successor trustee or
successor securities administrator shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation or removal, the Trustee or Securities Administrator, as the case may
be, may petition any court of competent jurisdiction for the appointment of a
successor trustee, successor securities administrator, Trustee or Securities
Administrator, as applicable.
 

149

--------------------------------------------------------------------------------



If at any time the Trustee or the Securities Administrator shall cease to be
eligible in accordance with the provisions of Section 9.06 and shall fail to
resign after written request therefor by the Depositor, or if at any time the
Trustee or the Securities Administrator shall become incapable of acting, or
shall be adjudged bankrupt or insolvent, or a receiver of the Trustee or the
Securities Administrator or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or the Securities
Administrator or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Depositor may remove the Trustee or the
Securities Administrator, as applicable and appoint a successor trustee or the
successor securities administrator, as applicable, by written instrument, in
duplicate, which instrument shall be delivered to the Trustee or the Securities
Administrator so removed and to the successor trustee or successor securities
administrator. A copy of such instrument shall be delivered to the
Certificateholders, the Trustee, the Securities Administrator and the Master
Servicer by the Depositor.
 
The Holders of Certificates entitled to at least 66% of the Voting Rights may at
any time remove the Trustee or the Securities Administrator and appoint a
successor trustee or successor securities administrator by written instrument or
instruments, in triplicate, signed by such Holders or their attorneys-in-fact
duly authorized, one complete set of which instruments shall be delivered to the
Depositor, one complete set to the Trustee or the Securities Administrator so
removed and one complete set to the successor so appointed. A copy of such
instrument shall be delivered to the Certificateholders, the Trustee (in the
case of the removal of the Securities Administrator), the Securities
Administrator (in the case of the removal of the Trustee) and the Master
Servicer by the Depositor.
 
Any resignation or removal of the Trustee or the Securities Administrator and
appointment of a successor trustee or successor securities administrator
pursuant to any of the provisions of this Section shall not become effective
until acceptance of appointment by the successor trustee or successor securities
administrator, as applicable, as provided in Section 9.08. Any costs associated
with removing and replacing the Trustee shall be payable by the Trustee being
removed or replaced if such Trustee is being removed or replaced for cause.
Notwithstanding anything to the contrary contained herein, the Master Servicer
and the Securities Administrator shall at all times be the same Person.

SECTION 9.08 Successor Trustee or Securities Administrator. Any successor
trustee or successor securities administrator appointed as provided in Section
9.07 shall execute, acknowledge and deliver to the Depositor and to its
predecessor trustee or predecessor securities administrator an instrument
accepting such appointment hereunder, and thereupon the resignation or removal
of the predecessor trustee or predecessor securities administrator shall become
effective and such successor trustee or successor securities administrator
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
the like effect as if originally named as trustee or securities administrator
herein. The predecessor trustee or predecessor securities administrator shall
deliver to the successor trustee or successor securities administrator all
Mortgage Files and related documents and statements to the extent held by it
hereunder, as well as all moneys, held by it hereunder (other than any Mortgage
Files at the time held by a custodian, which custodian shall become the agent of
any successor trustee or successor securities administrator hereunder), and the
Depositor and the predecessor trustee or predecessor securities administrator
shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and certainly vesting and confirming in
the successor trustee or successor securities administrator all such rights,
powers, duties and obligations.
 
150

--------------------------------------------------------------------------------


 
No successor trustee or successor securities administrator shall accept
appointment as provided in this Section unless at the time of such acceptance
such successor trustee or successor securities administrator shall be eligible
under the provisions of Section 9.06 and the appointment of such successor
trustee or successor securities administrator shall not result in a downgrading
of any Class of Certificates by any Rating Agency, as evidenced by a letter from
each Rating Agency.
 
Upon acceptance of appointment by a successor trustee or successor securities
administrator as provided in this Section, the Depositor shall mail notice of
the succession of such trustee hereunder to all Holders of Certificates at their
addresses as shown in the Certificate Register. If the Depositor fails to mail
such notice within 10 days after acceptance of appointment by the successor
trustee or successor securities administrator, the successor trustee or
successor securities administrator shall cause such notice to be mailed at the
expense of the Depositor.
 
SECTION 9.09 Merger or Consolidation of Trustee or Securities Administrator. Any
corporation or association into which the Trustee or the Securities
Administrator may be merged or converted or with which it may be consolidated or
any corporation or association resulting from any merger, conversion or
consolidation to which the Trustee or the Securities Administrator shall be a
party, or any corporation or association succeeding to the business of the
Trustee or the Securities Administrator shall be the successor of the Trustee or
the Securities Administrator hereunder, provided such corporation or association
shall be eligible under the provisions of Section 9.06, without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.
 
SECTION 9.10 Appointment of Co-Trustee or Separate Trustee. (a) Notwithstanding
any other provisions hereof, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of REMIC I or property
securing the same may at the time be located, the Applicable Servicer and the
Trustee acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Trustee to act as
co-trustee or co-trustees, jointly with the Trustee, or separate trustee or
separate trustees, of all or any part of REMIC I, and to vest in such Person or
Persons, in such capacity, such title to REMIC I, or any part thereof, and,
subject to the other provisions of this Section 9.10, such powers, duties,
obligations, rights and trusts as the Applicable Servicer and the Trustee may
consider necessary or desirable. Any such co-trustee or separate trustee shall
be subject to the written approval of the Applicable Servicer. If the Applicable
Servicer shall not have joined in such appointment within 15 days after the
receipt by it of a request so to do, or in case a Servicer Event of Default
shall have occurred and be continuing, the Trustee alone shall have the power to
make such appointment. No co-trustee or separate trustee hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
9.06 hereunder and no notice to Holders of Certificates of the appointment of
co-trustee(s) or separate trustee(s) shall be required under Section 9.08
hereof. The Applicable Servicer shall be responsible for the fees of any
co-trustee or separate trustee appointed under this Section 9.10.
 

151

--------------------------------------------------------------------------------



(b) In the case of any appointment of a co-trustee or separate trustee pursuant
to this Section 9.10, all rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee or co-trustee jointly, except
to the extent that under any law of any jurisdiction in which any particular act
or acts are to be performed by the Trustee (whether as Trustee hereunder or as
successor to the Applicable Servicer or Master Servicer hereunder), the Trustee
shall be incompetent or unqualified to perform such act or acts, in which event
such rights, powers, duties and obligations (including the holding of title to
REMIC I or any portion thereof in any such jurisdiction) shall be exercised and
performed by such separate trustee or co-trustee at the direction of the
Trustee.
 
(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article IX. Each separate trustee and co-trustee, upon its acceptance of
the trust conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee, or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Depositor and the Applicable Servicer.
 
(d) Any separate trustee or co-trustee may, at any time, constitute the Trustee,
its agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

SECTION 9.11 Trustee to Execute Custodial Agreement and Securities Administrator
to Execute Swap Agreement. The Depositor hereby directs each of the Trustee and
the Securities Administrator to execute, deliver and perform its obligations
under the Custodial Agreement and the Swap Agreement, respectively, on the
Closing Date and thereafter on behalf of the Holders of the Class A Certificates
and the Mezzanine Certificates. The Depositor, the Applicable Servicer and the
Holders of the Class A Certificates and the Mezzanine Certificates by their
acceptance of such Certificates acknowledge and agree that each of the Trustee
and the Securities Administrator shall execute, deliver and perform its
obligations under the Custodial Agreement and the Swap Agreement, respectively,
and shall do so solely in its capacity as Trustee of the Trust Fund and in its
capacity as Securities Administrator, respectively, and not in its individual
capacity.
 
152

--------------------------------------------------------------------------------


 
SECTION 9.12 Appointment of Office or Agency. The Certificates may be
surrendered for registration of transfer or exchange and presented for final
distribution at the Securities Administrator’s Corporate Trust Office located at
Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479.
 
SECTION 9.13 Representations and Warranties of the Trustee and the Securities
Administrator. Each of the Trustee and Securities Administrator hereby
represents and warrants, solely as to itself, to the Applicable Servicer and the
Depositor, as of the Closing Date, that:
 
(i) It is a national banking association duly organized, validly existing and in
good standing under the laws of the United States.
 
(ii) The execution and delivery of this Agreement by it, and the performance and
compliance with the terms of this Agreement by it, will not violate its charter
or bylaws.
 
(iii) It has the full power and authority to enter into and consummate all
transactions contemplated by this Agreement, has duly authorized the execution,
delivery and performance of this Agreement, and has duly executed and delivered
this Agreement.
 
SECTION 9.14 Interim Servicer and Servicer Indemnification.
 
Each of the Interim Servicer and the Servicer agrees to indemnify the Trust
Fund, the Depositor, the Master Servicer and the Trustee for any taxes and costs
including, without limitation, any reasonable attorneys’ fees imposed on or
incurred by the Trust Fund, the Depositor, the Master Servicer or the Trustee,
as a result of a breach of the Interim Servicer’s or Servicer’s covenants set
forth in Article III or this Article IX
 
SECTION 9.15 Valid, Legal and Binding Obligation. This Agreement, assuming due
authorization, execution and delivery by the other parties hereto, constitutes a
valid, legal and binding obligation of it, enforceable against it in accordance
with the terms hereof, subject to (A) applicable bankruptcy, insolvency,
receivership, reorganization, moratorium and other laws affecting the
enforcement of creditors’ rights generally, and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law.

SECTION 9.16 Appointment of the Custodian. The Trustee may, at the direction of
the Depositor and with the consent of the Applicable Servicer, appoint the
Custodian to hold all or a portion of the Mortgage Files as agent for the
Trustee, by entering into the Custodial Agreement. The appointment of the
Custodian may at any time be terminated in accordance with the Custodial
Agreement and a substitute custodian appointed therefor upon the reasonable
request of the Applicable Servicer to the Trustee, the consent to which shall
not be unreasonably withheld. The Master Servicer shall pay the fees (out of the
Master Servicer Fee) and expenses not covered by the monthly fee paid to the
Custodian and indemnity afforded to the Custodian (out of the Certificate
Account) in accordance with Section 9.05 hereof and the Custodial Agreement. To
the extent any fees and expenses of the Custodian are not paid by the Master
Servicer, the Securities Administrator shall pay such fees and expenses from the
Trust Fund. The Trustee, as directed by the Depositor and with the consent of
the Applicable Servicer initially appoints LaSalle Bank National Association, as
Custodian. Subject to Article IX hereof, the Trustee agrees to comply with the
terms of the Custodial Agreement and to enforce the terms and provisions thereof
against the Custodian for the benefit of the Certificateholders having an
interest in any Mortgage File held by the Custodian. The Custodian shall be a
depository institution or trust company subject to supervision by federal or
state authority, shall have combined capital and surplus of at least $10,000,000
and shall be qualified to do business in the jurisdiction in which it holds any
Mortgage File. The Custodial Agreement may be amended only as provided therein.
The Trustee shall not be liable for the acts or omissions of the Custodian. In
no event shall the appointment of the Custodian pursuant to the Custodial
Agreement diminish the obligations of the Trustee hereunder.
 
153

--------------------------------------------------------------------------------


 
ARTICLE X

 
TERMINATION
 
SECTION 10.01 Termination Upon Repurchase or Liquidation of All Mortgage Loans.
(a) Subject to Section 10.02, the respective obligations and responsibilities
under this Agreement of the Depositor, the Interim Servicer, the Servicer, the
Master Servicer and the Trustee (other than the obligations of the Applicable
Servicer and the Master Servicer to the Trustee pursuant to Section 9.05 and of
the Applicable Servicer to make remittances to the Securities Administrator and
of the Securities Administrator to make payments in respect of the REMIC I
Regular Interests and the Classes of Certificates as hereinafter set forth)
shall terminate upon payment to the Certificateholders and the deposit of all
amounts held by or on behalf of the Trustee and required hereunder to be so paid
or deposited on the Distribution Date coinciding with or following the earlier
to occur of (i) the purchase by the Terminator (as defined below) of all
Mortgage Loans and each REO Property remaining in REMIC I and (ii) the final
payment or other liquidation (or any advance with respect thereto) of the last
Mortgage Loan or REO Property remaining in REMIC I; provided, however, that in
no event shall the trust created hereby continue beyond the earlier of (a) the
expiration of 21 years from the death of the last survivor of the descendants of
Joseph P. Kennedy, the late ambassador of the United States to the Court of St.
James, living on the date hereof and (b) the latest possible Maturity Date.
Subject to Section 3.10 hereof, the purchase by the Terminator of all Mortgage
Loans and each REO Property remaining in REMIC I shall be at a price equal to
the greater of (i) the Stated Principal Balance of the Mortgage Loans and the
appraised value of any REO Properties (such appraisal to be conducted by an
Independent appraiser mutually agreed upon by the Terminator and, to the extent
that the Class A Certificates or a Class of Mezzanine Certificates will not
receive all amounts owed to it as a result of the termination, the Trustee, in
their reasonable discretion) and (ii) the fair market value of the Mortgage
Loans and the REO Properties (as determined by the Terminator and, to the extent
that the Class A Certificates or a Class of Mezzanine Certificates will not
receive all amounts owed to it as a result of the termination, the Trustee (it
being understood and agreed that any determination by the Trustee shall be made
solely in reliance on an appraisal by an Independent appraiser as provided
above)), as of the close of business on the third Business Day next preceding
the date upon which notice of any such termination is furnished to the related
Certificateholders pursuant to Section 10.01(c), in each case plus accrued and
unpaid interest thereon at the weighted average of the Mortgage Rates through
the end of the Due Period preceding the final Distribution Date plus
unreimbursed Servicing Advances, any Swap Termination Payment payable to the
Swap Counterparty then remaining unpaid or which is due to the exercise of such
option, Advances, any unpaid Servicing Fees allocable to such Mortgage Loans and
REO Properties and any accrued and unpaid Net WAC Rate Carryover Amounts (the
“Termination Price”); provided, however, such option may only be exercised if
the Termination Price is sufficient to pay all interest accrued on, as well as
amounts necessary to retire the principal balance of, each class of notes issued
pursuant to the Indenture. If the determination of the fair market value of the
Mortgage Loans and REO Properties shall be required to be made by the Terminator
and an Independent appraiser as provided above, (A) such appraisal shall be
obtained at no expense to the Trustee and (B) the Trustee may conclusively rely
on, and shall be protected in relying on, such appraisal.
 

154

--------------------------------------------------------------------------------



(b) The majority Holder of the Class CE-1 Certificates shall have the right (the
party exercising such right, the “Terminator”) to purchase all of the Mortgage
Loans and each REO Property remaining in REMIC I pursuant to clause (i) of the
preceding paragraph in the manner set forth in Section 10.01(c) below if the
aggregate Stated Principal Balance of the Mortgage Loans and each REO Property
remaining in the Trust Fund at the time of such election is reduced to less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
(c) Notice of the liquidation of the Certificates shall be given promptly by the
Securities Administrator by letter to Certificateholders mailed (a) in the event
such notice is given in connection with the purchase of the Mortgage Loans and
each REO Property by the Terminator, not earlier than the 10th day and not later
than the 20th day of the month next preceding the month of the final
distribution on the related Certificates or (b) otherwise during the month of
such final distribution on or before the Determination Date in such month, in
each case specifying (i) the Distribution Date upon which the Trust Fund will
terminate and the final payment in respect of the REMIC I Regular Interests, as
applicable and the related Certificates will be made upon presentation and
surrender of the related Certificates at the office or agency of the Securities
Administrator therein designated, (ii) the amount of any such final payment,
(iii) that no interest shall accrue in respect of the REMIC I Regular Interests
or the related Certificates from and after the Interest Accrual Period relating
to the final Distribution Date therefor and (iv) that the Record Date otherwise
applicable to such Distribution Date is not applicable, payments being made only
upon presentation and surrender of the related Certificates at the office of the
Securities Administrator. In the event such notice is given in connection with
the purchase of all of the Mortgage Loans and each REO Property remaining in
REMIC I by the Terminator, the Terminator shall deliver to the Securities
Administrator for deposit in the Certificate Account, not later than the third
Business Day preceding the date for such final payment, an amount in immediately
available funds equal to the above-described purchase price. The Securities
Administrator shall remit to the Applicable Servicer from such funds deposited
in the Certificate Account (i) any amounts which the Applicable Servicer would
be permitted to withdraw and retain from the Custodial Account pursuant to
Section 3.11 and (ii) any other amounts otherwise payable by the Securities
Administrator to the Applicable Servicer from amounts on deposit in the
Certificate Account pursuant to the terms of this Agreement, in each case prior
to making any final distributions pursuant to Section 11.01(d) below. Upon
certification to the Trustee by the Terminator of the making of such final
deposit, the Trustee shall promptly cause the release to the Terminator the
Mortgage Files for the remaining Mortgage Loans, and the Trustee shall execute
all assignments, endorsements and other instruments necessary to effectuate such
transfer.
 

155

--------------------------------------------------------------------------------



Immediately following the deposit of funds in trust hereunder in respect of the
Certificates, the Trust Fund shall terminate.
 
SECTION 10.02 Additional Termination Requirements. (a) In the event that the
Terminator purchases all the Mortgage Loans and each REO Property or the final
payment on or other liquidation of the last Mortgage Loan or REO Property
remaining in REMIC I pursuant to Section 10.01, the Trust Fund (or the
applicable Trust REMIC) shall be terminated in accordance with the following
additional requirements:
 
(i) The Securities Administrator shall specify the first day in the 90-day
liquidation period in a statement attached to each Trust REMIC’s final Tax
Return pursuant to U.S. Treasury Regulation Section 1.860F-1 and shall satisfy
all requirements of a qualified liquidation under Section 860F of the Code and
any regulations thereunder, as evidenced by an Opinion of Counsel obtained at
the expense of the Terminator;
 
(ii) During such 90-day liquidation period and, at or prior to the time of
making of the final payment on the Certificates, the Trustee shall sell all of
the assets of REMIC I to the Terminator for cash; and
 
(iii) At the time of the making of the final payment on the Certificates, the
Securities Administrator shall distribute or credit, or cause to be distributed
or credited, to the Holders of the Residual Certificates in respect of the Class
R-I Interest all cash on hand in the Trust Fund (other than cash retained to
meet claims), and the Trust Fund shall terminate at that time.
 
(b) At the expense of the requesting Terminator (or, if the Trust Fund is being
terminated as a result of the occurrence of the event described in clause (ii)
of the first paragraph of Section 10.01, at the expense of the Depositor without
the right of reimbursement from the Trust Fund), the Terminator shall prepare or
cause to be prepared the documentation required in connection with the adoption
of a plan of liquidation of each Trust REMIC pursuant to this Section 10.02.

(c) By their acceptance of Certificates, the Holders thereof hereby agree to
authorize the Securities Administrator to specify the 90-day liquidation period
for each Trust REMIC, which authorization shall be binding upon all successor
Certificateholders.
 
156

--------------------------------------------------------------------------------


 
ARTICLE XI

 
REMIC PROVISIONS
 
SECTION 11.01 REMIC Administration. (a) The Trustee shall elect to treat each
Trust REMIC as a REMIC under the Code and, if necessary, under applicable state
law. Each such election will be made by the Trustee on Form 1066 or other
appropriate federal tax or information return or any appropriate state return
for the taxable year ending on the last day of the calendar year in which the
Certificates are issued. For the purposes of the REMIC election in respect of
REMIC I, the REMIC I Regular Interests shall be designated as the Regular
Interests in REMIC I and the Class R-I Interest shall be designated as the sole
class of Residual Interests in REMIC I. The REMIC regular interest components of
the Class A Certificates, the Mezzanine Certificates, the Class CE-1
Certificates and the Class CE-2 Certificates shall be designated as the Regular
Interests in REMIC II and the Class R-II Interest shall be designated as the
sole class of Residual Interests in REMIC II. Neither the Trustee nor the
Securities Administrator shall permit the creation of any “interests” in any
Trust REMIC (within the meaning of Section 860G of the Code) other than the
REMIC I Regular Interests and the interests represented by the Certificates.
 
(b) The Closing Date is hereby designated as the “Startup Day” of each Trust
REMIC within the meaning of Section 860G(a)(9) of the Code.
 
(c) The Securities Administrator shall be reimbursed for any and all expenses
relating to any tax audit of the Trust Fund (including, but not limited to, any
professional fees or any administrative or judicial proceedings with respect to
each Trust REMIC that involve the Internal Revenue Service or state tax
authorities), including the expense of obtaining any tax related Opinion of
Counsel required to be obtained hereunder. The Securities Administrator, as
agent for each Trust REMIC’s tax matters person shall (i) act on behalf of the
Trust Fund in relation to any tax matter or controversy involving any Trust
REMIC and (ii) represent the Trust Fund in any administrative or judicial
proceeding relating to an examination or audit by any governmental taxing
authority with respect thereto. The holder of the largest Percentage Interest of
each Class of Residual Certificates shall be designated, in the manner provided
under U.S. Treasury Regulations Section 1.860F-4(d) and U.S. Treasury
Regulations Section 301.6231(a)(7)-1, as the tax matters person of the Trust
REMICs created hereunder. By their acceptance thereof, the holder of the largest
Percentage Interest of the Residual Certificates hereby agrees to irrevocably
appoint the Securities Administrator or an Affiliate as its agent to perform all
of the duties of the tax matters person for the Trust Fund.
 
(d) The Securities Administrator shall prepare and file, and the Trustee shall
sign, all of the Tax Returns (including Form 8811, which must be filed within 30
days following the Closing Date) in respect of each Trust REMIC created
hereunder. The expenses of preparing and filing such returns shall be borne by
the Securities Administrator without any right of reimbursement therefor.
 
(e) The Securities Administrator, as an agent for each Trust REMIC tax matters
person, shall perform on behalf of each Trust REMIC all reporting and other tax
compliance duties that are the responsibility of such REMIC under the Code, the
REMIC Provisions or other compliance guidance issued by the Internal Revenue
Service or any state or local taxing authority. Among its other duties, as
required by the Code, the REMIC Provisions or other such compliance guidance,
the Securities Administrator shall provide (i) to any Transferor of a Residual
Certificate such information as is necessary for the application of any tax
relating to the transfer of a Residual Certificate to any Person who is not a
Permitted Transferee, (ii) to the Certificateholders such information or reports
as are required by the Code or the REMIC Provisions including reports relating
to interest, original issue discount and market discount or premium (using the
Prepayment Assumption as required) and (iii) to the Internal Revenue Service the
name, title, address and telephone number of the person who will serve as the
representative of each Trust REMIC. The Depositor shall provide or cause to be
provided to the Securities Administrator, within ten (10) days after the Closing
Date, all information or data that the Securities Administrator reasonably
determines to be relevant for tax purposes as to the valuations and issue prices
of the Certificates, including, without limitation, the price, yield, prepayment
assumption and projected cash flow of the Certificates.
 
157

--------------------------------------------------------------------------------


 
(f) The Securities Administrator shall take such action and shall cause each
Trust REMIC created hereunder to take such action as shall be necessary to
create or maintain the status thereof as a REMIC under the REMIC Provisions. The
Securities Administrator shall not take any action or cause the Trust Fund to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of each Trust REMIC as a REMIC or (ii) result in the
imposition of a tax upon the Trust Fund (including but not limited to the tax on
prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax
on contributions to a REMIC set forth in Section 860G(d) of the Code) (either
such event, an “Adverse REMIC Event”) unless the Securities Administrator has
received an Opinion of Counsel, addressed to the Securities Administrator (at
the expense of the party seeking to take such action but in no event at the
expense of the Securities Administrator) to the effect that the contemplated
action will not, with respect to any Trust REMIC, endanger such status or result
in the imposition of such a tax, nor shall the Applicable Servicer take or fail
to take any action (whether or not authorized hereunder) as to which the
Securities Administrator has advised it in writing that it has received an
Opinion of Counsel to the effect that an Adverse REMIC Event could occur with
respect to such action; provided that the Applicable Servicer may conclusively
rely on such Opinion of Counsel and shall incur no liability for its action or
failure to act in accordance with such Opinion of Counsel. In addition, prior to
taking any action with respect to any Trust REMIC or the respective assets of
each, or causing any Trust REMIC to take any action, which is not contemplated
under the terms of this Agreement, the Applicable Servicer will consult with the
Securities Administrator or its designee, in writing, with respect to whether
such action could cause an Adverse REMIC Event to occur with respect to any
Trust REMIC and the Applicable Servicer shall not take any such action or cause
any Trust REMIC to take any such action as to which the Securities Administrator
has advised it in writing that an Adverse REMIC Event could occur; provided that
the Applicable Servicer may conclusively rely on such writing and shall incur no
liability for its action or failure to act in accordance with such writing. The
Securities Administrator may consult with counsel to make such written advice,
and the cost of same shall be borne by the party seeking to take the action not
permitted by this Agreement, but in no event shall such cost be an expense of
the Securities Administrator. At all times as may be required by the Code, the
Securities Administrator will ensure that substantially all of the assets of
each trust REMIC I will consist of “qualified mortgages” as defined in Section
860G(a)(3) of the Code and “permitted investments” as defined in Section
860G(a)(5) of the Code, to the extent such obligations are within the Securities
Administrator’s control and not otherwise inconsistent with the terms of this
Agreement.
 

158

--------------------------------------------------------------------------------



(g) In the event that any tax is imposed on “prohibited transactions” of any
Trust REMIC created hereunder as defined in Section 860F(a)(2) of the Code, on
the “net income from foreclosure property” of such REMIC as defined in Section
860G(c) of the Code, on any contributions to any such REMIC after the Startup
Day therefor pursuant to Section 860G(d) of the Code, or any other tax is
imposed by the Code or any applicable provisions of state or local tax laws,
such tax shall be charged (i) to the Securities Administrator pursuant to
Section 11.03 hereof, if such tax arises out of or results from a breach by the
Securities Administrator of any of its obligations under this Article XI, (ii)
to the Applicable Servicer pursuant to Section 11.03 hereof, if such tax arises
out of or results from a breach by the Applicable Servicer of any of its
obligations under Article III or this Article XI, or (iii) in all other cases,
against amounts on deposit in the Certificate Account and shall be paid by
withdrawal therefrom.
 
(h) On or before April 15 of each calendar year, commencing April 15, 2008, the
Securities Administrator shall deliver to each Rating Agency an Officer’s
Certificate of the Securities Administrator stating the Securities
Administrator’s compliance with this Article XI.
 
(i) The Securities Administrator shall, for federal income tax purposes,
maintain books and records with respect to each Trust REMIC on a calendar year
and on an accrual basis.
 
(j) Following the Startup Day, neither the Applicable Servicer nor the
Securities Administrator shall accept any contributions of assets to any Trust
REMIC other than in connection with any Qualified Substitute Mortgage Loan
delivered in accordance with Section 2.03 unless it shall have received an
Opinion of Counsel to the effect that the inclusion of such assets in the Trust
Fund will not cause any Trust REMIC to fail to qualify as a REMIC at any time
that any Certificates are outstanding or subject any Trust REMIC to any tax
under the REMIC Provisions or other applicable provisions of federal, state and
local law or ordinances.
 
(k) Neither the Securities Administrator nor the Applicable Servicer shall enter
into any arrangement by which any Trust REMIC will receive a fee or other
compensation for services nor knowingly permit any Trust REMIC to receive any
income from assets other than “qualified mortgages” as defined in Section
860G(a)(3) of the Code or “permitted investments” as defined in Section
860G(a)(5) of the Code.
 
SECTION 11.02 Prohibited Transactions and Activities. Neither the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator nor the Trustee shall sell, dispose of or substitute for any of
the Mortgage Loans (except in connection with (i) the foreclosure of a Mortgage
Loan, including but not limited to, the acquisition or sale of a Mortgaged
Property acquired by deed in lieu of foreclosure, (ii) the bankruptcy of REMIC
I, (iii) the termination of REMIC I pursuant to Article X of this Agreement,
(iv) a substitution pursuant to Article II of this Agreement or (v) a purchase
of Mortgage Loans pursuant to Article II or III of this Agreement), nor acquire
any assets for any Trust REMIC (other than REO Property acquired in respect of a
defaulted Mortgage Loan), nor sell or dispose of any investments in the
Custodial Account or the Certificate Account for gain, nor accept any
contributions to any Trust REMIC after the Closing Date (other than a Qualified
Substitute Mortgage Loan delivered in accordance with Section 2.03), unless it
has received an Opinion of Counsel, addressed to the Trustee (at the expense of
the party seeking to cause such sale, disposition, substitution, acquisition or
contribution but in no event at the expense of the Trustee) that such sale,
disposition, substitution, acquisition or contribution will not (a) affect
adversely the status of any Trust REMIC as a REMIC or (b) cause any Trust REMIC
to be subject to a tax on “prohibited transactions” or “contributions” pursuant
to the REMIC Provisions.
 
 

159

--------------------------------------------------------------------------------



SECTION 11.03 Interim Servicer, Servicer, Master Servicer and Trustee
Indemnification. (a) The Trustee agrees to be liable for any taxes and costs
incurred by the Trust Fund, the Depositor, the Master Servicer, the Securities
Administrator, the Interim Servicer or the Servicer including, without
limitation, any reasonable attorneys’ fees imposed on or incurred by the Trust
Fund, the Depositor, the Master Servicer, the Securities Administrator, the
Interim servicer or the Servicer as a result of a breach of the Trustee’s
covenants set forth in this Article XI.
 
(b) Each of the Interim Servicer and Servicer agree to indemnify the Trust Fund,
the Depositor, the Master Servicer, the Securities Administrator and the Trustee
for any taxes and costs including, without limitation, any reasonable attorneys’
fees imposed on or incurred by the Trust Fund, the Depositor, the Master
Servicer, the Securities Administrator or the Trustee, as a result of a breach
of the Interim Servicer’s or Servicer’s covenants set forth in Article III or
this Article XI.
 
(c) The Master Servicer agrees to indemnify the Trust Fund, the Depositor, the
Interim Servicer, the Servicer and the Trustee for any taxes and costs including
any reasonable attorneys’ fees imposed on or incurred by the Trust Fund, the
Depositor, the Applicable Servicer or the Trustee, as a result a breach of the
Master Servicer’s covenants set forth in Article IV.
 
(d) The Securities Administrator agrees to be liable for any taxes and costs
incurred by the Trust Fund, the Depositor or the Trustee including any
reasonable attorneys fees imposed on or incurred by the Trust Fund, the
Depositor, the Interim Servicer, the Servicer or the Trustee as a result of a
breach of the Securities Administrator’s covenants set forth in this Article XI.
 
ARTICLE XII
 
TRUSTEE AND SECURITIES ADMINISTRATOR COMPLIANCE WITH REGULATION AB
 
SECTION 12.01  Intent of the Parties; Reasonableness. The Seller, the Trustee,,
the Securities Administrator, the Depositor and the Applicable Servicer
acknowledge and agree that the purpose of Article XII of this Agreement is to
facilitate compliance by the Seller and the Depositor with the provisions of
Regulation AB and related rules and regulations of the Commission. Neither the
Seller nor the Depositor shall exercise its right to request delivery of
information or other performance under these provisions other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission thereunder. Each of
the Depositor, the Seller, the Applicable Servicer and the Trustee acknowledges
that interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Seller or
the Depositor in good faith for delivery of information under these provisions
on the basis of evolving interpretations of Regulation AB. Each of the Master
Servicer, Applicable Servicer and the Trustee shall cooperate fully with the
Seller to deliver to the Seller (including any of its assignees or designees)
and the Depositor, any and all statements, reports, certifications, records and
any other information necessary in the good faith determination of the Seller or
the Depositor to permit the Seller or the Depositor to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Applicable Servicer, the Trustee and the Mortgage Loans, or the servicing of the
Mortgage Loans, reasonably believed by the Seller or the Depositor to be
necessary in order to effect such compliance.
 
 

160

--------------------------------------------------------------------------------



SECTION 12.02 Additional Representations and Warranties of the Trustee and the
Securities Administrator. For so long as the Trust is subject to the reporting
requirements of the Exchange Act, each of the Trustee and Securities
Administrator agrees that:
 
(a) Each of the Trustee and the Securities Administrator shall be deemed to
represent, as to themselves, to the Seller and to the Depositor, as of the date
hereof and the date on which information is provided to the Seller or the
Depositor under Sections 12.01, 12.02(b) or 12.03 that, except as disclosed in
writing to the Seller or the Depositor prior to such date: (i) it is not aware
and has not received notice that any default, early amortization or other
performance triggering event has occurred as to any other Securitization
Transaction due to any act or failure to act of the Trustee or Securities
Administrator, respectively; (ii) it has not been terminated as trustee or
securities administrator, as applicable, in a securitization of mortgage loans,
(iii) there are no aspects of its financial condition that could have a material
adverse effect on its performance of its trustee or securities administrator
obligations, as applicable, under this Agreement or any other Securitization
Transaction as to which it is the trustee or securities administrator, as
applicable; (iv) there are no material legal or governmental proceedings pending
(or known to be contemplated) against it that would be material to
Certificateholders; and (v) there are no affiliations relating to the Trustee
and there are no affiliations, relationships or transactions outside the
ordinary course of business relating to the Securities Administrator, with
respect to the Depositor or any sponsor, issuing entity, servicer, trustee,
originator, significant obligor, enhancement or support provider or other
material transaction party (as such terms are used in Regulation AB) relating to
the Securitization Transaction contemplated by the Agreement (the “Transaction
Parties”).
 
(b) If so requested by the Seller or the Depositor on any date following the
date on which information is first provided to the Seller or the Depositor under
Section 11.03, the Trustee and the Securities Administrator shall, within five
Business Days following such request, confirm in writing the accuracy of the
representations and warranties set forth in paragraph (a) of this Section or, if
any such representation and warranty is not accurate as of the date of such
request or such confirmation, provide reasonably adequate disclosure of the
pertinent facts, in writing, to the requesting party.
 
 

161

--------------------------------------------------------------------------------



SECTION 12.03 Information to Be Provided by the Securities Administrator.
(a)  For so long as the Trust is subject to the reporting requirements of the
Exchange Act, for the purpose of satisfying the Depositor’s and the Seller’s
reporting obligation under the Exchange Act with respect to any class of
asset-backed securities, the Securities Administrator shall provide to the
Applicable Servicer and the Seller a written description of (A) any litigation
or governmental proceedings pending against the Trustee or the Securities
Administrator, respectively, as of the last day of the calendar month that would
be material to Certificateholders, and (B) any affiliations or relationships (as
described in Item 1119 of Regulation AB) that develop following the Closing Date
between the Trustee or the Securities Administrator, respectively, and any
Transaction Party of the type described in Section 12.02(a)(iv) or 12.02(a)(v)
as of the last day of each calendar year. Any descriptions required with respect
to legal proceedings, as well as updates to previously provided descriptions,
under this Section 12.03 shall be given no later than five Business Days prior
to the Determination Date following the month in which the relevant event
occurs, and any notices and descriptions required with respect to affiliations,
as well as updates to previously provided descriptions, under this Section 12.03
shall be given no later than January 31 of the calendar year following the year
in which the relevant event occurs. As of the date the Depositor or the
Securities Administrator files each Report on Form 10-D and Report on Form 10-K
with respect to the Certificates, the Securities Administrator will be deemed to
represent that any information previously provided under this Article XII is
materially correct and does not have any material omissions unless the
Securities Administrator has provided an update to such information.
 
(b) In addition to such information as the Securities Administrator is obligated
to provide pursuant to other provisions of this Agreement, if so requested by
the Applicable Servicer or the Seller in its reasonable good faith
determination, the Securities Administrator shall provide such information
regarding the performance or servicing of the Mortgage Loans as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB.
 
SECTION 12.04 Report on Assessment of Compliance and Attestation. On or before
March 15 of each calendar year, the Securities Administrator shall:
 
(a) deliver to the Seller, the Depositor and the Master Servicer a report (in
form and substance reasonably satisfactory to the Seller, the Depositor and the
Master Servicer) regarding the Securities Administrator’s assessment of
compliance with the applicable Servicing Criteria during the immediately
preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. Such report shall be addressed to
the Seller, the Depositor and the Master Servicer and signed by an authorized
officer of the Securities Administrator, and shall address each of the Servicing
Criteria specified on a certification substantially in the form of Exhibit J
hereto;

(b) deliver to the Seller, the Depositor and the Master Servicer a report of a
registered public accounting firm reasonably acceptable to the Seller, the
Depositor and the Master Servicer that attests to, and reports on, the
assessment of compliance made by the Securities Administrator and delivered
pursuant to the preceding paragraph. Such attestation shall be in accordance
with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act;
 
162

--------------------------------------------------------------------------------


 
SECTION 12.05 Indemnification; Remedies. (a) The Securities Administrator, as
applicable, shall indemnify the Seller, each affiliate of the Seller, the
Depositor, the Applicable Servicer, each broker dealer acting as underwriter,
placement agent or initial purchaser, each Person who controls any of such
parties (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) and the respective present and former directors, officers,
employees and agents of each of the foregoing, and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:
 
(i) (A) any untrue statement of a material fact contained or alleged to be
contained in any (w) compliance certificate or report regarding an assessment of
compliance delivered by the Securities Administrator or any Subcontractor of the
Securities Administrator pursuant to Section 12.04(a), (x) any report of a
registered public accounting firm delivered by or on behalf of the Securities
Administrator or any Subcontractor of the Securities Administrator pursuant to
Section 12.04(b), or (y) any information about the Securities Administrator
provided by it pursuant to Section 12.01, 12.02 or 12.03 (collectively, the
“Securities Administrator Information”), or (B) the omission or alleged omission
to state in the Securities Administrator Information a material fact required to
be stated in the Securities Administrator Information or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
 
(ii) any failure by the Securities Administrator, as applicable, to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Article XII; or
 
(iii) any breach by the Securities Administrator, as applicable, of a
representation or warranty given by it set forth in Section 12.02(a) or in a
writing furnished pursuant to Section 12.02(b).
 
(b) In the case of any failure of performance described in clause (ii) of this
Section 12.05(a), the Securities Administrator, shall promptly reimburse the
Seller or the Depositor, as applicable, for all costs reasonably incurred by
each such party in order to obtain the information, report, certification,
accountants’ attestation or other material not delivered as required of the
Securities Administrator and cooperate with the Depositor and the Seller to
mitigate any damages that may result.

ARTICLE XIII
 
SERVICER COMPLIANCE WITH REGULATION AB
 
SECTION 13.01 [Reserved].
 
163

--------------------------------------------------------------------------------


 
SECTION 13.02 [Reserved].
 
SECTION 13.03 Information to Be Provided by the Applicable Servicer. The
Applicable Servicer shall (i) within five Business Days following request by the
Seller or the Depositor, provide to the Seller and the Depositor (or, as
applicable, cause each Third Party Originator and each Sub-Servicer to provide),
in writing and in form and substance reasonably satisfactory to the Seller and
the Depositor, the information and materials specified in paragraph (c) of this
Section, and (ii) as promptly as practicable following notice to or discovery by
the Applicable Servicer, provide to the Seller and the Depositor (in writing and
in form and substance reasonably satisfactory to the Seller and the Depositor)
the information specified in paragraph (a) of this Section.
 
(a) If so requested by the Seller or the Depositor for the purpose of satisfying
its reporting obligation under the Exchange Act with respect to any class of
asset-backed securities, the Applicable Servicer shall (or shall cause each
Sub-Servicer and Third Party Originator to) (i) notify the Seller and the
Depositor in writing of (A) any material litigation or governmental proceedings
pending against the Applicable Servicer, any Sub-Servicer or any Third Party
Originator and (B) any affiliations or relationships that develop following the
Closing Date between the Applicable Servicer, any Sub-Servicer or any Third
Party Originator (and any other parties identified in writing by the requesting
party) with respect to the issuing of the Certificates, and (ii) provide to the
Seller and the Depositor a description of such proceedings, affiliations or
relationships.
 
(b) As a condition to the succession to the Applicable Servicer or any
Sub-Servicer as servicer or subservicer under this Agreement by any Person (i)
into which the Applicable Servicer or such Sub-Servicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Applicable
Servicer or any Sub-Servicer , the Applicable Servicer shall provide to the
Seller and the Depositor, at least 15 calendar days prior to the effective date
of such succession or appointment, (x) written notice to the Seller and the
Depositor of such succession or appointment and (y) in writing and in form and
substance reasonably satisfactory to the Seller and the Depositor, all
information reasonably requested by the Seller or the Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to
any class of asset-backed securities.
 
(c) In addition to such information as the Applicable Servicer, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Seller or the Depositor, the Applicable Servicer shall provide
such information regarding the performance or servicing of the Mortgage Loans as
is reasonably required to facilitate preparation of distribution reports in
accordance with Item 1121 of Regulation AB. Such information shall be provided
concurrently with the monthly reports otherwise required to be delivered by the
Securities Administrator pursuant to Section 5.02 of this Agreement, commencing
with the first such report due not less than ten Business Days following such
request.

SECTION 13.04 Servicer Compliance Statement. (a) For so long as the trust
created by this Agreement is subject to the reporting requirements of the
Exchange Act, the Applicable Servicer shall, on or before March 15 of each
calendar year, commencing in 2008, deliver to the Seller, the Master Servicer,
the Securities Administrator and the Depositor a statement of compliance
addressed to the Seller, the Master Servicer, the Securities Administrator and
the Depositor and signed by an authorized officer of the Applicable Servicer, to
the effect that (i) a review of the Applicable Servicer’s activities during the
immediately preceding calendar year (or applicable portion thereof) and of its
performance under this Agreement and any applicable Mortgage Loan Purchase
Agreement during such period has been made under such officer’s supervision, and
(ii) to the best of such officer’s knowledge, based on such review, the
Applicable Servicer has fulfilled all of its obligations under this Agreement
and any applicable Mortgage Loan Purchase Agreement in all material respects
throughout such calendar year (or applicable portion thereof) or, if there has
been a failure to fulfill any such obligation in any material respect,
specifically identifying each such failure known to such officer and the nature
and the status thereof; and (b) if the trust created by this Agreement is no
longer subject to the reporting requirements of the Exchange Act, the Applicable
Servicer shall deliver the statement described in the foregoing clause (a) or a
portion thereof as mutually agreed by the Applicable Servicer and the Depositor
annually until such trust terminates in accordance with the terms of this
Agreement.
 
164

--------------------------------------------------------------------------------


 
SECTION 13.05 Report on Assessment of Compliance and Attestation. (a) (I) For so
long as the trust created by this Agreement is subject to the reporting
requirements of the Exchange Act, the Applicable Servicer shall, on or before
March 15 of each calendar year, commencing in 2008:
 
(i) deliver to the Seller, the Master Servicer, the Securities Administrator and
the Depositor a report (in form and substance reasonably satisfactory to the
Seller and the Depositor) regarding the Applicable Servicer’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of Regulation AB. Such report shall be addressed to the Seller and the
Depositor and signed by an authorized officer of the Applicable Servicer, and
shall address each of the Servicing Criteria specified on a certification
substantially in the form of Exhibit J hereto delivered to the Seller
concurrently with the execution of this Agreement;
 
(ii) deliver to the Seller, the Master Servicer, the Securities Administrator
and the Depositor a report of a registered public accounting firm reasonably
acceptable to the Seller and the Depositor that attests to, and reports on, the
assessment of compliance made by the Applicable Servicer and delivered pursuant
to the preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act; immediately upon receipt of such report, the Applicable Servicer
shall, at its own expense, furnish a copy of such report to the Securities
Administrator and each Rating Agency. Copies of such statement shall be provided
by the Trustee to any Certificateholder upon request, provided that such
statement is delivered by the Applicable Servicer to the Securities
Administrator;

(iii) cause each Sub-Servicer, and each Subcontractor determined by the
Applicable Servicer pursuant to Section 13.06(b) to be “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB, to deliver
to the Seller, the Master Servicer, the Securities Administrator and the
Depositor an assessment of compliance and accountants’ attestation as and when
provided in paragraphs (a) and (b) of this Section; and
 
165

--------------------------------------------------------------------------------


 
(iv) if requested by the Seller or the Depositor (such request to be made not
later than February 1 of the calendar year in which such certification is to be
delivered), deliver to the Seller, the Depositor and any other Person that will
be responsible for signing the certification (a “Sarbanes Certification”)
required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
issuer with respect to the transactions contemplated by this Agreement, a
certification in the form attached hereto as Exhibit I-1; and
 
(II) if the trust created by this Agreement is no longer subject to the
reporting requirements of the Exchange Act, the Applicable Servicer shall
deliver the items described in the foregoing clause (a)(I) annually to the
Master Servicer and to the Depositor (or, with respect to the Depositor, as
mutually agreed by the Applicable Servicer and the Depositor) until the trust
created by this Agreement terminates in accordance with the terms of this
Agreement.
 
The Applicable Servicer acknowledges that the parties identified in clause
(a)(iv) above may rely on the certification provided by the Applicable Servicer
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission. Neither the Seller nor the Depositor will request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to an
issuing entity whose asset pool includes Mortgage Loans.
 
(b) Each assessment of compliance provided by a Sub-Servicer pursuant to Section
13.05(a)(i) shall address each of the Servicing Criteria specified on a
certification substantially in the form of Exhibit J hereto delivered to the
Seller concurrently with the execution of this Agreement or, in the case of a
Sub-Servicer subsequently appointed as such, on or prior to the date of such
appointment. An assessment of compliance provided by a Subcontractor pursuant to
Section 13.05(a)(iii) need not address any elements of the Servicing Criteria
other than those specified by the Applicable Servicer pursuant to Section 13.06.
 
SECTION 13.06 Use of Sub-Servicers and Subcontractors. The Applicable Servicer
shall not hire or otherwise utilize the services of any Sub-Servicer to fulfill
any of the obligations of the Applicable Servicer as servicer under this
Agreement unless the Applicable Servicer complies with the provisions of
paragraph (a) of this Section. The Applicable Servicer shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Sub-Servicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Applicable Servicer as servicer under this
Agreement unless the Applicable Servicer complies with the provisions of
paragraph (b) of this Section.

(a) It shall not be necessary for the Applicable Servicer to seek the consent of
the Seller or the Depositor to the utilization of any Sub-Servicer. The
Applicable Servicer shall cause any Sub-Servicer used by the Applicable Servicer
(or by any Sub-Servicer) for the benefit of the Seller and the Depositor to
comply with the provisions of this Section 13.06 and with Sections 13.03(b),
13.04, 13.05 and 13.07 of this Agreement to the same extent as if such
Sub-Servicer were the Applicable Servicer, and to provide the information
required with respect to such Sub-Servicer under Section 13.03(a) of this
Agreement. The Applicable Servicer shall be responsible for obtaining from each
Sub-Servicer and delivering to the Seller, the Master Servicer and the Depositor
any servicer compliance statement required to be delivered by such Sub-Servicer
under Section 13.04, any assessment of compliance and attestation required to be
delivered by such Sub-Servicer under Section 13.05 and any certification
required to be delivered to the Person that will be responsible for signing the
Sarbanes Certification under Section 13.05 as and when required to be delivered.
 
166

--------------------------------------------------------------------------------


 
(b) It shall not be necessary for the Applicable Servicer to seek the consent of
the Seller or the Depositor to the utilization of any Subcontractor. The
Applicable Servicer shall promptly upon request provide to the Seller, the
Master Servicer, the Securities Administrator and the Depositor (or any designee
of the Depositor, such as a master servicer or administrator) a written
description (in form and substance satisfactory to the Seller and the Depositor)
of the role and function of each Subcontractor utilized by the Applicable
Servicer or any Sub-Servicer, specifying (i) the identity of each such
Subcontractor, (ii) which (if any) of such Subcontractors are “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB, and
(iii) which elements of the Servicing Criteria will be addressed in assessments
of compliance provided by each Subcontractor identified pursuant to clause (ii)
of this paragraph.
 
As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Applicable Servicer shall cause any such Subcontractor used
by the Applicable Servicer (or by any Sub-Servicer) for the benefit of the
Seller and the Depositor to comply with the provisions of Sections 13.05 and
13.07 of this Agreement to the same extent as if such Subcontractor were the
Applicable Servicer. The Applicable Servicer shall be responsible for obtaining
from each Subcontractor and delivering to the Seller and the Depositor any
assessment of compliance and attestation required to be delivered by such
Subcontractor under Section 13.05, in each case as and when required to be
delivered.
 
SECTION 13.07 Indemnification; Remedies. (a) The Applicable Servicer shall
indemnify the Trustee, the Master Servicer, the Securities Administrator, the
Depositor, the Seller, each affiliate of the Seller, and each of the following
parties participating in the transactions contemplated by this Agreement: each
sponsor and issuing entity; each Person responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to such transactions, or for execution of a certification pursuant to
Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
transactions; each broker dealer acting as underwriter, placement agent or
initial purchaser, each Person who controls any of such parties or the Depositor
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act); and the respective present and former directors, officers,
employees and agents of each of the foregoing and of the Depositor, and shall
hold each of them harmless from and against any losses, damages, penalties,
fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain arising out of
or based upon:
 

167

--------------------------------------------------------------------------------



(i) (A) any untrue statement of a material fact or alleged untrue statement of a
material fact contained in any information, report, certification, accountants’
letter or other material provided in written or electronic form under this
Article XIII by or on behalf of the Applicable Servicer, or provided under this
Article XIII by or on behalf of any Sub-Servicer or any Subcontractor, or (B)
the omission to state in any disclosure required by this Article XIII
(collectively, the “Servicer Disclosure Information”) a material fact required
to be stated in the Servicer Disclosure Information or necessary in order to
make the statements made in the Servicer Disclosure Information, in the light of
the circumstances under which such statements were made, not misleading (in each
case, regardless of whether a final judgment has been entered by a finder of
fact); or
 
(ii) any failure by the Applicable Servicer, any Sub-Servicer or any
Subcontractor to deliver any information, report, certification, accountants’
letter or other material when and as required under this Article XIII, including
any failure by the Applicable Servicer to identify pursuant to Section 13.06(b)
any Subcontractor “participating in the servicing function” within the meaning
of Item 1122 of Regulation AB.
 
In the case of any failure of performance described in clause (a)(ii) of this
Section, the Applicable Servicer shall promptly reimburse the Seller, the
Depositor, as applicable, and each Person responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to the transactions contemplated hereunder, or for execution of a
certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to the transactions contemplated by this Agreement, for all
costs reasonably incurred by each such party in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Applicable Servicer, any Sub-Servicer, any Subcontractor or any
Third-Party Originator.
 
(b) (i) Any failure by the Applicable Servicer, any Sub-Servicer or any
Subcontractor or any Third Party Originator to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Article XIII shall, except as provided in clause (ii) of this paragraph,
immediately and automatically, without notice or grace period, constitute an
Event of Default with respect to the Applicable Servicer under this Agreement
and shall entitle the Depositor, in its sole discretion, to terminate the rights
and obligations of the Applicable Servicer as servicer under this Agreement
without payment (notwithstanding anything in this Agreement to the contrary) of
any compensation to the Applicable Servicer; provided that to the extent that
any provision of this Agreement expressly provides for the survival of certain
rights or obligations following termination of the Applicable Servicer as
servicer, such provision shall be given effect.

(ii) Any failure by the Applicable Servicer, any Sub-Servicer or any
Subcontractor to deliver any information, report, certification or accountants’
letter when and as required under Section 13.04 or 13.05, including (except as
provided below) any failure by the Applicable Servicer to identify pursuant to
Section 13.06(b) any Subcontractor “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, and shall entitle Depositor,
as applicable, in its sole discretion to terminate the rights and obligations of
the Applicable Servicer as servicer under this Agreement without payment
(notwithstanding anything in this Agreement to the contrary) of any compensation
to the Applicable Servicer; provided that to the extent that any provision of
this Agreement expressly provides for the survival of certain rights or
obligations following termination of the Applicable Servicer as servicer, such
provision shall be given effect.
 
168

--------------------------------------------------------------------------------


 
Neither the Seller nor the Depositor shall be entitled to terminate the rights
and obligations of the Applicable Servicer pursuant to this subparagraph (b)(ii)
if a failure of the Applicable Servicer to identify a Subcontractor
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB was attributable solely to the role or functions of such
Subcontractor with respect to mortgage loans other than the Mortgage Loans.
 
ARTICLE XIV
 
MASTER SERVICER COMPLIANCE WITH REGULATION AB
 
SECTION 14.01 [Reserved].
 
SECTION 14.02 [Reserved].
 
SECTION 14.03 Information to Be Provided by the Master Servicer.
 
(a) If so requested by the Seller or the Depositor for the purpose of satisfying
its reporting obligation under the Exchange Act with respect to any class of
asset-backed securities, the Master Servicer shall (to the extent the Seller and
the Depositor have not been notified of the information described in clause (i)
or provided the description specified in clause (ii), in each case pursuant to
Section 12.02(a) hereof) (i) notify the Seller and the Depositor in writing of
(A) any material litigation or governmental proceedings pending against the
Master Servicer and (B) any affiliations or relationships that develop following
the Closing Date between the Master Servicer (and any other parties identified
in writing by the requesting party) with respect to the issuing of the
Certificates, and (ii) provide to the Seller and the Depositor a description of
such proceedings, affiliations or relationships.
 
(b) As a condition to the succession to the Master Servicer as master servicer
under this Agreement by any Person (i) into which the Master Servicer may be
merged or consolidated, or (ii) which may be appointed as a successor to the
Master Servicer, the Master Servicer shall provide to the Seller and the
Depositor, at least 15 calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Seller and the Depositor of
such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Seller and the Depositor, all information
reasonably requested by the Seller or the Depositor in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities.

(c) In addition to such information as the Master Servicer, as master servicer,
is obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Seller or the Depositor, the Master Servicer shall provide such
information regarding the performance or servicing of the Mortgage Loans as is
reasonably required to facilitate preparation of distribution reports in
accordance with Item 1121 of Regulation AB. Such information shall be provided
concurrently with the monthly reports otherwise required to be delivered by the
Securities Administrator pursuant to Section 5.02 of this Agreement, commencing
with the first such report due not less than ten Business Days following such
request.
 
169

--------------------------------------------------------------------------------


 
SECTION 14.04 Master Servicer Compliance Statement. (a) For so long as the trust
created by this Agreement is subject to the reporting requirements of the
Exchange Act, the Master Servicer shall, on or before March 15 of each calendar
year, commencing in 2008, deliver to the Seller, the Securities Administrator
and the Depositor a statement of compliance addressed to the Seller, the
Securities Administrator and the Depositor and signed by an authorized officer
of the Master Servicer, to the effect that (i) a review of the Master Servicer’s
activities during the immediately preceding calendar year (or applicable portion
thereof) and of its performance under this Agreement and any applicable Mortgage
Loan Purchase Agreement during such period has been made under such officer’s
supervision, and (ii) to the best of such officer’s knowledge, based on such
review, the Master Servicer has fulfilled all of its obligations under this
Agreement and any applicable Mortgage Loan Purchase Agreement in all material
respects throughout such calendar year (or applicable portion thereof) or, if
there has been a failure to fulfill any such obligation in any material respect,
specifically identifying each such failure known to such officer and the nature
and the status thereof; and (b) if the trust created by this Agreement is no
longer subject to the reporting requirements of the Exchange Act, the Master
Servicer shall deliver the statement described in the foregoing clause (a) or a
portion thereof as mutually agreed by the Master Servicer and the Depositor
annually until such trust terminates in accordance with the terms of this
Agreement.
 
SECTION 14.05 Report on Assessment of Compliance and Attestation. (a) (I) For so
long as the trust created by this Agreement is subject to the reporting
requirements of the Exchange Act, the Master Servicer shall, on or before March
15 of each calendar year, commencing in 2008:
 
(i) deliver to the Seller, the Securities Administrator and the Depositor a
report (in form and substance reasonably satisfactory to the Seller, the
Securities Administrator and the Depositor) regarding the Master Servicer’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. Such report shall be addressed to
the Seller, the Securities Administrator and the Depositor and signed by an
authorized officer of the Master Servicer, and shall address each of the
Servicing Criteria specified on a certification substantially in the form of
Exhibit J hereto delivered to the Seller concurrently with the execution of this
Agreement;

(ii) deliver to the Seller, the Securities Administrator and the Depositor a
report of a registered public accounting firm reasonably acceptable to the
Seller and the Depositor that attests to, and reports on, the assessment of
compliance made by the Master Servicer and delivered pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;
immediately upon receipt of such report, the Master Servicer shall, at its own
expense, furnish a copy of such report to the Securities Administrator and each
Rating Agency. Copies of such statement shall be provided by the Securities
Administrator to any Certificateholder upon request, provided that such
statement is delivered by the Master Servicer to the Securities Administrator;
 
170

--------------------------------------------------------------------------------


 
(iii) cause each Subcontractor determined by the Applicable Servicer pursuant to
Section 14.06 to be “participating in the servicing function” within the meaning
of Item 1122 of Regulation AB, to deliver to the Seller, Securities
Administrator and the Depositor an assessment of compliance and accountants’
attestation as and when provided in paragraphs (a) and (b) of this Section; and
 
(iv) if requested by the Seller or the Depositor (such request to be made not
later than February 1 of the calendar year in which such certification is to be
delivered), deliver to the Seller, the Depositor and any other Person that will
be responsible for signing the Sarbanes Certification, a certification in the
form attached hereto as Exhibit I-1; and
 
(II) if the trust created by this Agreement is no longer subject to the
reporting requirements of the Exchange Act, the Master Servicer shall deliver
the items described in the foregoing clause (a)(I) or a portion thereof as
mutually agreed by the Master Servicer and the Depositor annually until the
trust created by this Agreement terminates in accordance with the terms of this
Agreement.
 
The Interim Servicer acknowledges that the parties identified in clause (a)(iv)
above may rely on the certification provided by the Master Servicer pursuant to
such clause in signing a Sarbanes Certification and filing such with the
Commission. Neither the Seller nor the Depositor will request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to an
issuing entity whose asset pool includes Mortgage Loans.
 
(b) An assessment of compliance provided by a Subcontractor pursuant to Section
14.05(a)(iii) need not address any elements of the Servicing Criteria other than
those specified by the Master Servicer pursuant to Section 14.06.
 
SECTION 14.06 Use of Subcontractors. The Master Servicer shall not hire or
otherwise utilize the services of any Subcontractor to fulfill any of the
obligations of the Master Servicer as master servicer under this Agreement
unless the Master Servicer complies with the provisions of this Section.

It shall not be necessary for the Master Servicer to seek the consent of the
Seller or the Depositor to the utilization of any Subcontractor. The Master
Servicer shall promptly upon request provide to the Seller and the Depositor (or
any designee of the Depositor, such as an administrator) a written description
(in form and substance satisfactory to the Seller and the Depositor) of the role
and function of each Subcontractor utilized by the Master Servicer, specifying
(i) the identity of each such Subcontractor, (ii) which (if any) of such
Subcontractors are “participating in the servicing function” within the meaning
of Item 1122 of Regulation AB, and (iii) which elements of the Servicing
Criteria will be addressed in assessments of compliance provided by each
Subcontractor identified pursuant to clause (ii) of this paragraph.
 
171

--------------------------------------------------------------------------------


 
As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Master Servicer shall cause any such Subcontractor used by
the Master Servicer for the benefit of the Seller and the Depositor to comply
with the provisions of Sections 14.05 and 14.07 of this Agreement to the same
extent as if such Subcontractor were the Master Servicer. The Master Servicer
shall be responsible for obtaining from each Subcontractor and delivering to the
Seller and the Depositor any assessment of compliance and attestation required
to be delivered by such Subcontractor under Section 14.05, in each case as and
when required to be delivered.
 
SECTION 14.07 Indemnification; Remedies. (a) The Master Servicer shall indemnify
the Trustee, the Depositor, the Seller, each affiliate of the Seller, and each
of the following parties participating in the transactions contemplated by this
Agreement: each sponsor and issuing entity; each Person responsible for the
preparation, execution or filing of any report required to be filed with the
Commission with respect to such transactions, or for execution of a
certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such transactions; each broker dealer acting as underwriter,
placement agent or initial purchaser, each Person who controls any of such
parties or the Depositor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees and agents of each of the foregoing and of the
Depositor, and shall hold each of them harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that any of them may
sustain arising out of or based upon:
 
(i) (A) any untrue statement of a material fact or alleged untrue statement of a
material fact contained in any information, report, certification, accountants’
letter or other material provided in written or electronic form under this
Article XIV by or on behalf of the Master Servicer, or provided under this
Article XIV by or on behalf of any Subcontractor, or (B) the omission to state
in any disclosure required by this Article XIV (collectively, the “Master
Servicer Disclosure Information”) a material fact required to be stated in the
Master Servicer Disclosure Information or necessary in order to make the
statements made in the Master Servicer Disclosure Information, in the light of
the circumstances under which such statements were made, not misleading (in each
case, regardless of whether a final judgment has been entered by a finder of
fact); or
 
(ii) any failure by the Master Servicer or any Subcontractor to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Article XIV, including any failure by the Master
Servicer to identify pursuant to Section 14.06(b) any Subcontractor
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB.

In the case of any failure of performance described in clause (a)(ii) of this
Section, the Master Servicer shall promptly reimburse the Seller, the Depositor,
as applicable, and each Person responsible for the preparation, execution or
filing of any report required to be filed with the Commission with respect to
the transactions contemplated hereunder, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to the transactions contemplated by this Agreement, for all costs reasonably
incurred by each such party in order to obtain the information, report,
certification, accountants’ letter or other material not delivered as required
by the Master Servicer or any Subcontractor.
 
172

--------------------------------------------------------------------------------


 
(b) (i) Any failure by the Master Servicer or any Subcontractor to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Article XIV shall, except as provided in clause (ii)
of this paragraph, immediately and automatically, without notice or grace
period, constitute a Master Servicer Event of Default under this Agreement and
shall entitle the Depositor, in its sole discretion, to terminate the rights and
obligations of the Master Servicer as master servicer under this Agreement
without payment (notwithstanding anything in this Agreement to the contrary) of
any compensation to the Master Servicer; provided that to the extent that any
provision of this Agreement expressly provides for the survival of certain
rights or obligations following termination of the Master Servicer as master
servicer, such provision shall be given effect.
 
(ii) Any failure by the Master Servicer or any Subcontractor to deliver any
information, report, certification or accountants’ letter when and as required
under Section 14.04 or 14.05, including (except as provided below) any failure
by the Master Servicer to identify pursuant to Section 14.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, shall constitute a Master Servicer Event of Default
under this Agreement, and shall entitle Depositor, as applicable, in its sole
discretion to terminate the rights and obligations of the Master Servicer as
master servicer under this Agreement without payment (notwithstanding anything
in this Agreement to the contrary) of any compensation to the Master Servicer;
provided that to the extent that any provision of this Agreement expressly
provides for the survival of certain rights or obligations following termination
of the Master Servicer as master servicer, such provision shall be given effect.
 
Neither the Seller nor the Depositor shall be entitled to terminate the rights
and obligations of the Master Servicer pursuant to this subparagraph (b)(ii) if
a failure of the Master Servicer to identify a Subcontractor “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.
 
(iii) The Master Servicer shall promptly reimburse the Seller (or any designee
of the Seller) and the Depositor, as applicable, for all reasonable expenses
incurred by the Seller (or such designee) or the Depositor, as such are
incurred, in connection with the termination of the Master Servicer as master
servicer and the transfer of master servicing of the Mortgage Loans to a
successor master servicer. The provisions of this paragraph shall not limit
whatever rights the Seller or the Depositor may have under other provisions of
this Agreement or otherwise, whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.
 
 

173

--------------------------------------------------------------------------------



ARTICLE XV
 
MISCELLANEOUS PROVISIONS
 
SECTION 15.01 Amendment. This Agreement may be amended from time to time by the
Depositor, the Applicable Servicer, the Master Servicer, the Securities
Administrator and the Trustee, but without the consent of any of the
Certificateholders, (i) to cure any ambiguity or defect, (ii) to correct, modify
or supplement any provisions herein (including to give effect to the
expectations of Certificateholders), (iii) to amend the provisions of Section
5.06, (iv) to change the timing and/or nature of deposits into the Custodial
Account or the Certificate Account or to change the name in which the Custodial
Account is maintained, provided that (A) the Servicer Remittance Date shall in
no event be later than the related Distribution Date, (B) such change shall not,
as evidenced by an Opinion of Counsel, adversely affect in any material respect
the interests of any Certificateholder and (C) such change shall not result in a
reduction of the rating assigned to any Class of Certificates below the lower of
the then-current rating or the rating assigned to such Certificates as of the
Closing Date, as evidenced by a letter from each Rating Agency to such effect,
(v) to modify, eliminate or add to any of its provisions to such extent as shall
be necessary or desirable to maintain the qualification of any Trust REMIC
created hereunder as a Trust REMIC at all times that any Certificate is
outstanding or to avoid or minimize the risk of the imposition of any tax on the
Trust Fund pursuant to the Code that would be a claim against the Trust Fund,
provided that the Trustee has received an Opinion of Counsel to the effect that
(A) such action is necessary or desirable to maintain such qualification or to
avoid or minimize the risk of the imposition of any such tax and (B) such action
will not adversely affect in any material respect the interests of any
Certificateholder, (vi) such amendment is made to conform the terms of this
Agreement to the terms described in the Prospectus dated June 28, 2007 together
with the Prospectus Supplement dated July 10, 2007, or (vii) to make any other
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with the provisions of this Agreement, provided
that any such action pursuant to clauses (i), (ii), (iii), (vi) or (vii), as
evidenced by either (a) an Opinion of Counsel delivered to the Trustee adversely
affect in any material respect the interests of any Certificateholder or
(b) written notice to the Depositor, the Applicable Servicer, the Master
Servicer and the Trustee from the Rating Agencies that such action will not
result in the reduction or withdrawal of the rating of any outstanding Class of
Certificates with respect to which it is a Rating Agency). No amendment shall be
deemed to adversely affect in any material respect the interests of any
Certificateholder who shall have consented thereto, and no Opinion of Counsel or
Rating Agency confirmation shall be required to address the effect of any such
amendment on any such consenting Certificateholder. Notwithstanding the
foregoing, neither an Opinion of Counsel nor written notice to the Depositor,
the Applicable Servicer, the Master Servicer, the Securities Administrator and
the Trustee from the Rating Agencies will be required in connection with an
amendment to the provisions of Section 5.06.

This Agreement may also be amended from time to time by the Depositor, the
Applicable Servicer, the Master Servicer, the Securities Administrator and the
Trustee with the consent of the Holders of Certificates entitled to at least 66%
of the Voting Rights for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Holders of Certificates; provided,
however, that no such amendment shall (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate without the consent of the Holder of such
Certificate, (ii) adversely affect in any material respect the interests of the
Holders of any Class of Certificates (as evidenced by either (a) an Opinion of
Counsel delivered to the Trustee or (b) written notice to the Depositor, the
Applicable Servicer, the Master Servicer and the Trustee from the Rating
Agencies that such action will not result in the reduction or withdrawal of the
rating of any outstanding Class of Certificates with respect to which it is a
Rating Agency) in a manner, other than as described in (i) or (iii) modify the
consents required by the immediately preceding clauses (i) and (ii) without the
consent of the Holders of all Certificates then outstanding. Notwithstanding any
other provision of this Agreement, for purposes of the giving or withholding of
consents pursuant to this Section 15.01, Certificates registered in the name of
the Depositor, the Master Servicer or the Applicable Servicer or any Affiliate
thereof shall be entitled to Voting Rights with respect to matters affecting
such Certificates.
 
174

--------------------------------------------------------------------------------


 
Notwithstanding any contrary provision of this Agreement, the Trustee shall not
consent to any amendment to this Agreement unless it shall have first received
an Opinion of Counsel to the effect that such amendment (i) will not result in
the imposition of any tax on any Trust REMIC pursuant to the REMIC Provisions or
cause any Trust REMIC to fail to qualify as a REMIC at any time that any
Certificates are outstanding and (ii) is authorized or permitted hereunder.
Notwithstanding any of the other provisions of this Section 15.01, none of the
Depositor, the Applicable Servicer, the Master Servicer or the Trustee shall
enter into any amendment to Section 5.07 or Section 5.01(a)(5)(v) of this
Agreement without the prior written consent of the Swap Counterparty.
 
Promptly after the execution of any such amendment the Trustee shall furnish a
copy of such amendment to each Certificateholder.
 
It shall not be necessary for the consent of Certificateholders under this
Section 15.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Certificateholders shall be subject to such reasonable
regulations as the Trustee may prescribe.
 
The cost of any Opinion of Counsel to be delivered pursuant to this Section
15.01 shall be borne by the Person seeking the related amendment, but in no
event shall such Opinion of Counsel be an expense of the Trustee.
 
The Trustee may, but shall not be obligated to enter into any amendment pursuant
to this Section that affects its rights, duties and immunities under this
Agreement or otherwise.

SECTION 15.02 Recordation of Agreement; Counterparts. To the extent permitted by
applicable law, this Agreement is subject to recordation in all appropriate
public offices for real property records in all of the counties or other
comparable jurisdictions in which any or all of the Mortgaged Properties are
situated, and in any other appropriate public recording office or elsewhere. The
Applicable Servicer shall effect such recordation at the Trust’s expense upon
the request in writing of a Certificateholder, but only if such direction is
accompanied by an Opinion of Counsel (provided at the expense of the
Certificateholder requesting recordation) to the effect that such recordation
would materially and beneficially affect the interests of the Certificateholders
or is required by law.
 
175

--------------------------------------------------------------------------------


 
For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.
 
SECTION 15.03 Limitation on Rights of Certificateholders. The death or
incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust Fund, nor entitle such Certificateholder’s legal
representative or heirs to claim an accounting or to take any action or commence
any proceeding in any court for a petition or winding up of the Trust Fund, or
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.
 
No Certificateholder shall have any right to vote (except as provided herein) or
in any manner otherwise control the operation and management of the Trust Fund,
or the obligations of the parties hereto, nor shall anything herein set forth or
contained in the terms of the Certificates be construed so as to constitute the
Certificateholders from time to time as partners or members of an association;
nor shall any Certificateholder be under any liability to any third party by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.
 
No Certificateholder shall have any right by virtue or by availing itself of any
provisions of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, the Holders
of Certificates evidencing not less than 25% of the Voting Rights evidenced by
the Certificates shall also have made written request to the Trustee to
institute such action, suit or proceeding in its own name as Trustee hereunder
and shall have offered to the Trustee such reasonable indemnity as it may
require against the costs, expenses, and liabilities to be incurred therein or
thereby, and the Trustee for 60 days after its receipt of such notice, request
and offer of indemnity shall have neglected or refused to institute any such
action, suit or proceeding; it being understood and intended, and being
expressly covenanted by each Certificateholder with every other
Certificateholder and the Trustee that no one or more Holders of Certificates
shall have any right in any manner whatever by virtue or by availing itself or
themselves of any provisions of this Agreement to affect, disturb or prejudice
the rights of the Holders of any other of the Certificates, or to obtain or seek
to obtain priority over or preference to any other such Holder or to enforce any
right under this Agreement, except in the manner herein provided and for the
common benefit of all Certificateholders. For the protection and enforcement of
the provisions of this Section 15.03, each and every Certificateholder, the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

SECTION 15.04 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO AND THE
CERTIFICATEHOLDERS SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS).
 
176

--------------------------------------------------------------------------------


 
SECTION 15.05 Notices. All directions, demands and notices hereunder shall be in
writing and shall be deemed to have been duly given when received if personally
delivered at or mailed by first class mail, postage prepaid, or by express
delivery service or delivered in any other manner specified herein, to (a) in
the case of the Depositor, Stanwich Asset Acceptance Company, L.L.C., Seven
Greenwich Office Park, 599 West Putnam Avenue, Greenwich, Connecticut 06830,
Attention: President, or such other address or telecopy number as may hereafter
be furnished to the Applicable Servicer, the Master Servicer, the Securities
Administrator, Swap Provider and the Trustee in writing by the Depositor, (b) in
the case of the Interim Servicer, EMC Mortgage Corporation, 2780 Lake Vista
Drive, Lewisville, Texas 75067, Attention: General Counsel (telecopy number:
(214) 626-4714), or such other address or telecopy number as may hereafter be
furnished to the Trustee, the Master Servicer, the Securities Administrator,
Swap Provider and the Depositor in writing by the Interim Servicer, (c) in the
case of the Servicer, Carrington Mortgage Services, LLC, 599 West Putnam Avenue,
Seven Greenwich Office Park, Greenwich, Connecticut 06830, Attention: President
(telecopy number: (203) 661-6378), or such other address or telecopy number as
may hereafter be furnished to the Trustee, the Master Servicer, the Securities
Administrator, Swap Provider and the Depositor in writing by the Servicer (d) in
the case of the Master Servicer and the Securities Administrator, P.O. Box 98,
Columbia, Maryland 21046 and for overnight delivery to 9062 Old Annapolis Road,
Columbia, Maryland 21045, Attention: Client Manager - Carrington 2007-HE1
(telecopy number (410) 715-2380), or such other address or telecopy number as
may hereafter be furnished to the Trustee, the Depositor, Swap Provider and the
Applicable Servicer in writing by the Master Servicer or the Securities
Administrator, (e) in the case of the Trustee, at the Corporate Trust Office or
such other address or telecopy number as may hereafter be furnished to the
Servicer, the Master Servicer, the Securities Administrator, Swap Provider and
the Depositor in writing by the Trustee. Any notice required or permitted to be
given to a Certificateholder shall be given by first class mail, postage
prepaid, at the address of such Holder as shown in the Certificate Register. Any
notice so mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given when mailed, whether or not the
Certificateholder receives such notice. A copy of any notice required to be
telecopied hereunder also shall be mailed to the appropriate party in the manner
set forth above.
 
SECTION 15.06 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the Holders thereof.

SECTION 15.07 Notice to Rating Agencies. The Trustee shall use its best efforts
promptly to provide notice to the Rating Agencies with respect to each of the
following of which it has actual knowledge:
 
177

--------------------------------------------------------------------------------


 
Any material change or amendment to this Agreement;
 
The occurrence of any Servicer Event of Default or a Master Servicer Event of
Default that has not been cured or waived;
 
The resignation or termination of the Applicable Servicer, the Master Servicer
or the Trustee;
 
The repurchase or substitution of Mortgage Loans pursuant to or as contemplated
by Section 2.03;
 
The final payment to the Holders of any Class of Certificates;
 
Any change in the location of the Custodial Account or the Certificate Account;
and
 
Any event that would result in the inability of the Trustee, as successor
servicer, to make advances regarding delinquent Mortgage Loans.
 
In addition, the Securities Administrator shall make available to each Rating
Agency copies of each report to Certificateholders described in Section 5.02 and
the Applicable Servicer shall promptly furnish to each Rating Agency copies of
the following:
 
Each annual statement as to compliance described in Section 13.05(i); and
 
Each annual independent public accountants’ servicing report described in
Section 13.05(ii).
 
The Master Servicer shall promptly furnish to each Rating Agency copies of the
following:
 
1. Each annual statement as to compliance described in Section 14.05(i); and
 
2. Each annual independent public accountants’ servicing report described in
Section 14.05(ii).
 
Any such notice pursuant to this Section 15.07 shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by first
class mail, postage prepaid, or by express delivery service to Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc., 55 Water Street, New
York, New York 10041, to Fitch Ratings, 1 State Street Plaza, New, York, New
York 10004, to Dominion Bond Rating Service, Inc., One Exchange Plaza, New York,
New York 10006 and to Moody’s Investors Service, Inc., 99 Church Street, New
York, New York 10007 or such other addresses as the Rating Agencies may
designate in writing to the parties hereto.

SECTION 15.08 Article and Section References. All article and section references
used in this Agreement, unless otherwise provided, are to articles and sections
in this Agreement.
 
SECTION 15.09 Grant of Security Interest. It is the express intent of the
parties hereto that the conveyance of the Mortgage Loans by the Depositor to the
Trustee, be, and be construed as, a sale of the Mortgage Loans by the Depositor
and not a pledge of the Mortgage Loans to secure a debt or other obligation of
the Depositor. However, in the event that, notwithstanding the aforementioned
intent of the parties, the Mortgage Loans are held to be property of the
Depositor, then, (a) it is the express intent of the parties that such
conveyance be deemed a pledge of the Mortgage Loans by the Depositor to the
Trustee to secure a debt or other obligation of the Depositor and (b) (1) this
Agreement shall also be deemed to be a security agreement within the meaning of
Articles 8 and 9 of the Uniform Commercial Code as in effect from time to time
in the State of New York; (2) the conveyance provided for in Section 2.01 hereof
shall be deemed to be a grant by the Depositor to the Trustee of a security
interest in all of the Depositor’s right, title and interest in and to (i) such
Mortgage Loans and all amounts payable to the holders of the Mortgage Loans in
accordance with the terms thereof and all proceeds of the conversion voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property and Prepayment Charges related thereto as from time to time are subject
to this Agreement, together with the Mortgage Files relating thereto, and
together with all collections thereon and proceeds thereof; (ii) any REO
Property, together with all collections thereon and proceeds thereof; (iii) the
Depositor’s rights with respect to the Mortgage Loans under all insurance
policies required to be maintained pursuant to this Agreement and any proceeds
thereof; (iv) the Depositor’s rights under the Mortgage Loan Purchase Agreement
(including any security interest created thereby); (v) the Custodial Account
(other than any amounts representing any Servicer Prepayment Charge Payment
Amount), the Certificate Account (other than any amounts representing any
Servicer Prepayment Charge Payment Amount) and any REO Account, and such assets
that are deposited therein from time to time and any investments thereof,
together with any and all income, proceeds and payments with respect thereto;
and (vi) the Swap Account and all amounts payable pursuant to the Swap Agreement
in accordance with the terms thereof; (3) the obligations secured by such
security agreement shall be deemed to be all of the Depositor’s obligations
under this Agreement, including the obligation to provide to the
Certificateholders the benefits of this Agreement relating to the Mortgage Loans
and the Trust Fund and to provide the Swap Counterparty the benefit of
Section 5.07 and 5.01(a)(4)(v); and (4) notifications to persons holding such
property, and acknowledgments, receipts or confirmations from persons holding
such property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, financial intermediaries, bailees or agents (as applicable)
of the Trustee for the purpose of perfecting such security interest under
applicable law. Accordingly, the Depositor hereby grants to the Trustee a
security interest in the Mortgage Loans and all other property described in
clause (2) of the preceding sentence, for the purpose of securing to the Trustee
the performance by the Depositor of the obligations described in clause (3) of
the preceding sentence. Notwithstanding the foregoing, the parties hereto intend
the conveyance pursuant to Section 2.01 to be a true, absolute and unconditional
sale of the Mortgage Loans and assets constituting the Trust Fund by the
Depositor to the Trustee.
 
 

178

--------------------------------------------------------------------------------



SECTION 15.10 Intention of Parties. It is the express intent of the parties
hereto that the conveyance of the Mortgage Notes, Mortgages, assignments of
Mortgages, title insurance policies and any modifications, extensions and/or
assumption agreements and private mortgage insurance policies relating to the
Mortgage Loans by the Seller to the Depositor, and by the Depositor to the
Trustee be, and be construed as, an absolute sale thereof to the Depositor or
the Trustee, as applicable. It is, further, not the intention of the parties
that such conveyance be deemed a pledge thereof by the Seller to the Depositor,
or by the Depositor to the Trustee. However, in the event that, notwithstanding
the intent of the parties, such assets are held to be the property of the Seller
or the Depositor, as applicable, or if for any other reason the Mortgage Loan
Purchase Agreement or this Agreement is held or deemed to create a security
interest in such assets, then (i) the Mortgage Loan Purchase Agreement and this
Agreement shall each be deemed to be a security agreement within the meaning of
the Uniform Commercial Code of the State of New York and (ii) the conveyance
provided for in the Mortgage Loan Purchase Agreement from the Seller to the
Depositor, and the conveyance provided for in this Agreement from the Depositor
to the Trustee, shall be deemed to be an assignment and a grant by the Seller or
the Depositor, as applicable, for the benefit of the Certificateholders, of a
security interest in all of the assets that constitute the Trust Fund, whether
now owned or hereafter acquired.
 
179

--------------------------------------------------------------------------------


 
The Depositor for the benefit of the Certificateholders shall, to the extent
consistent with this Agreement, take such actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the assets
of the Trust Fund, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the Agreement.
 
SECTION 15.11 Assignment. Notwithstanding anything to the contrary contained
herein, except as provided pursuant to Section 7.02 and 7.06, this Agreement may
not be assigned by the Applicable Servicer, the Master Servicer or the
Depositor.
 
SECTION 15.12 Inspection and Audit Rights. The Interim Servicer and the Servicer
agree that, on reasonable prior notice, it will permit any representative of the
Depositor or the Trustee during the Applicable Servicer’s normal business hours,
to examine all the books of account, records, reports and other papers of the
Applicable Servicer relating to the Mortgage Loans, to make copies and extracts
therefrom, to cause such books to be audited by independent certified public
accountants selected by the Depositor or the Trustee and to discuss its affairs,
finances and accounts relating to such Mortgage Loans with its officers,
employees and independent public accountants (and by this provision the
Applicable Servicer hereby authorizes such accountants to discuss with such
representative such affairs, finances and accounts), all at such reasonable
times and as often as may be reasonably requested. Any out-of-pocket expense
incident to the exercise by the Depositor or the Trustee of any right under this
Section 15.12 shall be borne by the party requesting such inspection, subject to
such party’s right to reimbursement hereunder (in the case of the Trustee,
pursuant to Section 9.05 hereof).

SECTION 15.13 Certificates Nonassessable and Fully Paid. It is the intention of
the Depositor that Certificateholders shall not be personally liable for
obligations of the Trust Fund, that the interests in the Trust Fund represented
by the Certificates shall be nonassessable for any reason whatsoever, and that
the Certificates, upon due authentication thereof by the Trustee pursuant to
this Agreement, are and shall be deemed fully paid.
 
SECTION 15.14 Third-Party Beneficiaries. The Swap Counterparty is an express
third-party beneficiary of this Agreement, and shall have the right to enforce
the provisions of this Agreement.
 
180

--------------------------------------------------------------------------------


 
SECTION 15.15 Perfection Representations. The Perfection Representations shall
be a part of this Agreement for all purposes.
 
SECTION 15.16 Notice to Holder of Class CE-1 Certificate. Upon actual knowledge
by a Servicing Officer or a Master Servicing Officer, as applicable, of an event
which constitutes a Servicer Event of Default or a Master Servicer Event of
Default under Section 8.01 of this Agreement or gives rise to an indemnity claim
under Sections 3.25, 9.05(b), 9.05(c), 11.03(b), 11.03(c) or 16.02(g) of this
Agreement, such Servicing Officer, or Master Servicing Officer, as the case may
be, shall promptly (but in no event later than two Business Days following such
knowledge) provide written notice to the Holder of the Class CE-1 Certificate of
such event.
 


[Signatures follow]



181

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Depositor, the Interim Servicer, the Servicer, the
Master Servicer and Securities Administrator and the Trustee have caused their
names to be signed hereto by their respective officers thereunto duly
authorized, in each case as of the day and year first above written.
 
STANWICH ASSET ACCEPTANCE COMPANY
L.L.C., as Depositor
 
 
By:/s/Bruce M. Rose                                 
Name: Bruce M. Rose
Title: President
 
WELLS FARGO BANK, N.A.,
as Master Servicer and as Securities Administrator
 
 
By:/s/Darron C. Woodus                          
Name: Darron C. Woodus
Title: Assistant Vice President
 
EMC MORTGAGE CORPORATION,
as Interim Servicer
 
 
By:/s/Debbie Pratt                                     
Name: Debbie Pratt
Title: Senior Vice President
 
CARRINGTON MORTGAGE SERVICES, LLC,
as Servicer
 
 
By:/s/David S.Gordon                               
Name: David S.Gordon
Title: President
 
HSBC BANK USA, National Association,
as Trustee
 
 
By:/s/Elena Zheng                                     
Name: Elena Zheng
Title: Assistant Vice President


--------------------------------------------------------------------------------





STATE OF CONNECTICUT
)
 
) ss.:
COUNTY OF FAIRFIELD
)

 
On the 11th day of July, 2007, before me, a notary public in and for said State,
personally appeared Bruce M. Rose, known to me to be President of Stanwich Asset
Acceptance Company, L.L.C., one of the entities that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within
instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 
                    /s/ Katherine Miller                 
Notary Public
[Notarial Seal]
 
Katherine Miller                 
NOTARY PUBLIC
 
My Commission Expires June 30, 2010
 

S-1

--------------------------------------------------------------------------------


 
STATE OF MARYLAND
)
 
) ss.:
COUNTY OF HOWARD
)

 
On the 12th day of July, 2007, before me, a notary public in and for said State,
personally appeared Darron C. Woodus, known to me to be an Assistant Vice
President of Wells Fargo Bank, N.A., one of the entities that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 
                      /s/ Kellie Greer                        
Notary Public
Notarial Seal
 
Kellie Greer                        
Commission #________________
Notary Public-Anne Arundel County,
Maryland
My Commission Expires April 27, 2011
 

S-2

--------------------------------------------------------------------------------





STATE OF TEXAS
)
 
) ss.:
COUNTY OF DENTON
)

 
On the 12th day of July, 2007, before me, a notary public in and for said State,
personally appeared Debbie Pratt, known to me to be a Senior Vice President of
EMC Mortgage Corporation, one of the entities that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within
instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 
               /s/ Kay J. Ottinger                 
Notary Public
Notarial Seal
 
Kay J. Ottinger                 
Commission #________________
Notary Public-State of Texas
My Commission Expires September 27, 2009
 

S-3

--------------------------------------------------------------------------------





STATE OF INDIANA
)
 
) ss.:
COUNTY OF MARION
)

 
On the 12th day of July, 2007, before me, a notary public in and for said State,
personally appeared David S. Gordon, known to me to be a President of Carrington
Mortgage Services, LLC, one of the entities that executed the within instrument,
and also known to me to be the person who executed it on behalf of said entity,
and acknowledged to me that such entity executed the within instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 
                  /s/ Dalia Vasquez                
Notary Public
Notarial Seal
 
Dalia Vasquez                
Commission #553866
Notary Public-Marion
_________________
My Commission Expires September 18, 2014
 

S-4

--------------------------------------------------------------------------------





STATE OF NEW YORK
)
 
) ss.:
COUNTY OF NEW YORK
)

 
On the 11th day of July, 2007, before me, a notary public in and for said State,
personally appeared Elena Zheng, known to me to be a Assistant Vice President of
HSBC Bank USA, National Association, one of the entities that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 
                    /s/ Audrie H. Zabriskie                
Notary Public
Notarial Seal
 
Audrie H. Zabriskie                
Commission #01ZA6158890
 
Notary Public-State of New York, Qualified in New  
York County
My Commission Expires January 16, 2011
 
S-5

--------------------------------------------------------------------------------


 


EXHIBIT A-1
 
FORM OF CLASS A-1 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).


Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007
 
No. 1
Aggregate Certificate Principal Balance of the Class A-1 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]



DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 
A-1-1

--------------------------------------------------------------------------------


 
ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class A-1 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
A-1 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class A-1 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-1-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee, and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
A-1-3

--------------------------------------------------------------------------------


 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, unless the beneficial owner of this Certificate or
any interest therein represents that its acquisition and holding of this
Certificate or any interest therein is eligible for exemptive relief under one
or more of the following exemptions: Prohibited Transaction Class Exemption
(“PTCE”) 96-23 (for transactions effected by “in-house asset managers”; PTCE
95-60 (for transactions by insurance company general accounts); PTCE 91-38, (for
transactions by bank collective investment funds); PTCE 90-1 (for transactions
by insurance company pooled separate accounts); PTCE 84-14 (for transactions
effected by “qualified professional asset managers”) (collectively, the
“Investor Exemptions”); and Section 408(b)(17) of ERISA (for transactions
between a Plan and a person or an entity that is a party in interest to such
Plan (other than a party in interest that is a fiduciary, or its affiliate, that
has or exercises discretionary authority or control or renders investment advice
with respect to the assets of the Plan involved in the transaction) solely by
reason of providing services to the Plan, but only if the Plan pays no more, or
receives no less, than adequate consideration) (the “Service Provider
Exemption”).


After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) it has acquired and is holding this Certificate
in reliance on the Service Provider Exemption or one or more of the Investor
Exemptions and it understands that there are certain conditions to the
availability of the Service Provider Exemption and the Investor Exemptions.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of
Section 5.02(c) of the Agreement shall indemnify and hold harmless the
Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and the Trust Fund from and against any
and all liabilities, claims, costs or expenses incurred by those parties as a
result of that acquisition or holding.
 
A-1-4

--------------------------------------------------------------------------------


 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-1-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July __, 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 
 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 
A-1-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   



Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-1-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.  






 


 

A-1-8

--------------------------------------------------------------------------------



EXHIBIT A-2
 
FORM OF CLASS A-2 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class A-2 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]



DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 
A-2-1

--------------------------------------------------------------------------------


 
ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class A-2 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
A-2 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class A-2 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-2-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee, and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
A-2-3

--------------------------------------------------------------------------------


 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, unless the beneficial owner of this Certificate or
any interest therein represents that its acquisition and holding of this
Certificate or any interest therein is eligible for exemptive relief under one
or more of the following exemptions: Prohibited Transaction Class Exemption
(“PTCE”) 96-23 (for transactions effected by “in-house asset managers”; PTCE
95-60 (for transactions by insurance company general accounts); PTCE 91-38, (for
transactions by bank collective investment funds); PTCE 90-1 (for transactions
by insurance company pooled separate accounts); PTCE 84-14 (for transactions
effected by “qualified professional asset managers”) (collectively, the
“Investor Exemptions”); and Section 408(b)(17) of ERISA (for transactions
between a Plan and a person or an entity that is a party in interest to such
Plan (other than a party in interest that is a fiduciary, or its affiliate, that
has or exercises discretionary authority or control or renders investment advice
with respect to the assets of the Plan involved in the transaction) solely by
reason of providing services to the Plan, but only if the Plan pays no more, or
receives no less, than adequate consideration) (the “Service Provider
Exemption”).


After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) it has acquired and is holding this Certificate
in reliance on the Service Provider Exemption or one or more of the Investor
Exemptions and it understands that there are certain conditions to the
availability of the Service Provider Exemption and the Investor Exemptions
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of
Section 5.02(c) of the Agreement shall indemnify and hold harmless the
Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and the Trust Fund from and against any
and all liabilities, claims, costs or expenses incurred by those parties as a
result of that acquisition or holding.
 
A-2-4

--------------------------------------------------------------------------------


 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-2-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-2-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-2-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 


 


 

A-2-8

--------------------------------------------------------------------------------




EXHIBIT A-3
 
FORM OF CLASS A-3 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class A-3 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]



DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 
A-3-1

--------------------------------------------------------------------------------


 
ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class A-3 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
A-3 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class A-3 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-3-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee, and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
A-3-3

--------------------------------------------------------------------------------


 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.


After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-3-4

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-3-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-3-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-3-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 




 
 

A-3-8

--------------------------------------------------------------------------------




EXHIBIT A-4
 
FORM OF CLASS A-4 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).


Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class A-4 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]



DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 
A-4-1

--------------------------------------------------------------------------------


 
ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class A-4 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
A-4 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class A-4 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-4-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee, and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
A-4-3

--------------------------------------------------------------------------------


 
 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.


After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-4-4

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-4-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 
 


 



A-4-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-4-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 







A-4-8

--------------------------------------------------------------------------------




EXHIBIT A-5
 
[RESERVED]
 





A-5-1

--------------------------------------------------------------------------------




EXHIBIT A-6
 
FORM OF CLASS M-1 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES TO THE EXTENT
DESCRIBED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN.
 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class M-1 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]

 
DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-6-1

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class M-1 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
M-1 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class M-1 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-6-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.
 
A-6-3

--------------------------------------------------------------------------------


 

After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-6-4

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-6-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 





A-6-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-6-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.


 

A-6-8

--------------------------------------------------------------------------------




EXHIBIT A-7
 
FORM OF CLASS M-2 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES AND THE CLASS M-1
CERTIFICATES TO THE EXTENT DESCRIBED IN THE POOLING AND SERVICING AGREEMENT
REFERRED TO HEREIN.
 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class M-2 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]

 
DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-7-1

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class M-2 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
M-2 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class M-2 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-7-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.
 
A-7-3

--------------------------------------------------------------------------------


 


After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-7-4

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-7-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-7-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-7-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.



A-7-8

--------------------------------------------------------------------------------




EXHIBIT A-8
 
FORM OF CLASS M-3 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES, THE CLASS M-1
CERTIFICATES AND THE CLASS M-2 CERTIFICATES TO THE EXTENT DESCRIBED IN THE
POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN.
 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class M-3 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]

 
DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-8-1

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class M-3 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
M-3 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class M-3 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-8-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.
 
A-8-3

--------------------------------------------------------------------------------


 

After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-8-4

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-8-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-8-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-8-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.


 

A-8-8

--------------------------------------------------------------------------------




EXHIBIT A-9
 
FORM OF CLASS M-4 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES, THE CLASS M-1
CERTIFICATES, THE CLASS M-2 CERTIFICATES AND THE CLASS M-3 CERTIFICATES TO THE
EXTENT DESCRIBED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN.
 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class M-4 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]

 
DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-9-1

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class M-4 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
M-4 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class M-4 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-9-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.
 
A-9-3

--------------------------------------------------------------------------------


 

After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-9-4

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-9-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-9-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-9-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.



A-9-8

--------------------------------------------------------------------------------




EXHIBIT A-10
 
FORM OF CLASS M-5 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES, THE CLASS M-1
CERTIFICATES, THE CLASS M-2 CERTIFICATES, THE CLASS M-3 CERTIFICATES AND THE
CLASS M-4 CERTIFICATES TO THE EXTENT DESCRIBED IN THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN.
 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class M-5 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]

 
DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-10-1

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class M-5 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
M-5 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class M-5 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-10-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.
 
A-10-3

--------------------------------------------------------------------------------


 

After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-10-4

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-10-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-10-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-10-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 



A-10-8

--------------------------------------------------------------------------------




EXHIBIT A-11
 
FORM OF CLASS M-6 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES, THE CLASS M-1
CERTIFICATES, THE CLASS M-2 CERTIFICATES, THE CLASS M-3 CERTIFICATES, THE CLASS
M-4 CERTIFICATES AND THE CLASS M-5 CERTIFICATES TO THE EXTENT DESCRIBED IN THE
POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN.
 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class M-6 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]

 
DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-11-1

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class M-6 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
M-6 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class M-6 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-11-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.
 
A-11-3

--------------------------------------------------------------------------------


 

After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-11-4

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-11-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 
 


 



A-11-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-11-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 
 



A-11-8

--------------------------------------------------------------------------------




EXHIBIT A-12
 
FORM OF CLASS M-7 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES, THE CLASS M-1
CERTIFICATES, THE CLASS M-2 CERTIFICATES, THE CLASS M-3 CERTIFICATES, THE CLASS
M-4 CERTIFICATES, THE CLASS M-5 CERTIFICATES AND THE M-6 CERTIFICATES TO THE
EXTENT DESCRIBED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN.
 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class M-7 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]

 
DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-12-1

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class M-7 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
M-7 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class M-7 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-12-2

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.
 
A-12-3

--------------------------------------------------------------------------------


 

After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-12-4

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-12-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 





A-12-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-12-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 


 

A-12-8

--------------------------------------------------------------------------------




EXHIBIT A-13
 
FORM OF CLASS M-8 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES, THE CLASS M-1
CERTIFICATES, THE CLASS M-2 CERTIFICATES, THE CLASS M-3 CERTIFICATES, THE CLASS
M-4 CERTIFICATES, THE CLASS M-5 CERTIFICATES, THE CLASS M-6 CERTIFICATES AND THE
CLASS M-7 CERTIFICATES TO THE EXTENT DESCRIBED IN THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN.
 
 
 

A-13-1

--------------------------------------------------------------------------------





 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class M-8 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]



DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-13-2

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class M-8 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
M-8 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class M-8 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-13-3

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.
 
A-13-4

--------------------------------------------------------------------------------


 

After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-13-5

--------------------------------------------------------------------------------


 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-13-6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-13-7

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-13-8

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.

A-13-9

--------------------------------------------------------------------------------




EXHIBIT A-14
 
FORM OF CLASS M-9 CERTIFICATE
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE SECURITIES
ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES, THE CLASS M-1
CERTIFICATES, THE CLASS M-2 CERTIFICATES, THE CLASS M-3 CERTIFICATES, THE CLASS
M-4 CERTIFICATES, THE CLASS M-5 CERTIFICATES, THE CLASS M-6 CERTIFICATES, THE
CLASS M-7 CERTIFICATES AND CLASS M-8 CERTIFICATES TO THE EXTENT DESCRIBED IN THE
POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN.
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS THAT ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.
 

A-14-1

--------------------------------------------------------------------------------





 
Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class M-9 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]



DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-14-2

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Cede & Co. is the registered owner of a Percentage Interest
(obtained by dividing the denomination of this Certificate by the aggregate
Certificate Principal Balance of the Class M-9 Certificates as of the Closing
Date) in that certain beneficial ownership interest evidenced by all the Class
M-9 Certificates in REMIC II created pursuant to a Pooling and Servicing
Agreement, dated as specified above (the “Agreement”), among Stanwich Asset
Acceptance Company, L.L.C. (hereinafter called the “Depositor,” which term
includes any successor entity under the Agreement), the Interim Servicer,
Carrington Mortgage Services, LLC (the “Servicer”), Wells Fargo Bank, N.A. (the
“Master Servicer” and the “Securities Administrator”) and the Trustee, a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class M-9 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-14-3

--------------------------------------------------------------------------------


 
The Pass-Through Rate applicable to the calculation of interest payable with
respect to this Certificate on any Distribution Date shall equal a rate per
annum equal to the lesser of (i) the related Formula Rate for such Distribution
Date and (ii) the related Net WAC Pass-Through Rate for such Distribution Date.
 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Securities Administrator shall require
receipt of (i) if such transfer is purportedly being made in reliance upon Rule
144A under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F-1,
and (ii) in all other cases, an Opinion of Counsel satisfactory to it that such
transfer may be made without such registration or qualification (which Opinion
of Counsel shall not be an expense of the Trust Fund or of the Depositor, the
Securities Administrator, the Master Servicer, the Trustee, the Interim Servicer
or the Servicer in their respective capacities as such), together with copies of
the written certification(s) of the Holder of the Certificate desiring to effect
the transfer and/or such Holder’s prospective transferee upon which such Opinion
of Counsel is based. None of the Depositor, the Securities Administrator or the
Trustee is obligated to register or qualify the Class of Certificates specified
on the face hereof under the 1933 Act or any other securities law or to take any
action not otherwise required under the Agreement to permit the transfer of such
Certificates without registration or qualification. Any Holder desiring to
effect a transfer of this Certificate shall be required to indemnify the
Trustee, the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer and the Servicer against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.
 
A-14-4

--------------------------------------------------------------------------------


 
Until the swap agreement terminates in May 2011, this Certificate or any
interest therein may not be purchased by or transferred to an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that is subject to Title I of ERISA, any “plan”
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), that is subject to Section 4975 of the Code or any entity
deemed to hold “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of any of the foregoing (a “Plan”), any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan. Each beneficial owner of this Certificate or any
interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of this Certificate or any interest therein, that it is
not a Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring this Certificate with “plan assets” of a Plan.


After the termination of the swap agreement in May 2011, each beneficial owner
of this Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of this Certificate or any interest
therein, that either (A) it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring this Certificate
with “plan assets” of a Plan, (B) it has acquired and is holding this
Certificate in reliance on the Underwriters’ Exemption, and that it understands
that there are certain conditions to the availability of the Underwriters’
Exemption, including that this Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or Moody’s and
this Certificate is so rated, that it is an accredited investor as defined in
Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as amended, and
that it will obtain a representation from any transferee that such transferee is
an accredited investor, or (C) (1) it is an insurance company, (2) the source of
funds used to acquire or hold this Certificate or any interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions in Sections
I and III of PTCE 95-60 have been satisfied.
 
A-14-5

--------------------------------------------------------------------------------


 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
A-14-6

--------------------------------------------------------------------------------


 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-14-7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-14-8

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-14-9

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 





A-14-10

--------------------------------------------------------------------------------




EXHIBIT A-15
 
[RESERVED]
 


 

A-15-1

--------------------------------------------------------------------------------




EXHIBIT A-16-A
 
FORM OF CLASS CE-1 CERTIFICATE
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES, AND THE MEZZANINE
CERTIFICATES TO THE EXTENT DESCRIBED IN THE POOLING AND SERVICING AGREEMENT
REFERRED TO HEREIN.
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS THAT ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.
 
NO TRANSFER OF THIS CERTIFICATE TO AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, OR THE CODE WILL BE REGISTERED EXCEPT IN COMPLIANCE WITH THE PROCEDURES
DESCRIBED HEREIN.
 
Carrington Mortgage Loan Trust,
Series: 2007-HE1
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
 
Aggregate Notional Amount of the Class
 
CE-1 Certificates as of the Closing Date:
 
$[___________]
 
Notional Amount: $[___________]
Aggregate Certificate Principal Balance of the Class CE-1 Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]


A-16-A-1

--------------------------------------------------------------------------------



DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-16-A-2

--------------------------------------------------------------------------------





ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Wells Fargo Bank, N.A., as Indenture Trustee under the
Indenture, dated July 12, 2007, relating to the Carrington NIM Trust 2007-HE1
Notes, is the registered owner of a Percentage Interest (obtained by dividing
the denomination of this Certificate by the aggregate Certificate Principal
Balance of the Class CE-1 Certificates as of the Closing Date) in that certain
beneficial ownership interest evidenced by all the Class CE Certificates in
REMIC II created pursuant to a Pooling and Servicing Agreement, dated as
specified above (the “Agreement”), among Stanwich Asset Acceptance Company,
L.L.C. (hereinafter called the “Depositor,” which term includes any successor
entity under the Agreement), the Interim Servicer, Carrington Mortgage Services,
LLC (the “Servicer”), Wells Fargo Bank, N.A. (the “Master Servicer” and the
“Securities Administrator”) and the Trustee, a summary of certain of the
pertinent provisions of which is set forth hereafter. To the extent not defined
herein, the capitalized terms used herein have the meanings assigned in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class CE-1 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-16-A-3

--------------------------------------------------------------------------------


 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Securities Administrator shall require
receipt of (i) if such transfer is purportedly being made in reliance upon Rule
144A under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F-1,
and (ii) in all other cases, an Opinion of Counsel satisfactory to it that such
transfer may be made without such registration or qualification (which Opinion
of Counsel shall not be an expense of the Trust Fund or of the Depositor, the
Securities Administrator, the Master Servicer, the Trustee, the Interim Servicer
or the Servicer in their respective capacities as such), together with copies of
the written certification(s) of the Holder of the Certificate desiring to effect
the transfer and/or such Holder’s prospective transferee upon which such Opinion
of Counsel is based. None of the Depositor, the Securities Administrator or the
Trustee is obligated to register or qualify the Class of Certificates specified
on the face hereof under the 1933 Act or any other securities law or to take any
action not otherwise required under the Agreement to permit the transfer of such
Certificates without registration or qualification. Any Holder desiring to
effect a transfer of this Certificate shall be required to indemnify the
Trustee, the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer and the Servicer against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.
 
A-16-A-4

--------------------------------------------------------------------------------


 
No purchase or transfer of this Certificate or any interest therein shall be
made to an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is subject to
Title I of ERISA, any “plan” as defined in Section 4975(e)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”), that is subject to Section 4975
of the Code or any entity deemed to hold “plan assets” (within the meaning of
the Department of Labor regulation promulgated at 29 C.F.R. § 2510.3-101,
as modified by Section 3(42) of ERISA) of any of the foregoing (a “Plan”), any
Person acting, directly or indirectly, on behalf of any such Plan or any Person
acquiring this Certificate with “plan assets” of a Plan, as certified by such
beneficial owner in the form of Exhibit G to the Agreement, unless the
beneficial owner provides the Securities Administrator with an Opinion of
Counsel acceptable to and in form and substance satisfactory to the Depositor,
the Securities Administrator, the Trustee and the Servicer to the effect that
the purchase and holding of this Certificate is permissible under applicable
law, will not constitute or result in any non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or comparable provisions
of any subsequent enactments) and will not subject the Depositor, the Servicer,
the Trustee or the Trust Fund to any obligation or liability (including
obligations or liabilities under ERISA or Section 4975 of the Code) in addition
to those undertaken in the Agreement, which Opinion of Counsel shall not be an
expense of the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer, the Servicer, the Trustee or the Trust Fund.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
A-16-A-5

--------------------------------------------------------------------------------


 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-16-A-6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 
 


 



A-16-A-7

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-16-A-8

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 




 



A-16-A-9

--------------------------------------------------------------------------------




EXHIBIT A-16-B
 
FORM OF CLASS CE-2 CERTIFICATE
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE IS SUBORDINATE TO THE CLASS A CERTIFICATES, AND THE MEZZANINE
CERTIFICATES TO THE EXTENT DESCRIBED IN THE POOLING AND SERVICING AGREEMENT
REFERRED TO HEREIN.
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS THAT ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.
 
NO TRANSFER OF THIS CERTIFICATE TO AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, OR THE CODE WILL BE REGISTERED EXCEPT IN COMPLIANCE WITH THE PROCEDURES
DESCRIBED HEREIN.
 
Carrington Mortgage Loan Trust,
Series: 2007-HE1
 
 
Pass-Through Rate: Variable
 
Cut-off Date: June 1, 2007
 
Date of Pooling and Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Percentage Interest of the Class CE-2 Certificates as of the Closing
Date: 100%
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]


A-16-B-1

--------------------------------------------------------------------------------



DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 

A-16-B-2

--------------------------------------------------------------------------------





ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that [Carrington Asset Holdings Company, Inc.] is the registered
owner of a Percentage Interest (obtained by dividing the denomination of this
Certificate by the aggregate Certificate Principal Balance of the Class CE-2
Certificates as of the Closing Date) in that certain beneficial ownership
interest evidenced by all the Class CE-2 Certificates in REMIC II created
pursuant to a Pooling and Servicing Agreement, dated as specified above (the
“Agreement”), among Stanwich Asset Acceptance Company, L.L.C. (hereinafter
called the “Depositor,” which term includes any successor entity under the
Agreement), the Interim Servicer, Carrington Mortgage Services, LLC (the
“Servicer”), Wells Fargo Bank, N.A. (the “Master Servicer” and the “Securities
Administrator”) and the Trustee, a summary of certain of the pertinent
provisions of which is set forth hereafter. To the extent not defined herein,
the capitalized terms used herein have the meanings assigned in the Agreement.
This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of the acceptance hereof assents and by which such Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class CE-2 Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-16-B-3

--------------------------------------------------------------------------------


 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
On each Distribution Date, for so long as Carrington Mortgage Services, LLC is
the Applicable Servicer of the Mortgage Loans, the Securities Administrator
shall distribute to the Holders of the Class CE-2 Certificates, with respect to
each Mortgage Loan and for each such calendar month, an amount equal to
one-twelfth of the product of (i) the Excess Servicing Fee Rate multiplied by
(ii) the same principal balance on which interest on such Mortgage Loan accrues
for such calendar month (the “Excess Servicing Fee”).
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer and
the Trustee with the consent of the Holders of Certificates entitled to at least
66% of the Voting Rights. Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
exchange herefor or in lieu hereof whether or not notation of such consent is
made upon this Certificate. The Agreement also permits the amendment thereof, in
certain limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
A-16-B-4

--------------------------------------------------------------------------------


 
No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Securities Administrator shall require
receipt of (i) if such transfer is purportedly being made in reliance upon Rule
144A under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F-1,
and (ii) in all other cases, an Opinion of Counsel satisfactory to it that such
transfer may be made without such registration or qualification (which Opinion
of Counsel shall not be an expense of the Trust Fund or of the Depositor, the
Securities Administrator, the Master Servicer, the Trustee, the Interim Servicer
or the Servicer in their respective capacities as such), together with copies of
the written certification(s) of the Holder of the Certificate desiring to effect
the transfer and/or such Holder’s prospective transferee upon which such Opinion
of Counsel is based. None of the Depositor, the Securities Administrator or the
Trustee is obligated to register or qualify the Class of Certificates specified
on the face hereof under the 1933 Act or any other securities law or to take any
action not otherwise required under the Agreement to permit the transfer of such
Certificates without registration or qualification. Any Holder desiring to
effect a transfer of this Certificate shall be required to indemnify the
Trustee, the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer and the Servicer against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.
 
No purchase or transfer of this Certificate or any interest therein shall be
made to an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is subject to
Title I of ERISA, any “plan” as defined in Section 4975(e)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”), that is subject to Section 4975
of the Code or any entity deemed to hold “plan assets” (within the meaning of
the Department of Labor regulation promulgated at 29 C.F.R. § 2510.3-101,
as modified by Section 3(42) of ERISA) of any of the foregoing (a “Plan”), any
Person acting, directly or indirectly, on behalf of any such Plan or any Person
acquiring this Certificate with “plan assets” of a Plan, as certified by such
beneficial owner in the form of Exhibit G to the Agreement, unless the
beneficial owner provides the Securities Administrator with an Opinion of
Counsel acceptable to and in form and substance satisfactory to the Depositor,
the Securities Administrator, the Trustee and the Servicer to the effect that
the purchase and holding of this Certificate is permissible under applicable
law, will not constitute or result in any non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or comparable provisions
of any subsequent enactments) and will not subject the Depositor, the Servicer,
the Trustee or the Trust Fund to any obligation or liability (including
obligations or liabilities under ERISA or Section 4975 of the Code) in addition
to those undertaken in the Agreement, which Opinion of Counsel shall not be an
expense of the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer, the Servicer, the Trustee or the Trust Fund.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
A-16-B-5

--------------------------------------------------------------------------------


 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-16-B-6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-16-B-7

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-16-B-8

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 


 

A-16-B-9

--------------------------------------------------------------------------------




EXHIBIT A-17
 
FORM OF CLASS P CERTIFICATE
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS THAT ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.
 
NO TRANSFER OF THIS CERTIFICATE TO AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, OR THE CODE WILL BE REGISTERED EXCEPT IN COMPLIANCE WITH THE PROCEDURES
DESCRIBED HEREIN.
 


Carrington Mortgage Loan Trust,
Series: 2007-HE1
 
Cut-off Date and date of Pooling and
Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No. 1
Aggregate Certificate Principal Balance of the Class P Certificates as of the
Closing Date: $[___________]
 
Denomination: $[___________]
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]



DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL BALANCE OF THIS
CERTIFICATE MAY BE MADE MONTHLY AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING CERTIFICATE PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ABOVE AS THE DENOMINATION OF THIS CERTIFICATE.
 
A-17-1

--------------------------------------------------------------------------------


 
ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Wells Fargo Bank, N.A., as Indenture Trustee under the
Indenture, dated July 12, 2007, relating to the Carrington NIM Trust 2007-HE1
Notes, is the registered owner of a Percentage Interest (obtained by dividing
the denomination of this Certificate by the aggregate Certificate Principal
Balance of the Class P Certificates as of the Closing Date) in that certain
beneficial ownership interest evidenced by all the Class P Certificates in REMIC
II created pursuant to a Pooling and Servicing Agreement, dated as specified
above (the “Agreement”), among Stanwich Asset Acceptance Company, L.L.C.
(hereinafter called the “Depositor,” which term includes any successor entity
under the Agreement), the Interim Servicer, Carrington Mortgage Services, LLC
(the “Servicer”), Wells Fargo Bank, N.A. (the “Master Servicer” and the
“Securities Administrator”) and the Trustee, a summary of certain of the
pertinent provisions of which is set forth hereafter. To the extent not defined
herein, the capitalized terms used herein have the meanings assigned in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class P Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-17-2

--------------------------------------------------------------------------------


 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof equal to the
denomination specified on the face hereof divided by the aggregate Certificate
Principal Balance of the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer and
the Trustee with the consent of the Holders of Certificates entitled to at least
66% of the Voting Rights. Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
exchange herefor or in lieu hereof whether or not notation of such consent is
made upon this Certificate. The Agreement also permits the amendment thereof, in
certain limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Securities Administrator shall require
receipt of (i) if such transfer is purportedly being made in reliance upon Rule
144A under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F-1,
and (ii) in all other cases, an Opinion of Counsel satisfactory to it that such
transfer may be made without such registration or qualification (which Opinion
of Counsel shall not be an expense of the Trust Fund or of the Depositor, the
Securities Administrator, the Master Servicer, the Trustee, the Interim Servicer
or the Servicer in their respective capacities as such), together with copies of
the written certification(s) of the Holder of the Certificate desiring to effect
the transfer and/or such Holder’s prospective transferee upon which such Opinion
of Counsel is based. None of the Depositor, the Securities Administrator or the
Trustee is obligated to register or qualify the Class of Certificates specified
on the face hereof under the 1933 Act or any other securities law or to take any
action not otherwise required under the Agreement to permit the transfer of such
Certificates without registration or qualification. Any Holder desiring to
effect a transfer of this Certificate shall be required to indemnify the
Trustee, the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer and the Servicer against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.
 
A-17-3

--------------------------------------------------------------------------------


 
No purchase or transfer of this Certificate or any interest therein shall be
made to an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is subject to
Title I of ERISA, any “plan” as defined in Section 4975(e)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”), that is subject to Section 4975
of the Code or any entity deemed to hold “plan assets” (within the meaning of
the Department of Labor regulation promulgated at 29 C.F.R. § 2510.3-101,
as modified by Section 3(42) of ERISA) of any of the foregoing (a “Plan”), any
Person acting, directly or indirectly, on behalf of any such Plan or any Person
acquiring this Certificate with “plan assets” of a Plan, as certified by such
beneficial owner in the form of Exhibit G to the Agreement, unless the
beneficial owner provides the Securities Administrator with an Opinion of
Counsel acceptable to and in form and substance satisfactory to the Depositor,
the Securities Administrator, the Trustee and the Servicer to the effect that
the purchase and holding of this Certificate is permissible under applicable
law, will not constitute or result in any non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or comparable provisions
of any subsequent enactments) and will not subject the Depositor, the Servicer,
the Trustee or the Trust Fund to any obligation or liability (including
obligations or liabilities under ERISA or Section 4975 of the Code) in addition
to those undertaken in the Agreement, which Opinion of Counsel shall not be an
expense of the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer, the Servicer, the Trustee or the Trust Fund.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
A-17-4

--------------------------------------------------------------------------------


 
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-17-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-17-6

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-17-7

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 
 



A-17-8

--------------------------------------------------------------------------------




EXHIBIT A-18
 
FORM OF CLASS R-I CERTIFICATE
 
THIS CERTIFICATE MAY NOT BE TRANSFERRED TO A NON-UNITED STATES PERSON.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” (“REMIC”), AS THOSE
TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 (THE “CODE”).
 
ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN.
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS THAT ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.
 
NO TRANSFER OF THIS CERTIFICATE TO AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, OR THE CODE WILL BE REGISTERED EXCEPT IN COMPLIANCE WITH THE PROCEDURES
DESCRIBED HEREIN.
 
ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES (I) AN AFFIDAVIT TO THE SECURITIES
ADMINISTRATOR THAT (A) SUCH TRANSFEREE IS NOT (1) THE UNITED STATES OR ANY
POSSESSION THEREOF, ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN
GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF
ANY OF THE FOREGOING, (2) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED
IN SECTION 521 OF THE CODE) THAT IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF
THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511
OF THE CODE, (3) ANY ORGANIZATION DESCRIBED IN SECTION 1381(A)(2)(C) OF THE CODE
(ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (1), (2) OR (3) SHALL
HEREINAFTER BE REFERRED TO AS A “DISQUALIFIED ORGANIZATION”) OR (4) AN AGENT OF
A DISQUALIFIED ORGANIZATION AND (B) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX, AND (II) SUCH TRANSFEREE SATISFIES CERTAIN
ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY
TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A DISQUALIFIED
ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL
BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT
BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF
THIS CERTIFICATE BY ACCEPTANCE HEREOF SHALL BE DEEMED TO HAVE CONSENTED TO THE
PROVISIONS OF THIS PARAGRAPH AND THE PROVISIONS OF SECTION 5.02(D) OF THE
POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN. ANY PERSON THAT IS A
DISQUALIFIED ORGANIZATION IS PROHIBITED FROM ACQUIRING BENEFICIAL OWNERSHIP OF
THIS CERTIFICATE.
 
A-18-1

--------------------------------------------------------------------------------


 


Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Cut-off Date and date of Pooling and
Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No.1
Aggregate Percentage Interest of the Class R Certificates as of the Closing
Date: 100.00%
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]




A-18-2

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Greenwich Residual Venture, LLC is the registered owner of a
Percentage Interest (as specified above) in that certain beneficial ownership
interest evidenced by all the Certificates of the Class to which this
Certificate belongs created pursuant to a Pooling and Servicing Agreement, dated
as specified above (the “Agreement”), among Stanwich Asset Acceptance Company,
L.L.C. (hereinafter called the “Depositor,” which term includes any successor
entity under the Agreement), the Interim Servicer, Carrington Mortgage Services,
LLC (the “Servicer”), Wells Fargo Bank, N.A. (the “Master Servicer” and the
“Securities Administrator”) and the Trustee, a summary of certain of the
pertinent provisions of which is set forth hereafter. To the extent not defined
herein, the capitalized terms used herein have the meanings assigned in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class R Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-18-3

--------------------------------------------------------------------------------


 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, the Securities Administrator and the Trustee with the consent
of the Holders of Certificates entitled to at least 66% of the Voting Rights.
Any such consent by the Holder of this Certificate shall be conclusive and
binding on such Holder and upon all future Holders of this Certificate and of
any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof, in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Securities Administrator shall require
receipt of (i) if such transfer is purportedly being made in reliance upon Rule
144A under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F-1,
and (ii) in all other cases, an Opinion of Counsel satisfactory to it that such
transfer may be made without such registration or qualification (which Opinion
of Counsel shall not be an expense of the Trust Fund or of the Depositor, the
Securities Administrator, the Master Servicer, the Trustee, the Interim Servicer
or the Servicer in their respective capacities as such), together with copies of
the written certification(s) of the Holder of the Certificate desiring to effect
the transfer and/or such Holder’s prospective transferee upon which such Opinion
of Counsel is based. None of the Depositor, the Securities Administrator or the
Trustee is obligated to register or qualify the Class of Certificates specified
on the face hereof under the 1933 Act or any other securities law or to take any
action not otherwise required under the Agreement to permit the transfer of such
Certificates without registration or qualification. Any Holder desiring to
effect a transfer of this Certificate shall be required to indemnify the
Trustee, the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer and the Servicer against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.
 
A-18-4

--------------------------------------------------------------------------------


 
No purchase or transfer of this Certificate or any interest therein shall be
made to an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is subject to
Title I of ERISA, any “plan” as defined in Section 4975(e)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”), that is subject to Section 4975
of the Code or any entity deemed to hold “plan assets” (within the meaning of
the Department of Labor regulation promulgated at 29 C.F.R. § 2510.3-101,
as modified by Section 3(42) of ERISA) of any of the foregoing (a “Plan”), any
Person acting, directly or indirectly, on behalf of any such Plan or any Person
acquiring this Certificate with “plan assets” of a Plan, as certified by such
beneficial owner in the form of Exhibit G to the Agreement, unless the
beneficial owner provides the Securities Administrator with an Opinion of
Counsel acceptable to and in form and substance satisfactory to the Depositor,
the Securities Administrator, the Trustee and the Servicer to the effect that
the purchase and holding of this Certificate is permissible under applicable
law, will not constitute or result in any non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or comparable provisions
of any subsequent enactments) and will not subject the Depositor, the Servicer,
the Trustee or the Trust Fund to any obligation or liability (including
obligations or liabilities under ERISA or Section 4975 of the Code) in addition
to those undertaken in the Agreement, which Opinion of Counsel shall not be an
expense of the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer, the Servicer, the Trustee or the Trust Fund.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-18-5

--------------------------------------------------------------------------------


 
Prior to registration of any transfer, sale or other disposition of this
Certificate, the proposed transferee shall provide to the Securities
Administrator (i) an affidavit to the effect that such transferee is any Person
other than a Disqualified Organization or the agent (including a broker, nominee
or middleman) of a Disqualified Organization, and (ii) a certificate that
acknowledges that (A) the Class R Certificates have been designated as a
residual interest in a REMIC, (B) it will include in its income a pro rata share
of the net income of the Trust Fund and that such income may be an “excess
inclusion,” as defined in the Code, that, with certain exceptions, cannot be
offset by other losses or benefits from any tax exemption, and (C) it expects to
have the financial means to satisfy all of its tax obligations including those
relating to holding the Class R Certificates. Notwithstanding the registration
in the Certificate Register of the Securities Administrator of any transfer,
sale or other disposition of this Certificate to a Disqualified Organization or
an agent (including a broker, nominee or middleman) of a Disqualified
Organization, such registration shall be deemed to be of no legal force or
effect whatsoever and such Person shall not be deemed to be a Certificateholder
for any purpose, including, but not limited to, the receipt of distributions in
respect of this Certificate.
 
The Holder of this Certificate, by its acceptance hereof, shall be deemed to
have consented to the provisions of Section 5.02 of the Agreement and to any
amendment of the Agreement deemed necessary by counsel of the Depositor to
ensure that the transfer of this Certificate to any Person other than a
Permitted Transferee or any other Person will not cause the Trust Fund to cease
to qualify as a REMIC or cause the imposition of a tax upon the REMIC.
 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
A-18-6

--------------------------------------------------------------------------------


 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-18-7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-18-8

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-18-9

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.


 

A-18-10

--------------------------------------------------------------------------------




EXHIBIT A-19
 
FORM OF CLASS R-II CERTIFICATE
 
THIS CERTIFICATE MAY NOT BE TRANSFERRED TO A NON-UNITED STATES PERSON.
 
SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” (“REMIC”), AS THOSE
TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 (THE “CODE”).
 
ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN.
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS THAT ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.
 
NO TRANSFER OF THIS CERTIFICATE TO AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, OR THE CODE WILL BE REGISTERED EXCEPT IN COMPLIANCE WITH THE PROCEDURES
DESCRIBED HEREIN.
 
ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES (I) AN AFFIDAVIT TO THE SECURITIES
ADMINISTRATOR THAT (A) SUCH TRANSFEREE IS NOT (1) THE UNITED STATES OR ANY
POSSESSION THEREOF, ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN
GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF
ANY OF THE FOREGOING, (2) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED
IN SECTION 521 OF THE CODE) THAT IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF
THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511
OF THE CODE, (3) ANY ORGANIZATION DESCRIBED IN SECTION 1381(A)(2)(C) OF THE CODE
(ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (1), (2) OR (3) SHALL
HEREINAFTER BE REFERRED TO AS A “DISQUALIFIED ORGANIZATION”) OR (4) AN AGENT OF
A DISQUALIFIED ORGANIZATION AND (B) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX, AND (II) SUCH TRANSFEREE SATISFIES CERTAIN
ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY
TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A DISQUALIFIED
ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL
BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT
BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF
THIS CERTIFICATE BY ACCEPTANCE HEREOF SHALL BE DEEMED TO HAVE CONSENTED TO THE
PROVISIONS OF THIS PARAGRAPH AND THE PROVISIONS OF SECTION 5.02(D) OF THE
POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN. ANY PERSON THAT IS A
DISQUALIFIED ORGANIZATION IS PROHIBITED FROM ACQUIRING BENEFICIAL OWNERSHIP OF
THIS CERTIFICATE.
 
A-19-1

--------------------------------------------------------------------------------


 
 


Carrington Mortgage Loan Trust,
Series 2007-HE1
 
Cut-off Date and date of Pooling and
Servicing Agreement: June 1, 2007
 
First Distribution Date: July 25, 2007 
 
No.1
Aggregate Percentage Interest of the Class R Certificates as of the Closing
Date: 100.00%
 
Interim Servicer: EMC Mortgage Corporation
 
Trustee: HSBC Bank USA, National Association
 
Securities Administrator: Wells Fargo Bank, N.A.
 
Closing Date: July 12, 2007
 
CUSIP: [___________]




A-19-2

--------------------------------------------------------------------------------



ASSET-BACKED PASS-THROUGH CERTIFICATE
 
evidencing a beneficial ownership interest in a portion of a Trust Fund (the
“Trust Fund”) consisting primarily of a pool of one- to four-family,
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien closed-end, subprime mortgage loans (the “Mortgage
Loans”) formed and sold by
 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN STANWICH
ASSET ACCEPTANCE COMPANY, L.L.C., THE SERVICER, THE INTERIM SERVICER, THE MASTER
SERVICER, THE SECURITIES ADMINISTRATOR, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS CERTIFICATE NOR THE UNDERLYING MORTGAGE LOANS ARE
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.
 
This certifies that Greenwich Residual Venture, LLC is the registered owner of a
Percentage Interest (as specified above) in that certain beneficial ownership
interest evidenced by all the Certificates of the Class to which this
Certificate belongs created pursuant to a Pooling and Servicing Agreement, dated
as specified above (the “Agreement”), among Stanwich Asset Acceptance Company,
L.L.C. (hereinafter called the “Depositor,” which term includes any successor
entity under the Agreement), the Interim Servicer, Carrington Mortgage Services,
LLC (the “Servicer”), Wells Fargo Bank, N.A. (the “Master Servicer” and the
“Securities Administrator”) and the Trustee, a summary of certain of the
pertinent provisions of which is set forth hereafter. To the extent not defined
herein, the capitalized terms used herein have the meanings assigned in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.
 
Pursuant to the terms of the Agreement, distributions will be made on the 25th
day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (a “Distribution Date”), commencing on the First
Distribution Date specified above, to the Person in whose name this Certificate
is registered on the Record Date, in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Class R Certificates on such Distribution Date
pursuant to the Agreement.
 
All distributions to the Holder of this Certificate under the Agreement will be
made or caused to be made by the Securities Administrator by wire transfer in
immediately available funds to the account of the Person entitled thereto if
such Person shall have so notified the Securities Administrator in writing at
least five Business Days prior to the Record Date immediately prior to such
Distribution Date or otherwise by check mailed by first class mail to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Securities Administrator
of the pendency of such distribution and only upon presentation and surrender of
this Certificate at the office or agency appointed by the Securities
Administrator for that purpose as provided in the Agreement.
 
A-19-3

--------------------------------------------------------------------------------


 
This Certificate is one of a duly authorized issue of Certificates designated as
Asset Backed Pass-Through Certificates of the Series specified on the face
hereof (herein called the “Certificates”) and representing a Percentage Interest
in the Class of Certificates specified on the face hereof.
 
The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. As provided in the Agreement, withdrawals from the
Custodial Account and the Certificate Account may be made from time to time for
purposes other than distributions to Certificateholders, such purposes including
reimbursement of advances made, or certain expenses incurred, with respect to
the Mortgage Loans.
 
The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the rights of the Certificateholders under the
Agreement at any time by the Depositor, the Interim Servicer, the Servicer, the
Master Servicer, Securities Administrator and the Trustee with the consent of
the Holders of Certificates entitled to at least 66% of the Voting Rights. Any
such consent by the Holder of this Certificate shall be conclusive and binding
on such Holder and upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not notation of such consent is made upon this Certificate.
The Agreement also permits the amendment thereof, in certain limited
circumstances, without the consent of the Holders of any of the Certificates.
 
As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Securities Administrator upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Securities
Administrator as provided in the Agreement, duly endorsed by, or accompanied by
an assignment in the form below or other written instrument of transfer in form
satisfactory to the Securities Administrator duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Certificates of the same Class in authorized denominations evidencing the
same aggregate Percentage Interest will be issued to the designated transferee
or transferees.
 
No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Securities Administrator shall require
receipt of (i) if such transfer is purportedly being made in reliance upon Rule
144A under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F-1,
and (ii) in all other cases, an Opinion of Counsel satisfactory to it that such
transfer may be made without such registration or qualification (which Opinion
of Counsel shall not be an expense of the Trust Fund or of the Depositor, the
Securities Administrator, the Master Servicer, the Trustee, the Interim Servicer
or the Servicer in their respective capacities as such), together with copies of
the written certification(s) of the Holder of the Certificate desiring to effect
the transfer and/or such Holder’s prospective transferee upon which such Opinion
of Counsel is based. None of the Depositor, the Securities Administrator or the
Trustee is obligated to register or qualify the Class of Certificates specified
on the face hereof under the 1933 Act or any other securities law or to take any
action not otherwise required under the Agreement to permit the transfer of such
Certificates without registration or qualification. Any Holder desiring to
effect a transfer of this Certificate shall be required to indemnify the
Trustee, the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer and the Servicer against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.
 
A-19-4

--------------------------------------------------------------------------------


 
No purchase or transfer of this Certificate or any interest therein shall be
made to an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is subject to
Title I of ERISA, any “plan” as defined in Section 4975(e)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”), that is subject to Section 4975
of the Code or any entity deemed to hold “plan assets” (within the meaning of
the Department of Labor regulation promulgated at 29 C.F.R. § 2510.3-101,
as modified by Section 3(42) of ERISA) of any of the foregoing (a “Plan”), any
Person acting, directly or indirectly, on behalf of any such Plan or any Person
acquiring this Certificate with “plan assets” of a Plan, as certified by such
beneficial owner in the form of Exhibit G to the Agreement, unless the
beneficial owner provides the Securities Administrator with an Opinion of
Counsel acceptable to and in form and substance satisfactory to the Depositor,
the Securities Administrator, the Trustee and the Servicer to the effect that
the purchase and holding of this Certificate is permissible under applicable
law, will not constitute or result in any non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or comparable provisions
of any subsequent enactments) and will not subject the Depositor, the Servicer,
the Trustee or the Trust Fund to any obligation or liability (including
obligations or liabilities under ERISA or Section 4975 of the Code) in addition
to those undertaken in the Agreement, which Opinion of Counsel shall not be an
expense of the Depositor, the Securities Administrator, the Master Servicer, the
Interim Servicer, the Servicer, the Trustee or the Trust Fund.
 
If this Certificate or any interest therein is acquired or held in violation of
the provisions of Section 5.02(c) of the Agreement, the next preceding permitted
beneficial owner will be treated as the beneficial owner of this Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any this Certificate
or any interest therein was effected in violation of the provisions of Section
5.02(c) of the Agreement shall indemnify and hold harmless the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by those parties as a result of
that acquisition or holding.
 
The Certificates are issuable in fully registered form only without coupons in
Classes and denominations representing Percentage Interests specified in the
Agreement. As provided in the Agreement and subject to certain limitations
therein set forth, the Certificates are exchangeable for new Certificates of the
same Class in authorized denominations evidencing the same aggregate Percentage
Interest, as requested by the Holder surrendering the same. No service charge
will be made for any such registration of transfer or exchange of Certificates,
but the Securities Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Certificates.
 
A-19-5

--------------------------------------------------------------------------------


 
Prior to registration of any transfer, sale or other disposition of this
Certificate, the proposed transferee shall provide to the Securities
Administrator (i) an affidavit to the effect that such transferee is any Person
other than a Disqualified Organization or the agent (including a broker, nominee
or middleman) of a Disqualified Organization, and (ii) a certificate that
acknowledges that (A) the Class R Certificates have been designated as a
residual interest in a REMIC, (B) it will include in its income a pro rata share
of the net income of the Trust Fund and that such income may be an “excess
inclusion,” as defined in the Code, that, with certain exceptions, cannot be
offset by other losses or benefits from any tax exemption, and (C) it expects to
have the financial means to satisfy all of its tax obligations including those
relating to holding the Class R Certificates. Notwithstanding the registration
in the Certificate Register of the Securities Administrator of any transfer,
sale or other disposition of this Certificate to a Disqualified Organization or
an agent (including a broker, nominee or middleman) of a Disqualified
Organization, such registration shall be deemed to be of no legal force or
effect whatsoever and such Person shall not be deemed to be a Certificateholder
for any purpose, including, but not limited to, the receipt of distributions in
respect of this Certificate.
 
The Holder of this Certificate, by its acceptance hereof, shall be deemed to
have consented to the provisions of Section 5.02 of the Agreement and to any
amendment of the Agreement deemed necessary by counsel of the Depositor to
ensure that the transfer of this Certificate to any Person other than a
Permitted Transferee or any other Person will not cause the Trust Fund to cease
to qualify as a REMIC or cause the imposition of a tax upon the REMIC.
 
The Depositor, the Interim Servicer, the Servicer, the Master Servicer, the
Securities Administrator, the Trustee and any agent of the Depositor, the
Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator or the Trustee may treat the Person in whose name this Certificate
is registered as the owner hereof for all purposes, and none of the Depositor,
the Interim Servicer, the Servicer, the Master Servicer, the Securities
Administrator, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
The obligations created by the Agreement and the Trust Fund created thereby
shall terminate upon payment to the Certificateholders of all amounts held by
the Securities Administrator and required to be paid to them pursuant to the
Agreement following the earlier of (i) the final payment or other liquidation
(or any advance with respect thereto) of the last Mortgage Loan and REO Property
remaining in REMIC I and (ii) the purchase by the party designated in the
Agreement at a price determined as provided in the Agreement from REMIC I of all
the Mortgage Loans and all property acquired in respect of such Mortgage Loans.
The Agreement permits, but does not require, the party designated in the
Agreement to purchase from REMIC I all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan at a price determined as provided in
the Agreement. The exercise of such right will effect early retirement of the
Certificates; however, such right to purchase is subject to the aggregate Stated
Principal Balance of the Mortgage Loans at the time of purchase being less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date.
 
A-19-6

--------------------------------------------------------------------------------


 
The recitals contained herein shall be taken as statements of the Depositor and
the Trustee and the Securities Administrator assume no responsibility for their
correctness.
 
Unless the certificate of authentication hereon has been executed by the
Securities Administrator, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.
 

A-19-7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.
 
Dated: July [__], 2007
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Officer

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Certificates referred to in the within-mentioned Agreement.
 



             
WELLS FARGO BANK, N.A., as Securities Administrator
                                                                     
By: _____________________________________________
Authorized Signatory

 


 



A-19-8

--------------------------------------------------------------------------------



ABBREVIATIONS
 
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
 
TEN COM -
as tenants in common
UNIF GIFT MIN ACT -
               Custodian               
     
(Cust)     (Minor)
TEN ENT -
as tenants by the entireties
 
under Uniform Gifts
     
to Minors Act
JT TEN -
as joint tenants with right of
 
 _________________
 
survivorship and not as
 
(State)
 
tenants in common
   

 
Additional abbreviations may also be used though not in the above list.
 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto _____________________________
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________(Please
print or typewrite name, address including postal zip code, and Taxpayer
Identification Number of assignee) a Percentage Interest equal to ____%
evidenced by the within Asset Backed Pass-Through Certificates and hereby
authorize(s) the registration of transfer of such interest to assignee on the
Certificate Register of the Trust Fund.
 
I (we) further direct the Securities Administrator to issue a new Certificate of
a like Percentage Interest and Class to the above named assignee and deliver
such Certificate to the following address:
_____________________________________________________________________________________________________________
_____________________________________________________________________________________________________________.

Dated:
 

  ______________________________  
Signature by or on behalf of assignor
          ______________________________  
Signature Guaranteed


A-19-9

--------------------------------------------------------------------------------



DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for purposes of distribution:
 
Distributions shall be made, by wire transfer or otherwise, in immediately
available funds
to
___________________________________________________________________________________________________________,
for the account of
_______________________________________________________________________________________________,
account number___________, or, if mailed by check, to
__________________________________________________________________,
Applicable statements should be mailed to
____________________________________________________________________________
_____________________________________________________________________________________________________________.
This information is provided by
_____________________________________________________________________________________,
the assignee named above, or
______________________________________________________________________________________,
as its agent.
 



A-19-10

--------------------------------------------------------------------------------




EXHIBIT B
 
[Reserved]
 



B-1

--------------------------------------------------------------------------------




EXHIBIT C-1
 
FORM OF TRUST RECEIPT AND INITIAL CERTIFICATION
 
[DATE]


Stanwich Asset Acceptance Company, L.L.C.
Seven Greenwich Office Park
599 West Putnam Avenue
Greenwich, Connecticut 06830
 
 
Carrington Securities, LP
Seven Greenwich Office Park
599 West Putnam Avenue
Greenwich, Connecticut 06830
 
 
HSBC Bank USA, National Association
452 Fifth Avenue
New York, New York 10018
 
 
Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045
 
 

 

 
Re:
Pooling and Servicing Agreement, dated as of June 1, 2007, among HSBC Bank USA,
National Association, as Trustee, Carrington Mortgage Services, LLC, as
Servicer, EMC Mortgage Corporation, as Interim Servicer, Wells Fargo Bank, N.A.,
as Master Servicer and as Securities Administrator and Stanwich Asset Acceptance
Company, L.L.C. as Depositor

 
Ladies and Gentlemen:
 
In accordance with the provisions of Section 2.02 of the above-referenced
Pooling and Servicing Agreement and the provisions of the Custodial Agreement,
the undersigned, as the Custodian, hereby certifies that it is holding the
Mortgage Loans identified on the schedule attached hereto for the exclusive
benefit of the Certificateholders pursuant to the terms and conditions of the
Pooling and Servicing Agreement, and it has received a Mortgage Loan File with
respect to each such Mortgage Loan (other than any Mortgage Loan specifically
identified on the exception report attached hereto) and that with respect to
each such Mortgage Loan: (i) all documents constituting part of such Mortgage
Loan File required to be delivered to it pursuant to the Pooling and Servicing
Agreement are in its possession, (ii) such documents have been reviewed by the
Custodian and appear regular on their face and relate to such Mortgage Loan and
(iii) based on the Custodian’s examination and only as to the foregoing, the
information set forth in the Mortgage Loan Schedule that corresponds to items
(i), (iii) and (xvi) of the definition of “Mortgage Loan Schedule” in the
Pooling and Servicing Agreement accurately reflects information set forth in the
Mortgage Loan File. The Custodian hereby confirms that it is holding each such
Mortgage File for the exclusive use and benefit of the Certificateholders
pursuant to the terms of the Pooling and Servicing Agreement.
 
C-1-1

--------------------------------------------------------------------------------


 
 
Capitalized terms used herein shall have the meaning ascribed to them in
Appendix A of the Pooling and Servicing Agreement.
 






LASALLE BANK NATIONAL ASSOCIATION,
as Custodian
 
 
By:___________________________
Name:
Title:







C-1-2

--------------------------------------------------------------------------------




EXHIBIT C-2
 
FORM OF FINAL TRUST RECEIPT
 
[DATE]
 
Stanwich Asset Acceptance Company, L.L.C.
Seven Greenwich Office Park
599 West Putnam Avenue
Greenwich, Connecticut 06830
 
 
Carrington Securities, LP
Seven Greenwich Office Park
599 West Putnam Avenue
Greenwich, Connecticut 06830
 
 
HSBC Bank USA, National Association
452 Fifth Avenue
New York, New York 10018
 
 
Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045
 
 

 

 
Re:
Pooling and Servicing Agreement, dated as of June 1, 2007, among HSBC Bank USA,
National Association, as Trustee, Carrington Mortgage Services, LLC, as
Servicer, EMC Mortgage Corporation, as Interim Servicer, Wells Fargo Bank, N.A.,
as Master Servicer and as Securities Administrator and Stanwich Asset Acceptance
Company, L.L.C. as Depositor

 
Ladies and Gentlemen:
 
In accordance with the provisions of Section 2.02 of the above-referenced
Pooling and Servicing Agreement and of the Custodial Agreement, the undersigned,
as the Custodian, hereby certifies that as to each Mortgage Loan listed on the
Mortgage Loan Schedule (other than any Mortgage Loan paid in full or any
Mortgage Loan listed on the attachment hereto) it has reviewed the Mortgage Loan
Files and has determined that (i) all documents required to be delivered to it
pursuant to Sections 2.01(i), (ii), (iii), (iv), (v) and (vi) of the Pooling and
Servicing Agreement are in its possession; (ii) such documents have been
reviewed by it and appear regular on their face and relate to such Mortgage
Loan; (iii) based on the Custodian’s examination and only as to the foregoing,
the information set forth in the Mortgage Loan Schedule that corresponds to
items (i), (iii) and (xvi) of the definition of “Mortgage Loan Schedule” in the
Pooling and Servicing Agreement accurately reflects information set forth in the
Mortgage Loan File; and (iv) each Mortgage Note has been endorsed as provided in
Section 2.02 of the Pooling and Servicing Agreement and each Mortgage has been
assigned in accordance with Section 2.02 of the Pooling and Servicing Agreement.
The Custodian makes no representations as to (i) the validity, legality,
enforceability, sufficiency, recordability, due authorization or genuineness of
any of the documents contained in each Mortgage Loan File or of any of the
Mortgage Loans or (ii) the collectability, insurability, perfection, priority,
effectiveness or suitability of any such Mortgage Loan.


C-2-1

--------------------------------------------------------------------------------



The Custodian hereby confirms that it is holding each such Mortgage Loan File
for the exclusive use and benefit, and subject to the sole direction, of the
Certificateholders pursuant to the terms and conditions of the Pooling and
Servicing Agreement.
 
Capitalized terms used herein shall have the meaning ascribed to them in
Appendix A of the Pooling and Servicing Agreement.




LASALLE BANK NATIONAL ASSOCIATION,
as Custodian
 
 
By:___________________________
Name:
Title:
 





C-2-2

--------------------------------------------------------------------------------




EXHIBIT D
 
FORM OF MORTGAGE LOAN PURCHASE AGREEMENT
 
[To be attached]







D-1

--------------------------------------------------------------------------------




EXHIBIT E
 
REQUEST FOR RELEASE
(for Trustee/Custodian)
 
Loan Information
             
Name of Mortgagor:
________________________________            
Master Servicer
     
Loan No.:
________________________________          
Trustee/Custodian
             
Name:
________________________________            
Address:
________________________________       ________________________________        
   
Trustee/Custodian
     
Mortgage File No.:
           
Trustee
             
Name:
________________________________            
Address:
________________________________       ________________________________        
 
Depositor
             
Name:
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
         
Address:
________________________________       ________________________________         
   
Certificates:
Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through
Certificates
                 



The undersigned Servicer hereby acknowledges that it has received from
_______________________, as [Custodian] for the Holders of Carrington Mortgage
Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through Certificates the documents
referred to below (the “Documents”). All capitalized terms not otherwise defined
in this Request for Release shall have the meanings given them in the Pooling
and Servicing Agreement, dated as of June 1, 2007, among the Trustee, the
Depositor, the Interim Servicer, the Servicer, the Master Servicer and the
Securities Administrator (the “Pooling and Servicing Agreement”).
 
E-1

--------------------------------------------------------------------------------


 
( ) Promissory Note dated _______________, 20__, in the original principal sum
of $__________, made by _____________________, payable to, or endorsed to the
order of, the Trustee.
 
( ) Mortgage recorded on _________________________ as instrument no.
____________________ in the County Recorder’s Office of the County of
_________________, State of __________________ in book/reel/docket
_________________ of official records at page/image _____________.
 
( ) Deed of Trust recorded on ___________________ as instrument no.
________________ in the County Recorder’s Office of the County of
_________________, State of ____________________ in book/reel/docket
_________________ of official records at page/image ______________.
 
( ) Assignment of Mortgage or Deed of Trust to the Trustee, recorded on
___________________ as instrument no. _________ in the County Recorder’s Office
of the County of _______________, State of _______________________ in
book/reel/docket ____________ of official records at page/image ____________.
 
( ) Other documents, including any amendments, assignments or other assumptions
of the Mortgage Note or Mortgage.
 
( ) _____________________________________________
 
( ) _____________________________________________
 
( ) _____________________________________________
 
( ) _____________________________________________
 
The undersigned Servicer hereby acknowledges and agrees as follows:
 
(1) The Servicer shall hold and retain possession of the Documents in trust for
the benefit of the Trustee, solely for the purposes provided in the Agreement.
 
(2) The Servicer shall not cause or permit the Documents to become subject to,
or encumbered by, any claim, liens, security interest, charges, writs of
attachment or other impositions nor shall the Servicer assert or seek to assert
any claims or rights of setoff to or against the Documents or any proceeds
thereof.
 
(3) The Servicer shall return each and every Document previously requested from
the Mortgage File to the [Custodian] when the need therefor no longer exists,
unless the Mortgage Loan relating to the Documents has been liquidated and the
proceeds thereof have been remitted to the Custodial Account and except as
expressly provided in the Agreement.
 

E-2

--------------------------------------------------------------------------------



(4) The Documents and any proceeds thereof, including any proceeds of proceeds,
coming into the possession or control of the Servicer shall at all times be
earmarked for the account of the Trustee, and the Servicer shall keep the
Documents and any proceeds separate and distinct from all other property in the
Servicer’s possession, custody or control.
 
Dated:
 



 
[______________________________], as Servicer
             
By: ___________________________________
 
Name:
 
Title:








E-3

--------------------------------------------------------------------------------




EXHIBIT F-1
 
FORM OF TRANSFEROR REPRESENTATION LETTER
 
[Date]
 
Wells Fargo Bank, N.A.
Sixth and Marquette
Minneapolis, MN 55749-0113
Attention: Corporate Trust Services - Carrington Mortgage Loan Trust, 2007-HE1
 
Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045
 

 
Re:
Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through
Certificates, Class ___, representing a ___% Class Percentage Interest

 
Ladies and Gentlemen:
 
In connection with the transfer by ________________ (the “Transferor”) to
________________ (the “Transferee”) of the captioned mortgage pass-through
certificates (the “Certificates”), the Transferor hereby certifies as follows:
 
Neither the Transferor nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any
Certificate or any other similar security to any person in any manner, (b) has
solicited any offer to buy or to accept a pledge, disposition or other transfer
of any Certificate, any interest in any Certificate or any other similar
security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, (e)
has taken any other action, that (in the case of each of subclauses (a) through
(e) above) would constitute a distribution of the Certificates under the
Securities Act of 1933, as amended (the “1933 Act”), or would render the
disposition of any Certificate a violation of Section 5 of the 1933 Act or any
state securities law or would require registration or qualification pursuant
thereto. The Transferor will not act, nor has it authorized or will it authorize
any person to act, in any manner set forth in the foregoing sentence with
respect to any Certificate. The Transferor will not sell or otherwise transfer
any of the Certificates, except in compliance with the provisions of that
certain Pooling and Servicing Agreement, dated as of June 1, 2007, among
Stanwich Asset Acceptance Company, L.L.C. as Depositor, Carrington Mortgage
Services, LLC, as Servicer, EMC Mortgage Corporation, as Interim Servicer, Wells
Fargo Bank, N.A., as Master Servicer and as Securities Administrator and HSBC
Bank USA, National Association as Trustee (the “Pooling and Servicing
Agreement”), pursuant to which Pooling and Servicing Agreement the Certificates
were issued.
 

F-1-1

--------------------------------------------------------------------------------



Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 

 
Very truly yours,
     
[Transferor]
         
By: ___________________________
 
Name:
 
Title:


F-1-2

--------------------------------------------------------------------------------



FORM OF TRANSFEREE REPRESENTATION LETTER
 
[Date]


Wells Fargo Bank, N.A.
Sixth and Marquette
Minneapolis, MN 55749-0113
Attention: Corporate Trust Services - Carrington Mortgage Loan Trust, 2007-HE1
 
Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045



 
Re:
Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through
Certificates, Class ___, representing a ___% Percentage Interest



Ladies and Gentlemen:
 
In connection with the purchase from ______________________ (the “Transferor”)
on the date hereof of the captioned trust certificates (the “Certificates”),
_______________ (the “Transferee”) hereby certifies as follows:
 
The Transferee is a “qualified institutional buyer” as that term is defined in
Rule 144A (“Rule 144A”) under the Securities Act of 1933 (the “1933 Act”) and
has completed either of the forms of certification to that effect attached
hereto as Annex 1 or Annex 2. The Transferee is aware that the sale to it is
being made in reliance on Rule 144A. The Transferee is acquiring the
Certificates for its own account or for the account of a qualified institutional
buyer, and understands that such Certificate may be resold, pledged or
transferred only (i) to a person reasonably believed to be a qualified
institutional buyer that purchases for its own account or for the account of a
qualified institutional buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A, or (ii) pursuant to another
exemption from registration under the 1933 Act.
 
2.  The Transferee has been furnished with all information regarding (a) the
Certificates and distributions thereon, (b) the nature, performance and
servicing of the Mortgage Loans, (c) the Pooling and Servicing Agreement
referred to below, and (d) any credit enhancement mechanism associated with the
Certificates, that it has requested.
 

F-1-3

--------------------------------------------------------------------------------



All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Pooling and Servicing Agreement, dated as of
June 1, 2007, among Stanwich Asset Acceptance Company, L.L.C. as Depositor,
Carrington Mortgage Services, LLC, as Servicer, EMC Mortgage Corporation, as
Interim Servicer, Wells Fargo Bank, N.A., as Master Servicer and as Securities
Administrator and HSBC Bank USA, National Association as Trustee, pursuant to
which the Certificates were issued.
 

 
[TRANSFEREE]
     
By: _____________________________
 
Name:
 
Title:


F-1-4

--------------------------------------------------------------------------------



ANNEX 1 TO EXHIBIT F-1
 
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
 
[For Transferees Other Than Registered Investment Companies]
 
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Wells Fargo Bank, N.A., as Securities Administrator and HSBC Bank
USA, National Association, as Trustee, with respect to the mortgage pass-through
certificates (the “Certificates”) described in the Transferee Certificate to
which this certification relates and to which this certification is an Annex:
 
1. As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the entity
purchasing the Certificates (the “Transferee”).
 
2. In connection with purchases by the Transferee, the Transferee is a
“qualified institutional buyer” as that term is defined in Rule 144A under the
Securities Act of 1933 (“Rule 144A”) because (i) the Transferee owned and/or
invested on a discretionary basis $______________________1  in securities
(except for the excluded securities referred to below) as of the end of the
Transferee’s most recent fiscal year (such amount being calculated in accordance
with Rule 144A) and (ii) the Transferee satisfies the criteria in the category
marked below.
 
___ CORPORATION, ETC. The Transferee is a corporation (other than a bank,
savings and loan association or similar institution), Massachusetts or similar
business trust, partnership, or any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986.
 
___ BANK. The Transferee (a) is a national bank or banking institution organized
under the laws of any State, territory or the District of Columbia, the business
of which is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.
 
___ SAVINGS AND LOAN. The Transferee (a) is a savings and loan association,
building and loan association, cooperative bank, homestead association or
similar institution, which is supervised and examined by a State or Federal
authority having supervision over any such institutions or is a foreign savings
and loan association or equivalent institution and (b) has an audited net worth
of at least
 
_____________
1 Transferee must own and/or invest on a discretionary basis at least
$100,000,000 in securities unless Transferee is a dealer, and, in that case,
Transferee must own and/or invest on a discretionary basis at least $10,000,000
in securities. $25,000,000 as demonstrated in its latest annual financial
statements, A COPY OF WHICH IS ATTACHED HERETO.

F-1-5

--------------------------------------------------------------------------------



___ BROKER-DEALER. The Transferee is a dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934.
 
___ INSURANCE COMPANY. The Transferee is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State, territory
or the District of Columbia.
 
___ STATE OR LOCAL PLAN. The Transferee is a plan established and maintained by
a State, its political subdivisions, or any agency or instrumentality of the
State or its political subdivisions, for the benefit of its employees.
 
___ ERISA PLAN. The Transferee is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.
 
___ INVESTMENT ADVISOR. The Transferee is an investment advisor registered under
the Investment Advisers Act of 1940.
 
3. The term “SECURITIES” as used herein DOES NOT INCLUDE (i) securities of
issuers that are affiliated with the Transferee, (ii) securities that are part
of an unsold allotment to or subscription by the Transferee, if the Transferee
is a dealer, (iii) securities issued or guaranteed by the U.S. or any
instrumentality thereof, (iv) bank deposit notes and certificates of deposit,
(v) loan participations, (vi) repurchase agreements, (vii) securities owned but
subject to a repurchase agreement and (viii) currency, interest rate and
commodity swaps.
 
4. For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Transferee, the Transferee used the
cost of such securities to the Transferee and did not include any of the
securities referred to in the preceding paragraph. Further, in determining such
aggregate amount, the Transferee may have included securities owned by
subsidiaries of the Transferee, but only if such subsidiaries are consolidated
with the Transferee in its financial statements prepared in accordance with
generally accepted accounting principles and if the investments of such
subsidiaries are managed under the Transferee’s direction. However, such
securities were not included if the Transferee is a majority-owned, consolidated
subsidiary of another enterprise and the Transferee is not itself a reporting
company under the Securities Exchange Act of 1934.
 
5. The Transferee acknowledges that it is familiar with Rule 144A and
understands that the Transferor and other parties related to the Certificates
are relying and will continue to rely on the statements made herein because one
or more sales to the Transferee may be in reliance on Rule 144A.
 
___
___
Will the Transferee be purchasing the Certificates
Yes
No
only for the Transferee’s own account?

 
6. If the answer to the foregoing question is “no”, the Transferee agrees that,
in connection with any purchase of securities sold to the Transferee for the
account of a third party (including any separate account) in reliance on Rule
144A, the Transferee will only purchase for the account of a third party that at
the time is a “qualified institutional buyer” within the meaning of Rule 144A.
In addition, the Transferee agrees that the Transferee will not purchase
securities for a third party unless the Transferee has obtained a current
representation letter from such third party or taken other appropriate steps
contemplated by Rule 144A to conclude that such third party independently meets
the definition of “qualified institutional buyer” set forth in Rule 144A.
 

F-1-6

--------------------------------------------------------------------------------



7. The Transferee will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Transferee’s purchase of the Certificates will constitute a
reaffirmation of this certification as of the date of such purchase. In
addition, if the Transferee is a bank or savings and loan as provided above, the
Transferee agrees that it will furnish to such parties updated annual financial
statements promptly after they become available.
 
Dated:
 

     
Print Name of Transferee
         
By: ____________________________
 
Name:
 
Title:




F-1-7

--------------------------------------------------------------------------------



ANNEX 2 TO EXHIBIT F-1
 
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
 
[For Transferees That Are Registered Investment Companies]
 
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Wells Fargo Bank, N.A., as Securities Administrator and HSBC Bank
USA, National Association, as Trustee, with respect to the mortgage pass-
through certificates (the “Certificates”) described in the Transferee
Certificate to which this certification relates and to which this certification
is an Annex:
 
1. As indicated below, the undersigned is the President, Chief Financial Officer
or Senior Vice President of the entity purchasing the Certificates (the
“Transferee”) or, if the Transferee is a “qualified institutional buyer” as that
term is defined in Rule 144A under the Securities Act of 1933 (“Rule 144A”)
because the Transferee is part of a Family of Investment Companies (as defined
below), is such an officer of the investment adviser (the “Adviser”).
 
2. In connection with purchases by the Transferee, the Transferee is a
“qualified institutional buyer” as defined in Rule 144A because (i) the
Transferee is an investment company registered under the Investment Company Act
of 1940, and (ii) as marked below, the Transferee alone, or the Transferee’s
Family of Investment Companies, owned at least $100,000,000 in securities (other
than the excluded securities referred to below) as of the end of the
Transferee’s most recent fiscal year. For purposes of determining the amount of
securities owned by the Transferee or the Transferee’s Family of Investment
Companies, the cost of such securities was used.
 
____
 
The Transferee owned $___________________ in securities (other than the excluded
securities referred to below) as of the end of the Transferee’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A).
____
 
The Transferee is part of a Family of Investment Companies which owned in the
aggregate $______________ in securities (other than the excluded securities
referred to below) as of the end of the Transferee’s most recent fiscal year
(such amount being calculated in accordance with Rule 144A).

 
3. The term “FAMILY OF INVESTMENT COMPANIES” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).
 
4. The term “SECURITIES” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee or are part of the Transferee’s
Family of Investment Companies, (ii) securities issued or guaranteed by the U.S.
or any instrumentality thereof, (iii) bank deposit notes and certificates of
deposit, (iv) loan participations, (v) repurchase agreements, (vi) securities
owned but subject to a repurchase agreement and (vii) currency, interest rate
and commodity swaps.
 

F-1-8

--------------------------------------------------------------------------------



5. The Transferee is familiar with Rule 144A and understands that the parties to
which this certification is being made are relying and will continue to rely on
the statements made herein because one or more sales to the Transferee will be
in reliance on Rule 144A. In addition, the Transferee will only purchase for the
Transferee’s own account.
 
6. The undersigned will notify the parties to which this certification is made
of any changes in the information and conclusions herein. Until such notice, the
Transferee’s purchase of the Certificates will constitute a reaffirmation of
this certification by the undersigned as of the date of such purchase.
 
Dated:
 

  __________________________________  
Print Name of Transferee or Advisor
         
By: ____________________________________
 
Name:
 
Title:
         
IF AN ADVISER:
      __________________________________  
Print Name of Transferee




F-1-9

--------------------------------------------------------------------------------



FORM OF TRANSFEREE REPRESENTATION LETTER
 
The undersigned hereby certifies on behalf of the purchaser named below (the
“Purchaser”) as follows:
 
1. I am an executive officer of the Purchaser.
 
2. The Purchaser is a “qualified institutional buyer”, as defined in Rule 144A,
(“Rule 144A”) under the Securities Act of 1933, as amended.
 
3. As of the date specified below (which is not earlier than the last day of the
Purchaser’s most recent fiscal year), the amount of “securities”, computed for
purposes of Rule 144A, owned and invested on a discretionary basis by the
Purchaser was in excess of $100,000,000.
 

 
Name of Purchaser
         
By: ____________________________________
 
Name:
 
Title:



Date of this certificate:
 
Date of information provided in paragraph 3:
 
F-1-10

--------------------------------------------------------------------------------


 
EXHIBIT F-2
 
FORM OF TRANSFER AFFIDAVIT AND AGREEMENT
 
STATE OF NEW YORK
)
COUNTY OF NEW YORK
)



 
__________________________, being duly sworn, deposes, represents and warrants
as follows:
 
1. I am a ______________________ of ____________________________ (the “Owner”) a
corporation duly organized and existing under the laws of ______________, the
record owner of Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed
Pass-Through Certificates, Class R-I Certificates and the Class R-II, (the
“Class R Certificates”), on behalf of whom I make this affidavit and agreement.
Capitalized terms used but not defined herein have the respective meanings
assigned thereto in the Pooling and Servicing Agreement pursuant to which the
Class R Certificates were issued.
 
2. The Owner (i) is and will be a “Permitted Transferee” as of ____________,
20__ and (ii) is acquiring the Class R Certificates for its own account or for
the account of another Owner from which it has received an affidavit in
substantially the same form as this affidavit. A “Permitted Transferee” is any
person other than a “disqualified organization” or a possession of the United
States. For this purpose, a “disqualified organization” means the United States,
any state or political subdivision thereof, any agency or instrumentality of any
of the foregoing (other than an instrumentality all of the activities of which
are subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental
entity) or any foreign government, international organization or any agency or
instrumentality of such foreign government or organization, any rural electric
or telephone cooperative, or any organization (other than certain farmers’
cooperatives) that is generally exempt from federal income tax unless such
organization is subject to the tax on unrelated business taxable income.
 
3. The Owner either (i) is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring the Class R
Certificates with “plan assets” (within the meaning of the Department of Labor
regulation promulgated at 29 C. F. R. § 2510.3-101, as modified by Section 3(42)
of ERISA) of a Plan, or (ii) has provided the Securities Administrator with an
Opinion of Counsel acceptable to and in form and substance satisfactory to the
Depositor, the Trustee, the Securities Administrator, the Master Servicer and
the Servicer to the effect that the purchase and holding of the Class R
Certificates are permissible under applicable law, will not constitute or result
in any non-exempt prohibited transaction under Section 406 of ERISA or Section
4975 of the Code (or comparable provisions of any subsequent enactments) and
will not subject the Depositor, the Servicer, the Interim Servicer, the Trustee,
the Securities Administrator, the Master Servicer or the Trust Fund to any
obligation or liability (including obligations or liabilities under ERISA or
Section 4975 of the Code) in addition to those undertaken in the Pooling and
Servicing Agreement, which Opinion of Counsel shall not be an expense of the
Depositor, the Interim Servicer, the Servicer, the Trustee the Securities
Administrator, the Master Servicer or the Trust Fund.
 

F-2-1

--------------------------------------------------------------------------------



4. The Owner is aware (i) of the tax that would be imposed on transfers of the
Class R Certificates to disqualified organizations under the Internal Revenue
Code of 1986 that applies to all transfers of the Class R Certificates after
March 31, 1988; (ii) that such tax would be on the transferor or, if such
transfer is through an agent (which person includes a broker, nominee or
middleman) for a non-Permitted Transferee, on the agent; (iii) that the person
otherwise liable for the tax shall be relieved of liability for the tax if the
transferee furnishes to such person an affidavit that the transferee is a
Permitted Transferee and, at the time of transfer, such person does not have
actual knowledge that the affidavit is false; and (iv) that each of the Class R
Certificates may be a “noneconomic residual interest” within the meaning of
proposed Treasury regulations promulgated under the Code and that the transferor
of a “noneconomic residual interest” will remain liable for any taxes due with
respect to the income on such residual interest, unless no significant purpose
of the transfer is to impede the assessment or collection of tax.
 
5. The Owner is aware of the tax imposed on a “pass-through entity” holding the
Class R Certificates if, at any time during the taxable year of the pass-through
entity, a non-Permitted Transferee is the record holder of an interest in such
entity. (For this purpose, a “pass-through entity” includes a regulated
investment company, a real estate investment trust or common trust fund, a
partnership, trust or estate, and certain cooperatives.)
 
6. The Owner is aware that the Securities Administrator will not register the
transfer of any Class R Certificate unless the transferee, or the transferee’s
agent, delivers to the Securities Administrator, among other things, an
affidavit in substantially the same form as this affidavit. The Owner expressly
agrees that it will not consummate any such transfer if it knows or believes
that any of the representations contained in such affidavit and agreement are
false.
 
7. The Owner consents to any additional restrictions or arrangements that shall
be deemed necessary upon advice of counsel to constitute a reasonable
arrangement to ensure that the Class R Certificates will only be owned, directly
or indirectly, by an Owner that is a Permitted Transferee.
 
8. The Owner’s taxpayer identification number is _________________.
 
9. The Owner has reviewed the restrictions set forth on the face of the Class R
Certificates and the provisions of Section 6.02(d) of the Pooling and Servicing
Agreement under which the Class R Certificates were issued (in particular,
clauses (iii)(A) and (iii)(B) of Section 6.02(d) which authorize the Securities
Administrator to deliver payments to a person other than the Owner and negotiate
a mandatory sale by the [Trustee] in the event that the Owner holds such
Certificate in violation of Section 6.02(d)); and that the Owner expressly
agrees to be bound by and to comply with such restrictions and provisions.
 
10. The Owner is not acquiring and will not transfer the Class R Certificates in
order to impede the assessment or collection of any tax.
 

F-2-2

--------------------------------------------------------------------------------



11. The Owner anticipates that it will, so long as it holds the Class R
Certificates, have sufficient assets to pay any taxes owed by the holder of such
Class R Certificates, and hereby represents to and for the benefit of the person
from whom it acquired the Class R Certificates that the Owner intends to pay
taxes associated with holding such Class R Certificates as they become due,
fully understanding that it may incur tax liabilities in excess of any cash
flows generated by the Class R Certificates.
 
12. The Owner has no present knowledge that it may become insolvent or subject
to a bankruptcy proceeding for so long as it holds the Class R Certificates.
 
13. The Owner has no present knowledge or expectation that it will be unable to
pay any United States taxes owed by it so long as any of the Certificates remain
outstanding.
 
14. The Owner is not acquiring the Class R Certificates with the intent to
transfer the Class R Certificates to any person or entity that will not have
sufficient assets to pay any taxes owed by the holder of such Class R
Certificates, or that may become insolvent or subject to a bankruptcy
proceeding, for so long as the Class R Certificates remain outstanding.
 
15. The Owner will, in connection with any transfer that it makes of the Class R
Certificates, obtain from its transferee the representations required by Section
5.02(d) of the Pooling and Servicing Agreement under which the Class R
Certificate were issued and will not consummate any such transfer if it knows,
or knows facts that should lead it to believe, that any such representations are
false.
 
16. The Owner will, in connection with any transfer that it makes of the Class R
Certificates, deliver to the Securities Administrator an affidavit, which
represents and warrants that it is not transferring the Class R Certificates to
impede the assessment or collection of any tax and that it has no actual
knowledge that the proposed transferee: (i) has insufficient assets to pay any
taxes owed by such transferee as holder of the Class R Certificates; (ii) may
become insolvent or subject to a bankruptcy proceeding for so long as the Class
R Certificates remains outstanding; and (iii) is not a “Permitted Transferee”.
 
17. The Owner is a citizen or resident of the United States, a corporation,
partnership or other entity created or organized in, or under the laws of, the
United States or any political subdivision thereof, or an estate or trust whose
income from sources without the United States may be included in gross income
for United States federal income tax purposes regardless of its connection with
the conduct of a trade or business within the United States.
 
18. The Owner of the Class R Certificate, hereby agrees that in the event that
the Trust Fund created by the Pooling and Servicing Agreement is terminated
pursuant to Section 9.01 thereof, the undersigned shall assign and transfer to
the Holders of the Class CE Certificates (with respect to a termination of REMIC
I) any amounts in excess of par received in connection with such termination.
Accordingly, in the event of such termination, the Securities Administrator is
hereby authorized to withhold any such amounts in excess of par and to pay such
amounts directly to the Holders of the Class CE Certificates. This agreement
shall bind and be enforceable against any successor, transferee or assigned of
the undersigned in the Class R Certificate. In connection with any transfer of
the Class R Certificate, the Owner shall obtain an agreement substantially
similar to this clause from any subsequent owner.
 

F-2-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Vice]
President, attested by its [Assistant] Secretary, this ____ day of __________,
20__.
 



 
[OWNER]
         
By: ____________________________________
 
Name:
 
Title:
[Vice] President
   
ATTEST:
         
By: ____________________________________
 
Name:
 
Title:
[Assistant] Secretary
 



Personally appeared before me the above-named, known or proved to me to be the
same person who executed the foregoing instrument and to be a [Vice] President
of the Owner, and acknowledged to me that [he/she] executed the same as
[his/her] free act and deed and the free act and deed of the Owner.
 
Subscribed and sworn before me this ____ day of __________, 20___.
 

  __________________________________________  
Notary Public
     
County of __________________
 
State of ___________________
     
My Commission expires:


F-2-4

--------------------------------------------------------------------------------



FORM OF TRANSFEROR AFFIDAVIT
 
STATE OF NEW YORK
)
COUNTY OF NEW YORK
)

 
__________________________, being duly sworn, deposes, represents and warrants
as follows:
 
1. I am a ____________________ of ____________________________ (the “Owner”), a
corporation duly organized and existing under the laws of ______________, on
behalf of whom I make this affidavit.
 
2. The Owner is not transferring the Class R Certificates (the “Residual
Certificates”) to impede the assessment or collection of any tax.
 
3. The Owner has no actual knowledge that the Person that is the proposed
transferee (the “Purchaser”) of the Residual Certificates: (i) has insufficient
assets to pay any taxes owed by such proposed transferee as holder of the
Residual Certificates; (ii) may become insolvent or subject to a bankruptcy
proceeding for so long as the Residual Certificates remain outstanding and (iii)
is not a Permitted Transferee.
 
4. The Owner understands that the Purchaser has delivered to the Securities
Administrator a transfer affidavit and agreement in the form attached to the
Pooling and Servicing Agreement as Exhibit F-2. The Owner does not know or
believe that any representation contained therein is false.
 
5. At the time of transfer, the Owner has conducted a reasonable investigation
of the financial condition of the Purchaser as contemplated by Treasury
Regulations Section 1.860E-1(c)(4)(i) and, as a result of that investigation,
the Owner has determined that the Purchaser has historically paid its debts as
they became due and has found no significant evidence to indicate that the
Purchaser will not continue to pay its debts as they become due in the future.
The Owner understands that the transfer of a Residual Certificate may not be
respected for United States income tax purposes (and the Owner may continue to
be liable for United States income taxes associated therewith) unless the Owner
has conducted such an investigation.
 
6. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Pooling and Servicing Agreement.
 

F-2-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Vice]
President, attested by its [Assistant] Secretary, this ____ day of ___________,
20__.
 



 
[OWNER]
         
By: ____________________________________
 
Name:
 
Title:
[Vice] President
   
ATTEST:
         
By: ____________________________________
 
Name:
 
Title:
[Assistant] Secretary
 



 
Personally appeared before me the above-named , known or proved to me to be the
same person who executed the foregoing instrument and to be a [Vice] President
of the Owner, and acknowledged to me that [he/she] executed the same as
[his/her] free act and deed and the free act and deed of the Owner.
 
Subscribed and sworn before me this ____ day of __________, 20___.
 



  __________________________________________  
Notary Public
     
County of __________________
 
State of ___________________
     
My Commission expires:








F-2-6

--------------------------------------------------------------------------------




EXHIBIT G
 
FORM OF CERTIFICATION WITH RESPECT TO ERISA AND THE CODE
 
_____________, 20__
 
Wells Fargo Bank, N.A.
Sixth and Marquette
Minneapolis, MN 55479-0113
Attention: Corporate Trust Services-Carrington Mortgage Loan Trust, 2007-HE1
 
Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045
 


 

 
Re:
Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through
Certificates



Dear Sirs:
 
_______________________ (the “Transferee”) intends to acquire from
_____________________ (the “Transferor”) $____________ Initial Certificate
Principal Balance of Carrington Mortgage Loan Trust, Series 2007-HE1
Asset-Backed Pass-Through Certificates, Class [CE] [P] [R] (the “Certificates”),
issued pursuant to a Pooling and Servicing Agreement (the “Pooling and Servicing
Agreement”) dated as of June 1, 2007, among Stanwich Asset Acceptance Company,
L.L.C. as depositor (the “Depositor”), Carrington Mortgage Services, LLC, as
Servicer, EMC Mortgage Corporation, as Interim Servicer, Wells Fargo Bank, N.A.,
as Master Servicer and as Securities Administrator and HSBC Bank USA, National
Association as trustee (the “Trustee”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned thereto in the Pooling and
Servicing Agreement. The Transferee hereby certifies, represents and warrants
to, and covenants with the Depositor, the Trustee and the Servicer that:
 
The Certificates or any interest therein are not being transferred to (i) any
“employee benefit plan” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is subject to Title I of
ERISA, any “plan” as defined in Section 4975(e)(1) of the Internal Revenue Code
of 1986, as amended (the “Code”), that is subject to Section 4975 of the Code or
any entity deemed to hold “plan assets” (within the meaning of the Department of
Labor regulation promulgated at 29 C.F.R. § 2510.3-101, as modified by
Section 3(42) of ERISA) of any of the foregoing (each, a “Plan”), (ii) any
Person acting, directly or indirectly, on behalf of any such Plan or (iii) any
Person acquiring the Certificates with “plan assets” of a Plan.
 


 

G-1

--------------------------------------------------------------------------------






     
Very truly yours,
      __________________________________________      
By: _____________________________________________
 
Name:
 
Title:






G-2

--------------------------------------------------------------------------------




EXHIBIT H
 
FORM OF LOST NOTE AFFIDAVIT
 
Loan #: ____________
Borrower: _____________
 
LOST NOTE AFFIDAVIT
 
I, as ____________________ of ______________________, a _______________
corporation am authorized to make this Affidavit on behalf of
_____________________ (the “Seller”). In connection with the administration of
the Mortgage Loans held by ____________________, a _________________ corporation
as Seller on behalf of Stanwich Asset Acceptance Company, L.L.C., a Delaware
limited liability company (the “Purchaser”), _____________________ (the
“Deponent”), being duly sworn, deposes and says that:
 
1. 
The Seller’s address is:
____________________________________     ____________________________________   
  ____________________________________      
2. 
The Seller previously delivered to the Purchaser a signed Initial Certification
with respect to such Mortgage and/or Assignment of Mortgage;
   
3. 
Such Mortgage Note and/or Assignment of Mortgage was assigned or sold to the
Purchaser by ________________________, a ____________ corporation pursuant to
the terms and provisions of a Mortgage Loan Purchase Agreement dated as of
__________ __, _____;
   
4. 
Such Mortgage Note and/or Assignment of Mortgage is not outstanding pursuant to
a request for release of Documents;
   
5. 
Aforesaid Mortgage Note and/or Assignment of Mortgage (the “Original”) has been
lost;
   
6. 
Deponent has made or caused to be made a diligent search for the Original and
has been unable to find or recover same;
   
7. 
The Seller was the Seller of the Original at the time of the loss; and
   
8. 
Deponent agrees that, if said Original should ever come into Seller’s
possession, custody or power, Seller will immediately and without consideration
surrender the Original to the Purchaser.
   
9. 
Attached hereto is a true and correct copy of (i) the Note, endorsed in blank by
the Mortgagee and (ii) the Mortgage or Deed of Trust (strike one) which secures
the Note, which Mortgage or Deed of Trust is recorded in the county where the
property is located.

 
H-1

--------------------------------------------------------------------------------


 
10. 
Deponent hereby agrees that the Seller (a) shall indemnify and hold harmless the
Purchaser, its successors and assigns, against any loss, liability or damage,
including reasonable attorney’s fees, resulting from the unavailability of any
Notes, including but not limited to any loss, liability or damage arising from
(i) any false statement contained in this Affidavit, (ii) any claim of any party
that has already purchased a mortgage loan evidenced by the Lost Note or any
interest in such mortgage loan, (iii) any claim of any borrower with respect to
the existence of terms of a mortgage loan evidenced by the Lost Note on the
related property to the fact that the mortgage loan is not evidenced by an
original note and (iv) the issuance of a new instrument in lieu thereof (items
(i) through (iv) above hereinafter referred to as the “Losses”) and (b) if
required by any Rating Agency in connection with placing such Lost Note into a
Pass-Through Transfer, shall obtain a surety from an insurer acceptable to the
applicable Rating Agency to cover any Losses with respect to such Lost Note.
   
11. 
This Affidavit is intended to be relied upon by the Purchaser, its successors
and assigns. _____________________, a ______________ corporation represents and
warrants that is has the authority to perform its obligations under this
Affidavit of Lost Note.

 
Executed this ____ day, of ___________ ______.
 

 
SELLER
         
By: __________________________________
 
Name:
 
Title:



On this _____ day of ________, _____, before me appeared _________________ to me
personally known, who being duly sworn did say that he is the
_____________________ of ____________________ a ______________ corporation and
that said Affidavit of Lost Note was signed and sealed on behalf of such
corporation and said acknowledged this instrument to be the free act and deed of
said corporation.
 

 
Signature:
     
[Seal]
   










H-2

--------------------------------------------------------------------------------




EXHIBIT I-1
 
FORM OF ANNUAL CERTIFICATION
 

 
Re:
The Pooling and Servicing Agreement dated June 1, 2007 (the “Agreement”) by and
among Stanwich Asset Acceptance Company, L.L.C. as depositor (the “Depositor”),
Carrington Mortgage Services, LLC, as servicer (the “Servicer”), EMC Mortgage
Corporation, as interim servicer (the “Interim Servicer”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”), and
HSBC Bank USA, National Association as trustee (the “Trustee”);

 
I, ________________________________, the _______________________ of [EMC
Mortgage Corporation] [Carrington Mortgage Services, LLC], certify to the
Depositor, and its officers, with the knowledge and intent that they will rely
upon this certification, that:
 
 
(1) I have reviewed the servicer compliance statement of the Servicer provided
in accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Servicer’s compliance with the applicable servicing
criteria set forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”),
provided in accordance with Rules 13a-18 and 15d-18 under Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the
“Servicing Assessment”), the registered public accounting firm’s attestation
report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange
Act and Section 1122(b) of Regulation AB (the “Attestation Report”), and all
servicing reports, officer’s certificates and other information relating to the
servicing of the Mortgage Loans by the Servicer during 200[ ] that were
delivered by the Servicer to the Depositor and the Trustee pursuant to the
Agreement (collectively, the “Servicer Servicing Information”);
 
(2) Based on my knowledge, the Servicer Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;
 
(3) Based on my knowledge, all of the Servicer Servicing Information required to
be provided by the Servicer under the Agreement has been provided to the
Depositor and the Trustee;
 
(4) I am responsible for reviewing the activities performed by the Servicer as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Servicer has fulfilled its obligations under the Agreement in all material
respects; and

I-1-1

--------------------------------------------------------------------------------



 
(5) The Compliance Statement required to be delivered by the Servicer pursuant
to this Agreement, and the Servicing Assessment and Attestation Report required
to be provided by the Servicer and by each Subcontractor pursuant to the
Agreement, have been provided to the Depositor and the Trustee. Any material
instances of noncompliance described in such reports have been disclosed to the
Depositor and the Trustee. Any material instance of noncompliance with the
Servicing Criteria has been disclosed in such reports.
 
Date: _________________________


 

 
[EMC MORTGAGE CORPORATION]
[CARRINGTON MORTGAGE SERVICES, LLC]
     
By: ______________________________________
 
Name:
 
Title:
 
Date:



 





I-1-2

--------------------------------------------------------------------------------




EXHIBIT I-2
 
FORM OF CERTIFICATION TO BE
PROVIDED TO SERVICER BY THE SECURITIES ADMINISTRATOR
 

 
Re:
Carrington Mortgage Loan Trust, Series 2007-HE1 Asset-Backed Pass-Through
Certificates

 
I, [identify the certifying individual], a [title] of Wells Fargo Bank, N.A., as
Securities Administrator of the Trust, hereby certify to EMC Mortgage
Corporation (the “Servicer”), and its officers, directors and affiliates, and
with the knowledge and intent that they will rely upon this certification, that:
 
1. The Securities Administrator has performed all of the duties specifically
required to be performed by it pursuant to the provisions of the Pooling and
Servicing Agreement dated June 1, 2007 (the “Agreement”) by and among Stanwich
Asset Acceptance Company, L.L.C. as depositor (the “Depositor”), Carrington
Mortgage Services, LLC, as Servicer (the “Servicer”), EMC Mortgage Corporation,
as interim servicer (the “Interim Servicer”), Wells Fargo Bank, N.A., as master
servicer (in such capacity, the “Master Servicer”) and as securities
administrator (in such capacity, the “Securities Administrator”) and HSBC Bank
USA, National Association as trustee (the “Trustee”);
 
2. Based on my knowledge, the information in the distribution reports prepared
by the Securities Administrator, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in light of the circumstances under which such statements
were made, not misleading as of the last day of the period covered by that
annual report; and
 
3. Based on my knowledge, the distribution information required to be provided
by the Securities Administrator under the Pooling and Servicing Agreement is
included in these reports.
 
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.
 

     
WELLS FARGO BANK, N.A., as Securities Administrator
       
By: ____________________________________
 
Name:
 
Title:
 
Date:



 





I-2-1

--------------------------------------------------------------------------------




EXHIBIT J
 
FORM OF SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the parties set forth below
shall address, at a minimum, the criteria identified as below as “Applicable
Servicing Criteria”:


Servicing Criteria
Applicable
Servicing Criteria
Reference
Criteria
 
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
Applicable Servicer, Master Servicer,
Securities Administrator
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
Applicable Servicer, Master Servicer,
Securities Administrator
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.
N/A
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
Applicable Servicer, Master Servicer, Securities Administrator
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
Applicable Servicer, Master Servicer,
Securities Administrator
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
Applicable Servicer, Master Servicer,
Securities Administrator
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
Applicable Servicer, Master Servicer,
Securities Administrator
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
Applicable Servicer, Master Servicer,
Securities Administrator
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
Applicable Servicer,
Master Servicer,
Securities Administrator
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
Applicable Servicer,
Securities Administrator
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
Applicable Servicer,
Master Servicer,
Securities Administrator

 
J-1

--------------------------------------------------------------------------------


 
Servicing Criteria
Applicable
Servicing Criteria
Reference
Criteria
 
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the servicer.
Securities Administrator,
Master Servicer,
Applicable Servicer
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
Securities Administrator,
Master Servicer, Applicable Servicer
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
servicer’s investor records, or such other number of days specified in the
transaction agreements.
Securities Administrator,
Master Servicer, Applicable Servicer
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
Securities Administrator,
Master Servicer, Applicable Servicer
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.
Custodian
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements
Custodian
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
Applicable Servicer
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.
Applicable Servicer
1122(d)(4)(v)
The servicer’s records regarding the pool assets agree with the servicer’s
records with respect to an obligor’s unpaid principal balance.
Applicable Servicer
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's pool asset (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
Applicable Servicer
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
Applicable Servicer
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
Applicable Servicer
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
Applicable Servicer

 
J-2

--------------------------------------------------------------------------------


 
Servicing Criteria
Applicable
Servicing Criteria
Reference
Criteria
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool asset, or such other number of days specified in the
transaction agreements.
Applicable Servicer
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
Applicable Servicer
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
Applicable Servicer
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
Applicable Servicer
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
Applicable Servicer,
Master Servicer,
Securities Administrator
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
Securities Administrator
 
 
 

 

 
CARRINGTON MORTGAGE SERVICES, LLC, as Servicer
Date:_________________
By:________________________
Name:
Title:




 
EMC MORTGAGE CORPORATION, as Interim Servicer
Date:_________________
By:________________________
Name:
Title:




 
WELLS FARGO BANK, N.A., as Master Servicer and as Securities Administrator
Date:_________________
By:________________________
Name:
Title:

 
J-3

--------------------------------------------------------------------------------



 

 
LaSalle Bank National Association, as Custodian
Date:_________________
By:________________________
Name:
Title:






J-4

--------------------------------------------------------------------------------




EXHIBIT K-1
 
FORM OF SWAP AGREEMENT
(Available Upon Request)
 


 

K-1

--------------------------------------------------------------------------------




EXHIBIT K-2
 
SCHEDULE OF SWAP NOTIONAL BALANCE
 


 


 







K-2

--------------------------------------------------------------------------------




EXHIBIT L
 
[Reserved].
 




 

L-1

--------------------------------------------------------------------------------



EXHIBIT M

 
STANDARD FILE LAYOUT - DELINQUENCY REPORTING

 
*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer.

 
Column/Header Name
Description
Decimal
Format Comment
 
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR
 
 
LOAN_NBR
A unique identifier assigned to each loan by the originator.
 
 
CLIENT_NBR
Servicer Client Number
   
SERV_INVESTOR_NBR
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.
 
 
BORROWER_FIRST_NAME
First Name of the Borrower.
   
BORROWER_LAST_NAME
Last name of the borrower.
   
PROP_ADDRESS
Street Name and Number of Property
 
 
PROP_STATE
The state where the property located.
 
 
PROP_ZIP
Zip code where the property is located.
 
 
BORR_NEXT_PAY_DUE_DATE
The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.
 
MM/DD/YYYY
LOAN_TYPE
Loan Type (i.e. FHA, VA, Conv)
 
 
BANKRUPTCY_FILED_DATE
The date a particular bankruptcy claim was filed.
 
MM/DD/YYYY
BANKRUPTCY_CHAPTER_CODE
The chapter under which the bankruptcy was filed.
 
 
BANKRUPTCY_CASE_NBR
The case number assigned by the court to the bankruptcy filing.
 
 
POST_PETITION_DUE_DATE
The payment due date once the bankruptcy has been approved by the courts
 
MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.
 
MM/DD/YYYY
LOSS_MIT_APPR_DATE
The Date The Loss Mitigation Was Approved By The Servicer
 
MM/DD/YYYY
LOSS_MIT_TYPE
The Type Of Loss Mitigation Approved For A Loan Such As;
   
LOSS_MIT_EST_COMP_DATE
The Date The Loss Mitigation /Plan Is Scheduled To End/Close
 
MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE
The Date The Loss Mitigation Is Actually Completed
 
MM/DD/YYYY
FRCLSR_APPROVED_DATE
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.
 
MM/DD/YYYY
ATTORNEY_REFERRAL_DATE
Date File Was Referred To Attorney to Pursue Foreclosure
 
MM/DD/YYYY

 
M-1

--------------------------------------------------------------------------------


 
FIRST_LEGAL_DATE
Notice of 1st legal filed by an Attorney in a Foreclosure Action
 
MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE
The date by which a foreclosure sale is expected to occur.
 
MM/DD/YYYY
FRCLSR_SALE_DATE
The actual date of the foreclosure sale.
 
MM/DD/YYYY
FRCLSR_SALE_AMT
The amount a property sold for at the foreclosure sale.
2
No commas(,) or dollar signs ($)
EVICTION_START_DATE
The date the servicer initiates eviction of the borrower.
 
MM/DD/YYYY
EVICTION_COMPLETED_DATE
The date the court revokes legal possession of the property from the borrower.
 
MM/DD/YYYY
LIST_PRICE
The price at which an REO property is marketed.
2
No commas(,) or dollar signs ($)
LIST_DATE
The date an REO property is listed at a particular price.
 
MM/DD/YYYY
OFFER_AMT
The dollar value of an offer for an REO property.
2
No commas(,) or dollar signs ($)
OFFER_DATE_TIME
The date an offer is received by DA Admin or by the Servicer.
 
MM/DD/YYYY
REO_CLOSING_DATE
The date the REO sale of the property is scheduled to close.
 
MM/DD/YYYY
REO_ACTUAL_CLOSING_DATE
Actual Date Of REO Sale
 
MM/DD/YYYY
OCCUPANT_CODE
Classification of how the property is occupied.
 
 
PROP_CONDITION_CODE
A code that indicates the condition of the property.
 
 
PROP_INSPECTION_DATE
The date a property inspection is performed.
 
MM/DD/YYYY
APPRAISAL_DATE
The date the appraisal was done.
 
MM/DD/YYYY
CURR_PROP_VAL
 The current "as is" value of the property based on brokers price opinion or
appraisal.
2
 
REPAIRED_PROP_VAL
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.
2
 
If applicable:
 
 
 
DELINQ_STATUS_CODE
FNMA Code Describing Status of Loan
   
DELINQ_REASON_CODE
The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.
   
MI_CLAIM_FILED_DATE
Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.
 
MM/DD/YYYY
MI_CLAIM_AMT
Amount of Mortgage Insurance Claim Filed
 
No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE
Date Mortgage Insurance Company Disbursed Claim Payment
 
MM/DD/YYYY
MI_CLAIM_AMT_PAID
Amount Mortgage Insurance Company Paid On Claim
2
No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE
Date Claim Was Filed With Pool Insurance Company
 
MM/DD/YYYY
POOL_CLAIM_AMT
Amount of Claim Filed With Pool Insurance Company
2
No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE
Date Claim Was Settled and The Check Was Issued By The Pool Insurer
 
MM/DD/YYYY
POOL_CLAIM_AMT_PAID
Amount Paid On Claim By Pool Insurance Company
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE
 Date FHA Part A Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_A_CLAIM_AMT
 Amount of FHA Part A Claim Filed
2
No commas(,) or dollar signs ($)

 
M-2

--------------------------------------------------------------------------------


 
FHA_PART_A_CLAIM_PAID_DATE
 Date HUD Disbursed Part A Claim Payment
 
MM/DD/YYYY
FHA_PART_A_CLAIM_PAID_AMT
 Amount HUD Paid on Part A Claim
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment
 
MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT
 Amount HUD Paid on Part B Claim
2
No commas(,) or dollar signs ($)
VA_CLAIM_FILED_DATE
 Date VA Claim Was Filed With the Veterans Admin
 
MM/DD/YYYY
VA_CLAIM_PAID_DATE
 Date Veterans Admin. Disbursed VA Claim Payment
 
MM/DD/YYYY
VA_CLAIM_PAID_AMT
 Amount Veterans Admin. Paid on VA Claim
2
No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE
The date the Motion for Relief was filed
10
MM/DD/YYYY
FRCLSR_BID_AMT
The foreclosure sale bid amount
11
No commas(,) or dollar signs ($)
FRCLSR_SALE_TYPE
The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA
 
 
REO_PROCEEDS
The net proceeds from the sale of the REO property.
 
No commas(,) or dollar signs ($)
BPO_DATE
The date the BPO was done.
 
 
CURRENT_FICO
The current FICO score
 
 
HAZARD_CLAIM_FILED_DATE
The date the Hazard Claim was filed with the Hazard Insurance Company.
10
MM/DD/YYYY
HAZARD_CLAIM_AMT
The amount of the Hazard Insurance Claim filed.
11
No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE
The date the Hazard Insurance Company disbursed the claim payment.
10
MM/DD/YYYY
HAZARD_CLAIM_PAID_AMT
The amount the Hazard Insurance Company paid on the claim.
11
No commas(,) or dollar signs ($)
ACTION_CODE
Indicates loan status
 
Number
NOD_DATE
 
 
MM/DD/YYYY
NOI_DATE
 
 
MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE
 
 
MM/DD/YYYY
ACTUAL_PAYMENT_ PLAN_END_DATE
 
 
 
ACTUAL_REO_START_DATE
 
 
MM/DD/YYYY
REO_SALES_PRICE
 
 
Number
REALIZED_LOSS/GAIN
As defined in the Servicing Agreement
 
Number
       


M-3

--------------------------------------------------------------------------------



STANDARD FILE CODES - DELINQUENCY REPORTING
 
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·
ASUM- Approved Assumption

·
BAP- Borrower Assistance Program

·
CO- Charge Off

·
DIL- Deed-in-Lieu

·
FFA- Formal Forbearance Agreement

·
MOD- Loan Modification

·
PRE- Pre-Sale

·
SS- Short Sale

·
MISC- Anything else approved by the PMI or Pool Insurer



NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.


The Occupant Code field should show the current status of the property code as
follows:
·
Mortgagor

·
Tenant

·
Unknown

·
Vacant



The Property Condition field should show the last reported condition of the
property as follows:
·
Damaged

·
Excellent

·
Fair

·
Gone

·
Good

·
Poor

·
Special Hazard

·
Unknown




M-4

--------------------------------------------------------------------------------




The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:
 
Delinquency Code
Delinquency Description
001
FNMA-Death of principal mortgagor
002
FNMA-Illness of principal mortgagor
003
FNMA-Illness of mortgagor’s family member
004
FNMA-Death of mortgagor’s family member
005
FNMA-Marital difficulties
006
FNMA-Curtailment of income
007
FNMA-Excessive Obligation
008
FNMA-Abandonment of property
009
FNMA-Distant employee transfer
011
FNMA-Property problem
012
FNMA-Inability to sell property
013
FNMA-Inability to rent property
014
FNMA-Military Service
015
FNMA-Other
016
FNMA-Unemployment
017
FNMA-Business failure
019
FNMA-Casualty loss
022
FNMA-Energy environment costs
023
FNMA-Servicing problems
026
FNMA-Payment adjustment
027
FNMA-Payment dispute
029
FNMA-Transfer of ownership pending
030
FNMA-Fraud
031
FNMA-Unable to contact borrower
INC
FNMA-Incarceration





 

M-5

--------------------------------------------------------------------------------



The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 
Status Code
Status Description
09
Forbearance
17
Pre-foreclosure Sale Closing Plan Accepted
24
Government Seizure
26
Refinance
27
Assumption
28
Modification
29
Charge-Off
30
Third Party Sale
31
Probate
32
Military Indulgence
43
Foreclosure Started
44
Deed-in-Lieu Started
49
Assignment Completed
61
Second Lien Considerations
62
Veteran’s Affairs-No Bid
63
Veteran’s Affairs-Refund
64
Veteran’s Affairs-Buydown
65
Chapter 7 Bankruptcy
66
Chapter 11 Bankruptcy
67
Chapter 13 Bankruptcy




M-6

--------------------------------------------------------------------------------



EXHIBIT N


STANDARD LOAN LEVEL FILE LAYOUT - MASTER SERVICING


Column Name
Description
Decimal
Format Comment
Max
Size
Each file requires the following fields:
               
SER_INVESTOR_NBR
A value assigned by the Servicer to define a group of loans.
 
Text up to 20 digits
20
LOAN_NBR
A unique identifier assigned to each loan by the investor.
 
Text up to 10 digits
10
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
 
Text up to 10 digits
10
SCHED_PAY_AMT
Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.
2
No commas(,) or dollar signs ($)
11
NOTE_INT_RATE
The loan interest rate as reported by the Servicer.
4
Max length of 6
6
NET_INT_RATE
The loan gross interest rate less the service fee rate as reported by the
Servicer.
4
Max length of 6
6
SERV_FEE_RATE
The servicer's fee rate for a loan as reported by the Servicer.
4
Max length of 6
6
SERV_FEE_AMT
The servicer's fee amount for a loan as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
NEW_PAY_AMT
The new loan payment amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
NEW_LOAN_RATE
The new loan rate as reported by the Servicer.
4
Max length of 6
6
ARM_INDEX_RATE
The index the Servicer is using to calculate a forecasted rate.
4
Max length of 6
6
ACTL_BEG_PRIN_BAL
The borrower's actual principal balance at the beginning of the processing
cycle.
2
No commas(,) or dollar signs ($)
11
ACTL_END_PRIN_BAL
The borrower's actual principal balance at the end of the processing cycle.
2
No commas(,) or dollar signs ($)
11
BORR_NEXT_PAY_DUE_DATE
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
 
MM/DD/YYYY
10
SERV_CURT_AMT_1
The first curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_1
The curtailment date associated with the first curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_ AMT_1
The curtailment interest on the first curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_AMT_2
The second curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_2
The curtailment date associated with the second curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_ AMT_2
The curtailment interest on the second curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_AMT_3
The third curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_3
The curtailment date associated with the third curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_AMT_3
The curtailment interest on the third curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
PIF_AMT
The loan "paid in full" amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11

 
N-1

--------------------------------------------------------------------------------


 
PIF_DATE
The paid in full date as reported by the Servicer.
 
MM/DD/YYYY
10
 
ACTION_CODE
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.
 
Action Code Key: 15=Bankruptcy, 30=Foreclosure, 60=PIF, 63=Substitution,
65=Repurchase, 70=REO
2
INT_ADJ_AMT
The amount of the interest adjustment as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
SOLDIER_SAILOR_ADJ_AMT
The Soldier and Sailor Adjustment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
NON_ADV_LOAN_AMT
The Non Recoverable Loan Amount, if applicable.
2
No commas(,) or dollar signs ($)
11
         
Plus the following applicable fields:
               
SCHED_BEG_PRIN_BAL
The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.
2
No commas(,) or dollar signs ($)
11
SCHED_END_PRIN_BAL
The scheduled principal balance due to investors at the end of a processing
cycle.
2
No commas(,) or dollar signs ($)
11
SCHED_PRIN_AMT
The scheduled principal amount as reported by the Servicer for the current cycle
-- only applicable for Scheduled/Scheduled Loans.
2
No commas(,) or dollar signs ($)
11
SCHED_NET_INT
The scheduled gross interest amount less the service fee amount for the current
cycle as reported by the Servicer -- only applicable for Scheduled/Scheduled
Loans.
2
No commas(,) or dollar signs ($)
11
ACTL_PRIN_AMT
The actual principal amount collected by the Servicer for the current reporting
cycle -- only applicable for Actual/Actual Loans.
2
No commas(,) or dollar signs ($)
11
ACTL_NET_INT
The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer -- only applicable for Actual/Actual
Loans.
2
No commas(,) or dollar signs ($)
11
PREPAY_PENALTY_ AMT
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
2
No commas(,) or dollar signs ($)
11
PREPAY_PENALTY_ WAIVED
The prepayment penalty amount for the loan waived by the servicer.
2
No commas(,) or dollar signs ($)
11
MOD_DATE
The Effective Payment Date of the Modification for the loan.
 
MM/DD/YYYY
10
MOD_TYPE
The Modification Type.
 
Varchar - value can be alpha or numeric
30
DELINQ_P&I_ADVANCE_AMT
The current outstanding principal and interest advances made by Servicer.
2
No commas(,) or dollar signs ($)
11
 
BREACH_FLAG
Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties
 
Y=Breach
N=NO Breach
Let blank if N/A
1




N-2

--------------------------------------------------------------------------------



EXHIBIT O
 
CALCULATION OF REALIZED LOSS/GAIN FORM 332 - INSTRUCTION SHEET

 
NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 
The numbers on the 332 form correspond with the numbers listed below.
 
Liquidation and Acquisition Expenses:
 

 
1.
The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 
 


 

 
2.
The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

 
3.
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

 
4-12.
Complete as applicable. Required documentation:

 

 
*
For taxes and insurance advances - see page 2 of 332 form - breakdown required
showing period

 

   
of coverage, base tax, interest, penalty. Advances prior to default require
evidence of servicer efforts to recover advances.

 

 
*
For escrow advances - complete payment history
 
(to calculate advances from last positive escrow balance forward)

 

 
*
Other expenses -  copies of corporate advance history showing all payments

 

 
*
REO repairs > $1500 require explanation

 

 
*
REO repairs >$3000 require evidence of at least 2 bids.

 

 
*
Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Officer Certificate

 

 
*
Unusual or extraordinary items may require further documentation.

 

 
13.
The total of lines 1 through 12.

 

O-1

--------------------------------------------------------------------------------


 
Credits:
 

 
14-21.
Complete as applicable. Required documentation:

 

 
*
Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 
Letter of Proceeds Breakdown.
 

 
*
Copy of EOB for any MI or gov't guarantee

 

 
*
All other credits need to be clearly defined on the 332 form            

 

 
22.
The total of lines 14 through 21.

 

 
Please Note:
For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for
Part B/Supplemental proceeds.

 
Total Realized Loss (or Amount of Any Gain)
 

 
23.
The total derived from subtracting line 22 from 13. If the amount represents a
realized gain, show the amount in parenthesis ( ).






O-2

--------------------------------------------------------------------------------


 
CALCULATION OF REALIZED LOSS/GAIN FORM 332

 
Prepared by: __________________
 
Date: _______________
Phone: ______________________
 
Email Address:_____________________

 

         
Servicer Loan No.
 
Servicer Name
 
Servicer Address
 

 
WELLS FARGO BANK, N.A. Loan No._____________________________
 
Borrower's Name: _________________________________________________________
Property Address: _________________________________________________________
 
Liquidation Type: REO Sale
 
3rd Party Sale
 
Short Sale
 
Charge Off

 
Was this loan granted a Bankruptcy deficiency or cramdown
 
Yes
No

If “Yes”, provide deficiency or cramdown amount _______________________________
 
Liquidation and Acquisition Expenses:
(1)
Actual Unpaid Principal Balance of Mortgage Loan
$ _______________
(1)
(2)
Interest accrued at Net Rate
________________
(2)
(3)
Accrued Servicing Fees
________________
(3)
(4)
Attorney's Fees
________________
(4)
(5)
Taxes (see page 2)
________________
(5)
(6)
Property Maintenance
________________
(6)
(7)
MI/Hazard Insurance Premiums (see page 2)
________________
(7)
(8)
Utility Expenses
________________
(8)
(9)
Appraisal/BPO
________________
(9)
(10)
Property Inspections
________________
(10)
(11)
FC Costs/Other Legal Expenses
________________
(11)
(12)
Other (itemize)
________________
(12)
 
(12) Cash for Keys__________________________
________________
(12)
 
(12) HOA/Condo Fees_______________________
________________
(12)
 
(12) ______________________________________
________________
(12)
         
Total Expenses
$______________
(13)
Credits:
     
(14)
Escrow Balance
$_______________
(14)
(15)
HIP Refund
________________
(15)
(16)
Rental Receipts
________________
(16)
(17)
Hazard Loss Proceeds
________________
(17)

 
O-3

--------------------------------------------------------------------------------


 
(18)
Primary Mortgage Insurance / Gov’t Insurance
________________
 
(18a)
HUD Part A        
________________
 
(18b)
HUD Part B    
(19)
Pool Insurance Proceeds
________________
(19)
(20)
Proceeds from Sale of Acquired Property
________________
(20)
(21)
Other (itemize)
________________
(21)
 
_________________________________________
________________
(21)
         
Total Credits
$________________
(22)
Total Realized Loss (or Amount of Gain)
$________________
(23)



 

O-4

--------------------------------------------------------------------------------


 
Escrow Disbursement Detail

 
Type
(Tax /Ins.)
Date Paid
Period of
Coverage
Total Paid
Base
Amount
Penalties
Interest
                                                                               
                               



 


 

O-5

--------------------------------------------------------------------------------




Schedule 1
 
MORTGAGE LOAN SCHEDULE
 
[FILED BY PAPER]
 





Schedule 1-

--------------------------------------------------------------------------------




Schedule 2
 
SCHEDULE OF PREPAYMENT CHARGES
 
(Available Upon Request)
 



Schedule 2-1

--------------------------------------------------------------------------------




Schedule 3
 
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS


The Depositor hereby represents, warrants, and covenants as follows on the
Closing Date and on each Distribution Date thereafter:
 
General
 
1. This Agreement creates a valid and continuing security interest (as defined
in the applicable Uniform Commercial Code (“UCC”)) in the Mortgage Loans in
favor of the Trustee which security interest is prior to all other liens, and is
enforceable as such as against creditors of and purchasers from the Depositor.
 
2. The Mortgage Loans constitute “general intangibles” or “instruments” within
the meaning of the applicable UCC.
 
3. The Custodial Account and all subaccounts thereof constitute either a deposit
account or a securities account.
 
4. To the extent that payments and collections received or made with respect to
the Mortgage Loans constitute securities entitlements, such payments and
collections have been and will have been credited to the Custodial Account. The
securities intermediary for the Custodial Account has agreed to treat all assets
credited to the Custodial Account as “financial assets” within the meaning of
the applicable UCC.
 
Creation
 
5. The Depositor owns and has good and marketable title to the Mortgage Loans
free and clear of any lien, claim or encumbrance of any Person, excepting only
liens for taxes, assessments or similar governmental charges or levies incurred
in the ordinary course of business that are not yet due and payable or as to
which any applicable grace period shall not have expired, or that are being
contested in good faith by proper proceedings and for which adequate reserves
have been established, but only so long as foreclosure with respect to such a
lien is not imminent and the use and value of the property to which the lien
attaches is not impaired during the pendency of such proceeding.
 
6. The Depositor has received all consents and approvals to the transfer of the
Mortgage Loans hereunder to the Trustee required by the terms of the Mortgage
Loans that constitute instruments.
 
7. To the extent the Custodial Account or subaccounts thereof constitute
securities entitlements, certificated securities or uncertificated securities,
the Depositor has received all consents and approvals required to transfer to
the Trustee its interest and rights in the Custodial Account hereunder.
 
Perfection
 
8. The Depositor has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the transfer of the Mortgage Loans from the
Depositor to the Trustee and the security interest in the Mortgage Loans granted
to the Trustee hereunder.
 

Schedule 3-1

--------------------------------------------------------------------------------



9. With respect to the Custodial Account and all subaccounts that constitute
deposit accounts, either:
 
(i) the Depositor has delivered to the Trustee a fully-executed agreement
pursuant to which the bank maintaining the deposit accounts has agreed to comply
with all instructions originated by the Trustee directing disposition of the
funds in the Custodial Account without further consent by the Depositor; or
 
(ii) the Depositor has taken all steps necessary to cause the Trustee to become
the account holder of the Custodial Account.
 
10. With respect to the Custodial Account or subaccounts thereof that constitute
securities accounts or securities entitlements, the Depositor has caused or will
have caused, within ten days after the effective date of this Agreement, the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Custodial Account granted by the Depositor to the
Trustee.
 
Priority
 
11. Other than the transfer of the Mortgage Loans to the Trustee pursuant to
this Agreement, the Depositor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Mortgage Loans. The
Depositor has not authorized the filing of, or is not aware of any financing
statements against the Depositor that include a description of collateral
covering the Mortgage Loans other than any financing statement relating to the
security interest granted to the Trustee hereunder or that has been terminated.
 
12. The Depositor is not aware of any judgment, ERISA or tax lien filings
against the Depositor.
 
13. The Trustee has in its possession all original copies of the Mortgage Notes
that constitute or evidence the Mortgage Loans. To the Depositor’s knowledge,
none of the instruments that constitute or evidence the Mortgage Loans has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Trustee or its designee. All financing
statements filed or to be filed against the Depositor in favor of the Trustee in
connection herewith describing the Mortgage Loans contain a statement to the
following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Trustee.”
 
14. Neither the Custodial Account nor any subaccount thereof is in the name of
any person other than the Depositor or the Trustee or in the name of its
nominee. The Depositor has not consented for the securities intermediary of the
Custodial Account to comply with entitlement orders of any person other than the
Trustee or its designee.
 

Schedule 3-2

--------------------------------------------------------------------------------



15. Survival of Perfection Representations. Notwithstanding any other provision
of this Agreement or any other transaction document, the Perfection
Representations contained in this Schedule shall be continuing, and remain in
full force and effect (notwithstanding any replacement of the Servicer or
termination of the Servicer’s rights to act as such) until such time as all
obligations under this Agreement have been finally and fully paid and performed.
 
16. No Waiver. The parties to this Agreement (i) shall not, without obtaining a
confirmation of the then-current rating of the Certificates waive any of the
Perfection Representations, and (ii) shall provide the Rating Agencies with
prompt written notice of any breach of the Perfection Representations, and shall
not, without obtaining a confirmation of the then-current rating of the
Certificates (as determined after any adjustment or withdrawal of the ratings
following notice of such breach) waive a breach of any of the Perfection
Representations.
 
17. Depositor to Maintain Perfection and Priority. The Depositor covenants that,
in order to evidence the interests of the Depositor and the Trustee under this
Agreement, the Depositor shall take such action, or execute and deliver such
instruments (other than effecting a Filing (as defined below), unless such
Filing is effected in accordance with this paragraph) as may be necessary or
advisable (including, without limitation, such actions as are requested by the
Trustee) to maintain and perfect, as a first priority interest, the Trustee’s
security interest in the Mortgage Loans. The Depositor shall, from time to time
and within the time limits established by law, prepare and present to the
Purchaser or its designee to authorize (based in reliance on the Opinion of
Counsel hereinafter provided for) the Depositor to file, all financing
statements, amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Trustee’s security interest in the Mortgage Loans as a
first-priority interest (each a “Filing”). The Depositor shall present each such
Filing to the Trustee or its designee together with (x) an Opinion of Counsel to
the effect that such Filing is (i) consistent with the grant of the security
interest to the Trustee pursuant to Section 11.09 of this Agreement, (ii)
satisfies all requirements and conditions to such Filing in this Agreement and
(iii) satisfies the requirements for a Filing of such type under the Uniform
Commercial Code in the applicable jurisdiction (or if the Uniform Commercial
Code does not apply, the applicable statute governing the perfection of security
interests), and (y) a form of authorization for the Trustee’s signature. Upon
receipt of such Opinion of Counsel and form of authorization, the Trustee shall
promptly authorize in writing the Depositor to, and the Depositor shall, effect
such Filing under the UCC without the signature of the Depositor or the Trustee
where allowed by applicable law. Notwithstanding anything else in the
transaction documents to the contrary, the Depositor shall not have any
authority to effect a Filing without obtaining written authorization from the
Trustee or its designee.


 

Schedule 3-3

--------------------------------------------------------------------------------




Schedule 4
 
[Reserved]
 

 
Schedule 4-1

--------------------------------------------------------------------------------


 